Exhibit 10.1

Execution Version

CREDIT AGREEMENT

among

IRIDIUM HOLDINGS LLC,

as HOLDINGS,

IRIDIUM COMMUNICATIONS INC.,

as PARENT,

IRIDIUM SATELLITE LLC,

as BORROWER,

VARIOUS LENDERS

and

DEUTSCHE BANK AG NEW YORK BRANCH,

as ADMINISTRATIVE AGENT and COLLATERAL AGENT

 

 

Dated as of November 4, 2019

DEUTSCHE BANK SECURITIES INC.,

BARCLAYS BANK PLC,

CREDIT SUISSE LOAN FUNDING LLC

WELLS FARGO SECURITIES, LLC

and

SOCIÉTÉ GÉNÉRALE,

as JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1. DEFINITIONS AND ACCOUNTING TERMS

     1  

1.01

  Defined Terms      1  

1.02

  Terms Generally and Certain Interpretive Provisions      72  

1.03

  Limited Condition Transactions      74  

1.04

  Classification      75  

1.05

  Divisions      75  

SECTION 2. AMOUNT AND TERMS OF CREDIT

     76  

2.01

  The Commitments      76  

2.02

  Minimum Amount of Each Borrowing      77  

2.03

  Notice of Borrowing      77  

2.04

  Disbursement of Funds      78  

2.05

  Notes      80  

2.06

  Interest Rate Conversions      81  

2.07

  Pro Rata Borrowings      81  

2.08

  Interest      82  

2.09

  Interest Periods      84  

2.10

  Increased Costs, Illegality, etc.      85  

2.11

  Compensation      87  

2.12

  Change of Lending Office      87  

2.13

  Replacement of Lenders      88  

2.14

  Extended Term Loans and Extended Revolving Commitments      88  

2.15

  Incremental Commitments      92  

2.16

  Alternate Rate of Interest      96  

2.17

  Letters of Credit      98  

2.18

  Refinancing Facilities      104  

2.19

  Reverse Dutch Auction Repurchases      108  

2.20

  Open Market Purchases      109  

2.21

  Ancillary Facilities.      110  

2.22

  Defaulting Lenders      116  

SECTION 3. [INTENTIONALLY OMITTED]

     117  

SECTION 4. FEES; REDUCTIONS OF COMMITMENT

     117  

4.01

  Fees      117  

4.02

  Reduction of Commitments      118  

 

-i-



--------------------------------------------------------------------------------

SECTION 5. PREPAYMENTS; PAYMENTS; TAXES

     119  

5.01

  Voluntary Prepayments      119  

5.02

  Mandatory Repayments      120  

5.03

  Method and Place of Payment      127  

5.04

  Net Payments      127  

SECTION 6. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS ON THE CLOSING DATE

    
131
 


6.01

  Credit Agreement      131  

6.02

  [Intentionally Omitted]      131  

6.03

  Opinions of Counsel      131  

6.04

  Corporate Documents; Proceedings; Etc.      131  

6.05

  [Intentionally Omitted]      131  

6.06

  Closing Date Refinancing      131  

6.07

  [Intentionally Omitted]      131  

6.08

  [Intentionally Omitted]      131  

6.09

  Security Agreement      131  

6.10

  Guaranty Agreement      132  

6.11

  Financial Statements      132  

6.12

  Solvency Certificate      133  

6.13

  Fees, Etc.      133  

6.14

  Representations and Warranties      133  

6.15

  Patriot Act      133  

6.16

  Notice of Borrowing      133  

6.17

  Officer’s Certificate      133  

6.18

  Material Adverse Effect      133  

6.19

  No Default      133  

SECTION 7. CONDITIONS PRECEDENT TO ALL CREDIT EXTENSIONS AFTER THE CLOSING DATE

     134  

7.01

  Notice of Borrowing      134  

7.02

  No Default      134  

7.03

  Representations and Warranties      134  

SECTION 8. REPRESENTATIONS, WARRANTIES AND AGREEMENTS

     134  

8.01

  Organizational Status      134  

8.02

  Power and Authority; Enforceability      135  

8.03

  No Violation      135  

8.04

  Approvals      135  

 

-ii-



--------------------------------------------------------------------------------

8.05

  Financial Statements; Financial Condition; Projections      135  

8.06

  Litigation      136  

8.07

  True and Complete Disclosure      136  

8.08

  Use of Proceeds; Margin Regulations      136  

8.09

  Tax Returns and Payments      137  

8.10

  ERISA      137  

8.11

  The Security Documents      138  

8.12

  Properties      139  

8.13

  Capitalization      139  

8.14

  Subsidiaries      139  

8.15

  Compliance with Statutes, Anti-Corruption Laws, Sanctions and the Patriot Act
     139  

8.16

  Investment Company Act      140  

8.17

  [Intentionally Omitted]      140  

8.18

  Environmental Matters      140  

8.19

  Labor Relations      140  

8.20

  Intellectual Property      141  

8.21

  EEA Financial Institutions      141  

8.22

  Insurance      141  

8.23

  FCC Matters      141  

SECTION 9. AFFIRMATIVE COVENANTS

     142  

9.01

  Information Covenants      142  

9.02

  Books, Records and Inspections; Conference Calls      146  

9.03

  Maintenance of Property; Insurance      147  

9.04

  Existence; Franchises      148  

9.05

  Compliance with Statutes, Etc.      148  

9.06

  Compliance with Environmental Laws      149  

9.07

  ERISA      149  

9.08

  End of Fiscal Years; Fiscal Quarters      150  

9.09

  [Intentionally Omitted]      150  

9.10

  Payment of Taxes      150  

9.11

  Use of Proceeds      150  

9.12

  Additional Security; Further Assurances; Etc.      150  

9.13

  Post-Closing Actions      152  

9.14

  Permitted Acquisitions      152  

9.15

  Credit Ratings      152  

9.16

  Designation of Subsidiaries      152  

SECTION 10. NEGATIVE COVENANTS

     153  

 

-iii-



--------------------------------------------------------------------------------

10.01

  Liens      153  

10.02

  Consolidation, Merger, or Sale of Assets, Etc.      158  

10.03

  Dividends      163  

10.04

  Indebtedness      167  

10.05

  Advances, Investments and Loans      174  

10.06

  Transactions with Affiliates      179  

10.07

  Limitations on Payments, Certificate of Incorporation, By-Laws and Certain
Other Agreements, etc.      181  

10.08

  Limitation on Certain Restrictions on Subsidiaries      182  

10.09

  Business      184  

10.10

  Negative Pledges      184  

10.11

  Financial Covenant      185  

10.12

  Permitted Activities      186  

SECTION 11. EVENTS OF DEFAULT

     187  

11.01

  Upon the occurrence of any of the following specified events (each, an “Event
of Default”):      187  

11.02

  Application of Funds      190  

SECTION 12. THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

     192  

12.01

  Appointment and Authorization      192  

12.02

  Delegation of Duties      193  

12.03

  Exculpatory Provisions      193  

12.04

  Reliance by Administrative Agent and Collateral Agent      194  

12.05

  Non-reliance on Administrative Agent, Collateral Agent and Other Lenders     
194  

12.06

  Indemnification by the Lenders      194  

12.07

  Rights as a Lender      195  

12.08

  Administrative Agent May File Proofs of Claim; Credit Bidding      195  

12.09

  Resignation of the Agents      196  

12.10

  Collateral Matters and Guaranty Matters      197  

12.11

  Designated Hedging Agreements and Designated Treasury Services Agreements     
198  

12.12

  Withholding Taxes      199  

12.13

  Certain ERISA Matters      199  

SECTION 13. MISCELLANEOUS

     201  

13.01

  Payment of Expenses, etc.      201  

13.02

  Right of Setoff      202  

13.03

  Notices      203  

 

-iv-



--------------------------------------------------------------------------------

13.04

  Benefit of Agreement; Assignments; Participations, etc.      205  

13.05

  No Waiver; Remedies Cumulative      211  

13.06

  Payments Pro Rata      212  

13.07

  Calculations; Computations and Tests      212  

13.08

  GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL     
213  

13.09

  Counterparts; Integration; Effectiveness      214  

13.10

  [Intentionally Omitted]      215  

13.11

  Headings Descriptive      215  

13.12

  Amendment or Waiver; etc.      215  

13.13

  Survival      218  

13.14

  [Intentionally Omitted]      218  

13.15

  Confidentiality      218  

13.16

  USA Patriot Act Notice      220  

13.17

  [Intentionally Omitted]      220  

13.18

  [Intentionally Omitted]      220  

13.19

  Absence of Fiduciary Relationship      220  

13.20

  Electronic Execution of Assignments and Certain Other Documents      220  

13.21

  Entire Agreement      221  

13.22

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      221
 

13.23

  Acknowledgment Regarding Any Supported QFCs      221  

 

SCHEDULE 1.01(B)    Unrestricted Subsidiaries SCHEDULE 2.01    Commitments
SCHEDULE 2.19(a)    Reverse Dutch Auction Procedures SCHEDULE 8.23(a)    FCC
Licenses SCHEDULE 8.23(b)    Compliance with Communications Act SCHEDULE 8.23(c)
   FCC Licenses Pending Proceedings SCHEDULE 8.12    Real Property SCHEDULE 8.14
   Subsidiaries SCHEDULE 8.19    Labor Matters SCHEDULE 9.13    Post-Closing
Actions SCHEDULE 10.01(ii)    Existing Liens SCHEDULE 10.04    Existing
Indebtedness SCHEDULE 10.05(iii)    Existing Investments SCHEDULE 10.06(viii)   
Affiliate Transactions SCHEDULE 13.03    Notice Information EXHIBIT A-1    Form
of Notice of Borrowing EXHIBIT A-2    Form of Notice of Conversion/Continuation
EXHIBIT B-1    Form of Term Note EXHIBIT B-2    Form of Revolving Note EXHIBIT C
   Form of U.S. Tax Compliance Certificate EXHIBIT D    [Intentionally Omitted]

 

-v-



--------------------------------------------------------------------------------

EXHIBIT E    Form of Officers’ Certificate EXHIBIT F    [Intentionally Omitted]
EXHIBIT G    Form of Security Agreement EXHIBIT H    Form of Guaranty Agreement
EXHIBIT I    Form of Solvency Certificate EXHIBIT J    Form of Compliance
Certificate EXHIBIT K    Form of Assignment and Assumption

 

 

-vi-



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT, dated as of November 4, 2019, among Iridium Holdings LLC,
a Delaware limited liability company, (“Holdings”), solely with respect to
Section 10.12 hereof, Iridium Communications Inc., a Delaware corporation
(“Parent”), Iridium Satellite LLC, a Delaware limited liability company (the
“Borrower”), the Lenders party hereto from time to time and Deutsche Bank AG New
York Branch (“DBNY”), as the Administrative Agent and the Collateral Agent. All
capitalized terms used herein and defined in Section 1 are used herein as
therein defined.

W I T N E S S E T H:

WHEREAS, (a) the Borrower has requested that the Lenders extend credit in the
form of (i) Initial Term Loans hereunder in the aggregate principal amount of
$1,450,000,000 and (ii) Initial Revolving Loans hereunder in an aggregate
principal amount at any time outstanding not to exceed $100,000,000 and (b) the
Borrower has requested that the Issuing Banks make available Letters of Credit
hereunder in an aggregate stated amount at any time outstanding not to exceed
$25,000,000; and

WHEREAS, the Lenders are willing to extend such credit to the Borrower and each
Issuing Bank is willing to issue Letters of Credit for the account of the
Borrower and its Subsidiaries on the terms and subject to the conditions set
forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

Section 1. Definitions and Accounting Terms.

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the following meanings:

“Acquired Entity or Business” shall mean either (x) the assets constituting a
business, division, product line, manufacturing facility or distribution
facility of any Person not already a Subsidiary of Holdings, which assets shall,
as a result of the respective acquisition, become assets of Holdings or a
Restricted Subsidiary of Holdings (or assets of a Person who shall be merged
with and into Holdings or a Restricted Subsidiary of Holdings) or (y) a majority
of the Equity Interests of any such Person, which Person shall, as a result of
the respective acquisition, become a Restricted Subsidiary of Holdings (or shall
be merged with and into Holdings or a Restricted Subsidiary of Holdings).

“Additional Security Documents” shall have the meaning provided in
Section 9.12(a).

“Additional/Replacement Revolving Commitment” shall have the meaning provided in
Section 2.15(a).

“Adjusted Consolidated Working Capital” shall mean, at any time, Consolidated
Current Assets less Consolidated Current Liabilities at such time.

 

-1-



--------------------------------------------------------------------------------

“Adjusted LIBO Rate” shall mean, with respect to any Borrowing of LIBO Rate
Loans for any Interest Period, an interest rate per annum equal to (a) the LIBO
Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” shall mean DBNY, in its capacity as Administrative Agent
under any of the Credit Documents (other than any Ancillary Document), and shall
include any successor to the Administrative Agent appointed pursuant to
Section 12.10.

“Administrative Questionnaire” shall mean an administrative questionnaire in the
form supplied by the Administrative Agent.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that neither the Administrative Agent nor any Lender (nor any Affiliate thereof)
shall be considered an Affiliate of Holdings or any Subsidiary thereof as a
result of this Agreement, the extensions of credit hereunder or its actions in
connection therewith.

“Agent Parties” shall have the meaning provided in Section 13.03(e).

“Agents” shall mean the Administrative Agent, the Collateral Agent, any
sub-agent or co-agent of either of the foregoing pursuant to the Credit
Documents and the Lead Arrangers.

“Aggregate Commitments” shall mean, at any time, the aggregate amount of the
Revolving Commitments of all Lenders.

“Aggregate Exposures” shall mean, at any time, the sum of (a) the aggregate
Outstanding Amount of all Revolving Loans plus (b) the LC Exposure, each
determined at such time.

“Agreement” shall mean this Credit Agreement, as may be amended, amended and
restated, modified, supplemented, extended or renewed from time to time.

“Ancillary Borrower” shall have the meaning provided in Section 2.21(a).

“Ancillary Commencement Date” shall mean, with respect to any Ancillary
Facility, the date (which must be a Business Day until and excluding the
Business Day preceding the Maturity Date for the Revolving Loans) on which such
Ancillary Facility is first made available.

“Ancillary Commitment” shall mean, with respect to any Ancillary Lender and any
Ancillary Facility, the maximum applicable Dollar Amount which such Ancillary
Lender has agreed (whether or not subject to the satisfaction of conditions
precedent) to make available from time to time under an Ancillary Facility in
accordance with Section 2.21 to the extent such amount has not been cancelled or
reduced under this Agreement or the Ancillary Documents relating to such
Ancillary Facility; provided, that the aggregate amount of Ancillary Commitments
shall not exceed the Dollar Amount of $25,000,000 at the time of incurrence.

 

-2-



--------------------------------------------------------------------------------

“Ancillary Document” shall mean each document or instrument relating to or
evidencing the terms of an Ancillary Facility.

“Ancillary Facility” shall mean (a) any overdraft, automated payment, check
drawing and/or other current account facility, (b) any same day or short term
loan facility, (c) any foreign exchange facility, (d) any letter of credit,
guarantee and/or bonding facility, (e) any derivatives facility and/or (f) any
other facility or financial accommodation that may be required in connection
with the business of Holdings and the Restricted Subsidiaries and is agreed, in
each case, by the relevant Ancillary Lender and in accordance with Section 2.21.

“Ancillary Lender” shall mean each Lender (or Affiliate of a Lender) that makes
available an Ancillary Facility in accordance with Section 2.21.

“Ancillary Outstandings” shall mean at any time, with respect to any Ancillary
Lender and any Ancillary Facility then in effect, without duplication, the sum
(as calculated by that Ancillary Lender) of the following amounts outstanding
under such Ancillary Facility: (a) the principal amount owing under each
overdraft facility and on-demand short term loan facility, net of any Available
Credit Balance, (b) the face amount of each guaranty, bond and letter of credit
provided or issued under such Ancillary Facility, (c) all net obligations owing
to such Ancillary Lender under any derivatives facility and (d) the amount
fairly representing the aggregate exposure (excluding interest and similar
charges) of such Ancillary Lender under each other type of accommodation
provided under such Ancillary Facility, in each case as determined by such
Ancillary Lender acting reasonably in accordance with its normal banking
practice and the terms of the relevant Ancillary Document.

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption, including, but not limited
to, the FCPA.

“Applicable Commitment Fee Rate” shall mean (a) until delivery of financial
statements and a related Compliance Certificate for the first full fiscal
quarter commencing on or after the Closing Date pursuant to Section 9.01(e), a
rate per annum equal to 0.50% and (b) thereafter, a percentage per annum equal
for any day, the applicable percentage per annum set forth below, as determined
by reference to the Consolidated First Lien Net Leverage Ratio, as set forth in
the then most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 9.01(e) prior to such day:

 

Applicable Commitment Fee Rate  

Pricing Level

  

Consolidated First

Lien Net

Leverage Ratio

   Applicable
Commitment Fee
Rate   1    Equal to or greater than 3.50:1.00      0.50 %  2    Less than
3.50:1.00      0.375 % 

 

-3-



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Commitment Fee Rate resulting from a
change in the Consolidated First Lien Net Leverage Ratio shall become effective
as of the first Business Day immediately following the date the applicable
Compliance Certificate is delivered pursuant to Section 9.01(e); provided, that
“Pricing Level 1” shall apply without regard to the Consolidated First Lien Net
Leverage Ratio (x) at any time after the date on which any quarterly or annual
financial statement was required to have been delivered pursuant to
Section 9.01(a) or Section 9.01(b) but was not delivered (or the Compliance
Certificate related to such financial statements was required to have been
delivered pursuant to Section 9.01(e) but was not delivered), commencing with
the first Business Day immediately following such date and continuing until the
first Business Day immediately following the date on which such financial
statements (or, if later, the Compliance Certificate related to such financial
statements) are delivered, or (y) at the election of the Majority Lenders of all
the Tranches in the aggregate of Revolving Commitments at such time, at all
times if an Event of Default shall have occurred and be continuing.

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the
Consolidated First Lien Net Leverage Ratio set forth in any Compliance
Certificate delivered to the Administrative Agent is inaccurate for any reason
and the result thereof is that the Lenders received interest or fees for any
period based on an Applicable Commitment Fee Rate that is less than that which
would have been applicable had the Consolidated First Lien Net Leverage Ratio
been accurately determined, then, for all purposes of this Agreement, the
Applicable Commitment Fee Rate for any day occurring within the period covered
by such Compliance Certificate shall retroactively be deemed to be the relevant
percentage as based upon the accurate Consolidated First Lien Net Leverage Ratio
for such period and any shortfall in the interest or fees theretofore paid by
the Borrower for the relevant period as a result of the miscalculation of the
Consolidated First Lien Net Leverage Ratio shall be deemed to be (and shall be)
due and payable at the time the interest or fees for such period were required
to be paid; provided that notwithstanding the foregoing, so long as an Event of
Default described in Section 11.01(e) has not occurred with respect to the
Borrower, such shortfall shall be due and payable within five Business Days
following the written demand thereof by the Administrative Agent and no Default
shall be deemed to have occurred as a result of such non-payment until the
expiration of such five Business Day period.

“Applicable ECF Prepayment Percentage” shall mean, at any time, 50%; provided
that, if at any time the Consolidated First Lien Net Leverage Ratio as of the
last day of the fiscal year for which the Applicable ECF Prepayment Percentage
is calculated (which calculation shall give Pro Forma Effect to any required
paydown or reduction (as set forth in an officer’s certificate delivered
pursuant to Section 9.01(e) for such fiscal year)) is (i) less than or equal
to 4.00:1.00 but greater than 3.50:1.00, the Applicable ECF Prepayment
Percentage shall instead be 25% and (ii) less than or equal to 3.50:1.00, the
Applicable ECF Prepayment Percentage shall instead be 0%.

“Applicable Increased Term Loan Spread” shall mean, with respect to any then
outstanding Initial Term Loans at the time of the incurrence of any new Tranche
of Incremental Term Loans pursuant to Section 2.15 or at the time of incurrence
of any Permitted Pari Passu Loans or Indebtedness in the form of term loans
secured on a pari passu basis relative to the Liens securing the Obligations of
the Credit Parties incurred in reliance on clause (vi) or (xxix) of
Section 10.04, which new Tranche, Permitted Pari Passu Loans or such
Indebtedness incurred under Section 10.04(vi) or (xxix) constitute MFN
Qualifying Term Loans and is subject to an Effective Yield that is greater than
the Effective Yield applicable to such Initial Term Loans by more than 0.50%,
the margin per annum (expressed as a percentage) mutually determined by the

 

-4-



--------------------------------------------------------------------------------

Administrative Agent and the Borrower in good faith (and notified by the
Administrative Agent to the Lenders) as the margin per annum required to cause
the Effective Yield applicable to such then existing Initial Term Loans to equal
(i) the Effective Yield applicable to such new Tranche of Incremental Term
Loans, Permitted Pari Passu Loans or such Indebtedness incurred under
Section 10.04(vi) or (xxix) minus (ii) 0.50%. Each mutual determination of the
“Applicable Increased Term Loan Spread” by the Administrative Agent and the
Borrower shall be conclusive and binding on all Lenders absent manifest error.

“Applicable Margin” shall mean (a) with respect to any Initial Term Loans, (i)
3.75% per annum for LIBO Rate Loans and (ii) 2.75% per annum for Base Rate Loans
and (b) with respect to any Initial Revolving Loans, (x) until delivery of
financial statements and a related Compliance Certificate for the first full
fiscal quarter commencing on or after the Closing Date pursuant to
Section 9.01(e), (i) 3.75% per annum for LIBO Rate Loans and (ii) 2.75% per
annum for Base Rate Loans and thereafter, the applicable percentage per annum
for each Initial Revolving Loan for any day will be as set forth under the
relevant column heading below, as determined by reference to the Consolidated
First Lien Net Leverage Ratio as set forth in the then most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 9.01(e)
prior to such day:

 

Pricing
Level

  

Consolidated First Lien

Net Leverage Ratio

   LIBO Rate Loans     Base Rate Loans   1   

Equal to or greater than

3.50:1.00

     3.75 %      2.75 %  2   

Less than 3.50:1.00 but

greater or equal to

3.00:1.00

     3.50 %      2.50 %  3    Less than 3.00:1.00      3.25 %      2.25 % 

Any increase or decrease in the Applicable Margin resulting from a change in the
Consolidated First Lien Net Leverage Ratio shall become effective as of the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 9.01(e); provided, that “Pricing Level 1” shall
apply without regard to the Consolidated First Lien Net Leverage Ratio (x) at
any time after the date on which any annual or quarterly financial statement was
required to have been delivered pursuant to Section 9.01(a) or Section 9.01(b)
but was not delivered (or the Compliance Certificate related to such financial
statements was required to have been delivered pursuant to Section 9.01(e) but
was not delivered), commencing with the first Business Day immediately following
such date and continuing until the first Business Day immediately following the
date on which such financial statements (or, if later, the Compliance
Certificate related to such financial statements) are delivered, or (y) at the
election of the Majority Lenders under the applicable Tranche at such time, at
all times if an Event of Default shall have occurred and be continuing.

The Applicable Margins for any Tranche of Incremental Loans shall be (i) in the
case of Incremental Loans added to an existing Tranche, the same as the
Applicable Margins for such existing Tranche, and (ii) otherwise, as specified
in the applicable Incremental Amendment; provided that on and after the date of
any incurrence of any Tranche of Incremental Term Loans or Permitted Pari Passu
Loans which gives rise to a determination of a new Applicable Increased

 

-5-



--------------------------------------------------------------------------------

Term Loan Spread, the Applicable Margins for the Initial Term Loans shall be the
higher of (x) the Applicable Increased Term Loan Spread for such Type of Initial
Term Loans and (y) the Applicable Margin for such Type of Initial Term Loans as
otherwise determined above in the absence of the foregoing clause (x). The
Applicable Margins for any Tranche of Refinancing Term Loans shall be as
specified in the applicable Refinancing Amendment. The Applicable Margins for
any Tranche of Extended Term Loans and Extended Revolving Commitments shall be
as specified in the applicable Extension Amendment.

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the
Consolidated First Lien Net Leverage Ratio set forth in any Compliance
Certificate delivered to the Administrative Agent is inaccurate for any reason
and the result thereof is that the Lenders received interest or fees for any
period based on an Applicable Margin that is less than that which would have
been applicable had the Consolidated First Lien Net Leverage Ratio been
accurately determined, then, for all purposes of this Agreement, the Applicable
Margin for any day occurring within the period covered by such Compliance
Certificate shall retroactively be deemed to be the relevant percentage as based
upon the accurate Consolidated First Lien Net Leverage Ratio for such period and
any shortfall in the interest or fees theretofore paid by the Borrower for the
relevant period as a result of the miscalculation of the Consolidated First Lien
Net Leverage Ratio shall be deemed to be (and shall be) due and payable at the
time the interest or fees for such period were required to be paid; provided
that notwithstanding the foregoing, so long as an Event of Default described in
Section 11.01(e) has not occurred with respect to the Borrower, such shortfall
shall be due and payable within five Business Days following the written demand
thereof by the Administrative Agent and no Default shall be deemed to have
occurred as a result of such non-payment until the expiration of such five
Business Day period.

“Approved Electronic Platform” shall have the meaning provided in
Section 13.03(d).

“Approved Fund” shall mean any Person (other than a natural person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person)) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) an existing Lender,
(b) an Affiliate of an existing Lender or (c) an entity or an Affiliate of an
entity that administers or manages an existing Lender.

“Asset Sale” shall mean any sale, transfer or other disposition of all or any
part of the property or assets by Holdings or any of the Restricted
Subsidiaries, or entry into any Sale-Leaseback Transaction by Holdings or any of
the Restricted Subsidiaries, in each case, pursuant to Sections 10.02(ii), (x),
(xii)(b) or (xxii)(D) (provided that, with respect to Section 10.02(xxii)(D),
such sale, disposition or contribution of property shall only constitute an
Asset Sale to the extent such sold, disposed or contributed property constitutes
Collateral).

“Assignment and Assumption” shall mean an Assignment and Assumption
substantially in the form of Exhibit K (appropriately completed) or such other
form (including electronic records generated by the use of an electronic
platform) as shall be acceptable to the Administrative Agent and the Borrower
(such approval by the Borrower not to be unreasonably withheld, delayed or
conditioned).

 

-6-



--------------------------------------------------------------------------------

“Auction” shall have the meaning provided in Section 2.19(a).

“Auction Manager” shall have the meaning provided in Section 2.19(a).

“Audited Financial Statements” shall have the meaning provided in Section 6.11.

“Available Amount” shall mean, on any date (the “Determination Date”), an amount
equal to:

(a) the sum of, without duplication:

(i) (A) the greater of (x) $79,500,000 and (y) 25% LTM Consolidated EBITDA plus
(B) the Cumulative Retained Excess Cash Flow Amount; plus

(ii) 100% of the aggregate net cash proceeds and the fair market value of
property other than cash received by the Borrower since the Closing Date (A) as
a contribution to its common equity capital (including any contribution to its
common equity capital from any direct or indirect Parent Company with the
proceeds of any issue or sale by such Parent Company of its Equity Interests)
(other than any (w) Specified Equity Contribution, (x) Disqualified Stock,
(y) Equity Interests sold to a Restricted Subsidiary of Holdings or pursuant to
any management equity plan or stock option plan or any other management or
employee benefit plan or agreement of any Parent Company or its Subsidiaries or
(z) Contribution Amounts) or (B) from the issue or sale of the Equity Interests
of the Borrower (other than Disqualified Stock and other than sales of Equity
Interests to a Restricted Subsidiary), in each case, to the extent not otherwise
applied to any other basket or exception under this Agreement; plus

(iii) 100% of the aggregate net cash proceeds from the issue or sale of
Disqualified Stock of the Borrower or debt securities of the Borrower (other
than Disqualified Stock or debt securities issued or sold to a Restricted
Subsidiary), in each case that have been converted into or exchanged for Equity
Interests of the Borrower or any direct or indirect Parent Company (other than
Disqualified Stock); plus

(iv) 100% of the aggregate amount of cash proceeds and the fair market value of
property other than cash received by Holdings or a Restricted Subsidiary of
Holdings from (A) the sale or disposition (other than to Holdings or a
Restricted Subsidiary of Holdings) of Investments made after the Closing Date
the permissibility of which was contingent upon the utilization of the Available
Amount and from repayments, repurchases and redemptions of such Investments from
Holdings and the Restricted Subsidiaries by any Person (other than Holdings or
its Restricted Subsidiaries); and (B) a return, profit, distribution or similar
amounts from an Investment made after the Closing Date the permissibility of
which was contingent upon the utilization of the Available Amount, to the extent
that such amounts were not otherwise included in the Consolidated Net Income of
Holdings for such period; plus

 

-7-



--------------------------------------------------------------------------------

(v) in the event that any Unrestricted Subsidiary designated as such in reliance
on the Available Amount after the Closing Date is redesignated as a Restricted
Subsidiary or has been merged or consolidated with or into or transfers or
conveys its assets to, or is liquidated into, Holdings or a Restricted
Subsidiary the fair market value of Holdings’ Investment in such Subsidiary as
of the date of such redesignation, combination or transfer (or of the assets
transferred or conveyed, as applicable), after deducting any Indebtedness
associated with the Unrestricted Subsidiary so designated or combined or any
Indebtedness associated with the assets so transferred or conveyed (limited, to
the extent that the designation of such Subsidiary as an Unrestricted Subsidiary
constituted an Investment not made entirely in reliance on the Available Amount,
to the percentage of such fair market value that is proportional to the portion
of such Investment that was made in reliance on the Available Amount); plus

(vi) Retained Declined Proceeds; minus

(b) the sum of:

(i) the aggregate amount of all Dividends made by Holdings and the Restricted
Subsidiaries pursuant to Section 10.03(xiv) on or after the Closing Date and on
or prior to the Determination Date;

(ii) the aggregate amount of all Investments made by Holdings and the Restricted
Subsidiaries pursuant to Section 10.05(xviii) on or after the Closing Date and
on or prior to the Determination Date; and

(iii) the aggregate amount of repayments, repurchases, redemptions or
defeasances of Indebtedness pursuant to Section 10.07(i)(B)(I) on or after the
Closing Date and on or prior to the Determination Date.

“Available Credit Balance” shall mean, in relation to an Ancillary Facility,
credit balances on any account of any Ancillary Borrower of that Ancillary
Facility with the Ancillary Lender making available that Ancillary Facility to
the extent that those credit balances are freely available to be set off by that
Ancillary Lender against liabilities owed to it by any Ancillary Borrower under
that Ancillary Facility.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bankruptcy Code” shall have the meaning provided in Section 11.01(e).

 

-8-



--------------------------------------------------------------------------------

“Base Rate” shall mean, for any day, a fluctuating rate per annum equal to the
highest of (a) the NYFRB Rate in effect on such day (which, if negative, shall
be deemed to be 0.00%) plus 1/2 of 1%, (b) the rate of interest in effect for
such day as publicly announced from time to time by DBNY as its “prime rate,”
and (c) the Adjusted LIBO Rate for a LIBO Rate Loan with a one month Interest
Period commencing on such day (or is such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%; provided that for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day. Any change in the Base Rate due to a change in the “prime rate”,
NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the “prime rate”, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Base Rate is being used as an alternate
rate of interest pursuant to Section 2.16 hereof, then the Base Rate shall be
the greater of clause (a) and (b) above and shall be determined without
reference to clause (c) above. The “prime rate” is a rate set by DBNY based upon
various factors including DBNY’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by DBNY shall take effect at the opening of business on
the day specified in the public announcement of such change.

“Base Rate Loan” shall mean each Loan which is designated or deemed designated
as a Loan bearing interest at the Base Rate by the Borrower at the time of the
incurrence thereof or conversion thereto.

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in and
subject to Section 4975 of the Code or (c) any Person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Board of Directors” shall mean (a) with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board; (b) with respect to a partnership, the board of directors
of the general partner of the partnership; (c) with respect to a limited
liability company, the managing member or members or any controlling committee
of managing members thereof; and (d) with respect to any other Person, the board
of directors or committee of such Person serving a similar function.

“Borrower” shall have the meaning provided in the preamble hereto.

“Borrower Materials” shall have the meaning provided in Section 13.03(d).

“Borrowing” shall mean the borrowing of the same Type of Loan pursuant to a
single Tranche by the Borrower from all the Lenders having Commitments with
respect to such Tranche on a given date (or resulting from a conversion or
conversions on such date), having, in the case of LIBO Rate Loans, the same
Interest Period; provided that any Incremental Loans incurred pursuant to
Section 2.01(c) shall be considered part of the related Borrowing of the then
outstanding Tranche of Loans (if any) to which such Incremental Loans are added
pursuant to, and in accordance with the requirements of, Section 2.15(c).

 

-9-



--------------------------------------------------------------------------------

“Business Day” shall mean (i) for all purposes other than as covered by
clause (ii) below, any day except Saturday, Sunday and any day which shall be in
New York City a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close and (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, LIBO Rate Loans, any day which is a “Business Day”
described in clause (i) above and which is also a day for trading by and between
banks in the New York or London interbank eurodollar market.

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which are required to be capitalized in accordance with U.S. GAAP
and, without duplication, the amount of Capitalized Lease Obligations incurred
by such Person; provided that Capital Expenditures shall not include (i) the
purchase price paid in connection with a Permitted Acquisition, (ii) the
purchase price of equipment that is purchased simultaneously with the trade-in
of existing equipment to the extent that the gross amount of such purchase price
is reduced by the credit granted by the seller of such equipment for such
existing equipment being traded in at such time, (iii) expenditures made in
leasehold improvements, to the extent reimbursed by the landlord,
(iv) expenditures to the extent that they are actually paid for by any Person
other than a Credit Party or any of its Restricted Subsidiaries and for which no
Credit Party or any of its Restricted Subsidiaries has provided or is required
to provide or incur, directly or indirectly, any consideration or monetary
obligation to such third party or any other Person (whether before, during or
after such period) and (v) property, plant and equipment taken in settlement of
accounts.

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under U.S. GAAP, are required to be
capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with U.S. GAAP.

“Cash-Capped Available Incremental Amount” shall have the meaning provided in
the definition of the term “Incremental Amount.”

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent for deposit into the LC Collateral Account, for the benefit
of the Administrative Agent or the Issuing Banks (as applicable) and the
Revolving Lenders, cash or Cash Equivalents (if reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank) or deposit account
balances (in the case of LC Obligations in the respective currency or currencies
in which the applicable LC Obligations are denominated unless otherwise agreed
by the Administrative Agent or Issuing Bank benefiting from such cash
collateral) or, if the Administrative Agent or Issuing Bank benefiting from such
collateral shall agree in its sole discretion, other credit support (including
by backstop with a letter of credit satisfactory to the applicable Issuing Bank
or by being deemed reissued under another agreement acceptable to the applicable
Issuing Bank) as collateral for the LC Exposure or obligations of Lenders to
fund participations in respect of either thereof (as the context may require),
in accordance with Section 2.17(j). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

-10-



--------------------------------------------------------------------------------

“Cash Equivalents” shall mean:

(i) U.S. Dollars, Canadian dollars, pounds sterling, euros, the national
currency of any participating member state of the European Union or, in the case
of any Foreign Subsidiary, such local currencies held by it from time to time in
the ordinary course of business;

(ii) readily marketable direct obligations of any member of the European
Economic Area or Canada or any agency or instrumentality thereof or obligations
unconditionally guaranteed by the full faith and credit of such country, and, at
the time of acquisition thereof, having a credit rating of at least Aa3 (or the
equivalent grade) by Moody’s or AA- by S&P;

(iii) marketable general obligations issued by any state of the United States or
any political subdivision thereof or any instrumentality thereof that are
guaranteed by the full faith and credit of such state, and, at the time of
acquisition thereof, having a credit rating of at least Aa3 (or the equivalent
grade) by Moody’s or AA- by S&P;

(iv) securities or any other evidence of Indebtedness or readily marketable
direct obligations issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities), in such case having maturities of not
more than twenty-four months from the date of acquisition;

(v) certificates of deposit and eurodollar time deposits with maturities of
twenty-four months or less from the date of acquisition, bankers’ acceptances
with maturities not exceeding twenty-four months and overnight bank deposits, in
each case, with any Lender party to this Agreement or any commercial bank or
trust company having, or which is the principal banking subsidiary of a bank
holding company having, a long-term unsecured debt rating of at least “A” or the
equivalent thereof from S&P or “A2” or the equivalent thereof from Moody’s;

(vi) repurchase obligations with a term of not more than thirty days for
underlying securities of the types described in clauses (iv) and (v) above
entered into with any financial institution meeting the qualifications specified
in clause (v) above;

(vii) commercial paper or variable or fixed rate notes issued by a corporation
or other Person (other than an Affiliate of the Borrower) having one of the two
highest ratings obtainable from Moody’s or S&P (or, if at any time, neither
Moody’s nor S&P shall be rating such obligations, reasonably equivalent ratings
of another internationally recognized ratings agency) and, in each case,
maturing within twenty-four months after the date of acquisition;

(viii) money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (i) through (vii) of this
definition;

 

-11-



--------------------------------------------------------------------------------

(ix) Indebtedness or preferred stock issued by Person having a credit rating of
at least A-2 (or the equivalent grade) by Moody’s or A by S&P (or, if at any
time, neither Moody’s nor S&P shall be rating such obligations, reasonably
equivalent ratings of another internationally recognized ratings agency),
maturing within twenty-four months after the date of acquisition;

(x) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds having a credit rating of P-1 (or the
equivalent grade) by Moody’s or A-1 (or the equivalent grade) by S&P (or, if at
any time, neither Moody’s nor S&P shall be rating such obligations, reasonably
equivalent ratings of another internationally recognized ratings agency); and

(xi) in the case of investments by any Foreign Subsidiary or investments made in
a country outside the United States of America, other investments of comparable
tenor and credit quality to those described in the foregoing clauses (i) through
(x) customarily utilized in the countries where such Foreign Subsidiary is
located or in which such investment is made.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clause (i) above;
provided that such amounts are converted into any currency listed in clause
(i) as promptly as practicable and in any event within ten (10) Business Days
following the receipt of such amounts.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.

“CFC” shall mean a Subsidiary of Holdings that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code.

“Change in Law” shall mean the occurrence after the Closing Date or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement, of (a) the adoption of or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or Issuing Bank (or, for purposes of
Section 2.10(b), by any lending office of such Lender or by such Lender’s or
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after such applicable date; provided that, notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

 

-12-



--------------------------------------------------------------------------------

“Change of Control” shall be deemed to occur if:

(a) any person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the Closing Date), but excluding any employee
benefit plan of such person and its Subsidiaries and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan, shall have, directly or indirectly, acquired beneficial ownership of
Equity Interests representing 35% or more of the aggregate voting power
represented by the issued and outstanding Equity Interests of Holdings;

(b) a “change of control” (or similar event) shall occur under (i) the Indenture
and (ii) the definitive agreements pursuant to which any Refinancing Notes,
Refinancing Term Loans, Refinancing Revolving Loans or Indebtedness permitted
under Section 10.04(xxvii) or (xxix) was issued or incurred, in each case of
this subclause (ii) with an aggregate outstanding principal amount in respect of
such series of Refinancing Notes or other Indebtedness in excess of the
Threshold Amount; or

(c) Holdings shall cease to own, directly or indirectly, 100% of the Equity
Interests of the Borrower.

Notwithstanding anything to the contrary in this definition or any provision of
Section 13d-3 of the Exchange Act, no person or “group” shall be deemed to
beneficially own Equity Interests to be acquired by such person or “group”
pursuant to a stock or asset purchase agreement, merger agreement, option
agreement, warrant agreement or similar agreement until the consummation of the
acquisition of the Equity Interests in connection with the transactions
contemplated by such agreement.

“Closing Date” shall mean November 4, 2019.

“Closing Date Refinancing” shall mean the repayment on the Closing Date of the
Indebtedness outstanding pursuant to the Existing Credit Agreement.

“Closing Date Revolving Commitments” shall mean, for each Revolving Lender, the
amount set forth opposite such Revolving Lender’s name in Schedule 2.01 directly
below the column entitled “Closing Date Revolving Commitments”. The aggregate
amount of Closing Date Revolving Commitments existing on the Closing Date shall
be $100,000,000.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all property (whether real, personal or otherwise) with
respect to which any security interests have been granted (or purported to be
granted) pursuant to any Security Document (including any Additional Security
Documents), including, without limitation, all “Collateral” as described in the
Security Agreement; provided that in no event shall the term “Collateral”
include any Excluded Collateral.

“Collateral Agent” shall mean DBNY, acting through such of its Affiliates or
branches as it may designate in its capacity as collateral agent for the Secured
Creditors pursuant to the Security Documents, and shall include any successor to
the Collateral Agent appointed pursuant to Section 12.10.

 

-13-



--------------------------------------------------------------------------------

“Commitment” shall mean, (a) with respect to any Revolving Lender, such
Revolving Lender’s Closing Date Revolving Commitment, Refinancing Revolving
Commitment, Additional/Replacement Revolving Commitment or any Extended
Revolving Commitment, (b) with respect to any Term Lender, any of the
commitments of such Term Lender, whether an Initial Term Loan Commitment,
Extended Term Loan Commitment, Refinancing Term Loan Commitment or an
Incremental Term Loan Commitment of such Lender and (c) with respect to each
Issuing Bank, such Issuing Bank’s LC Commitment.

“Commitment Fee” shall have the meaning provided in Section 4.01(a).

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” shall have the meaning provided in Section 9.01(e).

“Consolidated Current Assets” shall mean, at any time, the consolidated current
assets of the Parent Company, Holdings and the Restricted Subsidiaries at such
time (other than cash and Cash Equivalents, amounts related to current or
deferred Taxes based on income or profits, (but excluding assets held for sale,
loans to third parties that are permitted under this Agreement, pension assets,
deferred bank fees and Swap Contracts, in each case to the extent representing
non-cash items and the effects of adjustments pursuant to U.S. GAAP resulting
from the application of recapitalization accounting or purchase accounting, as
the case may be, in relation to any consummated acquisition)).

“Consolidated Current Liabilities” shall mean, at any time, the consolidated
current liabilities of the Parent Company, Holdings and the Restricted
Subsidiaries at such time (other than the current portion of any Indebtedness
under this Agreement, the Swap Termination Value of any Swap Contracts, the
current portion of any other long-term Indebtedness which would otherwise be
included therein, accruals of Interest Expense (excluding Interest Expense that
is due and unpaid), accruals for current or deferred Taxes based on income or
profits, accruals of any costs or expenses related to restructuring reserves to
the extent permitted to be included in the calculation of Consolidated EBITDA,
the current portion of pension liabilities, deferred revenue, escrow account
balances, liabilities in respect of unpaid earn-outs and assets held for sale,
any LC Obligations or Revolving Loans or Ancillary Outstandings and any letter
of credit obligations or revolving loans under any other revolving credit
facility, the current portion of other long-term liabilities and the effects of
adjustments pursuant to U.S. GAAP resulting from the application of
recapitalization accounting or purchase accounting, as the case may be, in
relation to any consummated acquisition).

“Consolidated Depreciation and Amortization Expense” shall mean, with respect to
any Person, for any period, the total amount of depreciation and amortization
expense, including (i) amortization of unrecognized prior service costs and
actuarial gains and losses related to pensions and other post-employment
benefits and (ii) amortization of intangibles (including, without limitation,
amortization of turnaround costs, goodwill and organizational costs) (excluding
any such adjustment to the extent that it represents an accrual of or reserve
for cash expenditures in any future period except to the extent such adjustment
is subsequently reversed), in each case of such Person and its Restricted
Subsidiaries for such period on a consolidated basis in accordance with
U.S. GAAP.

 

-14-



--------------------------------------------------------------------------------

“Consolidated EBITDA” shall mean, with respect to any Person for any period,
Consolidated Net Income of such Person for such period; plus (without
duplication):

(i) the amount of management, board of directors, monitoring, consulting,
transaction and advisory fees (including termination fees) and related
indemnities, charges and expenses paid or accrued to or on behalf of such Person
or any direct or indirect parent of such Person, to the extent that such amount
was deducted in computing such Consolidated Net Income; plus

(ii) earn-out obligations incurred in connection with any acquisition or other
Investment and paid or accrued by such Person and its Restricted Subsidiaries
during such period, including any mark to market adjustments, to the extent that
such amount was deducted in computing such Consolidated Net Income; plus

(iii) all payments, charges, costs, expenses, accruals or reserves in connection
with the rollover, acceleration or payout of equity interests held by any
future, present or former director, officer, employee, manager, consultant or
independent contractor of such Person and all losses, or charges and expenses
related to payments made to holders of options in the common equity of such
Person or any direct or indirect parent of such Person, in connection with, or
as a result of, any distribution being made to equityholders of such Person that
are being made to compensate such holders as though they were equityholders at
the time of, and entitled to share in, such distribution, in each case, to the
extent that such amount was deducted in computing such Consolidated Net Income;
plus

(iv) provision for taxes based on income, profits or capital (including state
franchise taxes and similar taxes in the nature of income tax) of such Person
and its Restricted Subsidiaries for such period, including foreign withholding
taxes and including an amount equal to the tax distributions actually made to
the holders of the Equity Interests of such Person or any direct or indirect
parent of such Person in respect of such period in accordance with
Section 10.03(vi) as though such amounts had been paid as income taxes directly
by such Person, in each case, to the extent that such provision for taxes were
deducted in computing such Consolidated Net Income; plus

(v) the Consolidated Depreciation and Amortization Expense of such Person and
its Restricted Subsidiaries for such period, to the extent such expenses were
deducted in computing such Consolidated Net Income; plus

(vi) the Consolidated Fixed Charges of such Person and its Restricted
Subsidiaries for such period, to the extent that such Consolidated Fixed Charges
were deducted in computing such Consolidated Net Income, plus amortization or
write-off of deferred financing fees, debt issuance costs, commissions,
amortization of original issue discount, other discounts, fees and expenses and
expensing of any other financing fees, including any expensing of bridge or
commitment fees, costs of surety bonds and the non-cash portion of interest
expense resulting from the reduction in the carrying value under purchase
accounting of outstanding Indebtedness of such Person and its Restricted
Subsidiaries and commissions, discounts, yield and other fees and charges
(including any interest expense) relating to any securitization transaction;
plus

 

-15-



--------------------------------------------------------------------------------

(vii) any other non-cash charges of such Person and its Restricted Subsidiaries
for such period, to the extent that such non-cash charges were included in
computing such Consolidated Net Income; provided that if any such non-cash
charge represents an accrual or reserve for anticipated cash charges in any
future four-fiscal quarter period, (x) such Person may determine not to add back
such non-cash loss, charge or expense in the period for which Consolidated
EBITDA is being calculated and (y) to the extent such Person does decide to add
back such non-cash loss, charge or expense, the cash payment in respect thereof
in such future four-fiscal quarter period will be subtracted from Consolidated
EBITDA for such future four-fiscal quarter period, excluding amortization of a
prepaid cash item that was paid in cash in a prior period; plus

(viii) any cost savings, operating expense reductions, operating improvements
and synergies permitted to be added back to this definition pursuant to the
definition of “Pro Forma Cost Savings” (including, without limitation, costs and
expenses incurred after the Closing Date related to employment of terminated
employees incurred by such Person during such period), to the extent such costs
and expenses were deducted in computing such Consolidated Net Income; plus

(ix) losses in respect of post-retirement benefits of such Person, as a result
of the application of ASC 715, Compensation-Retirement Benefits, incurred by
such Person during such period, to the extent that such losses were deducted in
computing such Consolidated Net Income; plus

(x) NEXT Expenses, to the extent such expenses were deducted in calculating such
Consolidated Net Income; plus

(xi) losses incurred in respect of the direct or indirect Investment by such
Person in Aireon LLC or Aireon Holdings LLC during such period, to the extent
such losses were taken into account in computing such Consolidated Net Income;
plus

(xii) any fees and expenses related to a Qualified Securitization Transaction or
any Receivables Facility incurred by such Person during such period, to the
extent such fees and expenses are included in computing such Consolidated Net
Income; plus

(xiii) the amount of loss on sales of receivables and related assets to a
Securitization Entity in connection with a Qualified Securitization Transaction
or otherwise in connection with a Receivables Facility, in each case, incurred
by such Person during such period, to the extent included in computing such
Consolidated Net Income; minus

(xiv) the amount of any gain in respect of post-retirement benefits of such
Person and its Restricted Subsidiaries for such period as a result of the
application of ASC 715, to the extent such gains were taken into account in
computing such Consolidated Net Income; minus

 

-16-



--------------------------------------------------------------------------------

(xv) non-cash gains increasing such Consolidated Net Income for such period,
other than the accrual of revenue in the ordinary course of business and other
than reversals of an accrual or reserve for a potential cash item that reduced
Consolidated EBITDA in any prior period,

in each case, on a consolidated basis and determined in accordance with
U.S. GAAP.

“Consolidated First Lien Net Leverage Ratio” shall mean, with respect to any
Test Period, the ratio of (i) Consolidated First Lien Secured Debt as of the
last day of such Test Period to (ii) Consolidated EBITDA of the Parent Company,
Holdings and the Restricted Subsidiaries for such Test Period, in each case,
calculated on a Pro Forma Basis.

“Consolidated First Lien Secured Debt” shall mean, at any time, (i) the sum of
all Consolidated Indebtedness at such time that is secured by a Lien on any
assets of the Parent Company, Holdings or any of the Restricted Subsidiaries,
less (ii) the aggregate principal amount of Indebtedness of the Parent Company,
Holdings and the Restricted Subsidiaries at such time that is secured solely by
a Lien on the assets of the Parent Company, Holdings and the Restricted
Subsidiaries that is junior to the Lien securing the Obligations, less (iii) the
aggregate amount of (a) unrestricted cash and Cash Equivalents of the Parent
Company, Holdings and the Restricted Subsidiaries and (b) cash and Cash
Equivalent of the Parent Company, Holdings and the Restricted Subsidiaries
restricted solely in favor of or pursuant to (x) any Credit Document, any
Permitted Pari Passu Notes Documents, any Permitted Pari Passu Loan Documents,
any Refinancing Note Documents (to the extent such Refinancing Notes constitute
Permitted Pari Passu Notes) or any Refinancing Amendment and (y) any Permitted
Junior Debt Documents and any Refinancing Note Documents (to the extent such
Refinancing Notes constitute Permitted Junior Notes), in the case of this clause
(y), to the extent such cash and Cash Equivalents also secure the Indebtedness
hereunder on a senior priority basis.

“Consolidated Fixed Charge Coverage Ratio” shall mean, with respect to any Test
Period, the ratio of (i) Consolidated EBITDA of the Parent Company, Holdings and
the Restricted Subsidiaries for such Test Period to (ii) the Consolidated Fixed
Charges of the Parent Company, Holdings and the Restricted Subsidiaries for such
Test Period, in each case calculated on a Pro Forma Basis.

“Consolidated Fixed Charges” shall mean, with respect to any specified Person
for any period, the sum, without duplication, of:

(1) the consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued, to the extent such
expense was deducted in computing Consolidated Net Income of such Person,
including, without limitation, the interest component of all payments associated
with Capitalized Lease Obligations, and excluding amortization or write-off of
deferred financing fees, debt issuance costs, commissions, amortization of
original issue discount, other discounts, fees and expenses and expensing of any
other financing fees, including any expensing of bridge, commitment or other
financing fees, costs of surety bonds, charges owed with respect to undrawn
letters of credit, bankers’ acceptances or similar facilities and the non-cash
portion of interest expense resulting from the reduction in the carrying value
under purchase accounting of outstanding Indebtedness of such Person and its
Restricted Subsidiaries and commissions, discounts, yield and other fees and
charges (including any interest expense) relating to any securitization
transaction, plus

 

-17-



--------------------------------------------------------------------------------

(2) the consolidated interest expense of such Person and its Restricted
Subsidiaries that was capitalized during such period; plus

(3) all cash dividends, whether paid or accrued, on any series of preferred
stock or any series of Disqualified Stock of such Person or any of its
Restricted Subsidiaries, excluding items eliminated in consolidation, in each
case, determined on a consolidated basis in accordance with U.S. GAAP; minus

(4) the consolidated interest income of such Person and its Restricted
Subsidiaries for such period, whether received or accrued, to the extent such
income was included in determining such Consolidated Net Income.

“Consolidated Indebtedness” shall mean, at any time, the sum of (without
duplication) (i) all Capitalized Lease Obligations of the Parent Company,
Holdings and the Restricted Subsidiaries, (ii) all Indebtedness of the Parent
Company, Holdings and the Restricted Subsidiaries of the type described in
clause (i)(A) of the definition of “Indebtedness” and (iii) all Contingent
Obligations of the Parent Company, Holdings and the Restricted Subsidiaries in
respect of Indebtedness of any third Person of the type referred to in the
preceding clauses (i) and (ii), in each case, determined on a consolidated basis
in accordance with U.S. GAAP and calculated on a Pro Forma Basis; provided that
Consolidated Indebtedness shall not include Indebtedness in respect of any
Refinancing Notes or Permitted Notes that have been defeased or satisfied and
discharged in accordance with the applicable indenture or with respect to which
the required deposit has been made in connection with a call for repurchase or
redemption to occur within the time period set forth in the applicable
indenture, in each case to the extent such transactions are permitted by
Section 10.07(i). For the avoidance of doubt, it is understood that obligations
under any Receivables Facility and any Qualified Securitization Transaction do
not constitute Consolidated Indebtedness.

“Consolidated Net Income” shall mean, with respect to any specified Person for
any period, the aggregate of the net income (loss) of such Person and its
Restricted Subsidiaries for such period, on a consolidated basis, determined in
accordance with U.S. GAAP; provided that:

(i) any after-tax effect of all extraordinary (as determined in accordance with
U.S. GAAP prior to giving effect to Accounting Standards Update No. 2015-01,
Income Statement—Extraordinary and Unusual Items (Subtopic 225-20), Simplifying
Income Statement Presentation by Eliminating the Concept of Extraordinary
Items), nonrecurring, infrequent, exceptional or unusual gains or losses or
income or expenses (including related to the Transaction) or any restructuring
charges or reserves, including, without limitation, any expenses related to any
reconstruction, recommissioning or reconfiguration of fixed assets for alternate
uses, retention, severance, relocation, retention and completion bonuses or
payments, system establishment cost, contract termination costs, costs to
consolidate facilities and relocate employees, advisor fees and other out of
pocket costs and non-cash charges to assess and execute operational improvement
plans and restructuring programs, will be excluded;

 

-18-



--------------------------------------------------------------------------------

(ii) any expenses, costs or charges incurred, or any amortization thereof for
such period, in connection with any equity issuance, Investment, acquisition,
disposition, recapitalization, mergers, option buyouts or incurrence or
repayment of Indebtedness permitted under this Agreement, including a
refinancing thereof (in each case whether or not successful) (including any such
costs and charges incurred in connection with the Transaction or any amendments,
waivers or other modifications under the agreements relating to such
Indebtedness or similar transactions (in each case, whether or not
consummated)), and all gains and losses realized in connection with any business
disposition or any disposition of assets outside the ordinary course of business
or the disposition of securities or the early extinguishment of Indebtedness,
together with any related provision for taxes on any such gain, loss, income or
expense will be excluded;

(iii) the net income (or loss) of any Person that is not a Restricted Subsidiary
or that is accounted for by the equity method of accounting will be excluded;
provided that the income of such Person will be included to the extent of the
amount of dividends or similar distributions paid in cash (or converted to cash)
to the specified Person or a Restricted Subsidiary of the Person;

(iv) the net income (or loss) of any Person and its Restricted Subsidiaries will
be calculated without deducting the income attributed to, or adding the losses
attributed to, the minority equity interests of third parties in any
non-Wholly-Owned Restricted Subsidiary except to the extent of the dividends
paid in cash (or convertible into cash) during such period on the shares of
Equity Interests of such Restricted Subsidiary held by such third parties;

(v) solely for the purpose of determining the amount available under
clause (a)(i)(B) of the definition of “Available Amount”, the net income (but
not loss) of any Restricted Subsidiary of Holdings (other than the Borrower or
any Subsidiary Guarantor) will be excluded to the extent that the declaration or
payment of dividends or similar distributions by that Restricted Subsidiary of
that net income is not at the date of determination permitted without any prior
governmental approval (that has not been obtained) or, directly or indirectly,
by operation of the terms of its charter or any Requirement of Law, unless such
restrictions with respect to the payment of dividends or similar distributions
have been legally waived; provided that the Consolidated Net Income of such
Person will be increased by the amount of dividends or distributions or other
payments actually paid in cash (or converted to cash) by any such Restricted
Subsidiary to such Person in respect of such period, to the extent not already
included therein;

(vi) the cumulative effect of any change in accounting principles will be
excluded;

(vii) the effect of any non-cash impairment charges or write-ups, write-downs or
write-offs of assets or liabilities resulting from the application of U.S. GAAP
and the amortization of intangibles arising from the application of U.S. GAAP,
including pursuant to ASC 805, Business Combinations, ASC 350,
Intangibles-Goodwill and Other, or ASC 360, Property, Plant and Equipment, as
applicable, will be excluded;

 

-19-



--------------------------------------------------------------------------------

(viii) any net after-tax income or loss from disposed, abandoned or discontinued
operations and any net after-tax gains or losses on disposed, abandoned or
discontinued, transferred or closed operations will be excluded;

(ix) any increase in amortization or depreciation, or effect of any adjustments
to inventory, property, plant or equipment, software, goodwill and other
intangibles, debt line items, deferred revenue or rent expense, any one time
cash charges (such as purchased in process research and development or
capitalized manufacturing profit in inventory) or any other effects, in each
case, resulting from purchase accounting in connection with any acquisition
prior to or following the Closing Date will be excluded;

(x) an amount equal to the tax distributions actually made to the holders of the
Equity Interests of such Person or any direct or indirect parent of such Person
in respect of such period in accordance with Section 10.03(vi) will be included
as though such amounts had been paid as income taxes directly by such Person for
such period;

(xi) the amount of any restructuring, business optimization, acquisition and
integration costs and charges (including, without limitation, retention,
severance, systems establishment costs, excess pension charges, information
technology costs, rebranding costs, contract termination costs, including future
lease commitments, costs related to the start-up, closure or relocation or
consolidation of facilities and costs to relocate employees) will be excluded;

(xii) expenses and lost profits with respect to liability or casualty events or
business interruption will be disregarded to the extent covered by insurance and
actually reimbursed, or, so long as such Person has made a determination that
there exists reasonable evidence that such amount will in fact be reimbursed by
the insurer, but only to the extent that such amount (i) has not been denied by
the applicable carrier in writing and (ii) is in fact reimbursed within 365 days
of the date on which such liability was discovered or such casualty event or
business interruption occurred (with a deduction for any amounts so added back
that are not reimbursed within such 365-day period); provided further that any
proceeds of such reimbursement when received will be excluded from the
calculation of Consolidated Net Income of such Person to the extent the expense
or lost profit reimbursed was previously disregarded pursuant to this clause
(xv).

provided that the Borrower may, in its sole discretion, elect to not make any
adjustment for any item pursuant to clauses (i) through (xvi) above if any such
item individually is less than $2,000,000 in any fiscal quarter.

“Consolidated Secured Debt” shall mean, at any time, (i) the sum of all
Consolidated Indebtedness at such time that is secured by a Lien on any assets
of the Parent Company, Holdings or any of the Restricted Subsidiaries, less
(ii) the aggregate amount of (a) unrestricted cash and Cash Equivalents of the
Parent Company, Holdings and the Restricted Subsidiaries and (b) cash and Cash
Equivalent of the Parent Company, Holdings and the Restricted Subsidiaries
restricted

 

-20-



--------------------------------------------------------------------------------

solely in favor of or pursuant to (x) any Credit Document, any Permitted Pari
Passu Notes Documents, any Permitted Pari Passu Loan Documents, any Refinancing
Note Documents (to the extent such Refinancing Notes constitute Permitted Pari
Passu Notes) or any Refinancing Amendment and (y) any Permitted Junior Debt
Documents and any Refinancing Note Documents (to the extent such Refinancing
Notes constitute Permitted Junior Notes), in the case of this clause (y), to the
extent such cash and Cash Equivalents also secure the Indebtedness hereunder on
a senior priority basis.

“Consolidated Secured Net Leverage Ratio” shall mean, with respect to any Test
Period, the ratio of (i) Consolidated Secured Debt as of the last day of such
Test Period to (ii) Consolidated EBITDA of the Parent Company, Holdings and the
Restricted Subsidiaries for such Test Period, in each case, calculated on a Pro
Forma Basis.

“Consolidated Total Net Leverage Ratio” shall mean, with respect to any Test
Period, the ratio of (i) Consolidated Indebtedness as of the last day of such
Test Period, less the aggregate amount of (a) unrestricted cash and Cash
Equivalents of the Parent Company, Holdings and the Restricted Subsidiaries and
(b) cash and Cash Equivalents of the Parent Company, Holdings and the Restricted
Subsidiaries restricted solely in favor of or pursuant to (x) any Credit
Document, any Permitted Pari Passu Notes Documents, any Permitted Pari Passu
Loan Documents, any Refinancing Note Documents (to the extent such Refinancing
Notes constitute Permitted Pari Passu Notes) or any Refinancing Amendment and
(y) any Permitted Junior Debt Documents and any Refinancing Note Documents (to
the extent such Refinancing Notes constitute Permitted Junior Notes), in the
case of this clause (y), to the extent such cash and Cash Equivalents also
secure the Indebtedness hereunder on a senior priority basis, to
(ii) Consolidated EBITDA of the Parent Company, Holdings and the Restricted
Subsidiaries for such Test Period, in each case, calculated on a Pro Forma
Basis.

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any such obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (x) for the purchase or payment of any such primary obligation or (y) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof; provided,
however, that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. Except
as otherwise provided herein, the amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by such Person in good faith.

 

-21-



--------------------------------------------------------------------------------

“Contract Consideration” shall have the meaning provided to such term in the
definition of the term “Excess Cash Flow.”

“Contribution Amounts” shall mean the aggregate amount of capital contributions
applied by the Borrower to permit the incurrence of Contribution Indebtedness
pursuant to Section 10.04(ix).

“Contribution Indebtedness” shall mean Indebtedness of Holdings or any
Restricted Subsidiary in an aggregate principal amount not greater than the
aggregate amount of cash contributions (other than the proceeds from the
issuance of Disqualified Stock, contributions by Holdings or any Restricted
Subsidiary or any Specified Equity Contribution or any similar “cure amounts”
with respect to any financial covenant hereunder) made to the capital of
Holdings or such Restricted Subsidiary after the Closing Date (whether through
the issuance or sale of capital stock or otherwise), in each case, to the extent
not otherwise applied to increase the Available Amount or any other basket or
exception under this Agreement; provided that (a) the maturity date of such
Contribution Indebtedness is no earlier than the Latest Maturity Date as of the
date such Contribution Indebtedness was incurred and (b) such Contribution
Indebtedness is so designated as Contribution Indebtedness pursuant to a
certificate of a Responsible Officer of the Borrower promptly following
incurrence thereof.

“Copyright Security Agreement” shall have the meaning provided in the Security
Agreement.

“Credit Documents” shall mean this Agreement and, after the execution and
delivery thereof pursuant to the terms of this Agreement, each Note, the
Guaranty Agreement, each Security Document, any First Lien/Second Lien
Intercreditor Agreement, any Pari Passu Intercreditor Agreement, each
Incremental Amendment, each Refinancing Amendment, each Extension Amendment and
each Ancillary Document.

“Credit Extension” shall mean, as the context may require, (i) the making of any
Loan or (ii) the issuance, amendment (other than an amendment thereof that does
not increase the face value amount of the Letter of Credit), extension or
renewal of any Letter of Credit by any Issuing Bank; provided that “Credit
Extensions” shall not include conversions and continuations of outstanding
Loans.

“Credit Party” shall mean Holdings, the Borrower and each Subsidiary Guarantor.

“Cumulative Retained Excess Cash Flow Amount” shall mean, as of any date, an
amount equal to the aggregate cumulative sum of Retained Excess Cash Flow
Amounts for all Excess Cash Flow Payment Periods ending after the Closing Date
and prior to such date.

“DBNY” shall have the meaning provided in the recitals hereto.

“DBSI” shall mean Deutsche Bank Securities Inc.

“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other liquidation,
dissolution, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, arrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

-22-



--------------------------------------------------------------------------------

“Declined Proceeds” shall have the meaning provided in Section 5.02(k).

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean, any Lender that (a) has failed to (i) fund all
or any portion of its Loans within two (2) Business Days of the date such Loans
were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent, any Issuing Bank, or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit) within two (2) Business Days of the date
when due, (b) has notified the Borrower or the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt of such written confirmation by the Administrative Agent
and the Borrower), or (d) has, or has a direct or indirect parent company that
has, other than via an Undisclosed Administration, (i) become the subject of
(A) a proceeding under any Debtor Relief Law or (B) a Bail-In Action, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender of the
date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Borrower and each other Lender promptly following such determination.

“Designated Gross Amount” shall have the meaning provided in
Section 2.21(a)(ii)(C).

 

-23-



--------------------------------------------------------------------------------

“Designated Hedging Agreement” shall mean each Hedging Agreement entered into by
Holdings or any of the Restricted Subsidiaries with a Guaranteed Creditor that
is (i) either a Lender or the Administrative Agent or the Collateral Agent or an
Affiliate of a Lender or the Administrative Agent or the Collateral Agent that
is designated as a “Designated Hedging Agreement” in a writing executed by such
Guaranteed Creditor and the Borrower and delivered to the Administrative Agent
(for purposes of the preceding notice requirement, any Hedging Agreements under
a specified master agreement, whether previously entered into or to be entered
into in the future, may be designated as Designated Hedging Agreements pursuant
to a single notice) and (ii) secured by the Security Documents.

“Designated Net Amount” shall have the meaning provided in
Section 2.21(a)(ii)(C).

“Designated Non-cash Consideration” shall mean the fair market value of non-cash
consideration received by Holdings or any of the Restricted Subsidiaries in
connection with any sale, transfer or other disposition of property or assets
that is so designated as Designated Non-cash Consideration pursuant to an
officer’s certificate, setting forth the basis of such valuation, less the
amount of cash and Cash Equivalents received in connection with a subsequent
sale of such Designated Non-cash Consideration.

“Designated Treasury Services Agreement” shall mean each Treasury Services
Agreement entered into by Holdings or any of the Restricted Subsidiaries with a
Guaranteed Creditor that is (i) either a Lender or the Administrative Agent or
the Collateral Agent or an Affiliate of a Lender or the Administrative Agent or
the Collateral Agent and is designated as a “Designated Treasury Services
Agreement” in a writing executed by such Guaranteed Creditor and the Borrower
and delivered to the Administrative Agent and (ii) secured by the Security
Documents.

“Determination Date” shall have the meaning provided in the definition of the
term “Available Amount.”

“Disqualified Lender” shall mean (a) bona fide competitors of Holdings and its
Subsidiaries (or that are actively engaged in the process of acquiring or
bidding to acquire substantially all of the stock or assets of bona fide
competitors of Holdings and its Subsidiaries) and any person controlling or
controlled by any such competitor, in each case identified in writing by the
Borrower (or its counsel) to the Administrative Agent at any time (at any time
when DBNY is serving as Administrative Agent, by e-mail to
michael-p.strobel@db.com and reagan.farish@db.com), (b) institutions designated
in writing by the Borrower (or its counsel) to DBNY prior to October 3, 2019 and
(c) any affiliates of any such persons so identified pursuant to clauses (a) and
(b) hereof that are reasonably identifiable as affiliates on solely the basis of
similarity of names (other than bona fide fixed income investors or debt funds
that are affiliates of competitors described in clause (a) above but not of
institutions described in clause (b) above) or identified by the Borrower (or
its counsel) in writing to the Administrative Agent from at any time (at any
time when DBNY is serving as Administrative Agent, by e-mail to
michael-p.strobel@db.com and reagan.farish@db.com) (it being understood that any
update pursuant to clause (a) or clause (c) above shall become effective three
(3) Business Days’ following the delivery of such notice and shall not apply
retroactively or to any entity that is a lender or is party to a pending trade
as of the date of such effectiveness).

 

-24-



--------------------------------------------------------------------------------

“Disqualified Stock” shall mean, with respect to any Person, any capital stock
of such Person other than common Equity Interests or Qualified Preferred Stock
of such Person.

“Dividend” shall mean, with respect to any Person, that such Person has paid a
dividend, distribution or returned any equity capital to its stockholders,
partners or members or made or caused to be made any other payment or delivery
of property (other than common equity of such Person) to its stockholders,
partners or members as such, or redeemed, retired, purchased or otherwise
acquired, directly or indirectly, for consideration any shares of any class of
its capital stock or any partnership or membership interests outstanding on or
after the Closing Date (or any options or warrants issued by such Person with
respect to its Equity Interests).

“Dollar Amount” shall mean, at any time:

(a) with respect to any Loan or Letter of Credit denominated in Dollars, the
principal amount thereof then outstanding (or in which such participation is
held);

(b) in relation to an Ancillary Commitment, the amount specified as such in the
notice delivered to the Administrative Agent by the relevant Ancillary Borrower
pursuant to Section 2.21(a) (or, if the amount specified is not denominated in
Dollars, that amount converted into Dollars at the Agent’s Spot Rate on the date
which is three (3) Business Days before the Ancillary Commencement Date for that
Ancillary Facility or, if later, the date the Administrative Agent receives the
notice of the Ancillary Commitment in accordance with the terms of this
Agreement).

“Domestic Subsidiary” shall mean any Subsidiary of Holdings incorporated or
organized under the laws of the United States, any state thereof or the District
of Columbia.

“ECF Prepayment Amount” shall have the meaning provided in Section 5.02(e).

“EEA Financial Institution” shall mean (a) any institution established in any
EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Yield” shall mean, as to any Term Loan or other Indebtedness, the
effective yield on such Term Loan or other Indebtedness as mutually determined
by the Administrative Agent and the Borrower in good faith, taking into account
the applicable interest rate margins in effect from time to time, any interest
rate floors or similar devices in effect from time to time and all fees,
including upfront or similar fees or original issue discount (amortized over the
shorter of

 

-25-



--------------------------------------------------------------------------------

(x) the Weighted Average Life to Maturity of such Term Loan or other
Indebtedness and (y) the four years following the date of incurrence thereof)
payable by (or on behalf of) the Borrower generally to lenders providing such
Term Loan or other Indebtedness, but excluding any arrangement, structuring,
commitment, underwriting or similar fees (regardless of whether paid in whole or
in part to any lenders) and other fees payable in connection therewith that are
not generally shared with the relevant lenders and customary consent fees paid
generally to consenting lenders. Each mutual determination of the “Effective
Yield” by the Administrative Agent and the Borrower shall be conclusive and
binding on all Lenders absent manifest error.

“Eligible Transferee” shall mean and include any existing Lender, any Approved
Fund or any commercial bank, an insurance company, a finance company, a
financial institution, any fund that invests in loans or any other “accredited
investor” (as defined in Regulation D of the Securities Act) but in any event
excluding (i) any natural person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural person),
(ii) any Disqualified Lender (solely, in the case of a sale of a participation
to such Person, to the extent that the list of Disqualified Lenders has been
disclosed to all Lenders) and (iii) except to the extent provided in
Sections 2.19, 2.20, 2.21 and 13.04(d), Holdings, the Borrower and its
Subsidiaries and Affiliates.

“Engagement Letter” shall mean that certain engagement letter, dated as of
October 3, 2019, by and among the Borrower, DBNY, DBSI, Barclays Bank PLC,
Credit Suisse Loan Funding LLC, Wells Fargo Securities LLC and Société Générale,
as amended, supplemented or otherwise modified by the joinders thereto entered
into among the Borrower and the other parties thereto in accordance with the
terms thereto.

“Enterprise Transformative Event” shall mean any merger, acquisition, investment
or consolidation that is either (a) not permitted by the Credit Documents or
(b) if permitted by the Credit Documents, immediately prior to the consummation
of such transaction, would not provide Holdings and the Restricted Subsidiaries
with adequate flexibility under the Credit Documents for the operation,
continuation and/or expansion of their combined operations following such
consummation, as reasonably determined by the Borrower acting in good faith.

“Environment” shall mean ambient air, indoor air, surface water, groundwater,
drinking water, land surface and sub-surface strata and natural resources such
as wetlands, flora and fauna.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations by any Governmental
Authority and/or proceedings relating in any way to any Environmental Law or any
permit issued, or any approval given, under any such Environmental Law,
including, without limitation, (a) by governmental or regulatory authorities for
enforcement, investigation, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law, and (b) by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief arising out of or relating to an alleged
injury or threat of injury to human health, safety or the Environment due to the
presence of Hazardous Materials, including any Release or threat of Release of
any Hazardous Materials.

 

-26-



--------------------------------------------------------------------------------

“Environmental Law” shall mean any federal, state, provincial, foreign or local
statute, law, rule, regulation, ordinance, code, binding guideline and rule of
common law, now or hereafter in effect and in each case as amended, and any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, relating to pollution or
protection of the Environment, occupational health, human health and safety (to
the extent related to exposure to Hazardous Materials) or Hazardous Materials.

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest, but excluding, for the avoidance of doubt, any
Indebtedness convertible into or exchangeable for the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and, unless the context indicates otherwise, the
regulations promulgated and rulings issued thereunder. Section references to
ERISA are to ERISA, as in effect at the date of this Agreement and any successor
Section thereof.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with Holdings or a Restricted Subsidiary would be deemed to be a
“single employer” within the meaning of Section 414(b) or (c) of the Code and
solely with respect to Section 412 of the Code, Section 414(b), (c), (m) or
(o) of the Code.

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, but excluding any event for which
the 30-day notice period is waived with respect to a Plan, (b) any failure to
make a required contribution to any Plan that would result in the imposition of
a Lien or other encumbrance or the failure to satisfy the minimum funding
standards set forth in Section 412 or 430 of the Code or Section 302 or 303 of
ERISA, or the arising of such a Lien or encumbrance, with respect to a Plan,
(c) the incurrence by Holdings, a Restricted Subsidiary, or an ERISA Affiliate
of any liability under Title IV of ERISA with respect to the termination of any
Plan or the withdrawal or partial withdrawal (including under Section 4062(e) of
ERISA) of any of Holdings, a Restricted Subsidiary, or an ERISA Affiliate from
any Plan or Multiemployer Plan, (d) the filing of a notice of intent to
terminate a Plan or the treatment of a Plan amendment as a termination under
Section 4041 of ERISA, (e) the receipt by Holdings, a Restricted Subsidiary, or
an ERISA Affiliate from the PBGC or a plan administrator of any notice of intent
to terminate any Plan or Multiemployer Plan or to appoint a trustee to
administer any Plan, (f) the adoption of any amendment to a Plan that would
require the provision of security pursuant to the Code, ERISA or other
applicable law, (g) the receipt by Holdings, a Restricted Subsidiary, or an
ERISA Affiliate of any written notice concerning statutory liability arising
from the withdrawal or partial withdrawal of Holdings, a Restricted Subsidiary,
or an ERISA Affiliate from a Multiemployer Plan or a written determination that
a Multiemployer Plan is, or is expected to be, insolvent, within the meaning of
Title IV of ERISA, (h) the occurrence of any non-exempt “prohibited transaction”
(within the meaning of Section 406 of ERISA or Section 4975 of the Code) with
respect to which Holdings or any Restricted Subsidiary is a “disqualified
person” (within the meaning of Section 4975 of the Code) or with respect to
which Holdings or any Restricted Subsidiary could reasonably be expected to have
liability, (i) the occurrence of any event or condition which constitutes
grounds under Section 4042 of ERISA for

 

-27-



--------------------------------------------------------------------------------

the termination of any Plan or the appointment of a trustee to administer any
Plan, (j) the filing of any request for or receipt of a minimum funding waiver
under Section 412(c) of the Code with respect to any Plan or Multiemployer Plan,
(k) a determination that any Plan is in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code), (l) the receipt by
Holdings, a Restricted Subsidiary or any ERISA Affiliate of any notice, that a
Multiemployer Plan is, or is expected to be, in endangered or critical status
under Section 305 of ERISA, or (m) any other extraordinary event or condition
with respect to a Plan or Multiemployer Plan which would reasonably be expected
to result in a Lien or any acceleration of any statutory requirement to fund all
or a substantial portion of the unfunded accrued benefit liabilities of such
plan.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Event of Default” shall have the meaning provided in Section 11.

“Excess Cash Flow” shall mean, for any period, the remainder of (a) the sum of,
without duplication, (i) Consolidated Net Income of the Parent, Holdings and the
Restricted Subsidiaries for such period, (ii) an amount equal to the amount of
all non-cash charges to the extent deducted in arriving at such Consolidated Net
Income and cash receipts to the extent excluded in arriving at such Consolidated
Net Income and (iii) the decrease, if any, in Adjusted Consolidated Working
Capital from the first day to the last day of such period (but excluding any
such decrease in Adjusted Consolidated Working Capital arising from a Permitted
Acquisition or dispositions of any Person by Holdings and/or its Restricted
Subsidiaries during such period), minus (b) the sum of, without duplication,
(i) the aggregate amount of all Capital Expenditures made by Holdings and the
Restricted Subsidiaries during such period or, at the Borrower’s option, after
such period but prior to the Excess Cash Flow Payment Date (provided that to the
extent the Borrower exercises such option, such amount shall not be permitted as
a reduction against the calculation for the subsequent period), in each case, to
the extent financed with Internally Generated Cash, (ii) without duplication of
amounts deducted pursuant to clause (iii) below, the aggregate amount of all
cash payments made in respect of all Permitted Acquisitions and other
Investments (excluding Investments in Cash Equivalents or in Holdings or a
Person that, prior to and immediately following the making of such Investment,
was and remains a Restricted Subsidiary) permitted under Section 10.05 made by
Holdings and the Restricted Subsidiaries during such period or, at the
Borrower’s option, after such period but prior to the Excess Cash Flow Payment
Date (provided that to the extent the Borrower exercises such option, such
amount shall not be permitted as a reduction against the calculation for the
subsequent period), in each case to the extent financed with Internally
Generated Cash, (iii) without duplication of amounts deducted from Excess Cash
Flow in prior periods, the aggregate consideration required to be paid in cash
by Holdings or any of the Restricted Subsidiaries pursuant to binding contracts
(the “Contract Consideration”) entered into prior to or during such period
relating to Permitted Acquisitions, Investments or Capital Expenditures to be
consummated or made during the period of four consecutive fiscal quarters of
Holdings following the end of such period; provided that to the extent the
aggregate amount of Internally Generated Cash actually utilized to finance such
Permitted Acquisitions, Investments or Capital Expenditures, during such period
of four consecutive fiscal quarters is less than the Contract Consideration, the
amount of such shortfall shall be added to the calculation of Excess Cash Flow
at the end of such period of four consecutive fiscal quarters,

 

-28-



--------------------------------------------------------------------------------

(iv) Dividends made in cash during such fiscal year to the extent permitted by
Section 10.03(iii), (iv), (v), (vi), (vii), (viii), (ix) or (xi) to the extent
paid for with Internally Generated Cash, (v) (A) the aggregate amount of
Scheduled Repayments and other permanent principal payments of Indebtedness of
Holdings and the Restricted Subsidiaries during such period (other than
(x) voluntary prepayments (including prepayments pursuant to Section 5.01(b)(i)
and buybacks pursuant to Section 2.19 and Section 2.20) of Term Loans,
Refinancing Notes, and Indebtedness incurred pursuant to Section 10.04(xxvii)
and (y) prepayments (including prepayments pursuant to Section 5.01(b)(i)) of
Revolving Loans under this Agreement or any other revolving credit facility
secured by a Lien on the Collateral ranking senior or pari passu with the Lien
on the Collateral securing the Indebtedness hereunder to the extent accompanied
by a permanent reduction in commitments therefor) in each case to the extent
paid for with Internally Generated Cash and (B) prepayments and repayments of
Term Loans pursuant to Sections 5.02(d) or 5.02(f) to the extent the Asset Sale
or Recovery Event giving rise to such prepayment or repayment resulted in an
increase to such Consolidated Net Income (but not in excess of the amount of
such increase), (vi) the portion of Transaction Costs and other transaction
costs and expenses related to clauses (i) through (v) above, any equity
issuance, debt issuance or refinancing transactions (including any amendments)
(whether or not consummated), in each case, other than with respect to any
portion of Transaction Costs, paid for with Internally Generated Cash during
such fiscal year not deducted in determining such Consolidated Net Income,
(vii) the increase, if any, in Adjusted Consolidated Working Capital from the
first day to the last day of such period (but excluding any such increase in
Adjusted Consolidated Working Capital arising from a Permitted Acquisition or
disposition of any Person by Holdings and/or the Restricted Subsidiaries during
such period), (viii) cash payments in respect of non-current liabilities (other
than Indebtedness) to the extent made with Internally Generated Cash, (ix) the
aggregate amount of expenditures actually made by Holdings and the Restricted
Subsidiaries with Internally Generated Cash during such period (including
expenditures for the payment of financing fees, taxes, rent and pension and
other retirement benefits) to the extent such expenditures are not expensed
during such period, (x) the aggregate amount of any premium, make-whole or
penalty payments actually paid with Internally Generated Cash during such period
that are required to be made in connection with any prepayment of Indebtedness
and (xi) all non-cash gains to the extent included in such Consolidated Net
Income for such period (excluding any non-cash gains to the extent it represents
the reversal of an accrual or reserve for a potential cash item that reduced
such Consolidated Net Income in any prior period).

“Excess Cash Flow Payment Date” shall mean the date occurring ten (10) Business
Days after the date on which the Borrower’s annual audited financial statements
are required to be delivered pursuant to Section 9.01(b) (commencing with
respect to the fiscal year ending on December 31, 2020).

“Excess Cash Flow Payment Period” shall mean, with respect to any Excess Cash
Flow Payment Date, the immediately preceding fiscal year of the Borrower.

“Excluded Collateral” shall have the meaning provided in the Security Agreement.

 

-29-



--------------------------------------------------------------------------------

“Excluded Subsidiary” shall mean any Subsidiary of Holdings (other than (x) the
Borrower and (y) any Subsidiary of Holdings that directly owns Equity Interests
of the Borrower) that is (a) a Foreign Subsidiary, (b) an Unrestricted
Subsidiary, (c) a FSHCO, (d) not a Wholly-Owned Subsidiary of Holdings or one or
more of its Wholly-Owned Restricted Subsidiaries, (e) an Immaterial Subsidiary,
(f) established or created pursuant to Section 10.05(xi) and meeting the
requirements of the proviso thereto; provided that such Subsidiary shall only be
an Excluded Subsidiary for the period prior to such acquisition, (g) prohibited
(but only for so long as such Subsidiary would be prohibited) by applicable law,
rule or regulation from guaranteeing the facilities under this Agreement, or
which would require governmental (including regulatory) consent, approval,
license or authorization to provide a guarantee, in each case, unless such
consent, approval, license or authorization has been received (but without
obligation to seek the same), (h) prohibited (but only for so long as such
Subsidiary would be prohibited) from guaranteeing the Obligations by any
contractual obligation in existence (x) on the Closing Date or (y) at the time
of the acquisition of such Subsidiary after the Closing Date (to the extent such
prohibition was not entered into in contemplation of such acquisition), (i) a
not-for-profit Subsidiary or a Subsidiary regulated as an insurance company,
(j) any other Subsidiary with respect to which the Borrower and the
Administrative Agent reasonably agree in writing that the cost or other
consequences of guaranteeing the Obligations (including any adverse tax
consequences) shall be excessive in view of the benefits to be obtained by the
Lenders therefrom, and (k) any Domestic Subsidiary that is a Subsidiary of a
Foreign Subsidiary that is a CFC; provided that, notwithstanding the above, the
Borrower may designate any Restricted Subsidiary that would otherwise constitute
an “Excluded Subsidiary” hereunder as a “Subsidiary Guarantor” and cause such
Subsidiary to execute the Guaranty Agreement as a “Subsidiary Guarantor” so long
as (x) the Administrative Agent has consented to such designation (such consent
not to be unreasonably withheld or delayed, but which may be withheld based on
policies and procedures of the Administrative Agent (including in respect of
fiduciary duties, “Know-Your-Customer” diligence and beneficial ownership) or if
the Administrative Agent reasonably determines that such Subsidiary is organized
under the laws of a jurisdiction where (i) the amount and enforceability of the
contemplated guaranty that may be entered into by a Person organized in the
relevant jurisdiction is materially and adversely limited by applicable law or
contractual limitations, (ii) the security interests (and the enforceability
thereof) that may be granted with respect to assets (or various classes of
assets) located in the relevant jurisdiction is materially and adversely limited
by applicable law or (iii) there is any reasonably identifiable and material
adverse political risk to the Lenders or the Administrative Agent associated
with the jurisdiction)), and (y) such Subsidiary has granted a perfected lien on
substantially all of its assets to the Collateral Agent for the benefit of the
Secured Creditors regardless of whether such Subsidiary is organized in a
jurisdiction other than the United States (notwithstanding anything to the
contrary in this Agreement), pursuant to arrangements reasonably agreed between
the Administrative Agent and the Borrower and subject to customary limitations
in such jurisdiction to be reasonably agreed to between the Administrative Agent
and the Borrower(and from and after such execution of the Guaranty Agreement,
such Subsidiary shall no longer constitute an “Excluded Subsidiary” unless
released from its obligations under the Guaranty Agreement as a “Subsidiary
Guarantor” in accordance with the terms hereof and thereof; provided that such
Restricted Subsidiary shall not be released solely on the basis that it was not
required to become a Guarantor).

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, (x) as it
relates to all or a portion of the Guaranty of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guaranty
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for

 

-30-



--------------------------------------------------------------------------------

any reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder (determined after giving
effect to any “keepwell, support or other agreement” for the benefit of such
Guarantor and any and all guarantees of such Guarantor’s Swap Obligations by
other Credit Parties) at the time the Guaranty of such Guarantor becomes
effective with respect to such Swap Obligation or (y) as it relates to all or a
portion of the grant by such Guarantor of a security interest, any Swap
Obligation if, and to the extent that, such Swap Obligation (or such security
interest in respect thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder (determined after giving effect to any “keepwell, support or other
agreement” for the benefit of such Guarantor and any and all guarantees of such
Guarantor’s Swap Obligations by other Credit Parties) at the time the security
interest of such Guarantor becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes illegal.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party under any Credit Document, (a) Taxes imposed on
(or measured by) its net income and franchise (and similar) Taxes imposed on it
in lieu of income Taxes, in each case, as a result of such recipient being
organized or having its principal office or applicable lending office located in
such jurisdiction (or any political subdivision thereof) or as a result of any
other present or former connection between it and the jurisdiction imposing such
Tax (other than a connection arising from such Administrative Agent, Lender or
other recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Term Loan or Credit
Document), (b) any branch profits Taxes under Section 884(a) of the Code, or any
similar Tax, in each case imposed by any jurisdiction described in clause (a)
above, (c) in the case of a Lender (other than an assignee pursuant to a request
by the Borrower under Section 2.13), any U.S. federal withholding Tax that
(i) is imposed on amounts payable to or for the account of such Lender pursuant
to a Requirement of Law in effect at the time such Lender becomes a party to
this Agreement (or designates a new lending office), except to the extent such
Lender (or its assignor, if any) was entitled, immediately before the
designation of a new lending office (or assignment), to receive additional
amounts from the Credit Parties with respect to such withholding Tax pursuant to
Section 5.04(a) or (ii) is attributable to such recipient’s failure to comply
with Section 5.04(b) or Section 5.04(c), (d) any Taxes imposed under FATCA and
(e) U.S. federal backup withholding Taxes pursuant to Code Section 3406.

“Existing Credit Agreement” shall mean that certain amended and restated credit
agreement, dated as of October 4, 2010, as amended, amended and restated,
supplemented or otherwise modified prior to the Closing Date, by and among inter
alios Holdings, the Borrower, Société Générale, as BPIAE agent, and the lenders,
agents and other parties party thereto.

“Existing Revolving Commitments” shall have the meaning provided in
Section 2.14(a).

 

-31-



--------------------------------------------------------------------------------

“Existing Term Loan Tranche” shall have the meaning provided in Section 2.14(a).

“Extended Revolving Commitments” shall have the meaning provided in
Section 2.14(a).

“Extended Revolving Maturity Date” shall mean, with respect to any Extended
Revolving Commitment, the date specified in the applicable Extension Amendment.

“Extended Term Loan Commitment” shall mean, collectively the Refinancing Term
Loan Commitments or one or more commitments hereunder to convert Term Loans
under an Existing Term Loan Tranche of a given Extension Series pursuant to an
Extension Amendment.

“Extended Term Loan Maturity Date” shall mean, with respect to any Tranche of
Extended Term Loans, the date specified in the applicable Extension Amendment.

“Extended Term Loans” shall have the meaning provided in Section 2.14(a).

“Extending Lender” shall have the meaning provided in Section 2.14(c).

“Extension” shall mean any establishment of Extended Term Loans or Extended
Revolving Commitments pursuant to Section 2.14 and the applicable Extension
Amendment.

“Extension Amendment” shall have the meaning provided in Section 2.14(d).

“Extension Election” shall have the meaning provided in Section 2.14(c).

“Extension Request” shall have the meaning provided in Section 2.14(a).

“Extension Series” shall have the meaning provided in Section 2.14(a).

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations thereunder or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code as of the
date of this Agreement (or any such amended or successor version), and any
intergovernmental agreements between a non-U.S. jurisdiction and the United
States (and any related Requirements of Law) implementing the foregoing.

“FCC” shall mean the Federal Communications Commission or any Governmental
Authority succeeding to the Federal Communications Commission.

“FCC Licenses” shall mean the licenses, permits, authorizations or certificates
to construct, own or operate or promote the business of Holdings and the
Restricted Subsidiaries (including, without limitation, the operation of
satellites and the operation of TPNs) granted by the FCC and all extensions,
additions and renewals thereto or thereof.

“FCPA” shall mean the United States Foreign Corrupt Practices Act of 1977, as
amended.

 

-32-



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” shall mean, for any day, the rate calculated by
the NYFRB based on such day’s federal funds transactions by depositary
institutions, as determined in such manner as the NYFRB shall set forth on its
public website from time to time, and published on the next succeeding Business
Day by the NYFRB as the effective federal funds rate, provided that if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to zero for the purposes of this Agreement.

“Federal Reserve Board” shall mean the Board of Governors of the Federal Reserve
System of the United States of America.

“Fees” shall mean all amounts payable pursuant to or referred to in
Section 4.01.

“Financial Statements Date” shall have the meaning provided in Section 6.11.

“First Lien/Second Lien Intercreditor Agreement” shall mean an intercreditor
agreement among the Collateral Agent and one or more Junior Representatives for
holders of Permitted Junior Debt providing that, inter alia, the Liens on the
Collateral in favor of the Collateral Agent (for the benefit of the Secured
Creditors) shall be senior to such Liens in favor of the Junior Representatives
(for the benefit of the holders of Permitted Junior Debt), as such intercreditor
agreement may be amended, amended and restated, modified, supplemented, extended
or renewed from time to time in accordance with the terms hereof and thereof.
Any First Lien/Second Lien Intercreditor Agreement shall be in a form customary
at such time for transactions of the type contemplated thereby and reasonably
satisfactory to the Administrative Agent and the Borrower.

“Fixed Amount Basket” shall have the meaning provided in Section 1.04.

“Fixed Dollar Incremental Amount” shall have the meaning provided in the
definition of the term “Incremental Amount.”

“Foreign Asset Sale” shall have the meaning provided in Section 5.02(j).

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States by Holdings or any one or more of its Restricted
Subsidiaries primarily for the benefit of employees of Holdings or such
Restricted Subsidiaries residing outside the United States, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

“Foreign Recovery Event” shall have the meaning provided in Section 5.02(j).

“Foreign Subsidiaries” shall mean each Subsidiary of Holdings that is not a
Domestic Subsidiary.

“Fronting Exposure” shall mean a Defaulting Lender’s Pro Rata Share of LC
Exposure, except to the extent allocated to other Lenders under Section 2.22.

“Fronting Fee” shall have the meaning provided in Section 4.01(c).

 

-33-



--------------------------------------------------------------------------------

“FSHCO” shall mean any Domestic Subsidiary that has no material assets other
than Equity Interests in (or Equity Interests in and debt of) one or more
Foreign Subsidiaries that are CFCs.

“Governmental Authority” shall mean the government of the United States of
America, any other, supranational authority (such as the European Union or the
European Central Bank) or nation or any political subdivision thereof, whether
state, provincial, local or otherwise, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.

“Gross Outstandings” shall mean, in relation to a Multi-account Overdraft, the
Ancillary Outstandings of that Multi-account Overdraft but calculated on the
basis that the words “net of any Available Credit Balance” in clause (a) of the
definition of “Ancillary Outstandings” were deleted.

“Guaranteed Creditors” shall mean and include (x) each of the Lender Creditors,
(y) any Person that was the Administrative Agent, the Collateral Agent, any
Lender and any Affiliate of the Administrative Agent, the Collateral Agent or
any Lender (even if the Administrative Agent, the Collateral Agent or such
Lender subsequently ceases to be the Administrative Agent, the Collateral Agent
or a Lender under this Agreement for any reason) (i) at the time of entry into a
particular Designated Hedging Agreement or Designated Treasury Services
Agreement or (ii) in the case of a Designated Hedging Agreement or Designated
Treasury Services Agreement existing on the Closing Date, on the Closing Date,
or (iii) within 45 days after the time of entry into the particular Designated
Hedging Agreement or Designated Treasury Services Agreement, and (z) any other
Secured Creditor.

“Guarantor” shall mean and include Holdings and each Subsidiary Guarantor.

“Guaranty” shall mean, as to any Guarantor, the guarantees granted by such
Guarantor pursuant to the terms of the Guaranty Agreement.

“Guaranty Agreement” shall have the meaning provided in Section 6.10.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, polychlorinated biphenyls, electromagnetic
waves, radiation and radon gas; (b) any chemicals, materials or substances
defined as or included in the definition of “hazardous substances,” “hazardous
waste,” “hazardous materials,” “extremely hazardous substances,” “restricted
hazardous waste,” “toxic substances,” “toxic pollutants,” “contaminants,” or
“pollutants,” or words of similar import, under any applicable Environmental
Law; and (c) any other chemical, material or substance regulated under any
Environmental Law.

“Hedging Agreement” shall mean each Interest Rate Hedging Agreement and each
Other Hedging Agreement.

“Holdings” shall have the meaning provided in the preamble hereto.

 

-34-



--------------------------------------------------------------------------------

“Immaterial Subsidiary” shall mean any Restricted Subsidiary of Holdings that,
as of the end of the most recently ended Test Period, does not have, when taken
together with all other Immaterial Subsidiaries, (a) revenues for the period of
four consecutive fiscal quarters ending on such date in excess of 5.00% of the
combined revenues of the Parent Company, Holdings and the Restricted
Subsidiaries for such period or (b) total assets as of the last day of the Test
Period in excess of 5.0% of the combined total assets of the Parent Company,
Holdings and the Restricted Subsidiaries as of such date.

“Impacted Interest Period” shall have the meaning provided in the definition of
the term “LIBO Rate.”

“Inactive Subsidiaries” shall mean any Restricted Subsidiary of Holdings that,
as of the end of the most recently ended Test Period, does not have (a) revenues
for the Test Period in excess of $100,000 or (b) assets for the Test Period in
excess of $250,000.

“Incremental Amendment” shall mean an amendment to this Agreement among the
Borrower, the Administrative Agent and each Lender or Eligible Transferee
providing the Incremental Facility to be established thereby, which amendment
shall be not inconsistent with Section 2.15.

“Incremental Amount” shall mean, as of any date of determination, the sum of (a)
(i) the greater of $318,000,000 and 100% of LTM Consolidated EBITDA (the
“Cash-Capped Available Incremental Amount”), plus (b) an amount (the “Prepayment
Available Incremental Amount”) equal to the sum of all voluntary prepayments,
repurchases and/or cancellations of Term Loans and Refinancing Notes (to the
extent such Refinancing Notes consist of previously refinanced Term Loans)
(including pursuant to the provisions of Section 2.19, Section 2.20 and
Section 5.01(b)(i)), to the extent secured on a pari passu basis with the Term
Loans or Refinancing Notes and Indebtedness incurred pursuant to
Section 10.04(xxvii) (limited, in the case of any voluntary prepayment in
accordance with the provisions of Section 2.19 and 2.20 or similar provisions of
the definitive documentation with respect to such Refinancing Notes or other
Indebtedness, to the cash payment made by any Credit Party or Restricted
Subsidiary therefor) and any voluntary prepayments of Revolving Loans to the
extent accompanied by permanent commitment reductions under the Revolving
Commitments (in each case other than with the proceeds of long-term Indebtedness
(other than Revolving Borrowings)) in each case prior to such date, less (c) the
aggregate principal amount of Incremental Facilities incurred pursuant to
Section 2.15(a)(v)(x) and Permitted Pari Passu Notes, Permitted Pari Passu
Loans, or Permitted Junior Debt incurred pursuant to Section 10.04(xxvii)(A)(1)
prior to such date (clauses (a), (b) and (c), collectively, the “Fixed Dollar
Incremental Amount”), plus (d) an unlimited amount so long as, (A) in the case
of any Indebtedness secured by a Lien on the Collateral that is pari passu with
any Lien on the Collateral securing the Obligations, the Consolidated First Lien
Net Leverage Ratio, determined on a Pro Forma Basis as of such date, would not
exceed 4.00:1.00, (B) in the case of any Indebtedness secured by the Collateral
on a junior lien basis relative to the Liens on such Collateral securing the
Obligations, the Consolidated Secured Net Leverage Ratio, determined on a Pro
Forma Basis as of such date, would not exceed 4.50:1.00 or (C) in the case of
Indebtedness consisting of unsecured Indebtedness, either (x) the Consolidated
Total Net Leverage Ratio, determined on a Pro Forma Basis as of such date, would
not exceed either (i) 5.50:1.00 or (ii) if such Indebtedness is to be incurred
in connection with a Permitted Acquisition or Permitted

 

-35-



--------------------------------------------------------------------------------

Investment, the Consolidated Total Net Leverage Ratio immediately prior to the
incurrence of such Indebtedness or (y) the Consolidated Fixed Charge Coverage
Ratio for such Test Period, determined on a Pro Forma Basis as of such date,
would not be less than either (i) 2.00:1.00 or (ii) if such Indebtedness to be
incurred is in connection with a Permitted Acquisition or Permitted Investment,
the Consolidated Fixed Charge Coverage Ratio immediately prior to the incurrence
of such Indebtedness (amounts pursuant to this clause (d), the “Incurrence-Based
Incremental Amount” and each of clauses (d)(A), (d)(B) and (d)(C), an
“Incurrence-Based Incremental Facility Test”) it being understood that:

(A) at the Borrower’s option, the Borrower may utilize the Incurrence-Based
Incremental Amount (to the extent compliant therewith) prior to the utilization
of the Prepayment Available Incremental Amount and the Cash-Capped Available
Incremental Amount, and the Borrower shall be deemed to have used the Prepayment
Available Incremental Amount prior to the utilization of the Cash-Capped
Available Incremental Amount,

(B) Incremental Facilities established or incurred pursuant to Section 2.15
and/or as Permitted Pari Passu Loans, Permitted Pari Passu Notes or Permitted
Junior Debt, in each case, pursuant to Section 10.04(xxvii)(A)(1) may be
established or incurred under the Incurrence-Based Incremental Amount (to the
extent compliant therewith), the Cash-Capped Available Incremental Amount and
the Prepayment Available Incremental Amount, and proceeds from any such
incurrence may be utilized in a single transaction or series of related
transactions by, at Holdings’ option, first calculating the incurrence under the
Incurrence-Based Incremental Amount without inclusion of any amounts
substantially concurrently utilized pursuant to the Cash-Capped Available
Incremental Amount, the Prepayment Available Incremental Amount or any amounts
substantially concurrently incurred under Section 10.04 (other than any
Indebtedness incurred or assumed pursuant to Sections 10.04(vi) or 10.04(xxix))
and then calculating the incurrence under the Prepayment Available Incremental
Amount (without inclusion of any amounts utilized pursuant to the Cash-Capped
Available Incremental Amount) and then calculating the incurrence under the
Cash-Capped Available Incremental Amount,

(C) any portion of Indebtedness originally incurred under the Cash-Capped
Available Incremental Amount or the Prepayment Available Incremental Amount
shall be automatically divided (if applicable) and redesignated as having been
incurred under the Incurrence-Based Incremental Amount in the event that
subsequent to the original incurrence, the Borrower would be permitted to incur
the aggregate principal amount of Indebtedness being so redesignated under the
Incurrence-Based Incremental Amount (which, for the avoidance of doubt, shall
have the effect of increasing the Cash-Capped Available Incremental Amount
and/or the Prepayment Available Incremental Amount, as applicable, by the amount
of such redesignated Indebtedness), and

(D) solely for the purpose of calculating the Consolidated First Lien Net
Leverage Ratio, the Consolidated Secured Net Leverage Ratio or the Consolidated
Total Net Leverage Ratio to determine the availability under the
Incurrence-Based Incremental Amount at the time of incurrence, any cash proceeds
incurred pursuant to Section 2.15 and/or Permitted Pari Passu Loans, Permitted
Pari Passu Notes or Permitted Junior Debt, in each case, pursuant to
Section 10.04(xxvii)(A)(1) being incurred at such test date in calculating such
Consolidated First Lien Net Leverage Ratio, Consolidated Secured Net Leverage
Ratio or Consolidated Total Net Leverage Ratio shall be excluded for purposes of
calculating cash or Cash Equivalents.

 

-36-



--------------------------------------------------------------------------------

“Incremental Borrowing Date” shall mean (a) with respect to any Incremental Term
Loan, any Incremental Term Loan Borrowing Date and (b) with respect to any
Revolving Commitment Increase or Additional/Replacement Revolving Commitment,
each date on which such Revolving Commitment Increase or Additional/Replacement
Revolving Commitments are effective pursuant to Section 2.15, which such date
shall be the date of the effectiveness of the respective Incremental Amendment
pursuant to which such Revolving Commitment Increase or Additional/Replacement
Revolving Commitments are established.

“Incremental Commitment Requirements” shall mean, with respect to any provision
of an Incremental Commitment on a given Incremental Borrowing Date, the
satisfaction of each of the following conditions: (a) no Event of Default shall
have occurred and be continuing (provided, that with respect to any Incremental
Commitment requested with respect to any Limited Condition Transaction, such
requirement shall be limited to the absence of an Event of Default pursuant to
Section 11.01(a) or Section 11.01(e)), (b) the representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects (provided, that any representation or warranty that is
qualified as to “materiality or similar language” shall be true and correct in
all respects as of such date; provided further, that in the case of any
Incremental Commitment requested in connection with the financing of a Permitted
Acquisition or other Investment permitted hereunder, only the making and
accuracy of the Specified Representations shall be required), (c) the delivery
by the relevant Credit Parties of such technical amendments, modifications
and/or supplements to the respective Security Documents as are reasonably
requested by the Collateral Agent to ensure that the additional Obligations to
be incurred pursuant to the Incremental Commitments are secured by, and entitled
to the benefits of, the relevant Security Documents, and each of the Lenders
hereby agrees to, and authorizes the Collateral Agent to enter into, any such
technical amendments, modifications or supplements (provided that for the
avoidance of doubt, any supplements to the respective Security Documents with
respect to Additional Grantors (as defined in the Security Agreement) shall only
be required to the extent otherwise required pursuant to Section 9.12 hereof and
shall be subject to the time periods set forth therein, unless otherwise agreed
by the Borrower in its sole discretion) and (d) the delivery by the Borrower to
the Administrative Agent of an officer’s certificate executed by a Responsible
Officer certifying as to compliance with preceding clauses (a) and (b).

“Incremental Commitments” shall mean Revolving Commitment Increases,
Additional/Replacement Revolving Commitments and/or Incremental Term Loan
Commitments, as applicable.

“Incremental Facility” shall have the meaning provided in Section 2.15(a).

“Incremental Lender” shall have the meaning provided in Section 2.15(b).

“Incremental Loans” shall mean the Loans made pursuant to the Incremental
Commitments.

“Incremental Term Loan” shall have the meaning provided in Section 2.15(a).

 

-37-



--------------------------------------------------------------------------------

“Incremental Term Loan Borrowing Date” shall mean, with respect to each Tranche
of Incremental Term Loans, each date on which Incremental Term Loans of such
Tranche are incurred pursuant to Section 2.15, which date shall be the date of
the effectiveness of the respective Incremental Amendment pursuant to which such
Incremental Term Loans are to be made.

“Incremental Term Loan Commitment” shall mean, for each Lender, any commitment
to make Incremental Term Loans (whether by providing an additional Tranche of
Term Loans or an increase to an existing Tranche of Term Loans) provided by such
Lender pursuant to Section 2.15 on a given Incremental Term Loan Borrowing Date,
in such amount as agreed to by such Lender in the Incremental Amendment
delivered pursuant to Section 2.15, as the same may be terminated pursuant to
Sections 4.02 and/or 11.

“Incurrence-Based Incremental Amount” shall have the meaning provided in the
definition of the term “Incremental Amount.”

“Incurrence-Based Incremental Facility Test” shall have the meaning provided in
the definition of the term “Incremental Amount.”

“Indebtedness” shall mean, as to any Person, without duplication, (i) all the
principal amount of indebtedness of such Person (A) for borrowed money or
(B) for the deferred purchase price of property or services, (ii) the maximum
amount available to be drawn under all letters of credit, bankers’ acceptances
and similar obligations issued for the account of such Person and all unpaid
drawings (provided that for purposes of calculating any financial ratio
hereunder, unpaid drawings shall only constitute Indebtedness to the extent not
repaid after two (2) Business Days after a drawing thereunder) in respect of
such letters of credit, bankers’ acceptances and similar obligations, (iii) all
Indebtedness of the types described in clause (i), (ii), (iv), (v), (vi) or
(vii) of this definition secured by any Lien on any property owned by such
Person, whether or not such Indebtedness has been assumed by such Person
(provided that, if the Person has not assumed or otherwise become liable in
respect of such Indebtedness, such Indebtedness shall be deemed to be in an
amount equal to the lesser of (x) the aggregate unpaid amount of Indebtedness
secured by such Lien and (y) the fair market value of the property to which such
Lien relates as determined in good faith by such Person), (iv) the aggregate
amount of all Capitalized Lease Obligations of such Person, (v) all Contingent
Obligations of such Person, (vi) all obligations under any Hedging Agreement,
any Treasury Services Agreement or under any similar type of agreement and
(vii) all Off-Balance Sheet Liabilities of such Person. Notwithstanding the
foregoing, Indebtedness shall not include (a) trade payables and accrued
expenses incurred by any Person in accordance with customary practices and in
the ordinary course of business of such Person, (b) earn-outs and contingent
payments in respect of acquisitions except to the extent that the liability on
account of any such earn-outs or contingent payment has become fixed, due and
payable for more than ten (10) Business Days without being paid and is required
by U.S. GAAP to be reflected as a liability on the consolidated balance sheet of
the Borrower and the Restricted Subsidiaries, (c) obligations under any
satellite purchase agreement (including any contingent in-orbit incentive
payments or other contingent deferred payments earned by a manufacturer during
the life of a Satellite under such satellite manufacturing contract or Satellite
Purchase Agreement and including any Guarantee for any such indebtedness),
launch services agreements, satellite and launch insurance premiums, in each
case, not overdue by more than 180 days, (d) obligations under satellite
capacity or bandwidth arrangements (whether or not classified and accounted for
as a capitalized lease for financial reporting purposes in accordance with U.S.
GAAP), and (e) obligations to make payments to one or more insurers under any
policies of insurance, including payments in respect of premiums or the
requirement to remit to such insurer(s) a portion of the future revenues, in
each case in accordance with the terms of the insurance policies relating
thereto.

 

-38-



--------------------------------------------------------------------------------

“Indemnified Person” shall have the meaning provided in Section 13.01(a).

“Indemnified Taxes” shall mean all Taxes imposed on or with respect to any
payment by or on account of any obligation of any Credit Party under any Credit
Document other than (i) Excluded Taxes and (ii) Other Taxes.

“Indenture” shall mean that certain Indenture dated as of March 21, 2018 among
Iridium Communications Inc., a Delaware corporation and U.S. Bank National
Association, as trustee, as such may be amended, amended and restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.

“Independent Financial Advisor” shall mean an accounting, appraisal or
investment banking firm or consultant to Persons engaged in a Similar Business,
in each case of nationally recognized standing that is, in the good faith
determination of the Borrower, qualified to perform the task for which it has
been engaged.

“Initial Incremental Term Loan Maturity Date” shall mean, for any Tranche of
Incremental Term Loans, the final maturity date set forth for such Tranche of
Incremental Term Loans in the Incremental Amendment relating thereto; provided
that the initial final maturity date for all Incremental Term Loans of a given
Tranche shall be the same date.

“Initial Maturity Date for Initial Revolving Loans” shall mean the date that is
five years after the Closing Date, or if such date is not a Business Day, the
next preceding Business Day.

“Initial Maturity Date for Initial Term Loans” shall mean the date that is seven
years after the Closing Date, or if such date is not a Business Day, the next
preceding Business Day.

“Initial Revolving Loans” shall have the meaning provided in Section 2.01(b).

“Initial Term Loans” shall mean the Term Loans made on the Closing Date pursuant
to Section 2.01(a).

“Initial Term Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule 2.01 directly below the column entitled
“Initial Term Loan Commitment,” as the same may be terminated pursuant to
Sections 4.02 and/or 11.

“Initial Tranche” shall have the meaning provided in the definition of the term
“Tranche.”

“Inside Maturity Date Basket” shall mean the greater of (a) $159,000,000 and (b)
50% of LTM Consolidated EBITDA, for the aggregate principal amount of all such
Indebtedness within the Inside Maturity Date Basket.

 

-39-



--------------------------------------------------------------------------------

“Insolvency or Liquidation Proceeding” shall mean:

(i) any voluntary or involuntary case or proceeding under any Debtor Relief Law
with respect to any Credit Party;

(ii) any other voluntary or involuntary insolvency, reorganization or bankruptcy
case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding with respect to any Credit Party or with respect to a
material portion of their respective assets, in each case, except as permitted
under this Agreement;

(iii) any general composition of liabilities or similar arrangement relating to
any Credit Party, whether or not under a court’s jurisdiction or supervision;

(iv) any liquidation, dissolution, reorganization, adjustment of debt or winding
up of any Credit Party, whether voluntary or involuntary, whether or not under a
court’s jurisdiction or supervision, and whether or not involving insolvency or
bankruptcy; or

(v) any general assignment for the benefit of creditors or any other marshalling
of assets and liabilities of any Credit Party.

“Intellectual Property” shall have the meaning provided in Section 8.20.

“Interest Determination Date” shall mean, with respect to any LIBO Rate Loan,
the second Business Day prior to the commencement of any Interest Period
relating to such LIBO Rate Loan.

“Interest Expense” shall mean the aggregate consolidated interest expense (net
of interest income) of Holdings and the Restricted Subsidiaries in respect of
Indebtedness determined on a consolidated basis in accordance with U.S. GAAP,
including amortization or original issue discount on any Indebtedness and
amortization of all fees payable in connection with the incurrence of such
Indebtedness, including, without limitation, the interest portion of any
deferred payment obligation and the interest component of any Capitalized Lease
Obligations, any Swap Settlement Payments under any Hedging Agreement and any
interest payments in respect of surety bonds in connection with financing
activities of Holdings and the Restricted Subsidiaries.

“Interest Payment Date” shall mean (a) with respect to any Base Rate Loan, the
last day of each March, June, September and December and the Maturity Date and
(b) with respect to any LIBO Rate Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

“Interest Period” shall have the meaning provided in Section 2.09.

“Interest Rate Hedging Agreement” shall mean any Swap Contract designed to
protect against fluctuations in interest rates.

“Internally Generated Cash” shall mean cash generated from Holdings and the
Restricted Subsidiaries’ operations or Revolving Borrowings, any similar working
capital facility permitted under Section 10.04 and not representing (i) a
reinvestment by Holdings or any Restricted Subsidiaries of the Net Sale Proceeds
of any Asset Sale or Net Insurance Proceeds of any Recovery

 

-40-



--------------------------------------------------------------------------------

Event, (ii) the proceeds of any issuance of any Equity Interests or any
Indebtedness of Holdings or any Restricted Subsidiary (excluding Revolving
Borrowings, any similar working capital facility permitted under Section 10.04
or (iii) any credit received by Holdings or any Restricted Subsidiary with
respect to any trade-in of property for substantially similar property or any
“like kind exchange” of assets.

“Interpolated Rate” shall mean, at any time, for any Interest Period, the rate
per annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

“Investments” shall have the meaning provided in Section 10.05.

“Issuing Bank” shall mean, as the context may require, (a) the initial Revolving
Credit Lenders listed on Schedule 2.01 hereto as of the Closing Date and any of
their Affiliates or branches and any other Lender that may become an Issuing
Bank pursuant to Sections 2.17(i) and 2.17(k), with respect to Letters of Credit
issued by such Lender; provided that DBNY and Barclays Bank PLC shall only be
required to issue standby Letters of Credit. Each Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such affiliate with respect to Letters of Credit issued by such affiliate;
provided that any Revolving Lender may provide bank guarantees, bond agreements
or other such arrangements under this Agreement, in each case, agreed in such
Revolving Lender’s sole discretion.

“Junior Representative” shall mean, with respect to any series of Permitted
Junior Debt, the trustee, administrative agent, collateral agent, security agent
or similar agent under the indenture or agreement pursuant to which such
Permitted Junior Debt is issued, incurred or otherwise obtained and each of
their successors in such capacities.

“Latest Maturity Date” shall mean, at any time as applicable, (i) the latest
Maturity Date applicable to any Term Loan hereunder at such time, including the
latest maturity date of any Incremental Term Loan, Refinancing Term Loan or
Extended Term Loan, in each case as extended in accordance with this Agreement
from time to time; and (ii) the latest Maturity Date applicable to any Revolving
Loan hereunder at such time, including the latest Maturity Date of any Revolving
Loans made pursuant to any Revolving Commitment Increase, any
Additional/Replacement Revolving Commitments, any Refinancing Revolving
Commitments, any Extended Revolving Commitment or any Ancillary Facility, in
each case as extended in accordance with this Agreement from time to time.

“LC Collateral Account” shall mean a collateral account in the form of a deposit
account established and maintained by the Administrative Agent for the benefit
of the Revolving Lenders and the Issuing Banks, in accordance with the
provisions of Section 2.17.

 

-41-



--------------------------------------------------------------------------------

“LC Commitment” shall mean the commitment of each Issuing Bank to issue Letters
of Credit pursuant to Section 2.17.

“LC Disbursement” shall mean a payment or disbursement made by any Issuing Bank
pursuant to a Letter of Credit.

“LC Documents” shall mean all documents, instruments and agreements delivered by
the Borrower or any Restricted Subsidiary that is a co-applicant in respect of
any Letter of Credit to any Issuing Bank or the Administrative Agent in
connection with any Letter of Credit.

“LC Exposure” shall mean at any time the sum of (a) the aggregate undrawn amount
of all outstanding Letters of Credit at such time plus (b) the aggregate
principal amount of all LC Disbursements that have not yet been reimbursed at
such time. The LC Exposure of any Revolving Lender at any time shall mean its
Pro Rata Percentage of the aggregate LC Exposure at such time.

“LC Obligations” shall mean the sum (without duplication) of (a) all amounts
owing by the Borrower for any drawings under Letters of Credit (including any
bankers’ acceptances or other payment obligations arising therefrom) and (b) the
stated amount of all outstanding Letters of Credit.

“LC Participation Fee” shall have the meaning provided in Section 4.01(c).

“LC Request” shall mean a request by the Borrower in accordance with the terms
of Section 2.17(b) in form and substance reasonably satisfactory to the
applicable Issuing Bank.

“LC Sublimit” shall mean with respect to (i) a) DBNY, $20,000,000.02, (b)
Barclays Bank PLC, $1,666,666.66, (c) Credit Suisse Loan Funding LLC,
$1,666,666.66 and (d) Wells Fargo Bank, National Association, $1,666,666.66 and
(ii) any additional Issuing Bank appointed hereunder pursuant to
Sections 2.17(i) and 2.17(k), such amount as may be established pursuant to the
terms of such provisions; provided that the amounts set forth in clause (i) of
this definition shall be correspondingly reduced on a ratable basis by the
amount of allocated to such new Issuing Bank (unless otherwise agreed by all
then existing Issuing Banks).

“LCT Election” shall have the meaning provided in Section 1.03.

“LCT Test Date” shall have the meaning provided in Section 1.03.

“Lead Arrangers” shall mean DBSI, Barclays Bank PLC, Credit Suisse Loan Funding
LLC, Wells Fargo Securities, LLC and Société Générale.

“Lender” shall mean each financial institution listed on Schedule 2.01, as well
as any Person that becomes a “Lender” hereunder pursuant to Section 2.13, 2.15,
2.18, 2.21 or 13.04(b).

“Lender Creditors” shall mean the Agents, the Lenders, each Issuing Bank and the
Indemnified Persons.

“Letter of Credit” shall mean any letters of credit issued or to be issued by an
Issuing Bank for the account of the Borrower or any of its Subsidiaries pursuant
to Section 2.17.

 

-42-



--------------------------------------------------------------------------------

“Letter of Credit Expiration Date” shall mean the date which is five
(5) Business Days prior to the Latest Maturity Date with respect to Revolving
Loans.

“LIBO Rate” shall mean with respect to a LIBO Rate Loan for any Interest Period,
the rate per annum equal to the LIBO Screen Rate at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period; provided that if the
LIBO Screen Rate shall not be available at such time for such Interest Period
(an “Impacted Interest Period”) then the LIBO Rate shall be the Interpolated
Rate. Notwithstanding any of the foregoing, the LIBO Rate (i) with respect to
any Term Loans, shall not at any time be less than 1.00% per annum and (ii) with
respect to any Revolving Loans, shall not at any time be less than 0.00% per
annum.

“LIBO Rate Loan” shall mean each Loan which is designated as a Loan bearing
interest at the Adjusted LIBO Rate by the Borrower at the time of the incurrence
thereof or conversion thereto.

“LIBO Screen Rate” shall mean, for any day and time, with respect to any LIBO
Rate Loan for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration or any other Person that takes over
the administration of such rate for U.S. Dollars for a period equal in length to
such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate or, in the event such rate
does not appear on a Reuters page or screen, on any successor or substitute page
on such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion, provided that if the LIBO
Screen Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.

“Lien” shall mean any mortgage, pledge, hypothecation, collateral assignment,
security deposit arrangement, encumbrance, deemed or statutory trust, security
conveyance, lien (statutory or other), preference, priority or other security
agreement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement, and any lease having
substantially the same effect as any of the foregoing).

“Limited Condition Transaction” shall mean the consummation of any transaction
in connection with any acquisition (including by way of merger) or similar
Investment (including the assumption or incurrence of Indebtedness), the making
of any Dividend and/or the making of any voluntary or optional payment or
prepayment on or redemption or acquisition for value of any Disqualified Stock,
subordinated, second lien or unsecured Indebtedness subject to Section 10.07(i).

“Limited Originator Recourse” shall mean a letter of credit, cash collateral
account or other such credit enhancement issued in connection with the
incurrence of Indebtedness by a Securitization Entity under a Qualified
Securitization Transaction, in each case, solely to the extent required to
satisfy Standard Securitization Undertakings.

 

-43-



--------------------------------------------------------------------------------

“Loans” shall mean the loans made by the Lenders to the Borrower pursuant to
this Agreement.

“LTM Consolidated EBITDA” shall mean, at any time, Consolidated EBITDA of the
Parent Company, Holdings and the Restricted Subsidiaries for the most recently
ended Test Period (calculated on a Pro Forma Basis).

“Majority Lenders” of any Tranche shall mean those Non-Defaulting Lenders which
would constitute the Required Lenders under, and as defined in, this Agreement
if all outstanding Obligations of the other Tranches under this Agreement were
repaid in full and all Commitments with respect thereto were terminated.

“Margin Stock” shall have the meaning provided in Regulation U.

“Market Capitalization” shall mean an amount equal to (i) the total number of
issued and outstanding shares of capital stock of Holdings or any Parent Company
on the date of declaration of the relevant dividend multiplied by (ii) the
arithmetic mean of the closing prices per share of such capital stock on the New
York Stock Exchange (or, if the primary listing of such capital stock is on
another exchange, on such other exchange) for the 30 consecutive trading days
immediately preceding the date of declaration of such dividend.

“Material Adverse Effect” shall mean (i) a material adverse effect on the
business, assets, financial condition or results of operations of Holdings and
the Restricted Subsidiaries, taken as a whole, (ii) a material and adverse
effect on the rights and remedies of the Administrative Agent, on behalf of the
Lenders, taken as a whole, under the Credit Documents and (iii) a material and
adverse effect on the ability of the Credit Parties, taken as a whole, to
perform their payment obligations under the Credit Documents.

“Maturity Date” shall mean (a) with respect to any Initial Term Loans that have
not been extended pursuant to Section 2.14, the Initial Maturity Date for
Initial Term Loans, (b) with respect to any Closing Date Revolving Commitments
and LC Commitments, in each case, in effect on the Closing Date, and any Initial
Revolving Loans that have not been extended pursuant to Section 2.14, the
Initial Maturity Date for Initial Revolving Loans, (c) with respect to any
Incremental Term Loans that have not been extended pursuant to Section 2.14, the
Initial Incremental Term Loan Maturity Date applicable thereto, (d) with respect
to any Revolving Loans provided pursuant to Additional/Replacement Revolving
Commitments that have not been extended pursuant to Section 2.14, the final
maturity date set forth for such Tranche of Additional/Replacement Revolving
Commitments in the Incremental Amendment relating thereto, (e) with respect to
any Tranche of Extended Term Loans or Extended Term Loan Commitments, the
Extended Term Loan Maturity Date applicable thereto and (f) with respect to any
Tranche of Extended Revolving Commitments, the Extended Revolving Maturity Date
applicable thereto. For the avoidance of doubt, the parties understand that no
waiver of any Default, Event of Default or mandatory prepayment shall constitute
an extension of the Maturity Date.

“MFN Pricing Test” shall have the meaning provided in Section 2.15(a).

 

-44-



--------------------------------------------------------------------------------

“MFN Qualifying Term Loans” shall mean term loans which are pari passu in right
of payment with the Initial Term Loans and secured by a Lien on a pari passu
basis with the Lien on the Collateral securing the Obligations that have a final
maturity no later than two years after the Latest Maturity Date of the then
outstanding Term Loans.

“Minimum Borrowing Amount” shall mean (a) with respect to Term Loans, $1,000,000
and (b) with respect to Revolving Loans, be in an aggregate principal amount
that is (i) (A) in the case of Base Rate Loans, not less than $500,000 and
(B) in the case of LIBO Rate Loans, an integral multiple of $250,000 and not
less than $1,000,000, or (ii) equal to the remaining available balance of the
applicable Revolving Commitments.

“Minimum Purchase Condition” shall have the meaning provided in Section 2.19(b).

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Multi-account Overdraft” shall mean an Ancillary Facility which is an overdraft
facility comprising more than one account.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA under which
Holdings or a Restricted Subsidiary has any obligation or liability, including
on account of an ERISA Affiliate.

“Net Debt Proceeds” shall mean, with respect to any incurrence of Indebtedness
for borrowed money, an amount in cash equal to the gross cash proceeds received
by the respective Person from such incurrence, net of underwriting discounts,
commissions, fees and other costs of, and expenses associated with, such
incurrence.

“Net Insurance Proceeds” shall mean, with respect to any Recovery Event, an
amount in cash equal to the gross cash proceeds received by the respective
Person in connection with such Recovery Event, net of (i) costs of, and expenses
associated with, such Recovery Event (including any costs incurred by Holdings
or any of the Restricted Subsidiaries in connection with the adjustment,
settlement or collection of any claims of Holdings or such Restricted Subsidiary
in respect thereof), (ii) any taxes paid or payable as a result of such Recovery
Event (including the Borrower’s good faith estimate of any incremental income
taxes that will be payable as a result of such Recovery Event, including
pursuant to tax sharing arrangements or any tax distributions), (iii) required
payments of any Indebtedness or other obligations, together with any applicable
premiums, penalties, interest or breakage costs (other than the Loans and
Indebtedness secured on a pari passu or junior basis to the Loans) which are
secured by the assets which were the subject of such Recovery Event or would be
in default under the terms thereof as a result of such theft, loss, physical
destruction, damage, taking or similar event underlying such Recovery Event,
(iv) to the extent such Recovery Event is by a Restricted Subsidiary that is a
joint venture or a Restricted Subsidiary that is not a Wholly-Owned Restricted
Subsidiary, the pro rata portion of the gross cash proceeds thereof (calculated
without regard to this clause (iv) attributable to the minority interests and
not available for distribution to or for the account of Holdings or a
Wholly-Owned Restricted Subsidiary as a result thereof), (v) any amount used to
repay or return any customer deposits required to be repaid or returned as a
result of such Recovery Event and (vi) to the extent such Recovery Event
involves any theft, loss, physical destruction, damage, taking or similar event
with respect to Investments made after the Closing Date, the permissibility of
which was contingent upon the utilization of the Available Amount, the portion
of the Available Amount so utilized in connection with such initial Investment.

 

-45-



--------------------------------------------------------------------------------

“Net Outstandings” shall mean, in relation to a Multi-account Overdraft, the
Ancillary Outstandings of that Multi-account Overdraft.

“Net Sale Proceeds” shall mean, with respect to any Asset Sale (including,
without limitation, any cash or Cash Equivalents received upon the sale or other
disposition of any Designated Non-cash Consideration received in any Asset
Sale), an amount in cash equal to the gross cash proceeds (including any cash
received by way of deferred payment pursuant to a promissory note, receivable or
otherwise, but only as and when received) received from such Asset Sale, net of
(i) costs of, and expenses associated with, such Asset Sale (including fees and
commissions), (ii) any taxes paid or payable as a result of such Asset Sale
(including the Borrower’s good faith estimate of any incremental income taxes
that will be payable as a result of such Asset Sale, including pursuant to tax
sharing arrangements or any tax distributions), (iii) payments of unassumed
liabilities relating to the assets sold and required payments of any
Indebtedness or other obligations (other than the Loans and Indebtedness secured
on a pari passu or junior basis to the Loans) which are secured by the assets
which were sold or would be in default under the terms thereof as a result of
such Asset Sale, (iv) amounts provided as a reserve in accordance with U.S. GAAP
against any liabilities under any indemnification obligation or purchase price
adjustment associated with such Asset Sale (provided that to the extent and at
the time any such amounts are released from such reserve to Holdings or any of
the Restricted Subsidiaries, such amounts shall constitute Net Sale Proceeds),
(v) cash escrows from the sale price for such Asset Sale (provided that to the
extent and at the time any such amounts are released from escrow to Holdings or
any of the Restricted Subsidiaries, such amounts shall constitute Net Sale
Proceeds), (vi) any costs associated with unwinding any related Swap Contracts
in connection with such transaction, (vii) to the extent such Asset Sale is by a
Restricted Subsidiary that is a joint venture or a Restricted Subsidiary that is
not a Wholly-Owned Restricted Subsidiary, the pro rata portion of the gross cash
proceeds thereof (calculated without regard to this clause (vii) attributable to
the minority interests and not available for distribution to or for the account
of Holdings or a Wholly-Owned Restricted Subsidiary as a result thereof), (viii)
any amount used to repay or return any customer deposits required to be repaid
or returned as a result of such Asset Sale and (ix) to the extent such Asset
Sale involves any disposition of Investments made after the Closing Date, the
permissibility of which was contingent upon the utilization of the Available
Amount, the portion of the Available Amount so utilized in connection with such
initial Investment.

“NEXT Constellation” shall mean the LEO constellation of 66 satellites and
related in-orbit and ground spare satellites.

“NEXT Expenses” shall mean non-recurring expenses incurred in connection with
the development, procurement, financing and launch of the NEXT System to the
extent such amounts were deducted in calculating Consolidated Net Income of the
Parent Company, Holdings and the Restricted Subsidiaries.

“NEXT System” shall mean the development, procurement, launch and operation of
the NEXT Constellation and associated ground infrastructure.

 

-46-



--------------------------------------------------------------------------------

“NYFRB” shall mean the Federal Reserve Bank of New York.

“NYFRB Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate in effect on such day and (b) the Overnight Bank Funding Rate in
effect on such day(or for any day that is not a Business Day, for the
immediately preceding Business Day); provided that if none of such rates are
published for any day that is a Business Day, the term “NYFRB Rate” shall mean
the rate for a federal funds transaction quoted at 11:00 a.m. on such day
received to the Administrative Agent from a Federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Note” shall mean each Revolving Note and Term Note, as applicable.

“Notice of Borrowing” shall have the meaning provided in Section 2.03.

“Notice of Conversion/Continuation” shall have the meaning provided in
Section 2.06.

“Notice Office” shall mean the office of the Administrative Agent set forth in
Schedule 13.03, or such other office as the Administrative Agent may hereafter
designate in writing as such to the other parties hereto.

“Obligations” shall mean (i) all now existing or hereafter arising debts,
obligations, covenants, and duties of payment or performance of every kind,
matured or unmatured, direct or contingent, owing, arising, due, or payable by
any Credit Party arising out of this Agreement or any other Credit Document,
including, without limitation, all obligations to repay principal or interest on
the Loans, all LC Obligations and all Ancillary Outstandings and to pay
interest, fees, costs, charges, expenses, professional fees, and all sums
chargeable to any Credit Party or for which any Credit Party is liable as
indemnitor under the Credit Documents, whether or not evidenced by any note or
other instrument (in each case, including interest, fees, expenses and other
amounts accruing during any Insolvency or Liquidation Proceeding, regardless of
whether allowed or allowable in such proceeding) and (ii) liabilities and
indebtedness of Holdings or any of the Restricted Subsidiaries owing under any
Designated Hedging Agreement or Designated Treasury Services Agreement (other
than any Excluded Swap Obligations) entered into by Holdings or any of the
Restricted Subsidiaries, whether now in existence or hereafter arising.
Notwithstanding anything to the contrary contained above, (x) obligations of any
Credit Party or Restricted Subsidiary under any Designated Hedging Agreement or
Designated Treasury Services Agreement (other than any Excluded Swap
Obligations) shall be secured and guaranteed pursuant to the Credit Documents
only to the extent that, and for so long as, the other Obligations are so
secured and guaranteed and (y) any release of Collateral or Guarantors effected
in the manner permitted by this Agreement shall not require the consent of
holders of obligations under Designated Hedging Agreement or Designated Treasury
Services Agreement.

“OFAC” shall mean the Office of Foreign Assets Control of the U.S. Department of
Treasury.

 

-47-



--------------------------------------------------------------------------------

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any
Sale-Leaseback Transactions that do not create a liability on the balance sheet
of such Person, (iii) any obligation under a Synthetic Lease or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person.

“Open Market Purchase” shall have the meaning provided in Section 2.20(a).

“Other Hedging Agreements” shall mean any Swap Contract designed to protect
against fluctuations in currency values or commodity prices.

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or property Taxes or similar Taxes arising from
any payment made under, from the execution, delivery, registration, performance
or enforcement of, from the receipt or perfection of a security interest under,
or otherwise with respect to, any Credit Document except any such Taxes imposed
with respect to an assignment (other than an assignment made pursuant to
Section 2.13) that are imposed as a result of any present or former connection
between the relevant Lender and the jurisdiction imposing such Tax (other than a
connection arising from such Lender having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Credit Document, or sold or assigned an interest in any Loan
or Credit Document).

“Outstanding Amount” shall mean with respect to (a) Loans on any date, the
aggregate outstanding principal Dollar Amount thereof after giving effect to any
borrowings and prepayments or repayments of Loans occurring on such date and
(b) with respect to any LC Obligations on any date, the Dollar Amount of such LC
Obligations on such date after giving effect to any issuance of Letters of
Credit, or extension of the expiry date thereof, or the renewal or increase of
the amount thereof, occurring on such date and any other changes in the
aggregate Dollar Amount of the LC Obligations as of such date, including as a
result of any reimbursements of outstanding unpaid drawings under any Letters of
Credit or any reductions in the maximum Dollar Amount available for drawing
under Letters of Credit taking effect on such date.

“Overnight Bank Funding Rate” shall mean, for any day, the rate comprised of
both overnight federal funds and overnight LIBO Rate borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Parent” shall mean Iridium Communications Inc., a Delaware corporation.

“Parent Company” shall mean any direct or indirect parent company of Holdings,
including, for the avoidance of doubt, Parent.

 

-48-



--------------------------------------------------------------------------------

“Pari Passu Intercreditor Agreement” shall mean an intercreditor agreement among
the Administrative Agent, the Collateral Agent and one or more Pari Passu
Representatives for holders of Permitted Pari Passu Notes or Permitted Pari
Passu Loans, as applicable (or, in each case, Permitted Refinancing Indebtedness
in respect thereof), providing that, inter alia, the Liens on the Collateral in
favor of the Collateral Agent (for the benefit of the Secured Creditors) shall
be pari passu with such Liens in favor of the Pari Passu Representatives (for
the benefit of the holders of Permitted Pari Passu Notes or Permitted Pari Passu
Loans, as applicable (or, in each case, Permitted Refinancing Indebtedness in
respect thereof)) and shall have the same priority of payments as the Initial
Term Loans pursuant to Section 11.02, as such intercreditor agreement may be
amended, amended and restated, modified, supplemented, extended or renewed from
time to time in accordance with the terms hereof and thereof. The Pari Passu
Intercreditor Agreement shall be in a form customary at such time for
transactions of the type contemplated thereby and otherwise reasonably
satisfactory to the Administrative Agent and the Borrower.

“Pari Passu Representative” shall mean, with respect to any series of Permitted
Pari Passu Notes or Permitted Pari Passu Loans, as applicable (or, in each case,
Permitted Refinancing Indebtedness in respect thereof), the trustee, collateral
agent, security agent or similar agent under the indenture or other agreement
pursuant to which such Permitted Pari Passu Notes or Permitted Pari Passu Loans,
as applicable (or, in each case, Permitted Refinancing Indebtedness in respect
thereof), are issued or incurred and each of their successors in such
capacities.

“Partially Disposed Subsidiary” shall have the meaning provided in
Section 12.10(b).

“Participant” shall have the meaning provided in Section 13.04(c).

“Participant Register” shall have the meaning provided in Section 13.04(c).

“Patent Security Agreement” shall have the meaning provided in the Security
Agreement.

“Patriot Act” shall have the meaning provided in Section 13.16.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Perfection Certificate” shall have the meaning provided in the Security
Agreement.

“Permitted Acquisition” shall mean the acquisition by Holdings or any of the
Restricted Subsidiaries of an Acquired Entity or Business; provided that (i) the
Acquired Entity or Business acquired is in a business permitted by
Section 10.09, (ii) in each case except to the extent the Required Lenders
otherwise specifically agree in writing in the case of a specific Permitted
Acquisition, no Event of Default shall have occurred and be continuing
immediately after giving effect to such Permitted Acquisition on the date of
consummation thereof; provided that the determination of no such Event of
Default shall be subject to the provisions of Section 1.03 hereof, (iii) the
Consolidated Total Net Leverage Ratio, on a Pro Forma Basis as of the last day
of the most recently ended Test Period, does not exceed 5.50:1.00 or does not
increase after giving Pro Forma Effect to such Permitted Acquisition; provided
that the calculation thereof shall be subject to the provisions of Section 1.03
hereof and (iv) the aggregate cash consideration paid by Holdings and the
Restricted Subsidiaries in connection with Permitted Acquisitions consummated
from and after the Closing Date where the Acquired Entity or Business does not
become a Subsidiary Guarantor or where such assets will not be directly owned by
Holdings or a Subsidiary Guarantor, as applicable, shall not exceed the greater
of $79,500,000 and 25.0% of LTM Consolidated EBITDA (measured at the time such
Permitted Acquisition is consummated).

 

-49-



--------------------------------------------------------------------------------

“Permitted Investment” shall have the meaning provided in Section 10.05.

“Permitted Junior Debt” shall mean any Permitted Junior Notes and any Permitted
Junior Loans.

“Permitted Junior Debt Documents” shall mean any Permitted Junior Notes
Documents and any Permitted Junior Loan Documents.

“Permitted Junior Loan Documents” shall mean, after the execution and delivery
thereof, each agreement, document or instrument relating to the incurrence of
Permitted Junior Loans, in each case as the same may be amended, amended and
restated, modified, supplemented, extended or renewed from time to time in
accordance with the terms hereof and thereof.

“Permitted Junior Loans” shall mean any Indebtedness of Holdings or any
Restricted Subsidiary in the form of unsecured or secured loans; provided that
(i) except as provided in clause (v) below, no such Indebtedness, to the extent
incurred by any Credit Party, shall be secured by any asset of Holdings or any
of the Restricted Subsidiaries, (ii) no such Indebtedness, to the extent
incurred by any Credit Party, shall be guaranteed by any Person other than
Holdings, the Borrower or a Subsidiary Guarantor, (iii) no such Indebtedness
shall be subject to scheduled amortization or have a final stated maturity
(excluding for this purpose interim loan financings that provide for automatic
rollover, subject to customary conditions, to Indebtedness otherwise meeting the
maturity requirements of this clause and amounts not in excess of the Inside
Maturity Date Basket), in either case prior to the date occurring ninety-one
(91) days following the Latest Maturity Date as of the date such Indebtedness
was incurred or shall have a Weighted Average Life to Maturity of less than the
Weighted Average Life to Maturity as then in effect for the Tranche of then
outstanding Term Loans with the then longest Weighted Average Life to Maturity
(excluding for this purpose amounts not in excess of the Inside Maturity Date
Basket), (iv) any “asset sale” mandatory prepayment provision included in the
agreement governing such Indebtedness, to the extent incurred by any Credit
Party, shall not prohibit Holdings or the respective Subsidiary from repaying
obligations under this Agreement before prepaying or offering to prepay such
Indebtedness, (v) in the case of any such Indebtedness incurred by a Credit
Party that is secured, (a) such Indebtedness is secured only by assets
comprising Collateral on a junior-lien basis relative to the Liens on such
Collateral securing the Obligations of the Credit Parties, and not secured by
any property or assets of any Credit Party other than the Collateral, (b) the
security agreements relating to such Indebtedness are substantially the same as
the Security Documents (with such differences as are necessary to reflect the
differing lien priorities or as otherwise reasonably satisfactory to the
Collateral Agent) and (c) a Junior Representative acting on behalf of the
holders of such Indebtedness shall have become party to a First Lien/Second Lien
Intercreditor Agreement; provided that if such Indebtedness is the initial
incurrence of Permitted Junior Debt that is secured by assets of any Credit
Party, then the Administrative Agent, the Collateral Agent and the Junior
Representative for such Indebtedness shall have executed and delivered, and each
Credit Party shall have acknowledged, a First Lien/Second Lien Intercreditor
Agreement and (vi) the other terms and conditions (excluding pricing, interest
rate margins, rate floors, discounts, fees, premiums, and optional prepayment
and redemption terms), taken as a

 

-50-



--------------------------------------------------------------------------------

whole, contained in the agreement governing such Indebtedness shall not be
materially more favorable to the lenders providing such Permitted Junior Loans
than the related provisions contained in this Agreement; provided that (x) any
such terms may be more favorable to the extent they take effect after the Latest
Maturity Date as of the date such Indebtedness was incurred or otherwise reflect
then prevailing market conditions (taken as a whole) for similar loans (as
determined by the Borrower in good faith) and (y) in the event that any
agreement evidencing such Indebtedness contains financial maintenance covenants
that are effective prior to the Latest Maturity Date as of the date such
Indebtedness was incurred, without further Lender approval or voting
requirement, any such financial covenants shall be added to this Agreement for
the benefit of the applicable Lenders (provided that a certificate of a
Responsible Officer of the Borrower delivered to the Administrative Agent at
least five (5) Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the requirement set out in this clause (vi), shall be
conclusive evidence that such terms and conditions satisfy such requirement
unless the Administrative Agent provides notice to the Borrower of an objection
during such five (5) Business Day period (including a reasonable description of
the basis upon which it objects)).

“Permitted Junior Notes” shall mean any Indebtedness of Holdings or any
Restricted Subsidiary in the form of notes and incurred pursuant to one or more
issuances of such notes; provided that (i) except as provided in clause (vii)
below, no such Indebtedness, to the extent incurred by any Credit Party, shall
be secured by any asset of Holdings or any of the Restricted Subsidiaries,
(ii) no such Indebtedness, to the extent incurred by any Credit Party, shall be
guaranteed by any Person other than Holdings, the Borrower or a Subsidiary
Guarantor, (iii) no such Indebtedness shall be subject to scheduled amortization
or have a final stated maturity (excluding for this purpose amounts not in
excess of the Inside Maturity Date Basket), in either case prior to the date
occurring ninety-one (91) days following the Latest Maturity Date as of the date
such Indebtedness was incurred or have a Weighted Average Life to Maturity of
less than the Weighted Average Life to Maturity as then in effect for the
Tranche of then outstanding Term Loans with the then longest Weighted Average
Life to Maturity (excluding for this purpose amounts not in excess of the Inside
Maturity Date Basket), (iv) any “asset sale” offer to purchase covenant included
in the indenture governing such Indebtedness, to the extent incurred by any
Credit Party, shall not prohibit Holdings or the respective Subsidiary from
repaying obligations under this Agreement before offering to purchase such
Indebtedness, (v) the indenture governing such Indebtedness shall not include
any financial maintenance covenants, (vi) the “default to other indebtedness”
event of default contained in the indenture governing such Indebtedness shall
provide for a “cross-acceleration” or a “cross-acceleration” and “cross-payment
default” rather than a “cross-default,” (vii) in the case of any such
Indebtedness incurred by a Credit Party that is secured, (a) such Indebtedness
is secured only by assets comprising Collateral on a junior-lien basis relative
to the Liens on such Collateral securing the Obligations of the Credit Parties,
and not secured by any property or assets of any Credit Party other than the
Collateral, (b) the security agreements relating to such Indebtedness are
substantially the same as the Security Documents (with such differences as are
necessary to reflect the differing lien priorities or as otherwise reasonably
satisfactory to the Collateral Agent) and (c) a Junior Representative acting on
behalf of the holders of such Indebtedness shall have become party to a First
Lien/Second Lien Intercreditor Agreement; provided that if such Indebtedness is
the initial incurrence of Permitted Junior Debt

 

-51-



--------------------------------------------------------------------------------

that is secured by assets of any Credit Party, then the Administrative Agent,
the Collateral Agent and the Junior Representative for such Indebtedness shall
have executed and delivered, and each Credit Party shall have acknowledged, a
First Lien/Second Lien Intercreditor Agreement and (viii) to the extent incurred
by any Credit Party, the other terms and conditions (excluding pricing, interest
rate margins, rate floors, discounts, fees, premiums, and optional prepayment
and redemption terms), taken as a whole, contained in the indenture governing
such Indebtedness shall not be materially more favorable to the holders of such
Permitted Junior Notes than the related provisions contained in this Agreement;
provided that any such terms may be more favorable to the extent they take
effect after the Latest Maturity Date as of the date such Indebtedness was
incurred or otherwise reflect then prevailing market conditions (taken as a
whole) for similar debt securities (as determined by the Borrower in good faith)
(provided that a certificate of a Responsible Officer of the Borrower delivered
to the Administrative Agent at least five (5) Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the requirement set out in the
foregoing clause (viii), shall be conclusive evidence that such terms and
conditions satisfy such requirement unless the Administrative Agent provides
notice to the Borrower of an objection during such five (5) Business Day period
(including a reasonable description of the basis upon which it objects)).

“Permitted Junior Notes Documents” shall mean, after the execution and delivery
thereof, each Permitted Junior Notes Indenture, and the Permitted Junior Notes,
in each case as the same may be amended, amended and restated, modified,
supplemented, extended or renewed from time to time in accordance with the terms
hereof and thereof.

“Permitted Junior Notes Indenture” shall mean any indenture or similar agreement
entered into in connection with the issuance of Permitted Junior Notes, as the
same may be amended, amended and restated, modified, supplemented, extended or
renewed from time to time in accordance with the terms hereof and thereof.

“Permitted Liens” shall have the meaning provided in Section 10.01.

“Permitted Notes” shall mean and include (i) any Permitted Junior Notes and
(ii) any Permitted Pari Passu Notes.

“Permitted Pari Passu Loan Documents” shall mean, after the execution and
delivery thereof, each agreement, document or instrument relating to the
incurrence of Permitted Pari Passu Loans, in each case as the same may be
amended, amended and restated, modified, supplemented, extended or renewed from
time to time in accordance with the terms hereof and thereof.

“Permitted Pari Passu Loans” shall mean any Indebtedness of Holdings or any
Restricted Subsidiary in the form of secured loans; provided that (i) except as
provided in clause (v) below, no such Indebtedness, to the extent incurred by
any Credit Party, shall be secured by any asset of Holdings or any of the
Restricted Subsidiaries, (ii) no such Indebtedness, to the extent incurred by
any Credit Party, shall be guaranteed by any Person other than Holdings, the
Borrower or a Subsidiary Guarantor, (iii) no such Indebtedness shall be subject
to scheduled amortization or have a final stated maturity (excluding for this
purpose interim loan financings that provide for

 

-52-



--------------------------------------------------------------------------------

automatic rollover, subject to customary conditions, to Indebtedness otherwise
meeting the maturity requirements of this clause and amounts not in excess of
the Inside Maturity Date Basket), in either case prior to the Latest Maturity
Date as of the date such Indebtedness was incurred or have a Weighted Average
Life to Maturity of less than the Weighted Average Life to Maturity as then in
effect for the Tranche of then outstanding Term Loans with the then longest
Weighted Average Life to Maturity (excluding for this purpose amounts not in
excess of the Inside Maturity Date Basket), (iv) any “asset sale” offer to
purchase covenant included in the agreement governing such Indebtedness, to the
extent incurred by any Credit Party, shall not prohibit Holdings or the
respective Subsidiary from repaying obligations under this Agreement on at least
a pro rata basis with such Indebtedness from asset sale proceeds, (v) such
Indebtedness is secured only by assets comprising Collateral on a pari passu
basis relative to the Liens on such Collateral securing the Obligations of the
Credit Parties, and not secured by any property or assets of any Credit Party
other than the Collateral, (b) the security agreements relating to such
Indebtedness are substantially the same in all material respects as the Security
Documents (or with such differences as are reasonably satisfactory to the
Collateral Agent) and (c) a Pari Passu Representative acting on behalf of the
holders of such Indebtedness shall have become party to the Pari Passu
Intercreditor Agreement; provided that if such Indebtedness is the initial issue
of Permitted Pari Passu Loans by a Credit Party, then the Administrative Agent,
the Collateral Agent and the Pari Passu Representative for such Indebtedness
shall have executed and delivered, and each Credit Party shall have
acknowledged, the Pari Passu Intercreditor Agreement, (vi) the other terms and
conditions (excluding pricing, interest rate margins, rate floors, discounts,
fees, premiums, and optional prepayment and redemption terms), taken as a whole,
contained in the agreement governing such Indebtedness shall not be materially
more favorable to the lenders providing such Permitted Pari Passu Loans than the
related provisions contained in this Agreement; provided that (x) any such terms
may be more favorable to the extent they take effect after the Latest Maturity
Date as of the date such Indebtedness was incurred or otherwise reflect then
prevailing market conditions (taken as a whole) for similar loans (as determined
by the Borrower in good faith), and (y) in the event that any agreement
evidencing such Indebtedness contains financial maintenance covenants that are
effective prior to the Latest Maturity Date as of the date such Indebtedness was
incurred, without further Lender approval or voting requirement, any such
financial covenants shall be added to this Agreement for the benefit of the
applicable Lenders (provided that a certificate of a Responsible Officer of the
Borrower delivered to the Administrative Agent at least five (5) Business Days
prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the requirement
set out in the foregoing clause (vi), shall be conclusive evidence that such
terms and conditions satisfy such requirement unless the Administrative Agent
provides notice to the Borrower of an objection during such five (5) Business
Day period (including a reasonable description of the basis upon which it
objects)) and (vii) such Indebtedness, to the extent constituting MFN Qualifying
Term Loans, is subject to the MFN Pricing Test.

“Permitted Pari Passu Notes” shall mean any Indebtedness of the Borrower or any
Restricted Subsidiary in the form of notes and incurred pursuant to one or more
issuances of such notes; provided that (i) no such Indebtedness, to the extent
incurred by any Credit Party, shall be guaranteed by any Person other than
Holdings, the Borrower or a Subsidiary Guarantor, (ii) no such Indebtedness
shall be subject to scheduled amortization or have a final stated maturity
(excluding for this purpose amounts not in excess of the Inside Maturity Date
Basket), in either

 

-53-



--------------------------------------------------------------------------------

case prior to the Latest Maturity Date as of the date such Indebtedness was
incurred or have a Weighted Average Life to Maturity of less than the Weighted
Average Life to Maturity as then in effect for the Tranche of then outstanding
Term Loans with the then longest Weighted Average Life to Maturity (excluding
for this purpose amounts not in excess of the Inside Maturity Date Basket),
(iii) any “asset sale” offer to purchase covenant included in the indenture
governing such Indebtedness, to the extent incurred by any Credit Party, shall
not prohibit Holdings or the respective Subsidiary from repaying obligations
under this Agreement on at least a pro rata basis with such Indebtedness from
asset sale proceeds, (iv) the indenture governing such Indebtedness shall not
include any financial maintenance covenants, (v) the “default to other
indebtedness” event of default contained in the indenture governing such
Indebtedness shall provide for a “cross-acceleration” or a “cross-acceleration”
and “cross-payment default” rather than a “cross-default,” (vi) (a) such
Indebtedness is secured only by assets comprising Collateral on a pari passu
basis relative to the Liens on such Collateral securing the Obligations of the
Credit Parties, and not secured by any property or assets of any Credit Party
other than the Collateral, (b) the security agreements relating to such
Indebtedness are substantially the same in all material respects as the Security
Documents (or with such differences as are reasonably satisfactory to the
Collateral Agent) and (c) a Pari Passu Representative acting on behalf of the
holders of such Indebtedness shall have become party to the Pari Passu
Intercreditor Agreement; provided that if such Indebtedness is the initial issue
of Permitted Pari Passu Notes by a Credit Party, then the Administrative Agent,
the Collateral Agent and the Pari Passu Representative for such Indebtedness
shall have executed and delivered, and each Credit Party shall have
acknowledged, the Pari Passu Intercreditor Agreement and (vii) the other terms
and conditions (excluding pricing, interest rate margins, rate floors,
discounts, fees, premiums, and optional prepayment or redemption terms), taken
as a whole, contained in the indenture governing such Indebtedness shall not be
materially more favorable to the holders of such Permitted Pari Passu Notes than
the related provisions contained in this Agreement; provided that any such terms
may be more favorable to the extent they take effect after the Latest Maturity
Date as of the date such Indebtedness was incurred or otherwise reflect then
prevailing market conditions (taken as a whole) for similar debt securities (as
determined by the Borrower in good faith) (provided that a certificate of a
Responsible Officer of the Borrower delivered to the Administrative Agent at
least five (5) Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the requirement set out in the foregoing clause (vii), shall
be conclusive evidence that such terms and conditions satisfy such requirement
unless the Administrative Agent provides notice to the Borrower of an objection
during such five (5) Business Day period (including a reasonable description of
the basis upon which it objects)).

“Permitted Pari Passu Notes Documents” shall mean, after the execution and
delivery thereof, each Permitted Pari Passu Notes Indenture and the Permitted
Pari Passu Notes, in each case as the same may be amended, amended and restated,
modified, supplemented, extended or renewed from time to time in accordance with
the terms hereof and thereof.

“Permitted Pari Passu Notes Indenture” shall mean any indenture or similar
agreement entered into in connection with the issuance of Permitted Pari Passu
Notes, as the same may be amended, amended and restated, modified, supplemented,
extended or renewed from time to time in accordance with the terms hereof and
thereof.

 

-54-



--------------------------------------------------------------------------------

“Permitted Refinancing Indebtedness” shall mean Indebtedness incurred by
Holdings or any Restricted Subsidiary which serves to extend, replace, refund,
refinance, renew or defease (“Refinance”) any Indebtedness, including any
previously issued Permitted Refinancing Indebtedness, so long as:

(1) the principal amount of such new Indebtedness does not exceed (a) the
principal amount of Indebtedness (including any unused commitments therefor that
are able to be drawn at such time) being so extended, replaced, refunded,
refinanced, renewed or defeased (such Indebtedness, the “Refinanced Debt”), plus
(b) any accrued and unpaid interest and fees on such Refinanced Debt, plus
(c) the amount of any tender or redemption premium paid thereon or any penalty
or premium required to be paid under the terms of the instrument or documents
governing such Refinanced Debt and any costs, fees and expenses incurred in
connection with the issuance of such new Indebtedness and the Refinancing of
such Refinanced Debt;

(2) such Permitted Refinancing Indebtedness (excluding for this purpose, interim
loan financings that provide for automatic rollover, subject to customary
conditions, to Indebtedness otherwise meeting the requirements of this clause)
has a:

(a) Weighted Average Life to Maturity at the time such Permitted Refinancing
Indebtedness is incurred that is not less than the remaining Weighted Average
Life to Maturity of the applicable Refinanced Debt (excluding for this purpose
amounts not in excess of the Inside Maturity Date Basket); and

(b) final scheduled maturity date equal to or later than the final scheduled
maturity date of the Refinanced Debt (or, if earlier, the date that is 91 days
after the Latest Maturity Date as of the date such Indebtedness was incurred)
(excluding for this purpose amounts not in excess of the Inside Maturity Date
Basket);

(3) to the extent such Permitted Refinancing Indebtedness Refinances
Indebtedness that is (a) expressly subordinated in right of payment to the
Obligations (other than Indebtedness assumed or acquired in an acquisition and
not created in contemplation thereof), such Permitted Refinancing Indebtedness
is subordinated to the Obligations on terms that are, taken as a whole, not
materially less favorable to the Lenders than the subordination terms applicable
to the Refinanced Debt, (b) secured by Liens that are subordinated to the Liens
securing the Obligations, such Permitted Refinancing Indebtedness is
(i) unsecured or (ii) secured by Liens that are subordinated to the Liens that
secure the Obligations on terms that are, taken as a whole, not materially less
favorable to the Lenders than the Lien subordination terms applicable to the
Refinanced Debt or (c) secured by Liens that are pari passu with the Liens
securing the Obligations, such Permitted Refinancing Indebtedness is
(i) unsecured or (ii) secured by Liens that are pari passu or subordinated to
the Liens that secure the Obligations on terms that are, taken as a whole, not
materially less favorable to the Lenders than the Collateral sharing provisions
applicable to the Refinanced Debt; and

 

-55-



--------------------------------------------------------------------------------

(4) subject to Section 10.01(vi), such Permitted Refinancing Indebtedness shall
not be secured by any assets or property of Holdings or any Restricted
Subsidiary that does not secure the Refinanced Debt being Refinanced (plus
improvements and accessions thereon and proceeds in respect thereof);

provided that (a) Permitted Refinancing Indebtedness will not include
Indebtedness of a Restricted Subsidiary that is not a Credit Party that
refinances Indebtedness of a Credit Party and (b) clause (2) of this definition
will not apply to any Refinancing of any Indebtedness under clause (iii) or
(v) of Section 10.04.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.

“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA other
than a Foreign Pension Plan or a Multiemployer Plan, which is maintained or
contributed to by (or to which there is an obligation to contribute of) Holdings
or a Restricted Subsidiary or with respect to which Holdings or a Restricted
Subsidiary has, or may have, any liability, including, for greater certainty,
liability arising from an ERISA Affiliate.

“Plan of Reorganization” shall mean any plan of reorganization, plan of
liquidation, agreement for composition, or other type of plan of arrangement or
restructuring proposed in or in connection with any Insolvency or Liquidation
Proceeding.

“Pledged Collateral” shall have the meaning provided in the Security Agreement.

“Prepayment Available Incremental Amount” shall have the meaning provided in the
definition of the term “Incremental Amount.”

“Pro Forma Basis” and “Pro Forma Effect” shall mean, with respect to the
calculation of any test, financial ratio, basket or covenant under this
Agreement, including the Consolidated First Lien Net Leverage Ratio,
Consolidated Secured Net Leverage Ratio, the Consolidated Total Net Leverage
Ratio and the Consolidated Fixed Charge Coverage Ratio, Consolidated Net Income,
Consolidated EBITDA and LTM Consolidated EBITDA of any Person and its Restricted
Subsidiaries, as of any date, that pro forma effect will be given to the
Transaction, any acquisition, merger, consolidation, Investment, any issuance,
incurrence, assumption or repayment or redemption of Indebtedness (including
Indebtedness issued, incurred or assumed or repaid or redeemed as a result of,
or to finance, any relevant transaction and for which any such test, financial
ratio, basket or covenant is being calculated) (but excluding the identifiable
proceeds of any Indebtedness being incurred substantially simultaneously
therewith or as part of the same transaction or series of related transactions
for purposes of netting cash to calculate the applicable ratio), any issuance or
redemption of Qualified Preferred Stock or Disqualified Stock, all sales,
transfers and other dispositions or discontinuance of any Subsidiary, line of
business, division, segment or operating unit, any operational change (including
the entry into any material contract or arrangement or any growth related
investment, expenditure or capital expenditure) or any designation of a
Restricted Subsidiary to an Unrestricted Subsidiary or of an Unrestricted
Subsidiary to a Restricted Subsidiary, in each case that have occurred during
the four consecutive

 

-56-



--------------------------------------------------------------------------------

fiscal quarter period of such Person being used to calculate such test,
financial ratio, basket or covenant (the “Reference Period”), or subsequent to
the end of the Reference Period but prior to such date or prior to or
simultaneously with the event for which a determination under this definition is
made (including any such event occurring at a Person who became a Restricted
Subsidiary of the subject Person or was merged or consolidated with or into the
subject Person or any other Restricted Subsidiary of the subject Person after
the commencement of the Reference Period), as if each such event occurred on the
first day of the Reference Period.

For purposes of making any computation referred to above:

(1) if any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date for which a determination under this definition is
made had been the applicable rate for the entire period (taking into account any
Hedging Agreements applicable to such Indebtedness);

(2) interest on a Capitalized Lease Obligation shall be deemed to accrue at an
interest rate reasonably determined by a responsible financial or accounting
officer, in his or her capacity as such and not in his or her personal capacity,
of the Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with U.S. GAAP;

(3) interest on Indebtedness that may optionally be determined at an interest
rate based upon a factor of a prime or similar rate, a eurocurrency interbank
offered rate, or other rate, shall be deemed to have been based upon the rate
actually chosen, or, if none, then based upon such optional rate chosen as the
Borrower may designate; and

(4) interest on any Indebtedness under a revolving credit facility computed on a
pro forma basis shall be computed based upon the average daily balance of such
Indebtedness during the applicable period.

Any pro forma calculation may include, without limitation, adjustments
calculated in accordance with Regulation S-X under the Securities Act; provided
that any such adjustments that consist of reductions in costs and other
operating improvements or synergies (whether added pursuant to this definition,
the definition of “Pro Forma Cost Savings” or otherwise added to Consolidated
Net Income or Consolidated EBITDA) shall be calculated in accordance with, and
satisfy the requirements specified in, the definition of “Pro Forma Cost
Savings.”

“Pro Forma Cost Savings” shall mean, without duplication of any amounts
referenced in the definition of “Pro Forma Basis,” an amount equal to the amount
of cost savings, operating expense reductions, operating improvements (including
the entry into, amendment or renegotiation of any material contract or
arrangement) and acquisition synergies, in each case, projected in good faith to
be realized (calculated on a pro forma basis as though such items had been
realized on the first day of such period) as a result of actions taken on or
prior to, or to be taken by the Borrower (or any successor thereto) or any
Restricted Subsidiary within 24 months after the consummation of any change that
is expected to result in such cost savings, operating expense reductions,
operating improvements or acquisition synergies, net of the amount of actual
benefits realized or

 

-57-



--------------------------------------------------------------------------------

expected to be realized during such period that are otherwise included in the
calculation of Consolidated EBITDA from such action; provided that (a) such cost
savings, operating expense reductions, operating improvements and synergies are
factually supportable and reasonably identifiable (as determined in good faith
by a responsible financial or accounting officer, in his or her capacity as such
and not in his or her personal capacity, of the Borrower (or any successor
thereto)) and are reasonably anticipated to be realized within 24 months after
the consummation of any change that is expected to result in such cost savings,
operating expense reductions, operating improvements or acquisition synergies
and (b) no cost savings, operating expense reductions, operating improvements
and synergies shall be added pursuant to this definition to the extent
duplicative of any expenses or charges otherwise added to Consolidated Net
Income or Consolidated EBITDA, whether through a pro forma adjustment or
otherwise, for such period.

“Pro Rata Percentage” of any Revolving Lender at any time shall mean the
percentage of the total Revolving Commitment represented by such Lender’s
Revolving Commitment.

“Pro Rata Share” shall mean, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Revolving Exposure of such Lender at
such time and the denominator of which is the aggregate amount of all Aggregate
Exposures at such time. The initial Pro Rata Share of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption Agreement pursuant to which such Lender becomes a party hereto, as
applicable.

“Projections” shall mean the detailed projected consolidated financial
statements of Holdings and its Subsidiaries delivered to the Administrative
Agent on or prior to the Closing Date.

“PTE” shall mean a prohibited transaction class exemption issued by the
U.S. Department of Labor, as any such exemption may be amended from time to
time.

“Public-Sider” shall mean a Lender whose representatives may trade in securities
of the Borrower or its controlling person or any of its Subsidiaries while in
possession of the financial statements provided by the Borrower under the terms
of this Agreement.

“QFC Credit Support” shall have the meaning provided in Section 13.23.

“Qualified Preferred Stock” shall mean any preferred capital stock of Holdings
so long as the terms of any such preferred capital stock (x) do not contain any
mandatory put, redemption, repayment, sinking fund or other similar provision
prior to the 91st day after the Latest Maturity Date as of the date such
Qualified Preferred Stock was issued other than (i) provisions requiring payment
solely (or with provisions permitting Holdings, to opt to make payment solely)
in the form of common Equity Interests, Qualified Preferred Stock of Holdings or
cash in lieu of fractional shares, as applicable, or any Equity Interests of any
direct or indirect Parent Company of Holdings, (ii) provisions requiring payment
solely as a result of a change of control or asset sale, so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
are subject to the payment in full of all Obligations in cash (other than
unasserted contingent indemnification obligations) or such payment is otherwise
permitted by this Agreement (including as a result of a waiver or amendment
hereunder) and (iii) with respect to preferred

 

-58-



--------------------------------------------------------------------------------

capital stock issued to any plan for the benefit of employees of Holdings or its
Subsidiaries or by any such plan to such employees, provisions requiring the
repurchase thereof in order to satisfy applicable statutory or regulatory
obligations and (y) give Holdings the option to elect to pay such dividends or
distributions on a non-cash basis or otherwise do not require the cash payment
of dividends or distributions at any time that such cash payment is not
permitted under this Agreement or would result in an Event of Default hereunder.

“Qualified Reporting Subsidiary” shall have the meaning provided in
Section 9.01(c).

“Qualified Securitization Transaction” shall mean any Securitization Transaction
of a Securitization Entity that meets the following conditions:

(1) the Board of Directors of Holdings or the applicable Restricted Subsidiary
shall have determined in good faith that such Qualified Securitization
Transaction (including financing terms, covenants, termination events or other
provisions) is in the aggregate economically fair and reasonable to Holdings or
the applicable Restricted Subsidiary;

(2) all sales of accounts receivable and related assets to the Securitization
Entity are made at fair market value (as determined in good faith by Holdings or
the applicable Restricted Subsidiary) and may include Standard Securitization
Undertakings; and

(3) the financing terms, covenants, termination events and other provisions
thereof shall be market terms (as determined in good faith by the Borrower) and
may include Standard Securitization Undertakings and Limited Originator
Recourse.

Notwithstanding anything to the contrary, the grant of a security interest in
any accounts receivable of any Credit Party to secure Indebtedness or other
obligations under this Agreement shall not be deemed a Qualified Securitization
Transaction.

“Ratio Based Basket” shall have the meaning provided in Section 1.04.

“Real Property” of any Person shall mean, collectively, the right, title and
interest of such Person (including any leasehold, mineral or other estate) in
and to any and all land, improvements and fixtures owned, leased or operated by
such Person, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, all improvements and appurtenant fixtures and
equipment, all general intangibles and contract rights and other property and
rights incidental to the ownership, lease or operation thereof.

“Receivables Assets” shall mean (a) any accounts receivable and the proceeds
thereof owed to Holdings or a Restricted Subsidiary subject to a Receivables
Facility and (b) all collateral securing such accounts receivable, all contracts
and contract rights, guarantees or other obligations in respect of such accounts
receivable, all records with respect to such accounts receivable and any other
assets customarily transferred together with accounts receivable in connection
with an accounts receivable factoring arrangement and which are, in each case,
sold, conveyed, assigned or otherwise transferred or pledged by Holdings or a
Restricted Subsidiary to a commercial bank in connection with a Receivables
Facility.

 

-59-



--------------------------------------------------------------------------------

“Receivables Facility” shall mean an agreement between Holdings or a Restricted
Subsidiary and a commercial bank that is entered into at the request of a
customer of Holdings or a Restricted Subsidiary, pursuant to which (a) Holdings
or such Restricted Subsidiary, as applicable, agrees to sell to such commercial
bank accounts receivable owing by such customer, together with Receivables
Assets related thereto, at a maximum discount, for each such account receivable,
not to exceed 5.0% of the face value thereof, and (b) the obligations of
Holdings or such Restricted Subsidiary, as applicable, thereunder are
non-recourse (except for Securitization Repurchase Obligations) to Holdings and
such Restricted Subsidiary.

“Recovery Event” shall mean the receipt by Holdings or any of the Restricted
Subsidiaries of any cash insurance proceeds or condemnation awards payable
(i) by reason of theft, loss, physical destruction, damage, taking or any other
similar event with respect to any property or assets of Holdings or any of the
Restricted Subsidiaries (but not by reason of any loss of revenues or
interruption of business or operations caused thereby) and (ii) under any policy
of insurance required to be maintained under Section 9.03, in each case to the
extent such proceeds or awards do not constitute reimbursement or compensation
for amounts previously paid by Holdings or any of the Restricted Subsidiaries in
respect of any such event.

“Reference Period” shall have the meaning provided in the definition of the term
“Pro Forma Basis.”

“Refinanced Debt” shall have the meaning provided in the definition of the term
“Permitted Refinancing Indebtedness.”

“Refinancing Amendment” shall mean either a Refinancing Term Loan Amendment or
Refinancing Revolving Amendment, as applicable.

“Refinancing Effective Date” shall have the meaning provided in Section 2.18(a).

“Refinancing Lenders” shall mean the Refinancing Revolving Lenders and the
Refinancing Term Loan Lenders.

“Refinancing Note Documents” shall mean the Refinancing Notes, the Refinancing
Notes Indenture and all other documents executed and delivered with respect to
the Refinancing Notes or Refinancing Notes Indenture, as the same may be
amended, amended and restated, modified, supplemented, extended or renewed from
time to time in accordance with the terms hereof and thereof.

“Refinancing Notes” shall mean Permitted Junior Notes or Permitted Pari Passu
Notes (or Indebtedness that would constitute Permitted Junior Notes or Permitted
Pari Passu Notes except as a result of a failure to comply with any maturity or
amortization requirement applicable thereto), in each case, that constitute
Permitted Refinancing Indebtedness in respect of any Term Loans.

“Refinancing Notes Indenture” shall mean the indenture entered into with respect
to the Refinancing Notes and pursuant to which same shall be issued.

“Refinancing Revolving Amendment” shall have the meaning provided in
Section 2.18(d).

 

-60-



--------------------------------------------------------------------------------

“Refinancing Revolving Commitments” shall mean one or more tranches of Revolving
Commitments hereunder that result from a Refinancing Revolving Amendment.

“Refinancing Revolving Lender” shall have the meaning provided in
Section 2.18(d).

“Refinancing Revolving Loans” shall mean Revolving Loans made pursuant to any
Refinancing Revolving Commitments.

“Refinancing Term Loan Amendment” shall have the meaning provided in
Section 2.18(c).

“Refinancing Term Loan Commitments” shall mean one or more commitments hereunder
to provide a new Tranche of Refinancing Term Loans or Refinancing Term Loans
under an existing Tranche of Term Loans.

“Refinancing Term Loan Lender” shall have the meaning provided in
Section 2.18(b).

“Refinancing Term Loan Series” shall have the meaning provided in
Section 2.18(b).

“Refinancing Term Loans” shall have the meaning provided in Section 2.18(a).

“Register” shall have the meaning provided in Section 13.04(b)(iv).

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Rejection Notice” shall have the meaning provided in Section 5.02(k).

“Related Party” shall mean with respect to any Agent, such Agent’s Affiliates
and the respective directors, officers, employees, agents and advisors of such
Agent and such Agent’s Affiliates.

“Release” shall mean disposing, discharging, injecting, spilling, pumping,
leaking, leaching, dumping, emitting, escaping, emptying, pouring, seeping,
migrating or the like, of any Hazardous Material into, through or upon the
Environment or within, from or into any building, structure, facility or
fixture.

“Replaced Lender” shall have the meaning provided in Section 2.13.

“Replacement Lender” shall have the meaning provided in Section 2.13.

 

-61-



--------------------------------------------------------------------------------

“Repricing Transaction” shall mean (1) the incurrence by Holdings or any of
Holdings’ Restricted Subsidiaries of any Indebtedness in the form of syndicated
term loans secured by the Collateral on a pari passu basis relative to the Liens
on such Collateral securing the Obligations (including, without limitation, any
new or additional term loans under this Agreement (including Refinancing Term
Loans), whether incurred directly or by way of the conversion of Initial Term
Loans into a new tranche of replacement term loans under this Agreement)
(i) having an Effective Yield that is less than the Effective Yield for Initial
Term Loans (with such comparative Effective Yield to be made in the reasonable
judgment of the Administrative Agent, in consultation with the Borrower,
consistent with generally accepted financial practices) and (ii) the proceeds of
which are used to prepay (or, in the case of a conversion, deemed to prepay or
replace), in whole or in part, outstanding principal of Initial Term Loans or
(2) an amendment to this Agreement resulting in an effective reduction in the
Effective Yield for Initial Term Loans, in each case, to the extent the primary
purpose of such incurrence or amendment to this Agreement is to reduce the
Effective Yield applicable to the Initial Term Loans; provided that any
prepayment, replacement or amendment in connection with a Change of Control or
Enterprise Transformative Event shall not constitute a Repricing Transaction.

“Required Lenders” shall mean Non-Defaulting Lenders having more than 50% of the
sum of the (a) Total Outstandings (with the aggregate amount of each Lender’s
risk participation and funded participation in LC Obligations being deemed
“held” by such Lender for purposes of this definition) and the aggregate of the
Ancillary Outstandings with respect to all Ancillary Facilities, (b) aggregate
unused Term Loan Commitments and (c) aggregate unused Revolving Credit
Commitments and the aggregate of the unused Ancillary Commitments with respect
to all Ancillary Facilities (for the avoidance of doubt, not including the
amount of any Ancillary Outstandings). For these purposes a Lender holding
Ancillary Outstandings or Ancillary Commitments shall include the Ancillary
Outstandings and Ancillary Commitments held by any Affiliate of that Lender
which is an Ancillary Lender.

“Required Revolving Lenders” shall mean as of any date of determination,
Revolving Lenders holding more than 50% of the sum of the (a) Revolving Exposure
(with the aggregate amount of each Revolving Lender’s risk participation and
funded participation in LC Obligations being deemed “held” by such Revolving
Lender for purposes of this definition) and the aggregate of the Ancillary
Outstandings with respect to all Ancillary Facilities and (b) aggregate unused
Revolving Commitments and the aggregate of the unused Ancillary Commitments with
respect to all Ancillary Facilities (for the avoidance of doubt, not including
the amount of any Ancillary Outstandings); provided that the unused Revolving
Commitment and unused Ancillary Commitments (for the avoidance of doubt, not
including the amount of any Ancillary Outstandings) of, and the portion of the
Revolving Exposure and the aggregate of the Ancillary Outstandings with respect
to all Ancillary Facilities held or deemed held by, any Defaulting Lender shall
be excluded for purposes of making a determination of Required Revolving
Lenders. For these purposes a Lender holding Ancillary Outstandings or Ancillary
Commitments shall include the Ancillary Outstandings and Ancillary Commitments
held by any Affiliate of that Lender which is an Ancillary Lender.

“Required Term Lenders” shall mean, at any time, Lenders (other than Defaulting
Lenders) holding a majority of the aggregate principal amount of the then
outstanding Term Loans (excluding Term Loans held by Defaulting Lenders).

 

-62-



--------------------------------------------------------------------------------

“Requirement of Law” or “Requirements of Law” shall mean, with respect to any
Person, any statute, law, treaty, rule, regulation, order, official
administrative pronouncements, decree, writ, injunction or determination of any
arbitrator or court or other Governmental Authority, in each case applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Responsible Officer” shall mean, with respect to any Person, its chief
financial officer, chief legal officer, chief executive officer, president, or
any vice president, managing director, treasurer, controller, secretary or other
officer of such Person having substantially the same authority and
responsibility and, solely for purposes of notices given pursuant to Section 2,
any other officer or employee of the applicable Credit Party so designated by
any of the foregoing officers in a notice to the Administrative Agent or any
other officer or employee of the applicable Credit Party designated in or
pursuant to an agreement between the applicable Credit Party and the
Administrative Agent; provided that, with respect to compliance with financial
covenants, “Responsible Officer” shall mean the chief financial officer,
treasurer or controller of Holdings, or any other officer of Holdings having
substantially the same authority and responsibility.

“Restricted Subsidiary” shall mean each Subsidiary of Holdings other than any
Unrestricted Subsidiaries.

“Retained Asset Sale Proceeds” shall have the meaning provided in
Section 5.02(d).

“Retained Declined Proceeds” shall have the meaning provided in Section 5.02(k).

“Retained ECF Percentage” shall mean, with respect to any Excess Cash Flow
Payment Period (a) 100% minus (b) the Applicable ECF Prepayment Percentage with
respect to such Excess Cash Flow Payment Period.

“Retained Excess Cash Flow Amount” shall mean, with respect to any Excess Cash
Flow Payment Period, an amount equal to the Retained ECF Percentage multiplied
by Excess Cash Flow for such Excess Cash Flow Payment Period.

“Returns” shall have the meaning provided in Section 8.09.

“Revolving Availability Period” shall mean the period from and including the
Closing Date to but excluding the earlier of (a) the latest Maturity Date
applicable to Revolving Loans and (b) the date of termination of all the
Revolving Commitments.

“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.

“Revolving Commitment” shall mean, with respect to each Lender, (i) its Closing
Date Revolving Commitment, (ii) a Revolving Commitment Increase,
(iii) Additional/Replacement Revolving Commitments, (iv) Refinancing Revolving
Commitments and (v) an Extended Revolving Commitment. The aggregate amount of
the Lenders’ Revolving Commitments on the Closing Date is $100,000,000.

“Revolving Commitment Increase” shall have the meaning provided in
Section 2.15(a).

 

-63-



--------------------------------------------------------------------------------

“Revolving Exposure” shall mean, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender, plus the aggregate amount at such time of such Lender’s LC
Exposure.

“Revolving Lender” shall mean a Lender with a Revolving Commitment at such time
(and after the termination of all Revolving Commitments, any Lender that holds
Ancillary Outstandings, any Lender whose Affiliate holds Ancillary Outstandings
and any Lender that holds any Outstanding Amount in respect of Revolving Loans
and/or LC Obligations).

“Revolving Loans” shall mean the Initial Revolving Loans made to the Borrower
from time to time pursuant to such Lender’s Closing Date Revolving Commitment
and the Revolving Loans made to the Borrower pursuant to any Revolving
Commitment Increase, any Additional/Replacement Revolving Commitments, any
Refinancing Revolving Commitments or any Extended Revolving Commitment.

“Revolving Note” shall have the meaning provided in Section 2.05(a).

“S&P” shall mean S&P Global Ratings, a division of S&P Global Inc., and any
successor owner of such division.

“Sale-Leaseback Transaction” shall mean any arrangements with any Person
providing for the leasing by Holdings or any of the Restricted Subsidiaries of
real or personal property which has been or is to be sold or transferred by
Holdings or such Restricted Subsidiary to such Person or to any other Person to
whom funds have been or are to be advanced by such Person in connection
therewith.

“Sanctioned Country” shall mean a country, region or territory that is the
subject of comprehensive Sanctions broadly prohibiting dealings with or
involving such country, region or territory (as of the Closing Date, the Crimea
region of Ukraine, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” shall mean: (a) any Person identified on any
Sanctions-related list of designated Persons maintained by OFAC, the
U.S. Department of State, or by the United Nations Security Council, the
European Union or any European Union member state or Her Majesty’s Treasury of
the United Kingdom; (b) any Person organized or resident in a Sanctioned
Country; or (c) any Person owned or controlled by any such Person or Persons
described in the foregoing clause (a) or (b).

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union, any European Union member
state or Her Majesty’s Treasury of the United Kingdom.

“Scheduled Repayment” shall have the meaning provided in Section 5.02(a).

“Scheduled Repayment Date” shall mean the date of Scheduled Repayment.

“SEC” shall have the meaning provided in Section 9.01(g).

 

-64-



--------------------------------------------------------------------------------

“Section 9.01 Financials” shall mean the annual and quarterly financial
statements required to be delivered pursuant to Sections 9.01(a) and (b),
respectively.

“Secured Creditors” shall have the meaning provided in the respective Security
Documents.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

“Securitization Assets” shall mean (a) the accounts receivable subject to a
Securitization Transaction and the proceeds thereof and (b) all collateral
securing such accounts receivable, all contracts and contract rights, guaranties
or other obligations in respect of such accounts receivable, lockbox accounts
and records with respect to such accounts receivable and any other assets
customarily transferred (or in respect of which security interests are
customarily granted), together with accounts receivable in a securitization
financing and which in the case of clause (a) and (b) above are sold, conveyed,
assigned or otherwise transferred or pledged by the Borrower or any Restricted
Subsidiary to a Securitization Entity in connection with a Securitization
Transaction.

“Securitization Entity” shall mean a Wholly-Owned Restricted Subsidiary of
Holdings (or another Person formed for the purposes of engaging in a Qualified
Securitization Transaction in which Holdings or any Restricted Subsidiary makes
an Investment and to which Holdings or any Restricted Subsidiary transfers
Securitization Assets) that is designated by the governing body of Holdings (as
provided below) as a Securitization Entity and engages in no activities other
than in connection with the financing of Securitization Assets and:

(1) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (a) is guaranteed by Holdings or any of its Subsidiaries
(other than the Securitization Entity) (excluding guarantees of obligations
(other than the principal of, and interest on, Indebtedness) pursuant to
Standard Securitization Undertakings or Limited Originator Recourse), (b) is
recourse to or obligates Holdings or any of the Restricted Subsidiaries (other
than the Securitization Entity) in any way other than pursuant to Standard
Securitization Undertakings or Limited Originator Recourse or (c) subjects any
asset of Holdings or any of the Restricted Subsidiaries (other than the
Securitization Entity), directly or indirectly, contingently or otherwise, to
the satisfaction thereof, other than pursuant to Standard Securitization
Undertakings or Limited Originator Recourse;

(2) with which neither Holdings nor any of its Restricted Subsidiaries has any
material contract, agreement, arrangement or understanding other than on terms
not materially less favorable to Holdings or such Restricted Subsidiary than
those that might be obtained at the time from Persons that are not Affiliates of
Holdings; and

(3) to which neither Holdings nor any of its Restricted Subsidiaries has any
obligation to maintain or preserve such entity’s financial condition or cause
such entity to achieve certain levels of operating results.

 

-65-



--------------------------------------------------------------------------------

“Securitization Fees” shall mean distributions or payments made directly or by
means of discounts with respect to any participation interest issued or sold in
connection with, and other fees and expenses (including reasonable fees and
expenses of legal counsel) paid to a Person that is not a Securitization Entity
in connection with any Qualified Securitization Transaction or a Receivables
Facility.

“Securitization Repurchase Obligation” shall mean any obligation of a seller of
receivables in a Qualified Securitization Transaction or a Receivables Facility,
as applicable, to repurchase receivables arising as a result of a breach of a
representation, warranty or covenant or otherwise, including as a result of a
receivable or portion thereof becoming subject to any asserted defense, dispute,
off-set or counterclaim of any kind as a result of any action taken by, any
failure to take action by or any other event relating to the seller.

“Securitization Transaction” shall mean any transaction or series of
transactions that may be entered into by Holdings, any of its Restricted
Subsidiaries or a Securitization Entity pursuant to which Holdings, such
Restricted Subsidiary or such Securitization Entity may sell, convey or
otherwise transfer to, or grant a security interest in for the benefit of, (1) a
Securitization Entity, Holdings or any of the Restricted Subsidiaries which
subsequently transfers to a Securitization Entity (in the case of a transfer by
Holdings or such Restricted Subsidiary) and (2) any other Person (in the case of
transfer by a Securitization Entity), any accounts receivable (whether now
existing or arising or acquired in the future) of Holdings or any of the
Restricted Subsidiaries which arose in the ordinary course of business of
Holdings or such Restricted Subsidiary, and any assets related thereto,
including, without limitation, all collateral securing such accounts receivable,
all contracts and contract rights and all guarantees or other obligations in
respect of such accounts receivable, proceeds of such accounts receivable and
other assets (including contract rights) which are customarily transferred or in
respect of which security interests are customarily granted in connection with
asset securitization transactions involving accounts receivable.

“Security Agreement” shall have the meaning provided in Section 6.09.

“Security Document” shall mean and include each of the Security Agreement and,
after the execution and delivery thereof, each Additional Security Document.

“Senior Notes” shall mean the 10.250% senior notes due 2023 issued by Iridium
Communications Inc. pursuant to the Indenture.

“Similar Business” shall mean any business and any services, activities or
businesses incidental, or reasonably related or similar to, or complementary to
any line of business engaged in by Holdings and the Restricted Subsidiaries on
the Closing Date or any business activity that is a reasonable extension,
development or expansion thereof or ancillary thereto.

“Solvent” and “Solvency” shall mean, with respect to any Person on any date of
determination, that on such date (i) the fair value of the assets of such Person
and its Subsidiaries, on a consolidated basis, is greater than the total amount
of liabilities, including contingent liabilities, of such Person and its
Subsidiaries, on a consolidated basis (it being understood that the amount of
contingent liabilities at any time shall be computed as the amount that, in
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be

 

-66-



--------------------------------------------------------------------------------

expected to become an actual or matured liability); (ii) the present fair
saleable value of the assets of such Person and its Subsidiaries, on a
consolidated basis, is greater than the total amount of liabilities, including
contingent liabilities, of such Person and its Subsidiaries, on a consolidated
basis (it being understood that the amount of contingent liabilities at any time
shall be computed as the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability); (iii) such Person and its
Subsidiaries, on a consolidated basis, are able to pay their debts and
liabilities (including, without limitation, contingent and subordinated
liabilities) as they become absolute and mature in the ordinary course of
business on their respective stated maturities and are otherwise “solvent”
within the meaning given that term and similar terms under applicable laws
relating to fraudulent transfers and conveyances; and (iv) such Person and its
Subsidiaries on a consolidated basis have, and will have, adequate capital with
which to conduct the business they are presently conducting and anticipate
conducting.

“Specified Equity Contribution” shall have the meaning provided in
Section 10.11(b).

“Specified Representations” shall mean the representations and warranties of the
Credit Parties set forth in Sections 8.01(i), 8.02, 8.03(iii) (in the case of
any Tranche of Loans with respect to which such Specified Representations are
made, limited to the incurrence of such Tranche of Loans in the case of the
Borrower, the provision of the applicable Guaranty in the case of each Guarantor
and the grant of the Liens in the Collateral to the Collateral Agent for the
benefit of the Secured Creditors in the case of all Credit Parties), 8.05(b),
8.08(d) (in the case of any Tranche of Loans with respect to which such
Specified Representations are made, limited to the incurrence and use of
proceeds thereof), 8.15 (in the case of any Tranche of Loans with respect to
which such Specified Representations are made, limited to the incurrence and use
of proceeds thereof and solely with respect to Patriot Act, OFAC and FCPA)
and 8.16.

“Spot Rate” shall mean, with respect to any currency, the rate determined by the
Administrative Agent to be the rate quoted by the Person acting in such capacity
as the spot rate for the purchase by such Person of such currency with another
currency through its principal foreign exchange trading office at approximately
11:00 a.m. on the date two (2) Business Days prior to the date of such
determination; provided that the Administrative Agent may obtain such spot rate
from another financial institution designated by the Administrative Agent if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency.

“Standard Securitization Undertakings” shall mean representations, warranties,
covenants, indemnities and guarantees of performance entered into by Holdings or
any of the Restricted Subsidiaries which the Borrower has determined in good
faith to be customary in a Securitization Transaction including, without
limitation, those relating to the servicing of the assets of a Securitization
Entity, it being understood that any Securitization Repurchase Obligation shall
be deemed to be a Standard Securitization Undertaking.

“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the

 

-67-



--------------------------------------------------------------------------------

Administrative Agent is subject with respect to the Adjusted LIBO Rate, for
eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D). Such reserve percentage shall include those imposed pursuant to
Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Subordinated Indebtedness” shall mean any Indebtedness that is expressly and
contractually subordinated in right of payment to the Obligations.

“Subsequent Transaction” shall have the meaning provided in Section 1.03.

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% Equity Interest at the time.

“Subsidiary Guarantor” shall mean each Restricted Subsidiary of Holdings (other
than the Borrower) in existence on the Closing Date that is a party to the
Guaranty Agreement, as well as each Restricted Subsidiary of Holdings (other
than the Borrower) established, designated, created or acquired after the
Closing Date which becomes a party to the Guaranty Agreement in accordance with
the requirements of this Agreement or the provisions of the Guaranty Agreement.

“Swap Contract” shall mean (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any
obligations or liabilities under any such master agreement.

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act
(including any Swap Contract).

 

-68-



--------------------------------------------------------------------------------

“Swap Settlement Payment” shall mean any ordinary course settlement payment
payable under any Swap Contract, excluding any Swap Termination Values.

“Swap Termination Value” shall mean, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to Swap Contracts, (a) for any date on or after the
date such agreement, contact or transaction have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Swap Contracts, as determined
based upon one or more mid-market or other readily available quotations provided
by any recognized dealer in such Swap Contracts (which may include a Lender or
any Affiliate of a Lender).

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

“Target Person” shall have the meaning provided in Section 10.05.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
assessments, withholdings or similar liabilities, deductions, charges or fees
imposed by any Governmental Authority, including interest, penalties and
additions to tax with respect thereto.

“Term Lender” shall mean, each Lender with a Term Loan Commitment or holding
Term Loans.

“Term Loan Commitment” shall mean, for each Lender, its Initial Term Loan
Commitment, its Refinancing Term Loan Commitment, Extended Term Loan Commitment
or its Incremental Term Loan Commitment.

“Term Loan Percentage” of a Tranche of Term Loans shall mean, at any time, a
fraction (expressed as a percentage), the numerator of which is equal to the
aggregate outstanding principal amount of all Term Loans of such Tranche at such
time and the denominator of which is equal to the aggregate outstanding
principal amount of all Term Loans of all Tranches at such time.

“Term Loans” shall mean the Initial Term Loans, each Incremental Term Loan, each
Refinancing Term Loan and each Extended Term Loan.

“Term Note” shall have the meaning provided in Section 2.05(a).

“Test Period” shall mean each period of four consecutive fiscal quarters of
Holdings (in each case taken as one accounting period) for which Section 9.01
Financials have been (or were required to be) delivered; provided that, until
the first such Section 9.01 Financials are (or are required to be) delivered
hereunder, “Test Period” shall mean the four consecutive fiscal quarters of the
Borrower for which financial statements have been delivered pursuant to
Section 6.11.

“Threshold Amount” shall mean the greater of $47,700,000 and 15.0% of LTM
Consolidated EBITDA (measured at the applicable time of determination).

 

-69-



--------------------------------------------------------------------------------

“Total Commitment” shall mean, at any time, the sum of the Total Initial Term
Loan Commitment, the Total Incremental Term Loan Commitment and the Total
Refinancing Term Loan Commitment.

“Total Incremental Term Loan Commitment” shall mean, at any time, the sum of the
Incremental Term Loan Commitments of each of the Lenders with such a Commitment
at such time.

“Total Initial Term Loan Commitment” shall mean, at any time, the sum of the
Initial Term Loan Commitments of each of the Lenders at such time.

“Total Outstandings” shall mean the aggregate Outstanding Amount of all Loans
and all LC Obligations.

“Total Refinancing Term Loan Commitment” shall mean, at any time, the sum of the
Refinancing Term Loan Commitments of each of the Lenders with such a Commitment
at such time.

“TPN” shall mean any earth station licensed for the operation by the FCC that
performs or is predominantly used for voice or data call processing operations,
connecting subscriber communications to the public switch telephone network,
supporting subscriber billing or information functions and is owned and operated
by Holdings or its Restricted Subsidiaries (and excluding, for the avoidance of
doubt, any facilities used solely for telemetry, tracking and command).

“Trademark Security Agreement” shall have the meaning provided in the Security
Agreement.

“Tranche” shall mean the respective facilities and commitments utilized in
making Initial Term Loans or Incremental Term Loans made pursuant to one or more
tranches designated pursuant to the respective Incremental Amendments in
accordance with the relevant requirements specified in Section 2.15
(collectively, the “Initial Tranches” and, each, an “Initial Tranche”), and
after giving effect to the Extension pursuant to Section 2.14, shall include any
group of Extended Term Loans, extended, directly or indirectly, from the same
Initial Tranche and having the same Maturity Date, interest rate and fees and
after giving effect to any Refinancing Term Loan Amendment pursuant to
Section 2.18, shall include any group of Refinancing Term Loans refinancing,
directly or indirectly, the same Initial Tranche having the same Maturity Date,
interest rate and fees; provided that only in the circumstances contemplated by
Section 2.18(b), Refinancing Term Loans may be made part of a then existing
Tranche of Term Loans; provided further that only in the circumstances
contemplated by Section 2.15(c), Incremental Term Loans may be made part of a
then existing Tranche of Term Loans. With respect to Revolving Commitments,
“Tranche” shall refer to the respective facilities and commitments in respect of
the Revolving Commitment as of the Closing Date and any Refinancing Revolving
Commitment, Additional/Replacement Revolving Commitment or Extended Revolving
Commitment.

“Transaction” shall mean, collectively, (i) the consummation of the Closing Date
Refinancing and, at the election of the Borrower, the repayment, replacement or
refinancing on the Closing Date of other Indebtedness of Holdings and its
Subsidiaries consisting of bank guarantees and letters of credit that are
otherwise permitted to remain outstanding, (ii) the entering into of the Credit
Documents and the incurrence of Initial Term Loans and Initial Revolving Loans
(if applicable) on the Closing Date, and (iii) the payment of all Transaction
Costs.

 

-70-



--------------------------------------------------------------------------------

“Transaction Costs” shall mean the indemnities, costs, fees, premiums,
commissions and expenses payable by Holdings and its Subsidiaries in connection
with the transactions described in clauses (i) and (ii) of the definition of
“Transaction.”

“Treasury Services Agreement” shall mean any agreement relating to treasury,
depositary and cash management services or automated clearinghouse transfer of
funds.

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan or a LIBO Rate Loan.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

“Undisclosed Administration” shall mean, in relation to a Lender or a parent
company that directly or indirectly controls such Lender, the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee,
custodian, or other similar official by a supervisory authority or regulator
under or based on the law in the country where such Lender or such parent
company is subject to home jurisdiction supervision, if applicable law requires
that such appointment not be disclosed.

“Unfunded Pension Liability” of any Plan subject to Title IV of ERISA shall mean
the amount, if any, by which the value of the accumulated plan benefits under
the Plan determined on a plan termination basis in accordance with actuarial
assumptions at such time consistent with those prepared by the PBGC for purposes
of Section 4044 of ERISA, exceeds the fair market value of all plan assets of
such Plan.

“United States” and “U.S.” shall each mean the United States of America.

“Unrestricted Subsidiary” shall mean (i) on the Closing Date, each Subsidiary of
Holdings listed on Schedule 1.01(B), except to the extent redesignated as a
Restricted Subsidiary in accordance with such Section 9.16, (ii) any other
Subsidiary of Holdings designated by the Board of Directors of Holdings as an
Unrestricted Subsidiary pursuant to Section 9.16 subsequent to the Closing Date,
except to the extent redesignated as a Restricted Subsidiary in accordance with
such Section 9.16 and (iii) any Subsidiary of an Unrestricted Subsidiary
pursuant to the foregoing clause (i) or (ii). Notwithstanding the foregoing, in
no event shall the Borrower be an Unrestricted Subsidiary.

“U.S. Dollars” and the sign “$” shall each mean freely transferable lawful money
(expressed in dollars) of the United States.

“U.S. GAAP” shall mean generally accepted accounting principles in the United
States of America as in effect from time to time; provided that determinations
made pursuant to this Agreement in accordance with U.S. GAAP are subject (to the
extent provided therein) to Section 13.07(a).

 

-71-



--------------------------------------------------------------------------------

“U.S. Special Resolution Regimes” shall have the meaning provided in
Section 13.23.

“U.S. Tax Compliance Certificate” shall have the meaning provided in
Section 5.04(c).

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (i) the then outstanding
principal amount of such Indebtedness into (ii) the product obtained by
multiplying (x) the amount of each then remaining installment or other required
scheduled payments of principal, including payment at final maturity, in respect
thereof, by (y) the number of years (calculated to the nearest one-twelfth) that
will elapse between such date and the making of such payment.

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Domestic Subsidiary of such
Person.

“Wholly-Owned Restricted Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Restricted Subsidiary of such
Person.

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, association,
joint venture or other entity in which such Person and/or one or more
Wholly-Owned Subsidiaries of such Person owns 100% of the Equity Interests at
such time (other than, in the case of a Foreign Subsidiary with respect to
preceding clauses (i) or (ii), director’s qualifying shares and/or other nominal
amounts of shares required to be held by Persons other than Holdings and its
Subsidiaries under applicable law).

“Withholding U.S. Branch” shall mean a U.S. branch of a non-U.S. bank treated as
a U.S. person for purposes of United States Treasury Regulations
Section 1.1441-1 and described in United States Treasury Regulations
Section 1.1441-1(b)(2)(iv) that agrees, on Internal Revenue Service Form W-8IMY
or such other form prescribed by the Treasury or the Internal Revenue Service,
to accept responsibility for all U.S. federal income tax withholding and
information reporting with respect to payments made to the Administrative Agent
for the account of Lenders by or on behalf of any Credit Party under the Credit
Documents.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

1.02 Terms Generally and Certain Interpretive Provisions.

(a) The definitions in Section 1.01 shall apply equally to both the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall”; and the words “asset” and “property”
shall be construed as having the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. The words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be

 

-72-



--------------------------------------------------------------------------------

construed to refer to this Agreement in its entirety and not to any particular
provision of this Agreement unless the context shall otherwise require. All
references herein to Sections, paragraphs, clauses, subclauses, Exhibits and
Schedules shall be deemed references to Sections, paragraphs, clauses and
subclauses of, and Exhibits and Schedules to, this Agreement unless the context
shall otherwise require. Unless otherwise expressly provided herein, (a) all
references to documents, instruments and other agreements (including the Credit
Documents and organizational documents) shall be deemed to include all
subsequent amendments, restatements, amendments and restatements, supplements
and other modifications thereto, but only to the extent such amendments,
restatements, amendments and restatements, supplements and other modifications
are not prohibited by any Credit Document and (b) references to any law,
statute, rule or regulation shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such law. Unless otherwise specified, all references herein to times of day
shall be references to Eastern time (daylight or standard, as applicable).

(b) An Ancillary Borrower “repaying” or “prepaying” Ancillary Outstandings shall
mean:

(i) the Ancillary Borrower providing cash cover (as defined in clause (c) below)
in respect of the Ancillary Outstandings;

(ii) the maximum amount payable under the Ancillary Facility being reduced or
cancelled in accordance with its terms; or

(iii) the Ancillary Lender being satisfied that it has no further liability
under that Ancillary Facility and the amount by which the Ancillary Outstandings
are repaid or prepaid under clauses (b)(i) and (b)(ii) above is the amount of
the relevant cash cover, reduction or cancellation.

(c) An Ancillary Borrower providing “cash cover” for an Ancillary Facility shall
mean the Ancillary Borrower paying an amount in the currency of the Ancillary
Facility to an interest-bearing account in the name of such Ancillary Borrower
and the following conditions being met:

(i) the account is with the Ancillary Lender for which that cash cover is to be
provided;

(ii) until no amount is or may be outstanding under that Ancillary Facility,
withdrawals from the account may only be made to pay the relevant Guaranteed
Creditor amounts due and payable to it under this Agreement in respect of that
Ancillary Facility; and

(iii) such Ancillary Borrower has executed a security document over that
account, in form and substance satisfactory to the Ancillary Lender with which
that account is held, creating a first ranking security interest over that
account.

(d) An amount borrowed includes any amount utilized under an Ancillary Facility.

 

-73-



--------------------------------------------------------------------------------

1.03 Limited Condition Transactions. Notwithstanding anything to the contrary in
this Agreement, in connection with any action being taken in connection with a
Limited Condition Transaction, for purposes of:

(i) determining compliance with any provision of this Agreement which requires
the calculation of any financial ratio or test, including the Consolidated First
Lien Net Leverage Ratio, Consolidated Secured Net Leverage Ratio, Consolidated
Total Net Leverage Ratio and Consolidated Fixed Charge Coverage Ratio (and, for
the avoidance of doubt, any financial ratio set forth in Section 2.15(a)); or

(ii) testing availability under baskets set forth in this Agreement (including
baskets determined by reference to LTM Consolidated EBITDA); or

(iii) determining other compliance with this Agreement (including the
determination that representations and warranties are true and correct and that
no Default or Event of Default (or any type of Default or Event of Default) has
occurred, is continuing or would result therefrom);

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”), the date of determination of whether any such action is permitted
hereunder shall be made (1) in the case of any acquisition (including by way of
merger) or similar Investment (including the assumption or incurrence of
Indebtedness in connection therewith), at the time of (or, in the case of any
calculation or any financial ratio or test, with respect to, or as of the last
day of, the most recently ended Test Period at the time of) either (x) the
execution of the definitive agreement with respect to such acquisition or
Investment, (y) if such transaction is governed by the United Kingdom Code on
Takeovers and Mergers or similar laws in other jurisdictions where no definitive
documentation is entered into, but certainty of funding is required, the public
announcement of an intention to make an offer in respect of the target of such
acquisition or Investment or (z) the consummation of such acquisition or
Investment, (2) in the case of any Dividend, at the time of (or, in the case of
any calculation or any financial ratio or test, with respect to, or as of the
last day of, the most recently ended Test Period at the time of) (x) the
irrevocable declaration of such Dividend or (y) the making of such Dividend and
(3) in the case of any voluntary or optional payment or prepayment on or
redemption or acquisition for value of any Indebtedness subject to
Section 10.07(i), at the time of (or, in the case of any calculation or any
financial ratio or test, with respect to, or as of the last day of, the most
recently ended Test Period at the time of) (x) delivery of irrevocable notice
with respect to such payment or prepayment or redemption or acquisition of such
Indebtedness or (y) the making of such voluntary or optional payment or
prepayment on or redemption or acquisition for value of any Indebtedness (the
“LCT Test Date”), and if, for the Limited Condition Transaction (and the other
transactions to be entered into in connection therewith), Holdings or any of the
Restricted Subsidiaries would have been permitted to take such action on the
relevant LCT Test Date in compliance with such ratio, test or basket, such
ratio, test or basket shall be deemed to have been complied with. For the
avoidance of doubt, if the Borrower has made an LCT Election and any of the
ratios, tests or baskets for which compliance was determined or tested as of the
LCT Test Date would have failed to have been complied with as a result of
fluctuations in any such ratio, test or basket, including due to fluctuations in
LTM Consolidated EBITDA of the Parent Company, Holdings or the Person subject to
such Limited Condition Transaction, at or prior to the

 

-74-



--------------------------------------------------------------------------------

consummation of the relevant transaction or action, such baskets, tests or
ratios will not be deemed to have failed to have been complied with as a result
of such fluctuations. If the Borrower has made an LCT Election for any Limited
Condition Transaction, then in connection with any calculation of any ratio,
test or basket availability with respect to the incurrence of Indebtedness or
Liens, the making of Dividends, the making of any Permitted Investment, mergers,
the conveyance, lease or other transfer of all or substantially all of the
assets of Holdings, the prepayment, redemption, purchase, defeasance or other
satisfaction of Indebtedness, or the designation of an Unrestricted Subsidiary
(each, a “Subsequent Transaction”) following the relevant LCT Test Date and
prior to the earlier of the date on which such Limited Condition Transaction is
consummated or the date that the definitive agreement, public announcement or
irrevocable notice for such Limited Condition Transaction is terminated, revoked
or expires without consummation of such Limited Condition Transaction, for
purposes of determining whether such Subsequent Transaction is permitted under
this Agreement, any such ratio, test or basket shall be required to be satisfied
on a Pro Forma Basis assuming such Limited Condition Transaction and other
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) have been consummated.

1.04 Classification. It is understood and agreed that any Lien, sale, lease or
other disposition of assets, Dividend (or a portion thereof), Indebtedness,
Investment, Affiliate transaction or prepayment of Indebtedness need not be
permitted solely by reference to one category of permitted Lien, sale, lease or
other disposition of assets, Dividend (or portion thereof), Indebtedness,
Investment, Affiliate transaction or prepayment of Indebtedness under
Sections 10.01, 10.02, 10.03, 10.04, 10.05, 10.06 and 10.07(i), respectively,
but may instead be permitted in part under any combination thereof (it being
understood that (x) the Borrower may utilize amounts under any category that is
subject to any financial ratio or test, including the Consolidated First Lien
Net Leverage Ratio, Consolidated Secured Net Leverage Ratio, Consolidated Total
Net Leverage Ratio or Consolidated Fixed Charge Coverage Ratio, prior to amounts
under any other category and (y) any Indebtedness, Lien or Dividend made
pursuant to a Fixed Amount Basket shall cease to be deemed made pursuant to such
Fixed Amount Basket but shall automatically be deemed made pursuant to an
applicable Ratio Based Basket from and after the first date on which Holdings or
such Restricted Subsidiary, as the case may be, could have incurred such
Indebtedness, granted such Lien or made such Dividend or prepayment of
Indebtedness, as applicable, under Sections 10.01, 10.02, 10.03, 10.04, 10.05,
10.06 and 10.07(i), pursuant to such Ratio Based Basket). It is further
understood and agreed that, unless the Borrower elects otherwise, if any
transaction is undertaken in compliance with any provision under Section 10.01,
10.02, 10.03, 10.04, 10.05, 10.06 or 10.07 in reliance on the testing of any
ratio (a “Ratio Based Basket”) on the same date that a transaction is undertaken
under such Section in reliance on any non-ratio based provision (a “Fixed Amount
Basket”), then (a) testing of any Ratio Based Basket will be calculated without
regard to the utilization of any Fixed Amount Basket and (b) except as provided
in clause (a), Pro Forma Effect will be given to the entire transaction.

1.05 Divisions. For all purposes under the Credit Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its Equity Interests at such time.

 

-75-



--------------------------------------------------------------------------------

Section 2. Amount and Terms of Credit.

2.01 The Commitments.

(a) Subject to and upon the terms and conditions set forth herein, each Lender
with an Initial Term Loan Commitment severally agrees to make an Initial Term
Loan to the Borrower, which Initial Term Loans (i) shall be incurred by the
Borrower pursuant to a single drawing on the Closing Date, (ii) shall be
denominated in U.S. Dollars, (iii) shall, except as hereinafter provided, at the
option of the Borrower, be incurred and maintained as, and/or converted into,
one or more Borrowings of Base Rate Loans or LIBO Rate Loans; provided that all
Initial Term Loans comprising the same Borrowing shall at all times be of the
same Type, and (iv) shall be made by each such Lender in that aggregate
principal amount which does not exceed the Initial Term Loan Commitment of such
Lender on the Closing Date (before giving effect to the termination thereof
pursuant to Section 4.02(d)). Once repaid, Initial Term Loans may not be
reborrowed.

(b) Subject to and upon the terms and conditions set forth herein, each
Revolving Lender with a Closing Date Revolving Commitment agrees, severally and
not jointly, to make revolving credit loans denominated in U.S. Dollars (the
“Initial Revolving Loans”) to the Borrower, at any time and from time to time on
and after the Closing Date until the earlier of one (1) Business Day prior to
the Initial Maturity Date for Initial Revolving Loans and the termination of the
Closing Date Revolving Commitment of such Revolving Lender in accordance with
the terms hereof, in an aggregate principal amount at any time outstanding that
will not result in such Lender’s Revolving Exposure exceeding such Lender’s
Closing Date Revolving Commitment. Within the limits set forth above and subject
to the terms, conditions and limitations set forth herein, the Borrower may
borrow, pay or prepay and reborrow Revolving Loans.

(c) Subject to and upon the terms and conditions set forth herein, each Lender
with an Incremental Term Loan Commitment from time to time severally agrees to
make Incremental Term Loans to the Borrower, which Incremental Term Loans
(i) shall be incurred pursuant to a single drawing on the applicable Incremental
Term Loan Borrowing Date, (ii) shall be denominated in U.S. Dollars,
(iii) shall, except as hereinafter provided, at the option of the Borrower, be
incurred and maintained as, and/or converted into one or more Borrowings of Base
Rate Loans or LIBO Rate Loans; provided that all Incremental Term Loans of a
given Tranche made as part of the same Borrowing shall at all times consist of
Incremental Term Loans of the same Type, and (iv) shall not exceed for any such
Incremental Term Loan Lender at any time of any incurrence thereof, the
Incremental Term Loan Commitment of such Incremental Term Loan Lender for such
Tranche (before giving effect to the termination thereof on such date pursuant
to Section 4.02(b)). Once repaid, Incremental Term Loans may not be reborrowed.

(d) Each Lender may, at its option, make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not (i) affect in any manner the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement or
(ii) excuse or relieve any Lender from its Commitment to make any such Loan to
the extent not so made by such branch or Affiliate.

 

-76-



--------------------------------------------------------------------------------

2.02 Minimum Amount of Each Borrowing.

(a) The aggregate principal amount of each Borrowing of Loans under any Tranche
shall not be less than the Minimum Borrowing Amount. More than one Borrowing may
occur on the same date, but at no time shall there be outstanding more than
eight (8) Borrowings of LIBO Rate Loans in the aggregate for all Tranches of
Loans.

(b) Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their applicable
Revolving Commitments; provided that the failure of any Revolving Lender to make
any Revolving Loan shall not in itself relieve any other Revolving Lender of its
obligation to lend hereunder (it being understood, however, that no Revolving
Lender shall be responsible for the failure of any other Revolving Lender to
make any Revolving Loan required to be made by such other Revolving Lender).
Except for Revolving Loans deemed made pursuant to Section 2.04(b)(iv),
Revolving Loans comprising any Borrowing shall not be less than the Minimum
Borrowing Amount.

2.03 Notice of Borrowing. Whenever the Borrower desires to make a Borrowing of
Loans hereunder, the Borrower shall give the Administrative Agent at its Notice
Office written notice on the day of each Borrowing of Base Rate Loans to be made
hereunder and at least three (3) Business Days’ (or such shorter period as the
Administrative Agent shall agree in its sole and absolute discretion) prior
written notice of each LIBO Rate Loan to be made hereunder; provided that (a) in
each case, any such notice shall be deemed to have been given on a certain day
only if given before 12:00 Noon (New York City time) on such day (or such later
time as the Administrative Agent shall agree in it its sole and absolute
discretion), (b) in any event, any such notice with respect to Initial Term
Loans and Initial Revolving Loans to be incurred on the Closing Date may be
given (including in the case of any LIBO Rate Borrowing of Initial Term Loans)
one (1) Business Day prior to the Closing Date and (c) that if the Borrower
wishes to request LIBO Rate Loans having an Interest Period other than one, two,
three or six months in duration, or less than one month in duration with the
consent of the Administrative Agent, in each case as provided in the definition
of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 11:00 a.m., four (4) Business Days (or such
later time as the Administrative Agent shall agree in its sole and absolute
discretion) prior to the requested date of such Borrowing, conversion or
continuation, in each case, having an Interest Period other than one, two, three
or six months in duration, whereupon the Administrative Agent shall give prompt
notice to each applicable Lender with a Commitment of the relevant Tranche of
such request and determine whether the requested Interest Period is acceptable
to all of them. Not later than 11:00 a.m., three (3) Business Days before the
requested date of such Borrowing, conversion or continuation, the Administrative
Agent shall notify the Borrower (which notice may be by telephone) whether or
not the requested Interest Period that is other than one, two, three or six
months in duration has been consented to by such Lenders or the Administrative
Agent, as applicable. Each such notice (each, a “Notice of Borrowing”), except
as otherwise expressly provided in Section 2.11, shall be irrevocable and shall
be in writing by or on behalf of the Borrower, in the form of Exhibit A-1 or
such other form as may be approved by the Administrative Agent including any
form on an electronic platform or electronic transmission as shall be approved
by the Administrative Agent, appropriately completed by a Responsible Officer of
the Borrower to specify: (i) the aggregate principal amount of the Loans to be
made pursuant to such Borrowing, (ii) the date of such Borrowing (which shall be
a Business Day), (iii) whether the respective Borrowing shall consist

 

-77-



--------------------------------------------------------------------------------

of Initial Term Loans, Incremental Term Loans, Refinancing Term Loans or
Revolving Loans, (iv) whether the Loans being made pursuant to such Borrowing
are to be initially maintained as Base Rate Loans or LIBO Rate Loans, (v) in the
case of LIBO Rate Loans, the Interest Period to be initially applicable thereto
and (vi) the account of the Borrower into which the proceeds of such Loans shall
be deposited or other wire instructions therefor. The Administrative Agent shall
promptly give each Lender of the Tranche specified in the respective Notice of
Borrowing, notice of such proposed Borrowing, of such Lender’s proportionate
share thereof (determined in accordance with Section 2.07) and of the other
matters required by the immediately preceding sentence to be specified in the
Notice of Borrowing.

2.04 Disbursement of Funds.

(a) Term Loans. No later than 1:00 p.m. (New York City time) on the date
specified in each Notice of Borrowing, each Term Lender with a Commitment of the
relevant Tranche will make available its pro rata portion (determined in
accordance with Section 2.07) of each such Borrowing requested to be made on
such date. All such amounts will be made available in U.S. Dollars and in
immediately available funds at the Notice Office, and the Administrative Agent
will make all funds so received by it in like funds as received by the
Administrative Agent by wire transfer of such funds to the account designated in
writing by the Borrower (including in any Notice of Borrowing) from time to
time. Unless the Administrative Agent shall have been notified by any Term
Lender prior to the date of any Borrowing that such Term Lender does not intend
to make available to the Administrative Agent such Term Lender’s portion of any
Borrowing to be made on such date, the Administrative Agent may assume that such
Term Lender has made such amount available to the Administrative Agent on such
date of Borrowing and the Administrative Agent may (but shall not be obligated
to), in reliance upon such assumption, make available to the Borrower a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Term Lender, the Administrative Agent shall
be entitled to recover such corresponding amount on demand from such Term
Lender. If such Term Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor, the Administrative Agent shall
promptly notify the Borrower and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent. The Administrative Agent also
shall be entitled to recover on demand from such Term Lender or the Borrower
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to the
Borrower until the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if recovered from such
Term Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking rules on
interbank compensation and (ii) if recovered from the Borrower, the rate of
interest applicable to the relevant Borrowing, as determined pursuant to
Section 2.08. Nothing in this Section 2.04 shall be deemed to relieve any Term
Lender from its obligation to make Term Loans hereunder or to prejudice any
rights which the Borrower may have against any Term Lender as a result of any
failure by such Term Lender to make Term Loans hereunder.

 

-78-



--------------------------------------------------------------------------------

(b) Revolving Loans.

(i) Except with respect to Loans made pursuant to Section 2.04(b)(iv), each
Revolving Lender shall make each Revolving Loan to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds to
such account in New York City as the Administrative Agent may designate not
later than 1:00 p.m. (New York City time), and the Administrative Agent shall
promptly credit the amounts so received to an account as directed by the
Borrower in the applicable Notice of Borrowing or, if a Borrowing shall not
occur on such date because any condition precedent herein specified shall not
have been met or waived, return the amounts so received to the respective
Revolving Lenders. Each Revolving Lender at its option may make any LIBO Rate
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan; provided that (i) any exercise of such option shall not affect
the obligation of the Borrower to repay such Loan in accordance with the terms
of this Agreement, (ii) such LIBO Rate Loan shall be deemed to have been made
and held by such Lender, and the obligation of the Borrower to repay such LIBO
Rate Loan shall nevertheless be to such Lender for the account of such domestic
or foreign branch or Affiliate of such Lender and (iii) in exercising such
option, such Lender shall use reasonable efforts to minimize increased costs to
the Borrower resulting therefrom (which obligation of such Lender shall not
require it to take, or refrain from taking, actions that it determines would
result in increased costs for which it will not be compensated hereunder or that
it otherwise determines would be disadvantageous to it and in the event of such
request for costs for which compensation is provided under this Agreement, the
provisions of Section 2.10 shall apply).

(ii) Unless the Administrative Agent shall have received notice from a Revolving
Lender prior to the date of any Revolving Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such Borrowing in
accordance with clause (i) above, and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available then, to the extent that such Revolving Lender shall not have made
such portion available to the Administrative Agent, such Lender and the Borrower
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent at (i) in the case of the Borrower, the
interest rate applicable at the time to the Revolving Loans comprising such
Borrowing and (ii) in the case of such Lender, a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds
(which determination shall be conclusive absent manifest error). If such
Revolving Lender shall repay to the Administrative Agent such corresponding
amount, such amount shall constitute such Lender’s Revolving Loan as part of
such Borrowing for purposes of this Agreement.

(iii) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Revolving
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date of such Revolving Loan.

 

-79-



--------------------------------------------------------------------------------

(iv) Letters of Credit. If an Issuing Bank shall not have received from the
Borrower the payment required to be made by Section 2.17(e) within the time
specified in such Section 2.17(e), such Issuing Bank will promptly notify the
Administrative Agent of the LC Disbursement and the Administrative Agent will
promptly notify each Revolving Lender of such LC Disbursement and its Pro Rata
Percentage thereof. Each Revolving Lender shall pay by wire transfer of
immediately available funds to the Administrative Agent on such date (or, if
such Revolving Lender shall have received such notice later than 1:00 p.m. (New
York City time), on any day, not later than 11:00 a.m. (New York City time), on
the immediately following Business Day), an amount equal to such Lender’s Pro
Rata Percentage of such LC Disbursement (it being understood that such amount
shall be deemed to constitute a Base Rate Loan of such Revolving Lender, and
such payment shall be deemed to have reduced the LC Exposure), and the
Administrative Agent will promptly pay to such Issuing Bank amounts so received
by it from the Revolving Lenders. The Administrative Agent will promptly pay to
the applicable Issuing Bank any amounts received by it from the Borrower
pursuant to Section 2.17(e) prior to the time that any Revolving Lender makes
any payment pursuant to this paragraph (iv); any such amounts received by the
Administrative Agent thereafter will be promptly remitted by the Administrative
Agent to the Revolving Lenders that shall have made such payments and to the
Issuing Banks, as their interests may appear. If any Revolving Lender shall not
have made its Pro Rata Percentage of such LC Disbursement available to the
Administrative Agent as provided above, such Lender and the Borrower severally
agree to pay interest on such amount, for each day from and including the date
such amount is required to be paid in accordance with this paragraph (iv) to but
excluding the date such amount is paid, to the Administrative Agent for the
account of the applicable Issuing Bank at (i) in the case of the Borrower, a
rate per annum equal to the interest rate applicable to Initial Revolving Loans
pursuant to Section 2.08(a), and (ii) in the case of such Lender, for the first
such day, the Federal Funds Effective Rate, and for each day thereafter, the
Base Rate.

2.05 Notes.

(a) The Borrower’s obligation to pay the principal of, and interest on, the
Loans made by each Lender shall be evidenced in the Register maintained by the
Administrative Agent pursuant to Section 13.04 and shall, if requested by such
Lender, also be evidenced (i) in the case of a Term Loan, by a promissory note
duly executed and delivered by the Borrower substantially in the form of
Exhibit B-1, with blanks appropriately completed in conformity herewith (each, a
“Term Note”) and (ii) in the case of a Revolving Loan, by a promissory note duly
executed and delivered by the Borrower substantially in the form of Exhibit B-2,
with blanks appropriately completed in conformity herewith (each, a “Revolving
Note”).

(b) Each Lender will note on its internal records the amount of each Loan made
by it and each payment in respect thereof and prior to any transfer of any of
its Notes will endorse on the reverse side thereof the outstanding principal
amount of Loans evidenced thereby. Failure to make any such notation or any
error in such notation shall not affect the Borrower’s obligations in respect of
such Loans. For the avoidance of doubt, to the extent any conflict arises
between the records maintained pursuant to this Section and the Register, the
Register shall control.

 

-80-



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained above in this
Section 2.05 or elsewhere in this Agreement, Notes shall only be delivered to
Lenders that at any time specifically request the delivery of such Notes. No
failure of any Lender to request or obtain a Note evidencing its Loans to the
Borrower shall affect or in any manner impair the obligations of the Borrower to
pay the Loans (and all related Obligations) incurred by the Borrower which would
otherwise be evidenced thereby in accordance with the requirements of this
Agreement, and shall not in any way affect the security or guarantees therefor
provided pursuant to the various Credit Documents. Any Lender that does not have
a Note evidencing its outstanding Loans shall in no event be required to make
the notations otherwise described in the preceding clause (b). At any time when
any Lender requests the delivery of a Note to evidence any of its Loans, the
Borrower shall promptly execute and deliver to the respective Lender the
requested Note in the appropriate amount or amounts to evidence such Loans.

2.06 Interest Rate Conversions. The Borrower shall have the option to convert,
on any Business Day, all or a portion equal to at least the Minimum Borrowing
Amount of the outstanding principal amount of Loans of a given Tranche made
pursuant to one or more Borrowings of one or more Types of Loans, into a
Borrowing (of the same Tranche) of another Type of Loan; provided that
(i) except as otherwise provided in Section 2.11, LIBO Rate Loans may be
converted into Base Rate Loans only on the last day of an Interest Period
applicable to the Loans being converted and no such partial conversion of LIBO
Rate Loans, as the case may be, shall reduce the outstanding principal amount of
such LIBO Rate Loans, made pursuant to a single Borrowing to less than the
Minimum Borrowing Amount, (ii) with respect to Term Loans, to the extent the
Required Term Lenders have, or the Administrative Agent at the request of the
Required Term Lenders has, so notified the Borrower in writing, Base Rate Loans
may not be converted into LIBO Rate Loans if any Event of Default is in
existence on the date of the conversion, (iii) with respect to Revolving Loans,
to the extent the Required Revolving Lenders have, or the Administrative Agent
at the request of the Required Revolving Lenders has, so notified the Borrower
in writing, Base Rate Loans may not be converted into LIBO Rate Loans if any
Event of Default is in existence on the date of the conversion and (iv) no
conversion pursuant to this Section 2.06 shall result in a greater number of
Borrowings of LIBO Rate Loans than is permitted under Section 2.02. Such
conversion shall be effected by the Borrower by giving the Administrative Agent
at the Notice Office prior to 12:00 Noon (New York City time) at least three
(3) Business Days’ prior notice (in the case of any conversion to or
continuation of LIBO Rate Loans) or one (1) Business Day’s notice (in the case
of any conversion to Base Rate Loans) (each, a “Notice of
Conversion/Continuation”) in the form of Exhibit A-2 or such other form as may
be approved by the Administrative Agent including any form on an electronic
platform or electronic transmission as shall be approved by the Administrative
Agent, appropriately completed by a Responsible Officer of the Borrower to
specify the Loans of a given Tranche to be so converted, the Borrowing or
Borrowings pursuant to which such Loans were incurred and, if to be converted
into LIBO Rate Loans, the Interest Period to be initially applicable thereto.
The Administrative Agent shall give each Lender prompt notice of any such
proposed conversion affecting any of its Loans.

2.07 Pro Rata Borrowings. All Borrowings of Loans under this Agreement, subject
to Section 2.10(d), shall be incurred from the Lenders pro rata on the basis of
such Lenders’ Commitments as the case may be. No Lender shall be responsible for
any default by any other Lender of its obligation to make Loans hereunder, and
each Lender shall be obligated to make the Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to make its Loans
hereunder.

 

-81-



--------------------------------------------------------------------------------

2.08 Interest.

(a) Interest on Initial Revolving Loans.

(i) The Borrower agrees to pay interest in respect of the unpaid principal
amount of each Initial Revolving Loan that is a Base Rate Loan (including with
respect to any LIBO Rate Loan converted into a Base Rate Loan pursuant to
Section 2.06 or 2.09) made to the Borrower hereunder from the date of Revolving
Borrowing thereof (or, in the circumstances described in the immediately
preceding parenthetical, from the date of conversion of the respective LIBO Rate
Loan into a Base Rate Loan) until the earlier of (i) the maturity thereof
(whether by acceleration or otherwise) and (ii) the conversion of such Base Rate
Loan to a LIBO Rate Loan pursuant to Section 2.06 or 2.09, as applicable, at a
rate per annum which shall be equal to the sum of the Applicable Margin plus the
Base Rate, as in effect from time to time.

(ii) The Borrower agrees to pay interest in respect of the unpaid principal
amount of each Revolving Loan that is a LIBO Rate Loan made to the Borrower from
the date of Revolving Borrowing thereof until the earlier of (i) the maturity
thereof (whether by acceleration or otherwise) and (ii) the conversion of such
LIBO Rate Loan to a Base Rate Loan pursuant to Section 2.06 or 2.09, as
applicable, at a rate per annum which shall, during each Interest Period
applicable thereto, be equal to the sum of the Applicable Margin plus the
applicable LIBO Rate for such Interest Period.

(iii) Upon the occurrence and during the continuance of any Event of Default
under Section 11.01(a) (solely with respect to principal, interest or Fees)
or 11.01(e), (x) overdue principal and, to the extent permitted by law, overdue
interest in respect of each Revolving Loan shall bear interest at a rate per
annum equal to (i) for Base Rate Loans and associated interest, 2.00% per annum
in excess of the Applicable Margin for Base Rate Loans plus the Base Rate and
(ii) for LIBO Rate Loans and associated interest, 2.00% per annum in excess of
the Applicable Margin for LIBO Rate Loans plus the LIBO Rate and (y) overdue
amounts with respect to any other amounts shall bear interest at a rate per
annum equal to 2.00% per annum in excess of the Applicable Margin for Base Rate
Loans plus the Base Rate, each as in effect from time to time, in each case with
such interest to be payable on demand.

(iv) Accrued (and theretofore unpaid) interest shall be calculated daily and
payable (i) on each Interest Payment Date and (ii) on (w) the date of any
conversion of a Revolving Loan that is a LIBO Rate Loan to a Revolving Loan that
is a Base Rate Loan (on the amount so converted) prior to the last day of the
Interest Period applicable thereto, (x) the date of any prepayment or repayment
thereof (on the amount prepaid or repaid), (y) at maturity (whether by
acceleration or otherwise) and (z) after such maturity, on demand.

 

-82-



--------------------------------------------------------------------------------

(v) The applicable Base Rate or LIBO Rate shall be determined by the
Administrative Agent in accordance with the provisions of this Agreement and
such determination shall be conclusive absent manifest error.

(b) Interest on Term Loans.

(i) The Borrower agrees to pay interest in respect of the unpaid principal
amount of each Term Loan that is a Base Rate Loan (including with respect to any
LIBO Rate Loan converted into a Base Rate Loan pursuant to Section 2.06 or 2.09)
made to the Borrower hereunder from the date of Borrowing thereof (or, in the
circumstances described in the immediately preceding parenthetical, from the
date of conversion of the respective LIBO Rate Loan into a Base Rate Loan) until
the earlier of (i) the maturity thereof (whether by acceleration or otherwise)
and (ii) the conversion of such Base Rate Loan to a LIBO Rate Loan pursuant to
Section 2.06 or 2.09, as applicable, at a rate per annum which shall be equal to
the sum of the Applicable Margin plus the Base Rate, as in effect from time to
time.

(ii) The Borrower agrees to pay interest in respect of the unpaid principal
amount of each Term Loan that is a LIBO Rate made to the Borrower from the date
of Borrowing thereof until the earlier of (i) the maturity thereof (whether by
acceleration or otherwise) and (ii) the conversion of such LIBO Rate Loan to a
Base Rate Loan pursuant to Section 2.06 or 2.09, as applicable, at a rate per
annum which shall, during each Interest Period applicable thereto, be equal to
the sum of the Applicable Margin plus the applicable LIBO Rate for such Interest
Period.

(iii) Upon the occurrence and during the continuance of any Event of Default
under Section 11.01(a) (solely with respect to principal, interest or Fees)
or 11.01(e) (x) overdue principal and, to the extent permitted by law, overdue
interest in respect of each Term Loan shall bear interest at a rate per annum
equal to (i) for Base Rate Loans, 2.00% per annum in excess of the Applicable
Margin for Base Rate Loans plus the Base Rate and (ii) for LIBO Rate Loans,
2.00% per annum in excess of the Applicable Margin for LIBO Rate Loans plus the
LIBO Rate and (y) overdue amounts with respect to any other amounts shall bear
interest at a rate per annum equal to 2.00% per annum in excess of the
Applicable Margin for Base Rate Loans plus the Base Rate, each as in effect from
time to time, in each case with such interest to be payable on demand.

(iv) Accrued (and theretofore unpaid) interest shall be calculated daily and
payable (i) on each Interest Payment Date and (ii) on (w) the date of any
conversion of a Term Loan that is a LIBO Rate Loan to a Term Loan that is a Base
Rate Loan (on the amount so converted) prior to the last day of the Interest
Period applicable thereto, (x) the date of any prepayment or repayment thereof
(on the amount prepaid or repaid), (y) at maturity (whether by acceleration or
otherwise) and (z) after such maturity, on demand.

(c) Upon each Interest Determination Date, the Administrative Agent shall
determine the LIBO Rate for each Interest Period applicable to the respective
LIBO Rate Loans and shall promptly notify the Borrower and the Lenders thereof.
Each such determination shall, absent manifest error, be final and conclusive
and binding on all parties hereto.

 

-83-



--------------------------------------------------------------------------------

(d) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Base Rate at times when the
Base Rate is based on the “prime rate” shall be computed on the basis of a year
of 365 days (or 366 days in a leap year), and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Base Rate or Adjusted LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

2.09 Interest Periods. At the time the Borrower gives any Notice of Borrowing or
Notice of Conversion/Continuation in respect of the making of, or conversion
into, any LIBO Rate Loan (in the case of the initial Interest Period applicable
thereto) or prior to 12:00 Noon (New York City time) on the third Business Day
(or such shorter period as the Administrative Agent shall agree in its sole and
absolute discretion) prior to the expiration of an Interest Period applicable to
such LIBO Rate Loan (in the case of any subsequent Interest Period), the
Borrower shall have the right to elect the interest period (each, an “Interest
Period”) applicable to such LIBO Rate Loan, which Interest Period shall, at the
option of the Borrower be a one, two, three or six month period, or, if agreed
to by all applicable Lenders, a twelve month period, or, if agreed to by the
applicable Lenders, any period less than one month; provided that (in each
case):

(i) all LIBO Rate Loans comprising a Borrowing shall at all times have the same
Interest Period;

(ii) the initial Interest Period for any LIBO Rate Loan shall commence on the
date of Borrowing of such LIBO Rate Loan (including, in the case of LIBO Rate
Loans, the date of any conversion thereto from a Borrowing of Base Rate Loans)
and each Interest Period occurring thereafter in respect of such LIBO Rate Loan
shall commence on the day on which the next preceding Interest Period applicable
thereto expires;

(iii) if any Interest Period for a LIBO Rate Loan begins on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period, such Interest Period shall end on the last Business Day of
such calendar month;

(iv) if any Interest Period for a LIBO Rate Loan would otherwise expire on a day
which is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period for a
LIBO Rate Loan would otherwise expire on a day which is not a Business Day but
is a day of the month after which no further Business Day occurs in such month,
such Interest Period shall expire on the next preceding Business Day;

(v) with respect to Term Loans, unless the Required Term Lenders otherwise
agree, no Interest Period for a Term Loan that is a LIBO Rate Loan may be
selected at any time when an Event of Default pursuant to Section 11.01(a) or
11.01(e) is then in existence;

(vi) with respect to Revolving Loans, unless the Required Revolving Lenders
otherwise agree, no Interest Period for a Revolving Loan that is a LIBO Rate
Loan may be selected at any time when an Event of Default pursuant to
Section 11.01(a) or 11.01(e) is then in existence; and

 

-84-



--------------------------------------------------------------------------------

(vii) no Interest Period in respect of any Borrowing of any Tranche of Loans
shall be selected which extends beyond the Maturity Date therefor.

With respect to any LIBO Rate Loans, at the end of any Interest Period
applicable to a Borrowing thereof, the Borrower may elect to split the
respective Borrowing of a single Type under a single Tranche into two or more
Borrowings of different Types under such Tranche or combine two or more
Borrowings under a single Tranche into a single Borrowing of the same Type under
such Tranche, in each case, by the Borrower giving notice thereof together with
its election of one or more Interest Periods applicable thereto, in each case so
long as each resulting Borrowing (x) has an Interest Period which complies with
the foregoing requirements of this Section 2.09, (y) has a principal amount
which is not less than the Minimum Borrowing Amount applicable to Borrowings of
the respective Type and Tranche, and (z) does not cause a violation of the
requirements of Section 2.02. If by 12:00 Noon (New York City time) on the third
Business Day (or such shorter period as the Administrative Agent shall agree in
its sole and absolute discretion) prior to the expiration of any Interest Period
applicable to a Borrowing of LIBO Rate Loans, the Borrower has failed to elect,
or is not permitted to elect, a new Interest Period to be applicable to such
LIBO Rate, the Borrower shall be deemed to have elected in the case of LIBO Rate
Loans, LIBO Rate Loans with a one month Interest Period with such conversion or
continuation to be effective as of the expiration date of such current Interest
Period.

2.10 Increased Costs, Illegality, etc. In the event:

(i) the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) on any Interest Determination Date that, by
reason of any changes arising after the date of this Agreement affecting the
interbank eurodollar market, adequate and fair means do not exist for
ascertaining the applicable interest rate on the basis provided for in the
definition of “LIBO Rate”; or

(ii) the Administrative Agent is advised by the Required Lenders that the LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Notice of
Conversion/Continuation that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Borrowing of a LIBO Rate Loan shall be
ineffective and (ii) if any Notice of Borrowing requests a Borrowing of a LIBO
Rate Loan, such Borrowing shall be made as a Borrowing of a Base Rate Loan.

(b) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or Issuing Bank;

 

-85-



--------------------------------------------------------------------------------

(ii) impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender; or

(iii) subject any Lender, any Issuing Bank or the Administrative Agent to any
Taxes (other than (A) Indemnified Taxes, (B) Excluded Taxes or (C) Other Taxes)
with respect to its loans, commitments, or other obligations, or its deposits,
reserves, other liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender, Issuing Bank or the Administrative Agent of making, continuing,
converting or maintaining any Loan (or of maintaining its obligation to make any
such Loan) or to reduce the amount of any sum received or receivable by such
Lender, Issuing Bank or the Administrative Agent hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to such Lender,
Issuing Bank or the Administrative Agent, as the case may be, such additional
amount or amounts as will compensate such Lender or the Administrative Agent, as
the case may be, for such additional costs incurred or reduction suffered.

(c) If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by such Lender or the Letters of Credit issued
by such Issuing Bank, to a level below that which such Lender or Issuing Bank or
such Lender’s or Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or Issuing Bank’s
policies and the policies of such Lender’s or Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Borrower will pay to such Lender or Issuing Bank such additional amount or
amounts as will compensate such Lender, Issuing Bank or such Lender’s or Issuing
Bank’s holding company for any such reduction suffered.

(d) If any Lender determines that any Change in Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable lending office to make, maintain or fund LIBO Rate Loans, or
to determine or charge interest rates based upon the LIBO Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue LIBO
Rate Loans or to convert Base Rate Loans to LIBO Rate Loans shall be suspended
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrower shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, convert all LIBO Rate Loans
of such Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such LIBO Rate Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such LIBO Rate Loans. Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.

 

-86-



--------------------------------------------------------------------------------

(e) A certificate of a Lender or the Administrative Agent setting forth the
amount or amounts necessary to compensate such Lender or the Administrative
Agent or its holding company, as the case may be, as specified in clause (b) or
(c) of this Section, and certifying that it is the general practice and policy
of such Lender to demand such compensation from similarly situated borrowers in
similar circumstances at such time to the extent it is legally permitted to do
so, shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or the Administrative Agent, as the
case may be, the amount shown as due on any such certificate within 10 Business
Days after receipt thereof.

(f) Failure or delay on the part of any Lender, any Issuing Bank or the
Administrative Agent to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s, such Issuing Bank’s or the Administrative
Agent’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender, Issuing Bank or the Administrative Agent
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender, Issuing Bank or the
Administrative Agent, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s, such
Issuing Bank’s or the Administrative Agent’s intention to claim compensation
therefor; provided, further, that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof.

2.11 Compensation. The Borrower agrees to compensate each Lender, upon its
written request (which request shall set forth in reasonable detail the basis
for requesting such compensation and the calculation of the amount of such
compensation; it being understood that no Lender shall be required to disclose
(i) any confidential or price sensitive information, or (ii) any other
information, to the extent prohibited by any Requirement of Law), for all
losses, expenses and liabilities (including, without limitation, any loss,
expense or liability incurred by reason of the liquidation or reemployment of
deposits or other funds required by such Lender to fund its LIBO Rate Loans but
excluding loss of anticipated profits (and without giving effect to the minimum
“LIBO Rate”)) which such Lender may sustain: (i) if for any reason (other than a
default by such Lender or the Administrative Agent) a Borrowing of, or
conversion from or into, LIBO Rate Loans does not occur on a date specified
therefor in a Notice of Borrowing or Notice of Conversion/Continuation; (ii) if
any prepayment or repayment (including any prepayment or repayment made pursuant
to Section 5.01, Section 5.02 or as a result of an acceleration of the Loans
pursuant to Section 11) or conversion of any of its LIBO Rate Loans occurs on a
date which is not the last day of an Interest Period with respect thereto;
(iii) if any prepayment of any LIBO Rate Loans is not made on any date specified
in a notice of prepayment given by the Borrower; or (iv) as a consequence of any
other default by the Borrower to repay LIBO Rate Loans when required by the
terms of this Agreement or any Note held by such Lender.

2.12 Change of Lending Office. Each Lender agrees that on the occurrence of any
event giving rise to the operation of Section 2.10(b), (c) or (d) or
Section 5.04 with respect to such Lender, it will, if requested by the Borrower,
use reasonable efforts (subject to overall policy considerations of such Lender)
to designate another lending office for any Loans affected by such event;
provided that such designation is made on such terms that such Lender and its
lending office suffer no economic, legal or regulatory disadvantage, with the
object of avoiding the consequence of the event giving rise to the operation of
such Section. Nothing in this Section 2.12 shall affect or postpone any of the
obligations of the Borrower or the right of any Lender provided in Sections 2.10
and 5.04.

 

-87-



--------------------------------------------------------------------------------

2.13 Replacement of Lenders. (x) If any Lender becomes a Defaulting Lender,
(y) upon the occurrence of an event giving rise to the operation of
Section 2.10(b), (c) or (d) or Section 5.04 with respect to such Lender or
(z) in the case of a refusal by a Lender to consent to proposed changes,
waivers, discharges or terminations with respect to this Agreement which have
been approved by the Required Lenders as (and to the extent) provided in
Section 13.12(b), the Borrower shall have the right to replace such Lender (the
“Replaced Lender”) with one or more other Eligible Transferees, none of whom
shall constitute a Defaulting Lender at the time of such replacement
(collectively, the “Replacement Lender”) and each of whom shall be required to
be reasonably acceptable to the Administrative Agent (to the extent the
Administrative Agent’s consent would be required for an assignment to such
Replacement Lender pursuant to Section 13.04); provided that (i) at the time of
any replacement pursuant to this Section 2.13, the Replacement Lender shall
enter into one or more Assignment and Assumptions pursuant to Section 13.04(b)
and with all fees payable pursuant to said Section 13.04(b) to be paid by the
Replacement Lender and/or the Replaced Lender (as may be agreed to at such time
by and among the Borrower, the Replacement Lender and the Replaced Lender)
pursuant to which the Replacement Lender shall acquire all of the Commitments
and outstanding Loans of, the Replaced Lender and, in connection therewith,
shall pay to (x) the Replaced Lender in respect thereof an amount equal to the
sum of (I) an amount equal to the principal of, and all accrued interest on, all
outstanding Loans of the respective Replaced Lender under each Tranche with
respect to which such Replaced Lender is being replaced and (II) an amount equal
to all accrued, but theretofore unpaid, Fees owing to the Replaced Lender
pursuant to Section 4.01 and (ii) all obligations of the Borrower due and owing
to the Replaced Lender at such time (other than those specifically described in
clause (i) above in respect of which the assignment purchase price has been, or
is concurrently being, paid) shall be paid in full to such Replaced Lender
concurrently with such replacement. Upon receipt by the Replaced Lender of all
amounts required to be paid to it pursuant to this Section 2.13, the
Administrative Agent shall be entitled (but not obligated) and authorized to
execute an Assignment and Assumption on behalf of such Replaced Lender, and any
such Assignment and Assumption so executed by the Administrative Agent and the
Replacement Lender shall be effective for purposes of this Section 2.13 and
Section 13.04. Upon the execution of the respective Assignment and Assumption,
the payment of amounts referred to in clauses (i) and (ii) above, recordation of
the assignment on the Register pursuant to Section 13.04 and, if so requested by
the Replacement Lender, delivery to the Replacement Lender of the appropriate
Note or Notes executed by the Borrower, the Replacement Lender shall become a
Lender hereunder and the Replaced Lender shall cease to constitute a Lender
hereunder, except with respect to indemnification provisions under this
Agreement (including, without limitation, Sections 2.10, 2.11, 5.04, 12.07
and 13.01), which shall survive as to such Replaced Lender with respect to
actions or occurrences prior to it ceasing to be a Lender hereunder.

2.14 Extended Term Loans and Extended Revolving Commitments.

(a) Notwithstanding anything to the contrary in this Agreement, subject to the
terms of this Section 2.14, the Borrower may at any time and from time to time
request that all or a portion of any Tranche of Term Loans (each, an “Existing
Term Loan Tranche”) or the then-existing Revolving Commitments (the “Existing
Revolving Commitments”), together with any related

 

-88-



--------------------------------------------------------------------------------

outstandings, be converted to extend the scheduled maturity date(s) of any
payment of principal with respect to all or any portion of such Existing Term
Loan Tranche (any such Term Loans which have been so converted, “Extended Term
Loans”) or such Existing Revolving Commitments (any such Revolving Commitments
which have been so converted, “Extended Revolving Commitments”) and to provide
for other terms consistent with this Section 2.14. In order to establish any
Extended Term Loans or Extended Revolving Commitments, the Borrower shall
provide a notice to the Administrative Agent (who shall provide a copy of such
notice to each of the Term Lenders or each of the Revolving Lenders under the
applicable Existing Term Loan Tranche or Existing Revolving Commitments, as
applicable) (each, an “Extension Request”) setting forth the proposed terms of
the Extended Term Loans or Extended Revolving Commitments to be established,
which shall (x) be identical as offered to each Term Lender under the relevant
Existing Term Loan Tranche and/or be identical as offered to each Revolving
Lender under the relevant Existing Revolving Commitments, as applicable (in each
case, including as to the proposed interest rates and fees payable) and (y) be
identical to the Term Loans under the relevant Existing Term Loan Tranche from
which such Extended Term Loans are to be converted or the Revolving Loans under
the relevant Existing Revolving Commitments from which the Extended Revolving
Commitments are to be converted, as applicable, except that: (i) all or any of
the scheduled amortization payments of principal of the Extended Term Loans may
be delayed to later dates than the scheduled amortization payments of principal
of the Term Loans of such Existing Term Loan Tranche to the extent provided in
the applicable Extension Amendment; (ii) repayments of principal of the Extended
Revolving Commitments may be delayed to later dates than the Maturity Date
applicable to the Existing Revolving Commitments; (iii) the Effective Yield with
respect to the Extended Term Loans or the interest rate and fees on the Extended
Revolving Commitments (whether in the form of interest rate margin, upfront
fees, original issue discount or otherwise) may be different than the Effective
Yield for the Term Loans of such Existing Term Loan Tranche or the interest rate
and fees of such Existing Revolving Commitments, as applicable, to the extent
provided in the applicable Extension Amendment; (iv) the Extension Amendment may
provide for other covenants and terms that apply solely to any period after the
Latest Maturity Date that is in effect on the effective date of the applicable
Extension Amendment (immediately prior to the establishment of such Extended
Term Loans or Extended Revolving Commitments); (v) Extended Term Loans may have
mandatory prepayment terms which provide for the application of proceeds from
mandatory prepayment events to be made first to prepay the Term Loans under the
Existing Term Loan Tranche from which such Extended Term Loans have been
converted before applying any such proceeds to prepay such Extended Term Loans;
(vi) Extended Term Loans may have optional prepayment terms (including call
protection and terms which allow Term Loans under the relevant Existing Term
Loan Tranche from which such Extended Term Loans have been converted to be
optionally prepaid prior to the prepayment of such Extended Term Loans) as may
be agreed by the Borrower and the Lenders thereof; and (vii) such Extended Term
Loans or Extended Revolving Commitments may have other terms (other than those
described in the preceding clauses (i) through (vi)) that differ from those of
the Existing Term Loan Tranche or Existing Revolving Commitments, in each case,
taken as a whole, that are not materially more favorable to the Lenders
providing such Extended Term Loans or Extended Revolving Commitments than the
provisions applicable to the Existing Term Loan Tranche or Existing Revolving
Commitments, as applicable, or as are otherwise reasonably satisfactory to the
Administrative Agent. Any Extended Term Loans or Extended Revolving Commitments
converted pursuant to any Extension Request shall be designated a series (each,
an “Extension

 

-89-



--------------------------------------------------------------------------------

Series”) of Extended Term Loans or Extended Revolving Commitments, as
applicable, for all purposes of this Agreement; provided that, subject to the
requirements set forth above, any Extended Term Loans converted from an Existing
Term Loan Tranche or Extended Revolving Commitments converted from Existing
Revolving Commitments may, to the extent provided in the applicable Extension
Amendment, be designated as an increase in any previously established Extension
Series with respect to such Existing Term Loan Tranche or Existing Revolving
Commitments, as applicable.

(b) With respect to any Extended Revolving Commitments, subject to the
provisions of Section 2.17(o), to the extent dealing with Letters of Credit
which mature or expire after the Maturity Date applicable to the Existing
Revolving Commitments, all Letters of Credit shall be participated in on a pro
rata basis by all Lenders with Revolving Commitments in accordance with their
Pro Rata Share of the Aggregate Commitments (and, except as provided in
Section 2.17(o), without giving effect to changes thereto on the Maturity Date
with respect to Letters of Credit theretofore incurred or issued) and all
borrowings under the Aggregate Commitments and repayments thereunder shall be
made on a pro rata basis (except for (x) payments of interest and fees at
different rates on Extended Revolving Commitments (and related outstandings) and
(y) repayments required upon any Maturity Date of any Revolving Commitments or
Extended Revolving Commitments).

(c) The Borrower shall provide the applicable Extension Request at least five
(5) Business Days (or such shorter period as to which the Administrative Agent
may consent) prior to the date on which Lenders under the Existing Term Loan
Tranche or Existing Revolving Commitments are requested to respond, and shall
agree to such procedures, if any, as may be established by, or acceptable to,
the Administrative Agent, in each case acting reasonably to accomplish the
purposes of this Section 2.14. No Lender shall have any obligation to agree to
have any of its Term Loans of any Existing Term Loan Tranche converted into
Extended Term Loans or of any Existing Revolving Commitments converted into
Extended Revolving Commitments pursuant to any Extension Request. Any Lender
(each, an “Extending Lender”) wishing to have all or a portion of its Loans or
Commitments subject to such Extension Request converted into Extended Term Loans
or Extended Revolving Commitments, as applicable, shall notify the
Administrative Agent (each, an “Extension Election”) on or prior to the date
specified in such Extension Request of the amount of its Term Loans under the
Existing Term Loan Tranche or its Existing Revolving Commitments which it has
elected to request be converted into Extended Term Loans or Extended Revolving
Commitments, as applicable, (subject to any minimum denomination requirements
imposed by the Administrative Agent). Any Lender that does not respond to the
Extension Request on or prior to the date specified therein shall be deemed to
have rejected such Extension Request. In the event that the aggregate principal
amount of Term Loans under the applicable Existing Term Loan Tranche exceeds the
amount of Extended Term Loans requested pursuant to such Extension Request, Term
Loans of such Existing Term Loan Tranche subject to such Extension Elections
shall be converted to Extended Term Loans of such Existing Term Loan Tranche on
a pro rata basis based on the aggregate principal amount of Term Loans of such
Existing Term Loan Tranche included in such Extension Elections, subject to such
rounding requirements as may be established by the Administrative Agent. In the
event that the aggregate principal amount of Existing Revolving Commitments
subject to Extension Elections relating to a particular Extension Request
exceeds the amount of Extended Revolving Commitments requested pursuant to such
Extension Request, Revolving Commitments subject to such Extension Elections
shall be converted to Extended Revolving Commitments on a pro rata basis based
on the aggregate principal amount of Revolving Commitments included in each such
Extension Elections.

 

-90-



--------------------------------------------------------------------------------

(d) Extended Term Loans and Extended Revolving Commitments shall be established
pursuant to an amendment (each, an “Extension Amendment”) to this Agreement
among the Borrower, the Administrative Agent and each Extending Lender providing
an Extended Term Loan or Extended Revolving Commitment thereunder, which shall
be consistent with the provisions set forth in Section 2.14(a) above (but which
shall not require the consent of any other Lender). The Administrative Agent
shall promptly notify each relevant Lender as to the effectiveness of each
Extension Amendment. After giving effect to the Extension, the Loans so extended
shall cease to be a part of the Tranche they were a part of immediately prior to
the Extension.

(e) (i) Extensions consummated by the Borrower pursuant to this Section 2.14
shall not constitute voluntary or mandatory payments or prepayments for purposes
of this Agreement and (ii) with respect to Extended Revolving Commitments, if
the aggregate amount extended is less than the LC Commitment, the LC Commitment
shall be reduced upon the date that is five (5) Business Days prior to the
Maturity Date applicable to the Existing Revolving Commitments (to the extent
needed so that the LC Commitment does not exceed the aggregate Revolving
Commitment which would be in effect after the Maturity Date of the Existing
Revolving Commitments), and, if applicable, the Borrower shall Cash
Collateralize obligations under any issued Letters of Credit in an amount equal
to 103% of the stated amount of such Letters of Credit. The Administrative Agent
and the Lenders hereby consent to each Extension and the other transactions
contemplated by this Section 2.14 (including, for the avoidance of doubt,
payment of any interest or fees in respect of any Extended Term Loans or
Extended Revolving Commitments on such terms as may be set forth in the
applicable Extension Request) and hereby waive the requirements of any provision
of this Agreement (including, without limitation, Sections 5.01, 5.02, 5.03,
13.02 or 13.06) or any other Credit Document that may otherwise prohibit any
Extension or any other transaction contemplated by this Section 2.14; provided
that such consent shall not be deemed to be an acceptance of any Extension
Request.

(f) Each of the parties hereto hereby agrees that this Agreement and the other
Credit Documents may be amended pursuant to an Extension Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) reasonably
necessary to (i) reflect the existence and terms of any Extended Term Loans or
Extended Revolving Commitments incurred pursuant thereto, (ii) modify the
scheduled repayments set forth in Section 5.02(a) with respect to any Existing
Term Loan Tranche subject to an Extension Election to reflect a reduction in the
principal amount of the Term Loans thereunder in an amount equal to the
aggregate principal amount of the Extended Term Loans converted pursuant to the
applicable Extension (with such amount to be applied ratably to reduce scheduled
repayments of such Term Loans required pursuant to Section 5.02(a)), (iii) make
such other changes to this Agreement and the other Credit Documents consistent
with the provisions and intent of Section 13.12(d), (iv) establish new Tranches
in respect of Loans so extended and such technical amendments as may be
necessary in connection with the establishment of such new Tranches, in each
case, on terms consistent with this Section 2.14 and (v) effect such other
amendments to this Agreement and the other Credit Documents as may be necessary
or appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.14, and each Lender hereby
expressly authorizes the Administrative Agent to enter into any such Extension
Amendment.

 

-91-



--------------------------------------------------------------------------------

2.15 Incremental Commitments.

(a) The Borrower shall have the right to request at any time and from time to
time that one or more Lenders (and/or one or more other Persons which are
Eligible Transferees and which will become Lenders, subject to the terms set
forth in Section 2.21) provide an increase in Revolving Commitments (a
“Revolving Commitment Increase”), one or more additional Tranches of Revolving
Commitments (an “Additional/Replacement Revolving Commitment”) or Incremental
Term Loan Commitments (such Term Loans incurred in connection therewith, each,
an “Incremental Term Loan” and, collectively, the “Incremental Term Loans” and,
collectively with any Revolving Commitment Increase and any
Additional/Replacement Revolving Commitment, each, an “Incremental Facility” and
collectively, the “Incremental Facilities”) to the Borrower and, subject to the
terms and conditions contained in this Agreement and in the relevant Incremental
Amendment, make Loans pursuant thereto; it being understood and agreed, however,
that:

(i) no Lender shall be obligated to provide an Incremental Facility as a result
of any such request by the Borrower;

(ii) any Lender (including any Eligible Transferee who will become a Lender) may
so provide an Incremental Facility without the consent of any other Lender;

(iii) each Incremental Facility shall be denominated in U.S. Dollars;

(iv) the amount of any Incremental Facility made available pursuant to a given
Incremental Amendment shall be in a minimum aggregate amount for all Lenders
which provide such Incremental Facility thereunder (including Eligible
Transferees who will become Lenders) of at least $25,000,000;

(v) the aggregate principal amount of any Loan or Commitment, as applicable,
pursuant to an Incremental Facility on the date of the incurrence thereof shall
not exceed, when taken together with any incurrence of Permitted Pari Passu
Loans, Permitted Pari Passu Notes or Permitted Junior Debt pursuant to
Section 10.04(xxvii)(A)(1) on such date, (x) the then-remaining Fixed Dollar
Incremental Amount as of the date of incurrence plus (y) subject to the
satisfaction of the applicable Incurrence-Based Incremental Facility Test, any
Incurrence-Based Incremental Amount that may be incurred thereunder on such
date;

(vi) the proceeds of all Incremental Facilities incurred by the Borrower may be
used for any purpose not prohibited under this Agreement;

(vii) the Borrower shall specifically designate, in consultation with the
Administrative Agent, any Tranche of the Incremental Term Loan Commitments being
provided thereunder (which Tranche shall be a new Tranche (i.e., not the same as
any existing Tranche of Incremental Term Loans, Incremental Term Loan
Commitments or other Term Loans), unless the requirements of Section 2.15(c) are
satisfied), which designation shall be set forth in the applicable Incremental
Amendment;

 

-92-



--------------------------------------------------------------------------------

(viii) if to be incurred as a new Tranche of Incremental Term Loans, such
Incremental Term Loans shall have the same terms as each other Tranche of Term
Loans as in effect immediately prior to the effectiveness of the relevant
Incremental Amendment, except as to purpose (which is subject to the
requirements of the preceding clause (vi)) and optional prepayment provisions
and mandatory prepayment provisions (which are governed by Section 5.02;
provided that each new Tranche of Incremental Term Loans shall be entitled to
share in mandatory prepayments on a ratable basis with the other Tranches of
Term Loans (unless the holders of the Incremental Term Loans of any Tranche
agree to take a lesser share of any such prepayments)); provided, however, that
(I) the maturity and amortization of such Tranche of Incremental Term Loans may
differ, so long as such Tranche of Incremental Term Loans shall have (a) a
Maturity Date of no earlier than the Latest Maturity Date as of the date such
Indebtedness was incurred and (b) a Weighted Average Life to Maturity of no less
than the Weighted Average Life to Maturity as then in effect for the Tranche of
then outstanding Term Loans with the then longest Weighted Average Life to
Maturity (in each case of the foregoing clauses (a) and (b), excluding for this
purpose (x) interim loan financings that provide for automatic rollover, subject
to customary conditions, to Indebtedness otherwise meeting the requirements of
this clause (I) and (y) amounts not in excess of the Inside Maturity Date Basket
at the time of incurrence), (II) the Effective Yield applicable to such Tranche
of Incremental Term Loans may differ from that applicable to the then
outstanding Tranches of Term Loans, with the Effective Yield applicable thereto
to be specified in the respective Incremental Amendment; provided, however, that
if the Effective Yield for any such Incremental Term Loans or any Permitted Pari
Passu Loans, in each case which constitute MFN Qualifying Term Loans, exceeds
the Effective Yield then applicable to any then outstanding Initial Term Loans
by more than 0.50% per annum, the Applicable Margins for all then outstanding
Initial Term Loans shall be increased as of such date in accordance with the
requirements of the definition of “Applicable Margin” (the “MFN Pricing Test”);
and (III) such Tranche of Incremental Term Loans may be pursuant to
documentation to be agreed between the Borrower and the applicable lenders
providing the Incremental Term Loans and, solely to the extent administrative
matters applicable to Administrative Agent in its capacity as such are set forth
therein, that is reasonably acceptable to the Administrative Agent and may have
other terms (other than those described in preceding clauses (I) and (II)) that
may differ from those of other Tranches of Term Loans, including, without
limitation, as to the application of optional or voluntary prepayments among the
Incremental Term Loans and the existing Term Loans, in each case, taken as a
whole, that are not materially more favorable to the lenders providing such
Incremental Term Loans than the provisions applicable to the existing Term Loans
or as are otherwise reasonably satisfactory to the Administrative Agent
(provided that to the extent such documentation and terms are not consistent
with the terms of, and documentation governing, the Initial Term Loans, such
terms (if favorable to the existing Lenders) shall be automatically incorporated
into the Credit Documents for the benefit of all existing Lenders without
further amendment requirements, including, for the avoidance of doubt, at the
option of the Borrower, any increase in the Applicable Margin or amount of
amortization relating to the existing Term Loans to bring such Applicable Margin
or amount of amortization in line with the Incremental Term Loans to achieve
fungibility with such existing Term Loans);

 

-93-



--------------------------------------------------------------------------------

(ix) the terms and provisions of any Revolving Commitment Increase shall be
identical to the Initial Revolving Loans and the Closing Date Revolving
Commitments, and, for purposes of this Agreement and the other Credit Documents,
all Revolving Loans made under the Revolving Commitment Increase shall be deemed
to be Initial Revolving Loans, including, without limitation, the following:
(A) the rate of interest applicable to the Revolving Commitment Increase shall
be the same as the rate of interest applicable to the Initial Revolving Loans,
(B) unused line fees applicable to the Revolving Commitment Increase shall be
calculated using the same Applicable Commitment Fee Rate applicable to the
Initial Revolving Loans, (C) the Revolving Commitment Increase shall share
ratably in any mandatory prepayments of the Initial Revolving Loans, (D) after
giving effect to such Revolving Commitment Increases, Revolving Commitments
shall be reduced based on each Lender’s Pro Rata Percentage, and (E) the
Revolving Commitment Increase shall rank pari passu in right of payment and
security with the Initial Revolving Loans;

(x) the maturity, interest rate and fees of any Tranche of
Additional/Replacement Revolving Commitments may differ, so long as such Tranche
of Revolving Loans made under the Additional/Replacement Revolving Commitments
shall have a maturity date of no earlier than the then latest maturing Tranche
of outstanding Revolving Loans;

(xi) any Tranche of Additional/Replacement Revolving Commitments shall not
require any scheduled amortization or mandatory commitment reduction prior to
the Latest Maturity Date of the Initial Revolving Loans and Closing Date
Revolving Commitments and shall be on substantially the same terms as those
applicable to the Initial Revolving Loans and Closing Date Revolving Commitments
(other than as set forth herein or otherwise reasonably acceptable to the
Administrative Agent);

(xii) all Incremental Term Loans (and all interest, fees and other amounts
payable thereon) incurred by the Borrower shall be Obligations of the Borrower
under this Agreement and the other applicable Credit Documents and shall, to the
extent secured, be secured by the Security Agreements, and guaranteed under each
relevant Guaranty, on a pari passu basis or junior basis with all other Term
Loans secured by the Security Agreement and guaranteed under each such Guaranty
and shall be secured by only the Collateral securing the Obligations hereunder;

(xiii) each Lender (including any Eligible Transferee who will become a Lender)
agreeing to provide an Incremental Commitment pursuant to an Incremental
Amendment shall, subject to the satisfaction of the relevant conditions set
forth in this Agreement, make Revolving Commitment Increases,
Additional/Replacement Revolving Commitments and/or Incremental Term Loans under
the Tranche specified in such Incremental Amendment as provided in
Section 2.01(c) and such Loans shall thereafter be deemed to be Revolving Loans
or Incremental Term Loans under such Tranche, as applicable, for all purposes of
this Agreement and the other applicable Credit Documents; and

(xiv) all Incremental Commitment Requirements are satisfied.

 

-94-



--------------------------------------------------------------------------------

(b) At the time of the provision of Incremental Commitments pursuant to this
Section 2.15, the Borrower, the Administrative Agent and each such Lender or
other Eligible Transferee which agrees to provide an Incremental Commitment
(each, an “Incremental Lender”) shall execute and deliver to the Administrative
Agent an Incremental Amendment (which shall not require the consent of any other
Lender), with the effectiveness of the Incremental Commitment provided therein
to occur on the date on which (w) a fully executed copy of such Incremental
Amendment shall have been delivered to the Administrative Agent, (x) all fees
required to be paid in connection therewith at the time of such effectiveness
shall have been paid (including, without limitation, any agreed upon upfront or
arrangement fees owing to the Administrative Agent to the extent it served as
the arranger for the Incremental Commitments), (y) all Incremental Commitment
Requirements are satisfied, and (z) all other conditions set forth in this
Section 2.15 shall have been satisfied. The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Incremental Amendment, and at
such time, (i) Schedule 2.01 shall be deemed modified to reflect the revised
Incremental Commitments of the affected Lenders and (ii) to the extent requested
by any Incremental Lender, Term Notes or Revolving Notes, as applicable, will be
issued at the Borrower’s expense to such Incremental Lender, to be in conformity
with the requirements of Section 2.05 (with appropriate modification) to the
extent needed to reflect the new Incremental Loans and Incremental Commitments
made by such Incremental Lender.

(c) Notwithstanding anything to the contrary contained above in this
Section 2.15, the Incremental Term Loan Commitments provided by an Incremental
Lender or Incremental Lenders, as the case may be, pursuant to each Incremental
Amendment shall constitute a new Tranche, which shall be separate and distinct
from the existing Tranches pursuant to this Agreement; provided that the parties
to a given Incremental Amendment may specify therein that the Incremental Term
Loans made pursuant thereto shall constitute part of, and be added to, an
existing Tranche of Term Loans, in any case so long as the following
requirements are satisfied:

(i) the Incremental Term Loans to be made pursuant to such Incremental Amendment
shall have the same Borrower, the same maturity date and the same Applicable
Margins as the Tranche of Term Loans to which the new Incremental Term Loans are
being added;

(ii) the new Incremental Term Loans shall have the same Scheduled Repayment
Dates as then remain with respect to the Tranche to which such new Incremental
Term Loans are being added (with the amount of each Scheduled Repayment
applicable to such new Incremental Term Loans to be the same (on a proportionate
basis)) as is theretofore applicable to the Tranche to which such new
Incremental Term Loans are being added, thereby increasing the amount of each
then remaining Scheduled Repayment of the respective Tranche proportionately;
and

(iii) on the date of the making of such new Incremental Term Loans, and
notwithstanding anything to the contrary set forth in Section 2.09, such new
Incremental Term Loans shall be added to (and form part of) each Borrowing of
outstanding Term Loans of the applicable Tranche on a pro rata basis (based on
the relative sizes of the various outstanding Borrowings), so that each Lender
holding Term Loans under the respective Tranche of Term Loans participates in
each outstanding Borrowing of Term Loans of the respective Tranche (after giving
effect to the incurrence of such new Incremental Term Loans pursuant to
Section 2.01(c)) on a pro rata basis.

 

-95-



--------------------------------------------------------------------------------

To the extent the provisions of the preceding clause (iii) require that
Incremental Lenders making new Incremental Term Loans add such Incremental Term
Loans to the then outstanding Borrowings of LIBO Rate Loans of such Tranche, it
is acknowledged that the effect thereof may result in such new Incremental Term
Loans having irregular Interest Periods (i.e., an Interest Period that began
during an Interest Period then applicable to outstanding LIBO Rate Loans of such
Tranche and which will end on the last day of such Interest Period), which
irregular interest periods shall be permitted notwithstanding anything to the
contrary in this Agreement. All determinations by any the Administrative Agent
of the LIBO Rate in such circumstances pursuant to the immediately preceding
sentence shall, absent manifest error, be final and conclusive and binding on
all parties hereto.

2.16 Alternate Rate of Interest.

(a) If prior to the commencement of any Interest Period for a LIBO Rate Loan:

(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate (including,
without limitation, by means of an Interpolated Rate or because the LIBO Screen
Rate is not available or published on a current basis), for such Interest
Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate for such Interest Period will not adequately
and fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their Loans (or its Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders through Approved Electronic Platform as provided in Section 13.03 as
promptly as practicable thereafter and, until the Administrative Agent notifies
the Borrower and the Lenders that the circumstances giving rise to such notice
no longer exist, (A) any Notice of Conversion/Continuation that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a LIBO Rate
Loan shall be ineffective and any such Borrowing of LIBO Rate Loans shall be
repaid or converted into a Base Rate Loan on the last day of the then current
Interest Period applicable thereto, and (B) if any Notice of Borrowing requests
a Borrowing that is a LIBO Rate Loan, such Borrowing shall be made as a Base
Rate Loan.

(b) If any Lender determines that any Requirement of Law has made it unlawful,
or if any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable lending office to make, maintain, fund or continue any
LIBO Rate Loans, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, any obligations of such Lender
to make, maintain, fund or continue LIBO Rate Loans or to convert Base Rate
Loans to LIBO Rate Loans will be suspended until such Lender notifies the
Administrative Agent and the Borrower that the

 

-96-



--------------------------------------------------------------------------------

circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrower will upon demand from such Lender (with a copy to the
Administrative Agent), either convert to Base Rate Loans or prepay all LIBO Rate
Loans of such Lender, either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such LIBO Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such Loans.
Upon any such conversion or prepayment, the Borrower will also pay accrued
interest on the amount so converted or prepaid.

(c) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the LIBO Screen Rate has made a public
statement identifying a specific date after which the LIBO Screen Rate will
permanently or indefinitely cease to be published or (z) the supervisor for the
administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate shall no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Borrower shall endeavor to establish an alternate rate of interest to the
LIBO Rate that gives due consideration to the then prevailing market convention
for determining a rate of interest for leveraged syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable.

Notwithstanding anything to the contrary in Section 13.12, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five (5) Business Days of the date that a copy of the amendment is
provided to the Lenders, a written notice from the Required Lenders stating that
such Required Lenders object to such amendment. To the extent an alternate rate
of interest is adopted as contemplated hereby, the approved rate shall be
applied in a manner consistent with prevailing market convention; provided that,
to the extent such prevailing market convention is not administratively feasible
for the Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent and the Borrower.
Until an alternate rate of interest shall be determined in accordance with this
clause (c) (but, in the case of the circumstances described in clause (ii) of
the first sentence of this Section 2.16(c), only to the extent the LIBO Screen
Rate for such Interest Period is not available or published at such time on a
current basis), (x) any Notice of Conversion/Continuation that requests the
conversion of any Revolving Borrowing to, or continuation of any Borrowing as, a
LIBO Rate Loan shall be ineffective and (y) if any Notice of Borrowing requests
a Borrowing that is a LIBO Rate Loan, such Borrowing shall be made as a Base
Rate Loan; provided that, if such alternate rate of interest shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.

The Administrative Agent does not warrant or accept responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the rates in the definition of “LIBO Rate” or with
respect to any alternative, replacement, comparable or successor rate thereto,
including, without limitation, whether the composition or characteristics of any
such alternative, replacement, comparable or successor reference rate, as it may
or may not be adjusted pursuant to this Section 2.16(c), will be similar to, or
produce the same value or economic equivalence of, the LIBO Rate or have the
same volume or liquidity as did the London interbank offered rate prior to its
discontinuance or unavailability.

 

-97-



--------------------------------------------------------------------------------

2.17 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit in U.S. Dollars for the Borrower’s
account or the account of any Restricted Subsidiary of the Borrower in a form
reasonably acceptable to the applicable Issuing Bank, at any time and from time
to time during the Revolving Availability Period (provided that the Borrower
shall be a co-applicant with respect to each Letter of Credit issued for the
account of a Subsidiary). In the event of any inconsistency between the terms
and conditions of this Agreement and the terms and conditions of any form of
letter of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the applicable Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.

(b) Request for Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit, the Borrower shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the applicable Issuing Bank) a LC Request to the
applicable Issuing Bank and the Administrative Agent not later than 1:00 p.m. on
the third Business Day preceding the requested date of issuance, amendment,
renewal or extension (or such later date and time as is reasonably acceptable to
the applicable Issuing Bank). A request for an initial issuance of a Letter of
Credit shall specify in form and detail reasonably satisfactory to the
applicable Issuing Bank: (i) the proposed issuance date of the requested Letter
of Credit (which shall be a Business Day); (ii) the amount thereof; (iii) the
expiry date thereof; (iv) the name and address of the beneficiary thereof;
(v) the documents to be presented by such beneficiary in case of any drawing
thereunder; (vi) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder and (vii) such other matters as
the applicable Issuing Bank may reasonably require. A request for an amendment,
renewal or extension of any outstanding Letter of Credit shall specify in form
and detail reasonably satisfactory to the applicable Issuing Bank (w) the Letter
of Credit to be amended, renewed or extended; (x) the proposed date of
amendment, renewal or extension thereof (which shall be a Business Day), (y) the
nature of the proposed amendment, renewal or extension, and (z) such other
matters as the applicable Issuing Bank may reasonably require. If requested by
the applicable Issuing Bank, the Borrower also shall submit a letter of credit
application substantially on the applicable Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant (solely in the case of (w) and (x) that)), after giving
effect to such issuance, amendment, renewal or extension (A) the aggregate LC
Exposure shall not exceed $25,000,000, (B) the total Revolving Exposures shall
not exceed the total Revolving Commitments, (C) the aggregate LC Exposure with
respect to Letters of Credit issued by such Issuing Bank shall not exceed the LC
Sublimit of such Issuing Bank, (D) the Revolving Exposure of such Issuing Bank
does not exceed its Revolving Commitments and (E) if a Defaulting Lender exists,
either such Revolving Lender or the Borrower has entered into arrangements
satisfactory to the Administrative Agent and the Issuing Banks to eliminate any
Fronting Exposure associated with such Lender.

 

-98-



--------------------------------------------------------------------------------

(c) Expiration Date. Each Letter of Credit shall expire not later than the
earlier of (a) 12 months after its date of issuance and (b) except to the extent
Cash Collateralized or backstopped pursuant to arrangements reasonably
acceptable to the Issuing Bank, the fifth Business Day prior to the latest
Maturity Date applicable to Revolving Loans, provided that, subject to the terms
of this Agreement, a Letter of Credit may provide that it shall automatically
renew for additional periods but in any event not beyond the Letter of Credit
Expiration Date unless Cash Collateralized or backstopped in accordance with the
foregoing clause (b).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, the applicable
Issuing Bank hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires from the Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Pro Rata Percentage of the aggregate amount available to
be drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the applicable Issuing Bank,
such Lender’s Pro Rata Percentage of each LC Disbursement made by the applicable
Issuing Bank and not reimbursed by the Borrower on the date due as provided in
paragraph (e) of this Section 2.17, or of any reimbursement payment required to
be refunded to the Borrower for any reason. Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Aggregate Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to such Issuing Bank an amount equal to such LC Disbursement not later
than 2:00 p.m. (New York City time), on the Business Day after receiving notice
from such Issuing Bank of such LC Disbursement; provided that, whether or not
the Borrower submits a Notice of Borrowing, the Borrower shall be deemed to have
requested (except to the extent the Borrower makes payment to reimburse such LC
Disbursement when due) a Borrowing of Revolving Loans that are Base Rate Loans
in an amount necessary to reimburse such LC Disbursement. If the Borrower fails
to make such payment when due, the applicable Issuing Bank shall notify the
Administrative Agent and the Administrative Agent shall notify each Revolving
Lender of the applicable LC Disbursement, the payment then due from the Borrower
in respect thereof and such Lender’s Pro Rata Percentage thereof. Promptly
following receipt of such notice, each Revolving Lender shall pay to the
Administrative Agent its Pro Rata Percentage of the unreimbursed LC Disbursement
in the same manner as provided in Section 2.04(b)(iv) with respect to Loans made
by such Lender, and the Administrative Agent shall promptly pay to the
applicable Issuing Bank the amounts so received by it from the Revolving
Lenders. Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to this paragraph, the Administrative Agent shall, to
the extent that Revolving Lenders have made payments pursuant to this paragraph
to reimburse the applicable Issuing Bank, distribute such payment to such
Lenders and the applicable Issuing Bank as their interests may appear. Any
payment made by a Revolving Lender pursuant to this paragraph to reimburse an
Issuing Bank for any LC Disbursement (other than the funding of Base Rate Loans
as contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

 

-99-



--------------------------------------------------------------------------------

(f) Obligations Absolute.

(i) Subject to the limitations set forth below, the obligation of the Borrower
to reimburse LC Disbursements as provided in paragraph (e) of this Section 2.17
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (A) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (B) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (C) payment by any
Issuing Bank under a Letter of Credit against presentation of a draft or other
document that does not strictly comply with the terms of such Letter of Credit,
(D) the existence of any claim, set-off, defense or other right which the
Borrower may have at any time against a beneficiary of any Letter of Credit, or
(E) any other event or circumstance whatsoever, whether or not similar to any of
the foregoing, that might, but for the provisions of this Section 2.17,
constitute a legal or equitable discharge of, or provide a right of set-off
against, the obligations of the Borrower hereunder; provided that the Borrower
shall have no obligation to reimburse an Issuing Bank to the extent that such
payment was made in error due to the gross negligence, bad faith, or willful
misconduct of such Issuing Bank (as determined by a court of competent
jurisdiction or another independent tribunal having jurisdiction). Neither the
Administrative Agent, the Lenders nor the Issuing Banks, nor any of their
Affiliates, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing shall not be construed to
excuse an Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence, willful misconduct, or
bad faith on the part of an Issuing Bank (as determined by a court of competent
jurisdiction or another independent tribunal having jurisdiction), the
applicable Issuing Bank shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the applicable Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

 

-100-



--------------------------------------------------------------------------------

(ii) No Issuing Bank assumes any responsibility for any failure or delay in
performance or any breach by the Borrower or other Person of any obligations
under any LC Document. No Issuing Bank makes to the Revolving Lenders any
express or implied warranty, representation or guaranty with respect to the
Collateral, such documents or any Credit Party. No Issuing Bank shall be
responsible to any Revolving Lender for any recitals, statements, information,
representations or warranties contained in, or for the execution, validity,
genuineness, effectiveness or enforceability of any LC Document; the validity,
genuineness, enforceability, collectability, value or sufficiency of any
Collateral or the perfection of any Lien therein; or the assets, liabilities,
financial condition, results of operations, business, creditworthiness or legal
status of any Credit Party.

(iii) No Issuing Bank or any of its Affiliates or any of its or their respective
officers, directors, employees, agents and investment advisors shall be liable
to any Lender or other Person for any action taken or omitted to be taken in
connection with any LC Documents except as a result of its actual gross
negligence or willful misconduct as determined by court of competent
jurisdiction in a final nonappealable judgment. No Issuing Bank shall have any
liability to any Lender if such Issuing Bank refrains from any action under any
Letter of Credit or such LC Documents until it receives written instructions
from the Required Lenders.

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Such Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement
(other than with respect to the timing of such reimbursement obligation set
forth in Section 2.17(e)).

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to Base Rate Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section 2.17, then Section 2.08(a)(iii) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Revolving Lender pursuant to paragraph (e) of this Section 2.17
to reimburse the applicable Issuing Bank shall be for the account of such Lender
to the extent of such payment.

(i) Resignation or Removal of an Issuing Bank. Any Issuing Bank may resign as
Issuing Bank hereunder at any time upon at least 30 days’ prior written notice
to the Lenders, the Administrative Agent and the Borrower. Any Issuing Bank may
be replaced at any time by agreement between the Borrower and the Administrative
Agent; provided that so long as no Event of Default under Section 11.01(a) or
Section 11.01(e) exists, such successor Issuing Bank shall be reasonably
acceptable to the Borrower. One or more Revolving Lenders may be appointed as
additional Issuing Banks in accordance with paragraph (k) below. The
Administrative Agent shall

 

-101-



--------------------------------------------------------------------------------

notify the Revolving Lenders of any such replacement of an Issuing Bank or any
such additional Issuing Bank. At the time any such resignation or replacement
shall become effective, the Borrower shall pay all unpaid fees accrued for the
account of the replaced Issuing Bank pursuant to Section 4.01(c). From and after
the effective date of any such resignation or replacement or addition, as
applicable, (i) the successor or additional Issuing Bank shall have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or such additional
Issuing Bank or to any previous Issuing Bank, or to such successor or such
additional Issuing Bank and all previous Issuing Banks, as the context shall
require. After the resignation or replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such resignation or replacement, but
shall not be required to issue additional Letters of Credit. If at any time
there is more than one Issuing Bank hereunder, the Borrower may, in its
discretion, select which Issuing Bank is to issue any particular Letter of
Credit.

(j) Cash Collateralization.

(i) If any Event of Default under Section 11.01(a) or Section 11.01(e) shall
occur and be continuing, on the Business Day that the Borrower receives notice
from the Administrative Agent (acting at the request of the Required Lenders)
demanding the deposit of Cash Collateral pursuant to this paragraph, the
Borrower shall deposit in the LC Collateral Account, in the name of the
Administrative Agent and for the benefit of the Secured Creditors, an amount in
cash equal to 103% of the LC Exposure as of such date. Each such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Borrower under this Agreement, but shall
be immediately released and returned to the Borrower (in no event later than two
(2) Business Days) once all such Events of Default are cured or waived. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made only in Cash
Equivalents and at the direction of the Borrower and at the Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse the Issuing Banks for LC
Disbursements for which they have not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Revolving Lenders with LC
Exposure representing greater than 50% of the total LC Exposure), be applied to
satisfy other Obligations of the Borrower.

(ii) The Borrower shall, on demand by an Issuing Bank or the Administrative
Agent from time to time, Cash Collateralize the Fronting Exposure associated
with any Defaulting Lender.

 

-102-



--------------------------------------------------------------------------------

(k) Additional Issuing Banks. The Borrower may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld, delayed or conditioned) and such Revolving Lender,
designate one or more additional Revolving Lenders to act as an Issuing Bank
under the terms of this Agreement. Any Revolving Lender designated as an Issuing
Bank pursuant to this paragraph (k) shall be deemed (in addition to being a
Revolving Lender) to be an Issuing Bank with respect to Letters of Credit issued
or to be issued by such Lender, and all references herein and in the other
Credit Documents to the term “Issuing Bank” shall, with respect to such Letters
of Credit, be deemed to refer to such Lender in its capacity as Issuing Bank, as
the context shall require.

(l) No Issuing Bank shall be under any obligation to issue any Letter of Credit
if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any law applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date (or, with respect to any Issuing Bank, such
later date on which such Issuing Bank becomes an issuing bank hereunder), or
shall impose upon such Issuing Bank any unreimbursed loss, cost or expense which
was not applicable on the Closing Date (or, with respect to any Issuing Bank,
such later date on which such Issuing Bank becomes an Issuing Bank hereunder)
and which such Issuing Bank in good faith deems material to it; or

(ii) the issuance of such Letter of Credit would violate one or more policies of
such Issuing Bank.

(m) No Issuing Bank shall be under any obligation to amend any Letter of Credit
if (i) such Issuing Bank would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (ii) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(n) LC Collateral Account.

(i) The Administrative Agent is hereby authorized to establish and maintain at
the Notice Office, in the name of the Administrative Agent and pursuant to a
control agreement, a restricted deposit account designated “The Borrower LC
Collateral Account.” Each Credit Party shall deposit into the LC Collateral
Account from time to time the Cash Collateral required to be deposited under
Section 2.17(j) hereof.

(ii) The balance from time to time in such LC Collateral Account shall
constitute part of the Collateral and shall not constitute payment of the
Obligations until applied as hereinafter provided. Notwithstanding any other
provision hereof to the contrary, all amounts held in the LC Collateral Account
shall constitute collateral security first for the liabilities in respect of
Letters of Credit outstanding from time to time and second for the other
Obligations hereunder until such time as all Letters of Credit shall have been
terminated and all of the liabilities in respect of Letters of Credit have been
paid in full. All funds in “The Borrower LC Collateral Account” may be invested
in accordance with the provisions of Section 2.17(j).

 

-103-



--------------------------------------------------------------------------------

(o) Extended Commitments. If the Maturity Date with respect to Initial Revolving
Loans shall have occurred at a time when Extended Revolving Commitments or
Additional/Replacement Revolving Commitments that have a later Maturity Date
than the Initial Revolving Loans are in effect, then (i) such Letters of Credit
shall automatically be deemed to have been issued (including for purposes of the
obligations of the Lenders to purchase participations therein and to make
payments in respect thereof pursuant to Sections 2.17(d) and (e)) under (and
ratably participated in by Revolving Lenders) the Extended Revolving Commitments
and Additional/Replacement Revolving Commitments (allocated between the Extended
Revolving Commitments and the Additional/Replacement Revolving Commitments at
the Borrower’s direction), up to an aggregate amount not to exceed the aggregate
principal amount of the unutilized Extended Revolving Commitments and
Additional/Replacement Revolving Commitments thereunder at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and (ii) to the extent not reallocated pursuant to the immediately
preceding clause (i), the Borrower shall Cash Collateralize any such Letter of
Credit in accordance with Section 2.17(j). Except to the extent of reallocations
of participations pursuant to the prior sentence, the occurrence of the Maturity
Date with respect to Existing Revolving Commitments shall have no effect upon
(and shall not diminish) the percentage participations of the Lenders of
Extended Revolving Commitments or Additional/Replacement Revolving Commitments
in any Letter of Credit issued before the Maturity Date applicable to such
Existing Revolving Commitments.

2.18 Refinancing Facilities.

(a) The Borrower may from time to time by written notice to the Administrative
Agent elect to request the establishment of one or more additional Tranches of
Term Loans under this Agreement (“Refinancing Term Loans”), which refinance,
renew, replace, defease or refund all or any portion of one or more Tranches of
Term Loans under this Agreement selected by the Borrower; provided, that such
Refinancing Term Loans may not be in an amount greater than the aggregate
principal amount of the Term Loans being refinanced, renewed, replaced, defeased
or refunded plus unpaid accrued interest and premium (if any) thereon and
upfront fees, original issue discount, underwriting discounts, fees, commissions
and expenses incurred in connection with the Refinancing Term Loans; provided
that such aggregate principal amount may also be increased to the extent such
additional amount is capable of being incurred at such time pursuant to
Section 2.15 and such excess incurrence shall for all purposes hereof be an
incurrence under the relevant subclauses of Section 2.15. Each such notice shall
specify the date (each, a “Refinancing Effective Date”) on which the Borrower
proposes that the Refinancing Term Loans shall be made, which shall be a date
not less than three (3) Business Days after the date on which such notice is
delivered to the Administrative Agent; provided that:

(i) the Weighted Average Life to Maturity of such Refinancing Term Loans shall
not be shorter than the remaining Weighted Average Life to Maturity of the Term
Loans being refinanced and the Refinancing Term Loans shall not have a final
stated maturity (excluding for this purpose (x) interim loan financings that
provide for automatic rollover, subject to customary conditions, to Indebtedness
otherwise meeting the maturity requirements of this clause (i) and (y) amounts
not in excess of the Inside Maturity Date Basket) before the Maturity Date
applicable to the Term Loans being refinanced;

 

-104-



--------------------------------------------------------------------------------

(ii) such Refinancing Term Loans shall have pricing (including interest rates,
discounts, fees and premiums), amortization, optional prepayment, mandatory
prepayment (so long as such Refinancing Term Loans are not entitled to
participate on a greater than pro rata basis in any mandatory prepayment than
the then outstanding Term Loans) and redemption terms as may be agreed to by the
Borrower and the relevant Refinancing Term Loan Lenders (as defined below);

(iii) such Refinancing Term Loans shall not be guaranteed by any Person other
than Holdings, the Borrower or a Subsidiary Guarantor;

(iv) in the case of any such Refinancing Term Loans that are secured, such
Refinancing Term Loans are secured only by assets comprising Collateral, and not
secured by any property or assets of Holdings or any of the Restricted
Subsidiaries other than the Collateral;

(v) all other terms applicable to such Refinancing Term Loans (except as set
forth above), taken as a whole, shall not be materially more favorable to the
Refinancing Term Loan Lenders, than the related provisions applicable to the
existing Term Loans or otherwise reasonably satisfactory to the Administrative
Agent, except to the extent such covenants and other terms (x) apply solely to
any period after the Latest Maturity Date as of the date such Indebtedness was
incurred, (y) are incorporated into this Agreement (or any other applicable
Credit Document) for the benefit of all existing Lenders (to the extent
applicable to such Lender) without further amendment requirements or (z) reflect
market terms and conditions (taken as a whole) at the time of incurrence or
issuance (as determined by the Borrower in good faith) (provided that a
certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent in good faith at least five (5) Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the requirement set out in this
clause (v), shall be conclusive evidence that such terms and conditions satisfy
such requirement unless the Administrative Agent provides notice to the Borrower
of an objection during such five (5) Business Day period (including a reasonable
description of the basis upon which it objects)).

(b) The Borrower may approach any Lender or any other Person that would be an
Eligible Transferee of Term Loans to provide all or a portion of the Refinancing
Term Loans (a “Refinancing Term Loan Lender”); provided that any Lender offered
or approached to provide all or a portion of the Refinancing Term Loans may
elect or decline, in its sole discretion, to provide a Refinancing Term Loan.
Any Refinancing Term Loans made on any Refinancing Effective Date shall be
designated a series (a “Refinancing Term Loan Series”) of Refinancing Term Loans
for all purposes of this Agreement; provided that any Refinancing Term Loans
may, to the extent provided in the applicable Refinancing Term Loan Amendment
and subject to the restrictions set forth in clause (a) above, be designated as
an increase in any previously established Tranche of Term Loans.

 

-105-



--------------------------------------------------------------------------------

(c) The Administrative Agent and the Lenders hereby consent to the transactions
contemplated by Section 2.18(a) (including, for the avoidance of doubt, the
payment of interest, fees, amortization or premium in respect of the Refinancing
Term Loans on the terms specified by the Borrower) and hereby waive the
requirements of this Agreement or any other Credit Document that may otherwise
prohibit any transaction contemplated by Section 2.18(a). The Refinancing Term
Loans shall be established pursuant to an amendment to this Agreement among
Holdings, the Borrower, the Administrative Agent and the Refinancing Term Loan
Lenders providing such Refinancing Term Loans (a “Refinancing Term Loan
Amendment”) (which shall not require the consent of any other Lender) which
shall be consistent with the provisions set forth in Section 2.18(a). Each
Refinancing Term Loan Amendment shall be binding on the Lenders, the
Administrative Agent, the Credit Parties party thereto and the other parties
hereto without the consent of any other Lender, and the Lenders hereby
irrevocably authorize the Administrative Agent to enter into amendments to this
Agreement and the other Credit Documents as may be necessary or appropriate in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of Section 2.18 including such technical amendments as may be
necessary or appropriate in connection therewith and to adjust the amortization
schedule in Section 5.02(a) (insofar as such schedule relates to payments due to
Lenders the Term Loans of which are refinanced with the proceeds of Refinancing
Term Loans; provided that no such amendment shall reduce the pro rata share of
any such payment that would have otherwise been payable to the Lenders, the Term
Loans of which are not refinanced with the proceeds of Refinancing Term Loans).
The Administrative Agent shall be permitted, and each is hereby authorized, to
enter into such amendments with the Borrower to effect the foregoing.

(d) On one or more occasions after the Closing Date, the Borrower may obtain,
from any Lender or any Eligible Transferee that becomes a Lender (a “Refinancing
Revolving Lender”), Indebtedness which refinances all or any portion of the
Revolving Loans (or unused Revolving Commitments) then outstanding under this
Agreement in the form of Refinancing Revolving Commitments or Refinancing
Revolving Loans pursuant to an amendment to this Agreement among Holdings, the
Borrower and the Refinancing Revolving Lenders (a “Refinancing Revolving
Amendment”); provided that notwithstanding anything to the contrary in this
Section 2.18 or otherwise:

(i) the borrowing and repayment of Refinancing Revolving Loans (except for
(A) payments of interest and fees at different rates on Refinancing Revolving
Commitments (and related outstandings), (B) repayments required upon the
maturity date of the Refinancing Revolving Commitments and (C) repayment made in
connection with a permanent repayment and termination of commitments of
Revolving Loans with respect to Refinancing Revolving Commitments after the date
of obtaining any Refinancing Revolving Commitments) shall be made on a pro rata
basis with all other Revolving Commitments,

(ii) such Refinancing Revolving Loans shall have pricing (including interest
rates, discounts, fees and premiums), amortization, optional prepayment,
mandatory prepayment (so long as such Refinancing Revolving Loans are not
entitled to participate on a greater than pro rata basis in any mandatory
prepayment than the then outstanding Revolving Loans) and redemption terms as
may be agreed to by the Borrower and the relevant Refinancing Revolving Loan
Lenders,

 

-106-



--------------------------------------------------------------------------------

(iii) such Refinancing Revolving Loans shall not be guaranteed by any Person
other than the Borrower or a Guarantor,

(iv) in the case of any such Refinancing Revolving Loans that are secured, such
Refinancing Revolving Loans are secured only by assets comprising Collateral,
and not secured by any property or assets other than the Collateral,

(v) all other terms applicable to such Refinancing Revolving Loans (except as
set forth above), taken as a whole, shall not be materially more favorable to
the Refinancing Revolving Lenders, than the related provisions applicable to the
existing Revolving Loans or otherwise reasonably satisfactory to the
Administrative Agent, except to the extent such covenants and other terms
(x) apply solely to any period after the Latest Maturity Date as of the date
such Indebtedness was incurred, (y) are incorporated into this Agreement (or any
other applicable Credit Document) for the benefit of all existing Lenders (to
the extent applicable to such Lender) without further amendment requirements or
(z) reflect market terms and conditions (taken as a whole) at the time of
incurrence or issuance (as determined by the Borrower in good faith),

(vi) subject to the provisions of Section 2.17 to the extent dealing with
Letters of Credit which mature or expire after a Maturity Date when there exist
Extended Revolving Commitments or Additional/Replacement Revolving Commitments
with a longer Maturity Date, all Letters of Credit shall be participated on a
pro rata basis by all Lenders with Revolving Commitments in accordance with
their percentage of the Revolving Commitments, and

(vii) assignments and participations of Refinancing Revolving Commitments and
Refinancing Revolving Loans shall be governed by the same assignment and
participation provisions applicable to Revolving Commitments and Revolving
Loans. Each of the parties hereto hereby agrees that this Agreement and the
other Credit Documents may be amended pursuant to a Refinancing Revolving
Amendment, without the consent of any other Lenders, to the extent (but only to
the extent) necessary to (i) reflect the existence and terms of the Refinancing
Revolving Commitments and/or Refinancing Revolving Loans incurred pursuant
thereto, (ii) make such other changes to this Agreement and the other Credit
Documents consistent with the provisions of Section 13.12 and (iii) effect such
other amendments to this Agreement and the other Credit Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.18, and the
Required Lenders hereby expressly authorize the Administrative Agent to enter
into any such Refinancing Revolving Amendment.

 

-107-



--------------------------------------------------------------------------------

2.19 Reverse Dutch Auction Repurchases.

(a) Notwithstanding anything to the contrary contained in this Agreement or any
other Credit Document, Holdings, the Borrower or any Restricted Subsidiary may,
at any time and from time to time, conduct reverse Dutch auctions in order to
purchase Term Loans of a particular Tranche (each, an “Auction”) (each such
Auction to be managed exclusively by the Administrative Agent or any other bank
or investment bank of recognized standing selected by the Borrower (with the
consent of the Administrative Agent or such other bank or investment bank)
following consultation with the Administrative Agent (in such capacity, the
“Auction Manager”)), so long as the following conditions are satisfied:

(i) each Auction shall be conducted in accordance with the procedures, terms and
conditions set forth in this Section 2.19(a) and Schedule 2.19(a);

(ii) no Event of Default shall have occurred and be continuing on the date of
the delivery of each auction notice and at the time of purchase of Term Loans in
connection with any Auction;

(iii) the minimum principal amount (calculated on the face amount thereof) of
all Term Loans that Holdings, the Borrower or such Restricted Subsidiary offers
to purchase in any such Auction shall be no less than $2,500,000 (unless another
amount is agreed to by the Administrative Agent);

(iv) the Borrower shall not use the proceeds of any Revolving Borrowing to
finance any such repurchase; and

(v) the aggregate principal amount (calculated on the face amount thereof) of
all Term Loans so purchased by Holdings, the Borrower or such Restricted
Subsidiary shall automatically be cancelled and retired on the settlement date
of the relevant purchase (and may not be resold).

(b) Holdings, the Borrower or such Restricted Subsidiary must terminate an
Auction if it fails to satisfy one or more of the conditions set forth above
which are required to be met at the time which otherwise would have been the
time of purchase of Term Loans pursuant to such Auction. Holdings, the Borrower
or such Restricted Subsidiary may withdraw any Auction if the reply amounts are
insufficient to complete the purchase of a minimum principal amount of the Term
Loans designated in writing to the applicable Auction Manager by Holdings, the
Borrower or such Restricted Subsidiary (the “Minimum Purchase Condition”). No
Credit Party or any Restricted Subsidiary shall have any liability to any Lender
for any termination of such Auction as a result of its failure to satisfy one or
more of the conditions set forth above which are required to be met at the time
which otherwise would have been the time of purchase of Term Loans pursuant to
the such Auction, or for any termination of such Auction as a result of the
failure to satisfy the Minimum Purchase Condition, and any such failure shall
not result in any Event of Default hereunder. With respect to all purchases of
Term Loans made pursuant to this Section 2.19, (x) Holdings, the Borrower or
such Restricted Subsidiary shall pay on the settlement date of each such
purchase all accrued and unpaid interest (except to the extent otherwise set
forth in the relevant offering documents), if any, on the purchased Term Loans
up to the settlement date of such purchase and (y) such purchases (and the
payments made therefor and the cancellation of the purchased Term Loans, in each
case in connection therewith) shall not constitute voluntary or

 

-108-



--------------------------------------------------------------------------------

mandatory payments or prepayments for purposes of Sections 5.01, 5.02 or 13.06.
At the time of purchases of Term Loans pursuant to an Auction, the then
remaining Scheduled Repayments shall be reduced by the aggregate principal
amount (taking the face amount thereof) of Term Loans repurchased pursuant to
such Auction, with such reduction to be applied to such Scheduled Repayments on
a pro rata basis (based on the then remaining principal amount of each such
Scheduled Repayments).

(c) The Administrative Agent and the Lenders hereby consent to the Auctions and
the other transactions contemplated by this Section 2.19 (provided that no
Lender shall have an obligation to participate in any such Auctions) and hereby
waive the requirements of any provision of this Agreement (including, without
limitation, Sections 5.01, 5.02 and 13.06 (it being understood and acknowledged
that purchases of the Term Loans by Holdings, the Borrower or any Restricted
Subsidiary contemplated by this Section 2.19 shall not constitute Investments by
such Person)) or any other Credit Document that may otherwise prohibit any
Auction or any other transaction contemplated by this Section 2.19. The Auction
Manager acting in its capacity as such hereunder shall be entitled to the
benefits of the provisions of Section 12 and Section 13.01 mutatis mutandis as
if each reference therein to the “Administrative Agent” were a reference to the
Auction Manager, and the Administrative Agent and the Auction Manager shall
cooperate in a reasonable manner in connection therewith.

2.20 Open Market Purchases.

(a) Notwithstanding anything to the contrary contained in this Agreement or any
other Credit Document, Holdings, the Borrower or any of the Restricted
Subsidiaries may, at any time and from time to time, make open market purchases
of Term Loans (each, an “Open Market Purchase”), so long as the following
conditions are satisfied:

(i) no Event of Default shall have occurred and be continuing on the date of
such Open Market Purchase;

(ii) neither Holdings, the Borrower nor any Restricted Subsidiary shall use the
proceeds of any Revolving Borrowing to finance any such purchase; and

(iii) the aggregate principal amount (calculated on the face amount thereof) of
all Term Loans so purchased by Holdings, the Borrower or any of the Restricted
Subsidiaries shall automatically be cancelled and retired on the settlement date
of the relevant purchase (and may not be resold).

(b) With respect to all purchases of Term Loans made pursuant to this
Section 2.20, (x) Holdings, the Borrower or such Restricted Subsidiary shall pay
on the settlement date of each such purchase all accrued and unpaid interest, if
any, on the purchased Term Loans up to the settlement date of such purchase
(except to the extent otherwise set forth in the relevant purchase documents as
agreed by the respective selling Lender) and (y) such purchases (and the
payments made therefor and the cancellation of the purchased Term Loans, in each
case in connection therewith) shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 5.01, 5.02 or 13.06. At the time
of purchases of Term Loans pursuant to any Open Market Purchase, the then
remaining Scheduled Repayments shall be reduced by the aggregate principal
amount (taking the face amount thereof) of Term Loans repurchased pursuant to
such Open Market Purchase, with such reduction to be applied to such Scheduled
Repayments on a pro rata basis (based on the then remaining principal amount of
each such Scheduled Repayments).

 

-109-



--------------------------------------------------------------------------------

(c) The Administrative Agent and the Lenders hereby consent to the Open Market
Purchases contemplated by this Section 2.20 and hereby waive the requirements of
any provision of this Agreement (including, without limitation, Sections 5.01,
5.02 and 13.06 (it being understood and acknowledged that purchases of the Term
Loans by Holdings, the Borrower or any Restricted Subsidiary contemplated by
this Section 2.20 shall not constitute Investments by such Person)) or any other
Credit Document that may otherwise prohibit any Open Market Purchase by this
Section 2.20.

2.21 Ancillary Facilities.

(a) Availability of Ancillary Facilities.

(i) Any Revolving Lender may, upon the agreement of the Borrower and such
Revolving Lender, provide, directly or indirectly through one or more of its
Affiliates, one or more Ancillary Facilities on a bilateral basis in place of
all or a portion of such Revolving Lender’s unused Revolving Commitment. During
any period in which there are any Ancillary Commitments outstanding, for
purposes of computing (i) the obligation of Revolving Lenders to acquire,
purchase, refinance, fund participations in or make payments in respect of
Letters of Credit pursuant to Section 2.17 (including in connection with any
Letters of Credit issued prior to the effectiveness of the relevant Ancillary
Facilities) and the Pro Rata Share of the Outstanding Amount of all LC
Obligations, (ii) the payment of fees under Section 4.01, (iii) the obligation
of Revolving Lenders to make or convert any Revolving Loans or LC Disbursement
under Section 2.01(b), Section 2.04(b), Section 2.14(b), Section 2.15(a),
Section 2.17(d) and (e) and Section 2.21(c)(iv) (and any payments of principal,
interest or fees thereunder), (iv) reduction of Revolving Commitments under
Section 2.15(a) or (v) the reallocation of Defaulting Lender Commitments among
Non-Defaulting Lenders under Section 2.22, the “Pro Rata Share” of a Revolving
Lender under any applicable Tranche of Revolving Commitments, in each case,
shall be determined by calculating (1) the Revolving Commitments of that
Revolving Lender under the applicable Tranche minus the aggregate principal
amount of any Ancillary Commitments of that Revolving Lender and any of its
Affiliates provided in respect of such Tranche, divided by (2) the total
Revolving Commitments under the applicable Tranche for all Revolving Lenders
under such Tranche minus the aggregate principal amount of the Ancillary
Commitments of all Ancillary Lenders provided in respect of the applicable
Tranche.

(ii) Any Ancillary Borrower may implement any Ancillary Facility by providing,
not less than three (3) Business Days (or such shorter period as the
Administrative Agent may agree) prior to the Ancillary Commencement Date with
respect thereto, notice to the Administrative Agent that such Ancillary Facility
has been established and specifying:

(A) the Ancillary Commencement Date for such Ancillary Facility and the
scheduled expiration date thereof and the Tranche of Revolving Commitments in
respect of which such Ancillary Commitments are to be made available;

 

-110-



--------------------------------------------------------------------------------

(B) the type of such Ancillary Facility;

(C) the Ancillary Commitment (including the maximum amount of such Ancillary
Facility and the amount thereof) and, if such Ancillary Facility is
Multi-account Overdraft, the maximum gross amount (the “Designated Gross
Amount”) and the maximum net amount (the “Designated Net Amount”);

(D) the proposed currency or currencies of such Ancillary Facility;

(E) the identity of the relevant Ancillary Lender(s) (including whether any such
Ancillary Lender is a Revolving Lender or an Affiliate of a Revolving Lender);

(F) the identity of the proposed Ancillary Borrower, which, for the avoidance of
doubt may be any Credit Party (such borrower under an Ancillary Facility, an
“Ancillary Borrower”); and

(G) any other information the Administrative Agent may reasonably request in
connection with such Ancillary Facility;

provided that as of the Closing Date, each of the facilities set forth on
Schedule 2.21 shall be deemed to be an Ancillary Facility until the expiration
or termination thereof in accordance with the terms of such facilities and
hereof.

(iii) The Administrative Agent shall promptly notify the Revolving Lender
proposing to provide such Ancillary Facility and the other Revolving Lenders
under the applicable Tranche of Revolving Commitments of the establishment of
any Ancillary Facility under such Tranche and, subject to the satisfaction of
the requirements set forth in Section 2.21(b) below, (A) the relevant Lender (or
its Affiliate if appointed pursuant to clause (g) of this Section 2.21) will
constitute an Ancillary Lender and (B) such Ancillary Facility will be deemed to
be made available hereunder, in each case as of the Ancillary Commencement Date.

(iv) Notwithstanding anything to the contrary herein or in any other Credit
Document (including Section 13.12), no amendment or waiver of any term of any
Ancillary Facility shall require the consent of the Lender Creditors other than
the relevant Ancillary Lender except to the extent that such amendment or waiver
otherwise gives rise to a matter that would require an amendment of or waiver
under this Agreement (including, for the avoidance of doubt, under this
Section 2.21), in which case the provisions of Section 13.12 shall apply
thereto.

(b) Terms of Ancillary Facilities.

 

-111-



--------------------------------------------------------------------------------

(i) Except as provided below in this Section 2.21, the terms of any Ancillary
Facility will be agreed by the relevant Ancillary Lender and the relevant
Ancillary Borrower; provided that such terms (A) may only allow the relevant
Ancillary Borrower to use the Ancillary Facility, (B) may not permit the amount
of Ancillary Outstandings to exceed the Ancillary Commitment, (C) may not allow
the Ancillary Commitment of any Ancillary Lender (or its Affiliate) to exceed
the unused Revolving Commitments under the applicable Tranche of Revolving
Commitments of such Ancillary Lender (or its Affiliate) (before taking into
account the effect of the Ancillary Facility on such unused Revolving
Commitments), (D) shall require that the Ancillary Commitment in respect of such
Ancillary Facility will be reduced to zero, and that all Ancillary Outstandings
will be repaid (or Cash Collateralized or otherwise back-stopped in a manner
reasonably satisfactory to the relevant Ancillary Lender) on or prior to the
latest Maturity Date for the applicable Tranche of the Revolving Commitments (or
such date as the Revolving Commitments of the relevant Ancillary Lender (or its
Affiliate) are reduced to zero) and (E) shall otherwise be based upon normal
commercial terms at the time such Ancillary Facility is entered into (except as
varied by this Agreement).

(ii) If there is an inconsistency between any term of any Ancillary Facility and
any term of this Agreement, this Agreement shall prevail, except for (A) the
sentences of Section 2.08(d) and 4.01 that relate to the computations of fees
and interest being made on the basis of a year of a certain number of days,
which shall not prevail for purposes of calculating fees, interest, or
commission relating to any Ancillary Facility, (B) any Ancillary Facility
comprising more than one account, where the terms of the relevant Ancillary
Documents shall prevail to the extent required to permit the netting of balances
in respect of the relevant accounts and (C) where the relevant term of this
Agreement would be contrary to, or inconsistent with, the law governing the
relevant Ancillary Document, in which case the relevant term of this Agreement
shall be superseded by the terms of the relevant Ancillary Document to the
extent necessary to eliminate the subject conflict or inconsistency.

(iii) Notwithstanding anything to the contrary herein, in any other Credit
Document or in any Ancillary Document, no breach of any representation,
warranty, covenant or other term of (or default or event of default under) any
Ancillary Document shall be deemed to constitute, or result in, a breach of any
representation, warranty, covenant or other term of, or Default or Event of
Default under, this Agreement or any other Credit Document unless such breach,
default or event of default is also a breach of any representation, warranty or
covenant in, or other term of, this Agreement, or a Default or Event of Default
under Section 11.

(iv) Interest, commission and fees of Ancillary Facilities are as set forth in
Section 4.01(f).

(c) Repayment of Ancillary Facilities.

(i) Subject to Section 2.21(b)(i)(D) above, each Ancillary Commitment shall
terminate on the applicable Maturity Date for the Revolving Loans to which the
relevant Ancillary Commitment relates or such earlier date on which its expiry
date occurs or on which it is cancelled in accordance with the terms of this
Agreement.

 

-112-



--------------------------------------------------------------------------------

(ii) Upon the expiration or cancellation of any Ancillary Facility in accordance
with its terms or this Agreement (as applicable), the Ancillary Commitment of
the relevant Ancillary Lender shall be reduced to zero (and the unused Revolving
Commitment of such Ancillary Lender (or its Affiliates) shall be increased
accordingly, unless otherwise agreed by the applicable Revolving Lender and the
relevant Ancillary Borrower). Upon the making of one or more Revolving Loans as
provided below in an amount sufficient to repay the Ancillary Outstandings under
any Ancillary Facility, such Ancillary Facility shall be cancelled upon receipt
by the relevant Ancillary Lender of the proceeds thereof.

(iii) No Ancillary Lender may demand repayment, prepayment or cash
collateralization of any amounts made available or liabilities incurred by it
under any Ancillary Facility (except where the relevant Ancillary Facility is
provided on a net limit basis to the extent required to reduce the amount of the
Gross Outstandings of a Multi-account Overdraft to or towards an amount equal to
its Net Outstandings) unless (A) (x) the Maturity Date for Revolving Loans in
respect of the Tranche of Revolving Commitments under which the Ancillary
Facility has been established has occurred, (y) the total Revolving Exposure and
Ancillary Outstandings have become immediately due and payable or all Revolving
Commitments under the applicable Tranche have been terminated in accordance with
the terms of this Agreement or (z) the expiration date of the relevant Ancillary
Facility occurs, (B) it becomes unlawful in any applicable jurisdiction for the
relevant Ancillary Lender to perform its obligations under this Agreement or to
fund, issue or maintain its participation in the relevant Ancillary Facility or
(C) the Ancillary Outstandings (if any) under the relevant Ancillary Facility
may be refinanced in an equivalent amount by a Revolving Loan and the relevant
Ancillary Lender (or its relevant Affiliate, if applicable) provides sufficient
notice to permit the refinancing of such Ancillary Outstandings with a Revolving
Loan under the relevant Tranche of Revolving Commitments.

(iv) Notwithstanding anything to the contrary herein, for the purposes of
determining whether or not the Ancillary Outstandings under any Ancillary
Facility referenced in clause (c)(iii)(C) above may be refinanced by a Revolving
Loan, (A) the unused Revolving Commitment of the relevant Ancillary Lender (or
its Affiliate) under the relevant Tranche of Revolving Commitments will be
increased by the amount of its Ancillary Commitment in respect of such Ancillary
Facility unless otherwise agreed by the applicable Ancillary Borrower and the
Ancillary Lender and (B) unless the circumstances described in clauses
(c)(iii)(A)(x) or (y) above then exist, each Revolving Lender under the
applicable Tranche in respect of which such Ancillary Facility was established
shall be obligated to make a Revolving Loan to the relevant Ancillary Borrower
or Ancillary Borrowers for the purpose of refinancing the relevant Ancillary
Outstandings on a pro rata basis in accordance with its Pro Rata Share of the
Revolving Commitments under the applicable Tranche of Revolving Commitments
whether or not a Default or Event of Default exists or any other applicable
condition precedent is not satisfied subject to the proviso in clause (c)(iii)
above.

 

-113-



--------------------------------------------------------------------------------

(d) Ancillary Outstandings. Each relevant Ancillary Borrower and each Ancillary
Lender agrees with and for the benefit of each Revolving Lender that (i) the
Ancillary Outstandings under any Ancillary Facility provided by such Ancillary
Lender shall not exceed the Ancillary Commitment, (ii) where such Ancillary
Facility is a Multi-account Overdraft, (x) the Ancillary Outstandings under such
Ancillary Facility shall not exceed the Designated Net Amount applicable to such
Multi-account Overdraft and (y) the Gross Outstandings shall not exceed the
Designated Gross Amount applicable to such Ancillary Facility and (iii) with
respect to any Ancillary Facility that comprises an overdraft facility in which
a Designated Net Amount has been established, for the purposes of calculating
compliance with the Designated Net Amount, the Ancillary Lender providing such
Ancillary Facility shall only be obligated to take into account the credit
balances which it is permitted to take into account by then applicable law and
regulations relating to its reporting of exposures to applicable regulatory
authorities as netted for capital adequacy purposes. Notwithstanding any other
term of this Agreement, each Lender shall ensure that at all times its Revolving
Commitment is not less than the aggregate of its Ancillary Commitment (and the
Ancillary Commitment of its Affiliates).

(e) Adjustment for Ancillary Facilities upon Acceleration.

(i) Prior to the application of the provisions of clause (ii) below, an
Ancillary Lender that has provided a Multi-account Overdraft shall set-off any
Available Credit Balance on any account comprised in that Multi-account
Overdraft.

(ii) If the Administrative Agent takes any action under Section 11.02 or any
Event of Default described in Section 11.01(a) or 11.01(e) occurs, each
Revolving Lender (including each Ancillary Lender) shall promptly adjust (by
making or receiving (as the case may be) corresponding transfers of rights and
obligations under the Credit Documents relating to their Revolving Exposure and
Ancillary Outstandings, in each case, in respect of any applicable Tranche of
Revolving Commitments) their claims in respect of amounts outstanding to them
under any applicable Tranche of Revolving Commitments and each Ancillary
Facility in respect of such Tranche of Revolving Commitments to the extent
necessary to ensure that after such transfers, the claims relating to the
Revolving Exposure and Ancillary Outstandings of each Revolving Lender in each
case, in respect of any Tranche of Revolving Commitments bear the same
proportion to the claims relating to the Revolving Exposure and Ancillary
Outstandings of all Revolving Lenders under that Tranche of Revolving
Commitments as such Revolving Lender’s pro rata share of the total Revolving
Commitments for all Lenders under such Tranche, each as at the date on which the
Administrative Agent takes any action under Section 11.02 or any Event of
Default described in Section 11.01(a) or 11.01(e) occurs or upon any automatic
acceleration as provided for in the last paragraph of Section 11.01(a).

(iii) If an amount outstanding under an Ancillary Facility is a contingent
liability and that contingent liability becomes an actual liability or is
reduced to zero after the original adjustment is made under paragraph
(ii) above, then each Revolving Lender (including each Ancillary Lender) will
make a further adjustment (by making or receiving (as the case may be)
corresponding transfers of rights and obligations under the Credit Documents
relating to their Revolving Exposure and Ancillary Outstandings under any
applicable Tranche of Revolving Commitments to the extent necessary) to put
themselves in the position they would have been in had the original adjustment
been determined by reference to the actual liability or, as the case may be,
zero liability and not the contingent liability.

 

-114-



--------------------------------------------------------------------------------

(iv) Any transfer of rights and obligations relating to Revolving Exposure and
Ancillary Outstandings made pursuant to this Section 2.21(e) shall be made for a
purchase price in cash, payable at the time of transfer, in an amount equal to
such Revolving Exposure and Ancillary Outstandings.

(v) All calculations to be made pursuant to this Section 2.21(e) shall be made
by the Administrative Agent based upon information provided to it by the
Revolving Lenders (including Ancillary Lenders).

(vi) This Section 2.21 shall not obligate any Lender to accept the transfer of a
claim relating to an amount outstanding under an Ancillary Facility (i) that is
not denominated (pursuant to the relevant Credit Document) in U.S. Dollars or
another currency which is acceptable to that Lender and (ii) that would result
in that Lender holding an amount of Revolving Exposure and Ancillary
Outstandings which is greater in aggregate than the amount of its Revolving
Exposure.

(f) Information. Each Ancillary Borrower and each Ancillary Lender shall,
promptly upon the request of the Administrative Agent, provide the
Administrative Agent with any information relating to the operation of such
Ancillary Facility (including the amount of Ancillary Outstandings) as the
Administrative Agent may from time to time reasonably request (which information
shall be subject to compliance with Section 13.15).

(g) Affiliates of Lenders as Ancillary Lenders.

(i) Subject to the terms of this Agreement, an Affiliate of any Revolving Lender
may become an Ancillary Lender, in which case, to the extent the Ancillary
Facility established by such Affiliate was in respect of the same Tranche of
Revolving Commitments as the Revolving Commitments of such Revolving Lender,
such Revolving Lender and such Affiliate shall be treated as a single Revolving
Lender under the same Tranche of Revolving Commitments whose Revolving
Commitment under such Tranche is as set forth in Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Revolving Lender assumed its
Revolving Commitment or is assumed pursuant to Section 2.13 to the extent such
Revolving Commitment has not be terminated, reduced or transferred by it under
this Agreement; it being understood that the relevant Revolving Lender’s unused
Revolving Commitment will be reduced to the extent of the Ancillary Commitment
established by such Affiliate.

(ii) To the extent that this Agreement or any other Credit Document imposes any
obligation on any Ancillary Lender and such Ancillary Lender is an Affiliate of
a Revolving Lender and not a party thereto, the relevant Revolving Lender shall
ensure that such obligation is performed by such Affiliate in compliance with
the terms hereof or such other Credit Document.

 

-115-



--------------------------------------------------------------------------------

(h) Any credit balances taken into account by an Ancillary Lender when operating
a net limit in respect of any overdraft under an Ancillary Facility shall on
enforcement of the Credit Documents be applied first in reduction of the
overdraft provided under that Ancillary Facility in accordance with its terms.

2.22 Defaulting Lenders.

(a) Reallocation of Pro Rata Share; Amendments. For purposes of determining the
Revolving Lenders’ obligations to fund or acquire participations in Revolving
Loans or Letters of Credit, the Administrative Agent may exclude the Revolving
Commitments and Revolving Loans of any Defaulting Lender(s) from the calculation
of Pro Rata Shares; provided that such calculation shall not cause the aggregate
Revolving Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Revolving Commitment. A Defaulting Lender shall have no right to vote
on any amendment, waiver or other modification of a Credit Document, except as
provided in Section 13.12.

(b) Payments; Fees. The Administrative Agent may, in its discretion, receive and
retain any amounts payable to a Defaulting Lender under the Credit Documents,
and a Defaulting Lender shall be deemed to have assigned to the Administrative
Agent such amounts until all Obligations owing to the Administrative Agent,
Non-Defaulting Lenders and other Secured Creditors have been paid in full. The
Administrative Agent may apply such amounts to the Defaulting Lender’s defaulted
obligations, use the funds to Cash Collateralize such Lender’s Fronting
Exposure, or readvance the amounts to the Borrower hereunder. A Lender shall not
be entitled to receive any fees accruing hereunder during the period in which it
is a Defaulting Lender, and the unfunded portion of its Revolving Commitment
shall be disregarded for purposes of calculating the Commitment Fee under
Section 4.01(a). To the extent any LC Obligations owing to a Defaulting Lender
are reallocated to other Revolving Lenders, LC Participation Fees attributable
to such LC Obligations under Section 4.01(c) shall be paid to such other
Revolving Lenders. The Administrative Agent shall be paid all LC Participation
Fees attributable to LC Obligations that are not so reallocated.

(c) Cure. The Borrower, Administrative Agent and each Issuing Bank may agree in
writing that a Revolving Lender is no longer a Defaulting Lender. At such time,
Pro Rata Shares shall be reallocated without exclusion of such Lender’s
Revolving Commitments and Revolving Loans, and all outstanding Revolving Loans,
LC Obligations and other exposures under the Revolving Commitments shall be
reallocated among Revolving Lenders and settled by the Administrative Agent
(with appropriate payments by the reinstated Lender) in accordance with the
readjusted Pro Rata Shares. Unless expressly agreed by the Borrower,
Administrative Agent and each Issuing Bank, no reinstatement of a Defaulting
Lender shall constitute a waiver or release of claims against such Lender. The
failure of any Revolving Lender to fund a Loan, to make a payment in respect of
LC Obligations or otherwise to perform its obligations hereunder shall not
relieve any other Revolving Lender of its obligations, and no Revolving Lender
shall be responsible for default by another Revolving Lender.

 

-116-



--------------------------------------------------------------------------------

Section 3. [Intentionally Omitted].

Section 4. Fees; Reductions of Commitment.

4.01 Fees.

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent, for the
pro rata benefit of the Revolving Lenders (other than any Defaulting Lender), a
fee equal to the Applicable Commitment Fee Rate multiplied by the amount by
which the Revolving Commitments (other than Revolving Commitments of a
Defaulting Lender) exceed the average daily balance of (A) outstanding Revolving
Loans, (B) stated amount of outstanding Letters of Credit and (C) the Ancillary
Commitments during the applicable fiscal quarter (such fee, the “Commitment
Fee”). Such fee shall accrue commencing on the Closing Date, and will be payable
in arrears, on the last day of each fiscal quarter ending after the Closing Date
commencing with the first full fiscal quarter ending after the Closing Date and
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

(b) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, the fees set forth in the Engagement Letter or such
other fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

(c) LC and Fronting Fees. The Borrower agrees to pay (i) to the Administrative
Agent for the account of each Revolving Lender a participation fee (“LC
Participation Fee”) with respect to its participations in Letters of Credit,
which shall accrue at a rate equal to the Applicable Margin from time to time
used to determine the interest rate on LIBO Rate Revolving Loans pursuant to
Section 2.09, on the average daily amount of such Revolving Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Closing Date to but excluding the later
of (x) the date on which such Lender’s Revolving Commitment terminates and
(y) the date on which such Lender ceases to have any LC Exposure, and (ii) to
each Issuing Bank a fronting fee (“Fronting Fee”), which shall accrue at the
rate of 0.125% per annum on the average daily amount of the LC Exposure of such
Issuing Bank (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Closing Date to but
excluding the later of (x) the date of termination of the Revolving Commitments
and (y) the date on which there ceases to be any LC Exposure, as well as each
Issuing Bank’s standard and reasonable fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit issued by such Issuing
Bank or processing of drawings thereunder as agreed among the Borrower and such
Issuing Bank from time to time. LC Participation Fees and Fronting Fees accrued
to but excluding the last Business Day of March, June, September and December of
each year shall be payable on such last Business Day, commencing on the last
Business Day of the first full fiscal quarter after the Closing Date; provided
that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand (including
documentation reasonably supporting such request). Any other fees payable to the
Issuing Banks pursuant to this paragraph shall be payable within 10 days after
written demand (together with backup documentation supporting such reimbursement
request). All LC Participation Fees and Fronting Fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day, but excluding the last day).

 

-117-



--------------------------------------------------------------------------------

(d) All fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders (other than Defaulting Lenders), except that the Fronting Fees shall be
paid directly to the applicable Issuing Banks. Once paid, none of the fees shall
be refundable under any circumstances.

(e) At the time of the effectiveness of any Repricing Transaction that is
consummated (a) prior to the date that is six (6) months after the Closing Date,
the Borrower agrees to pay to the Administrative Agent, for the ratable account
of each Term Lender with outstanding Initial Term Loans that are repaid or
prepaid (and/or converted) pursuant to such Repricing Transaction (including, if
applicable, each Term Lender that withholds its consent to a Repricing
Transaction of the type described in clause (2) of the definition thereof and is
replaced as a non-consenting Lender under Section 2.13), a fee in an amount
equal to 1.00% of (x) in the case of a Repricing Transaction of the type
described in clause (1) of the definition thereof, the aggregate principal
amount of all Initial Term Loans prepaid (or converted) by the Borrower in
connection with such Repricing Transaction and (y) in the case of a Repricing
Transaction of the type described in clause (2) of the definition thereof, the
aggregate principal amount of all Initial Term Loans outstanding with respect to
the Borrower on such date that are subject to an effective reduction of the
Applicable Margin pursuant to such Repricing Transaction and (b) on the date
that is six (6) months after the Closing Date and thereafter, 0%. Such fees
shall be due and payable upon the date of the effectiveness of such Repricing
Transaction.

(f) Ancillary Facilities. The rate and time for payment of interest, commission,
fees and other remuneration in respect of each Ancillary Facility shall be
determined by agreement between the relevant Ancillary Lender and the borrower
of that Ancillary Facility based upon normal market rates and terms.

4.02 Reduction of Commitments.

(a) The Revolving Commitments and the LC Commitment shall automatically
terminate on the applicable Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) any such reduction shall be in an
amount that is an integral multiple of $1,000,000 and (ii) the Revolving
Commitments shall not be terminated or reduced if after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 5.01,
the Aggregate Exposures would exceed the Aggregate Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Commitments under paragraph (b) of this
Section 4.02 at least two (2) Business Days (or such shorter period as the
Administrative Agent may agree to in its sole and absolute discretion) prior to
the effective date of such termination or reduction, specifying such election
and the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by

 

-118-



--------------------------------------------------------------------------------

the Borrower pursuant to this Section 4.02(c) shall be irrevocable except that,
to the extent delivered in connection with a refinancing of the Obligations,
such notice shall not be irrevocable until such refinancing is closed and
funded. Any effectuated termination or reduction of the Aggregate Commitments
shall be permanent. Each reduction of the Aggregate Commitments shall be made
ratably among the Lenders in accordance with their respective Revolving
Commitments.

(d) In addition to any other mandatory commitment reductions pursuant to this
Section 4.02, the Total Initial Term Loan Commitment shall terminate in its
entirety on the Closing Date after the funding of all Initial Term Loans on such
date.

(e) In addition to any other mandatory commitment reductions pursuant to this
Section 4.02, the Total Incremental Term Loan Commitment pursuant to an
Incremental Amendment (and the Incremental Term Loan Commitment of each Lender
with such a Commitment) shall terminate in its entirety on the Incremental Term
Loan Borrowing Date for such Total Incremental Term Loan Commitment after the
funding of all relevant Incremental Term Loans on such date.

(f) Each reduction to the Total Initial Term Loan Commitment and the Total
Incremental Term Loan Commitment under a given Tranche pursuant to this
Section 4.02 as provided above (or pursuant to Section 5.02) shall be applied
proportionately to reduce the Initial Term Loan Commitment or the Incremental
Term Loan Commitment under such Tranche, as the case may be, of each Lender with
such a Commitment.

Section 5. Prepayments; Payments; Taxes.

5.01 Voluntary Prepayments.

(a) The Borrower shall have the right to prepay the Term Loans of any Tranche,
without premium or penalty (other than as provided in Section 4.01(e)), in whole
or in part at any time and from time to time on the following terms and
conditions: (i) the Borrower shall give the Administrative Agent at its Notice
Office written notice of its intent to prepay all of the Term Loans, or in the
case of any partial prepayment, the Tranche of Term Loans to be prepaid, the
amount of the Term Loans to be prepaid, the Types of Term Loans to be repaid,
the manner in which such prepayment shall apply to reduce the Scheduled
Repayments and, in the case of LIBO Rate Loans, the specific Borrowing or
Borrowings pursuant to which made, which notice shall be given by the Borrower
(x) prior to 12:00 Noon (New York City time) (or such later period as the
Administrative Agent may agree to in its sole and absolute discretion) at least
one (1) Business Day prior to the date of such prepayment in the case of Term
Loans maintained as Base Rate Loans and (y) prior to 12:00 Noon (New York City
time) at least three (3) Business Days (or such later period as the
Administrative Agent may agree to in its sole and absolute discretion) prior to
the date of such prepayment in the case of LIBO Rate Loans (or, in the case of
clauses (x) and (y), such shorter period as the Administrative Agent shall agree
in its sole and absolute discretion), and be promptly transmitted by the
Administrative Agent to each of the Lenders; (ii) each partial prepayment of
Term Loans pursuant to this Section 5.01(a) shall be in an aggregate principal
amount of at least $1,000,000 or such lesser amount as is acceptable to the
Administrative Agent; provided that if any partial prepayment of LIBO Rate Loans
made pursuant to any Borrowing shall reduce the outstanding principal amount of
LIBO Rate Loans made pursuant to such Borrowing

 

-119-



--------------------------------------------------------------------------------

to an amount less than the Minimum Borrowing Amount, then if such Borrowing is a
Borrowing of LIBO Rate Loans, such Borrowing shall automatically be converted
into a Borrowing of Base Rate Loans and any election of an Interest Period with
respect thereto given by the Borrower shall have no force or effect; (iii) each
prepayment pursuant to this Section 5.01(a) in respect of any Term Loans made
pursuant to a Borrowing shall be applied pro rata among such Term Loans;
provided that it is understood and agreed that this clause (iii) may be modified
as expressly provided in Section 2.14 in connection with an Extension Amendment;
and (iv) each prepayment of principal of Term Loans of a given Tranche pursuant
to this Section 5.01(a) shall be applied as directed by the Borrower in the
applicable notice of prepayment delivered pursuant to this Section 5.01(a) or,
if no such direction is given, in direct order of maturity. Notwithstanding
anything to the contrary contained in this Agreement, any such notice of
prepayment pursuant to this Section 5.01(a) may state that it is conditioned
upon the occurrence or non-occurrence of any event specified therein (including
the effectiveness of other credit facilities, the occurrence of a Change of
Control or any similar event), in which case such notice may be revoked by the
Borrower (by written notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.

(b) In the event (i) of a refusal by a Lender to consent to proposed changes,
amendments, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders (or, the Required Term Lenders,
as applicable) as (and to the extent) provided in Section 13.12 or (ii) any
Lender becomes a Defaulting Lender, the Borrower may, upon three (3) Business
Days’ prior written notice to the Administrative Agent at the Notice Office (or
such shorter notice as may be agreed by the Administrative Agent) repay all Term
Loans of such Lender, together with accrued and unpaid interest, Fees and other
amounts owing to such Lender in accordance with, and subject to the requirements
of, Section 13.12, so long as, in the case of any repayment pursuant to
clause (i) hereof, the consents, if any, required under Section 13.12 in
connection with the repayment pursuant to such clause (i) have been obtained.
Each prepayment of any Term Loan pursuant to this Section 5.01(b) shall reduce
the then remaining Scheduled Repayments of the applicable Tranche of Term Loans
on a pro rata basis (based upon the then remaining unpaid principal amounts of
Scheduled Repayments of the respective Tranche after giving effect to all prior
reductions thereto).

(c) The Borrower shall have the right at any time and from time to time to
prepay, without premium or penalty, any Revolving Borrowing, in whole or in
part, subject to the requirements of Sections 5.02(l) and (m); provided that
each partial prepayment shall be in an amount that is an integral multiple of
$100,000.

5.02 Mandatory Repayments.

(a) (i) In addition to any other mandatory repayments pursuant to this
Section 5.02, the Borrower shall be required to repay to the Administrative
Agent for the ratable account of the applicable Term Lenders the aggregate
principal amount of all Initial Term Loans outstanding in consecutive quarterly
installments as follows which installments shall, to the extent applicable, be
reduced as provided in this Agreement, including in Section 2.19, 2.20, 5.01
or 5.02(g), or as a result of the application of prepayments or otherwise in
connection with any Extension as provided in Section 2.14, or be increased as a
result of any increase in the amount of the Initial Term Loans pursuant to
Section 2.15 (such increased amortization payments to be calculated in the same
manner (and on the same basis) as the schedule set forth below for the Initial
Term Loans made on the Closing Date) (each of the repayments required pursuant
to this Section 5.02 a “Scheduled Repayment”):

 

Date

  

Amount

The last Business Day of each fiscal quarter ending prior to the Initial
Maturity Date for Initial Term Loans starting with the fiscal quarter ending on
June 30, 2020    0.25% of the aggregate principal amount of the aggregate
initial principal amount of the Initial Term Loans on the Closing Date Initial
Maturity Date for Initial Term Loans    All unpaid aggregate principal amounts
of any outstanding Initial Term Loans

 

-120-



--------------------------------------------------------------------------------

(ii) The Borrower shall repay to the Revolving Lenders on the Maturity Date for
the Closing Date Revolving Commitments the aggregate principal amount of all
Revolving Loans outstanding on such date.

(b) In addition to any other mandatory repayments pursuant to this Section 5.02,
the Borrower shall be required to make, with respect to each new Tranche (i.e.,
other than Initial Term Loans, which are addressed in the preceding clause (a))
of Term Loans to the extent then outstanding, scheduled amortization payments of
such Tranche of Term Loans to the extent, and on the dates and in the principal
amounts, set forth in the Incremental Amendment, Refinancing Term Loan Amendment
or Extension Amendment applicable thereto.

(c) In addition to any other mandatory repayments pursuant to this Section 5.02,
within 10 days following each date on or after the Closing Date upon which
Holdings or any of the Restricted Subsidiaries receives any cash proceeds from
any issuance or incurrence of Indebtedness (other than Indebtedness permitted to
be incurred pursuant to Section 10.04 (other than Refinancing Term Loans and
Refinancing Notes)), an amount equal to 100% of the Net Debt Proceeds therefrom
shall be applied as a mandatory repayment in accordance with the requirements of
Sections 5.02(g) and (h).

(d) In addition to any other mandatory repayments pursuant to this Section 5.02,
within ten (10) Business Days following each date on or after the Closing Date
upon which Holdings or any of the Restricted Subsidiaries receives any Net Sale
Proceeds from any Asset Sale in excess of $63,600,000 individually, and
$127,200,000 in the aggregate of such Net Sale Proceeds in any fiscal year, an
amount equal to 100% (as may be adjusted pursuant to the first proviso below) of
the Net Sale Proceeds therefrom shall be applied as a mandatory repayment in
accordance with the requirements of Sections 5.02(g) and (h); provided that,
such repayment percentage shall be reduced from 100% to 50% or 0% if, on a Pro
Forma Basis after giving effect to such Asset Sale and the use of proceeds
therefrom, the Consolidated First Lien Net Leverage Ratio would be equal to or
less than 4.00:1.00 or 3.50:1.00, respectively (any Net Sale Proceeds in respect
of any such Asset Sale not required to be applied in accordance with this
Section 5.02(d), as a result of the application of this proviso, together with
any Net Insurance Proceeds in respect of any Recovery Event not required to be
applied in accordance with Section 5.02(f), shall collectively constitute
“Retained Asset Sale Proceeds”). Notwithstanding the foregoing, Holdings or such
Restricted Subsidiary may apply all or a portion of such Net Sale Proceeds that
would otherwise be required to be applied as a mandatory repayment hereunder to
reinvest in one or more

 

-121-



--------------------------------------------------------------------------------

businesses, assets (other than working capital assets), properties or capital
expenditures, in each case used or useful in the business of Holdings and the
Restricted Subsidiaries within 18-months following the date of receipt of such
Net Sale Proceeds (or, if within such 18-month period, Holdings or any of the
Restricted Subsidiaries enters into a binding commitment to so reinvest such Net
Sale Proceeds, within 180 days following such 18-month period during which the
Borrower so committed to such plan of reinvestment); provided, further, that if
within 18-months (or, to the extent applicable, 24 months) after the date of
receipt by Holdings or such Restricted Subsidiary of such Net Sale Proceeds,
Holdings or such Restricted Subsidiary has not so used all or a portion of such
Net Sale Proceeds that would otherwise be required to be applied as a mandatory
repayment hereunder, an amount equal to the remaining portion of such Net Sale
Proceeds that would otherwise be required to be applied as a mandatory repayment
hereunder shall be applied as a mandatory repayment in accordance with the
requirements of Sections 5.02(g) and (h) on the last day of such 18-month (or,
to the extent applicable, 24-month) period.

(e) In addition to any other mandatory repayments pursuant to this Section 5.02,
on each Excess Cash Flow Payment Date, an amount equal to the remainder of
(i) the Applicable ECF Prepayment Percentage of the Excess Cash Flow for the
related Excess Cash Flow Payment Period (such amount, the “ECF Prepayment
Amount”) less (ii) the aggregate amount of all (x) voluntary prepayments and
debt buybacks (including buybacks and prepayments in connection with
Section 5.01(b)) of Term Loans, Refinancing Notes and Indebtedness incurred
pursuant to Section 10.04(xxvii) and secured by a Lien on the Collateral ranking
senior or pari passu with the Lien on the Collateral securing the Indebtedness
(limited, in the case of any voluntary prepayment in accordance with the
provisions of Section 2.19 or Section 2.20 or similar provisions in the
definitive documentation with respect to such Refinancing Notes or other
Indebtedness, to the cash payment made by any Credit Party or Restricted
Subsidiary therefor) and (y) prepayments (including pursuant to Section 2.14,
2.19 or Section 2.20) of Revolving Loans or any other revolving credit facility
secured by a Lien on the Collateral ranking senior or pari passu with the Lien
on the Collateral securing the Indebtedness hereunder in each case, to the
extent accompanied by a permanent reduction in commitments therefor and not
financed with the incurrence of other long-term Indebtedness, during such Excess
Cash Flow Payment Period shall be applied as a mandatory repayment in accordance
with the requirements of Sections 5.02(g) and (h); provided, that a mandatory
prepayment pursuant to this Section 5.02(e) shall only be required to the extent
the ECF Prepayment Amount is equal to the greater of $31,800,000 and 10% of LTM
Consolidated EBITDA (measured at the time of such payment) with only the ECF
Prepayment Amount in excess of such amount required to be so applied or used to
make mandatory repayments hereunder.

(f) In addition to any other mandatory repayments pursuant to this Section 5.02,
within 10 days following each date on or after the Closing Date upon which
Holdings, the Borrower or any of the Restricted Subsidiaries receives any Net
Insurance Proceeds from any Recovery Event in excess of $63,600,000
individually, and $127,200,000 in the aggregate of such Net Insurance Proceeds
in any fiscal year, an amount equal to 100% (as may be adjusted pursuant to the
first proviso below) of the Net Insurance Proceeds from such Recovery Event
shall be applied as a mandatory repayment in accordance with the requirements of
Sections 5.02(g) and (h); provided that, such repayment percentage shall be
reduced from 100% to 50% or 0% if, on a Pro Forma Basis after giving effect to
such Recovery Event and the use of proceeds therefrom, the Consolidated First
Lien Net Leverage Ratio would be equal to or less than 4.00:1.00 or 3.50:1.00,
respectively (any Net Insurance Proceeds in respect of any such Recovery Event
not required to

 

-122-



--------------------------------------------------------------------------------

be applied in accordance with this Section 5.02(f), as a result of the
application of this proviso, together with any Net Sale Proceeds not required to
be applied in accordance with Section 5.02(d), shall collectively constitute
Retained Asset Sale Proceeds). Notwithstanding the foregoing, the Borrower may
apply such Net Insurance Proceeds that would otherwise be required to be applied
as a mandatory repayment hereunder to reinvest in one or more businesses, assets
(other than working capital assets), or property or capital expenditures, in
each case used or useful in the business of Holdings and the Restricted
Subsidiaries within 18-months following the date of receipt of such proceeds
(or, if within such 18-month period, Holdings or any of the Restricted
Subsidiaries enters into a binding commitment to so reinvest in such Net Sale
Proceeds, within 180 days following such 18-month period during which Holdings
or such Restricted Subsidiary so committed to such plan of reinvestment);
provided, further, that if within 18-months (or, to the extent applicable,
24 months) after the date of receipt by Holdings or any of the Restricted
Subsidiaries of such Net Insurance Proceeds, Holdings or any of the Restricted
Subsidiaries have not so used all or a portion of such Net Insurance Proceeds
that would otherwise be required to be applied as a mandatory repayment
hereunder, an amount equal to the remaining portion of such Net Insurance
Proceeds that would otherwise be required to be applied as a mandatory repayment
hereunder shall be applied as a mandatory repayment in accordance with the
requirements of Sections 5.02(g) and (h) on the last day of such 18-month (or,
to the extent applicable, 24 month) period, as the case may be.

(g) Each amount required to be applied pursuant to Sections 5.02(c), (d),
(e) and (f) in accordance with this Section 5.02(g) shall be applied to repay
the outstanding principal amount of Term Loans, with each Tranche of then
outstanding Term Loans to be allocated its Term Loan Percentage of each amount
so required to be applied; provided that to the extent any Permitted Pari Passu
Notes or Permitted Pari Passu Loans, as applicable, (or any Permitted
Refinancing Indebtedness in respect thereof that is secured on a pari passu
basis with the Obligations) requires any mandatory prepayment or repurchase from
any Net Sale Proceeds or Net Insurance Proceeds that would otherwise be required
to be applied to prepay Term Loans in accordance with clause (d) or (f) above,
up to a pro rata portion (based on the aggregate principal amount of Term Loans
and such pari passu secured Indebtedness then outstanding) of such Net Sale
Proceeds or Net Insurance Proceeds that would otherwise be required to prepay
Term Loans in accordance with clause (d) or (f) above may be applied to prepay
or repurchase such pari passu secured Indebtedness in lieu of prepaying Term
Loans as provided above. Prepayments pursuant to Section 5.02(c) shall be
applied to the Tranche or Tranches of Term Loans selected by the Borrower.
Except as otherwise provided below, all repayments of outstanding Term Loans of
a given Tranche pursuant to Sections 5.02(c), (d), (e) and (f) (and applied
pursuant to this clause (g)) shall be applied, without premium or penalty,
subject to clause (h) below, first, to fees and reimbursable expenses of the
Administrative Agent then due and payable pursuant to the Credit Documents;
second, to interest then due and payable on the Term Loans and third to reduce
the Scheduled Repayments of the applicable Tranche as directed by the Borrower
(and if not so directed, in direct order of maturity of such Scheduled
Repayments).

(h) With respect to each repayment of Term Loans required by this Section 5.02,
the Borrower may (subject to the priority payment requirements of
Section 5.02(g)) designate the Types of Term Loans of the applicable Tranche
which are to be repaid and, in the case of LIBO Rate Loans, the specific
Borrowing or Borrowings of the applicable Tranche pursuant to which such LIBO
Rate Loans were made; provided that: (i) repayments of LIBO Rate Loans pursuant

 

-123-



--------------------------------------------------------------------------------

to this Section 5.02 may only be made on the last day of an Interest Period
applicable thereto unless all such LIBO Rate Loans of the applicable Tranche
with Interest Periods ending on such date of required repayment and all Base
Rate Loans of the applicable Tranche have been paid in full; and (ii) each
repayment of any Term Loans made pursuant to a Borrowing shall be applied pro
rata among such Term Loans. In the absence of a designation by the Borrower as
described in the preceding sentence, the Administrative Agent shall, subject to
the above, make such designation in its sole discretion.

(i) In addition to any other mandatory repayments pursuant to this Section 5.02,
all then outstanding Term Loans of any Tranche of Term Loans shall be repaid in
full on the Maturity Date for such Tranche of Term Loans.

(j) Notwithstanding any other provisions of this Section 5.02, (i) to the extent
that any or all of the Net Sale Proceeds of any Asset Sale by a Foreign
Subsidiary (a “Foreign Asset Sale”), the Net Insurance Proceeds of any Recovery
Event incurred by a Foreign Subsidiary (a “Foreign Recovery Event”) or Excess
Cash Flow attributable to Foreign Subsidiaries are prohibited or delayed by
applicable local law, rule or regulation or applicable organizational documents
of such Foreign Subsidiary from being repatriated to the United States, an
amount equal to the portion of such Net Sale Proceeds, Net Insurance Proceeds or
Excess Cash Flow so affected will not be required to be applied to repay Term
Loans at the times provided in this Section 5.02 so long, but only so long, as
the applicable local law, rule or regulation or applicable organizational
documents of such Foreign Subsidiary will not permit repatriation to the United
States (the Borrower hereby agreeing to use all commercially reasonable efforts
to overcome or eliminate any such restrictions on repatriation and/or minimize
any such costs of prepayment, and if within one year following the date on which
the respective prepayment would otherwise have been required such repatriation
of any of such affected Net Sale Proceeds, Net Insurance Proceeds or Excess Cash
Flow is permitted under the applicable local law, rule or regulation or
applicable organizational documents of such Foreign Subsidiary, an amount equal
to such Net Sale Proceeds, Net Insurance Proceeds or Excess Cash Flow will be
promptly applied (net of additional taxes that would be payable or reserved
against as a result of repatriating such amounts and additional costs relating
to such repatriation) to the repayment of the Term Loans pursuant to this
Section 5.02 or (ii) to the extent that the Borrower has reasonably determined
in good faith that repatriation of any of or all the Net Sale Proceeds of any
Foreign Asset Sale, Net Insurance Proceeds of any Foreign Asset Sale or Foreign
Recovery Event or Foreign Subsidiary Excess Cash Flow would have material
adverse tax cost consequences (including the imposition of material withholding
taxes), the amount of such Net Sale Proceeds, Net Insurance Proceeds or Excess
Cash Flow so affected will not be required to be applied to repay Term Loans at
the times provided in this Section 5.02.

(k) The Borrower shall notify the Administrative Agent in writing of any
mandatory repayment of Term Loans required to be made pursuant to
Section 5.02(d), (e) or (f) at least three (3) Business Days prior to the date
of such repayment. Each such notice shall specify the date of such repayment and
provide the amount of such repayment. The Administrative Agent will promptly
notify the Lenders of the contents of the Borrower’s repayment notice and of
such Lender’s pro rata share of any repayment. Each Lender may reject all or a
portion of its pro rata share of any mandatory repayment (such declined amounts,
the “Declined Proceeds”) of Term Loans required to be made pursuant to
Section 5.02(d), (e) or (f) by providing written notice (each, a “Rejection
Notice”) to the Administrative Agent and the Borrower no later than 5:00 p.m.
(New York

 

-124-



--------------------------------------------------------------------------------

City time) on the Business Day after the date of such Lender’s receipt of notice
from the Administrative Agent regarding such repayment. Each Rejection Notice
from a given Lender shall specify the principal amount of the mandatory
repayment of Term Loans to be rejected by such Lender. If a Lender fails to
deliver such Rejection Notice to the Administrative Agent within the time frame
specified above or such Rejection Notice fails to specify the principal amount
of the Term Loans to be rejected, any such failure will be deemed an acceptance
of the total amount of such mandatory repayment of Term Loans to which such
Lender is otherwise entitled. The aggregate amount of Declined Proceeds retained
by the Borrower is referred to herein as “Retained Declined Proceeds”.

(l) Revolving Loan Prepayments.

(i) In the event of the termination of all the Revolving Commitments, the
Borrower shall, on the date of such termination, repay or prepay all the
outstanding Revolving Borrowings and Cash Collateralize or backstop on terms
reasonably satisfactory to the Administrative Agent the LC Exposure in
accordance with Section 2.17(j).

(ii) In the event of any partial reduction of the Revolving Commitments, then
(A) at or prior to the effective date of such reduction, the Administrative
Agent shall notify the Borrower and the Revolving Lenders of the Aggregate
Exposures after giving effect thereto and (B) if the Aggregate Exposures would
exceed the Aggregate Commitments, then in effect, after giving effect to such
reduction, then the Borrower shall, on the date of such reduction, first, repay
or prepay Revolving Borrowings and second, replace or Cash Collateralize
outstanding Letters of Credit in accordance with the procedures set forth in
Section 2.17(j), in an amount sufficient to eliminate such excess.

(iii) In the event that the Aggregate Exposures at any time exceeds the
Aggregate Commitments then in effect, the Borrower shall, immediately after
demand, apply an amount equal to such excess to prepay the Revolving Loans and
any interest accrued thereon, in accordance with this Section 5.02(l)(iii). The
Borrower shall, first, repay or prepay Revolving Borrowings, and second, replace
or Cash Collateralize outstanding Letters of Credit in accordance with the
procedures set forth in Section 2.17(j), in an amount sufficient to eliminate
such excess.

(iv) In the event that the aggregate LC Exposure exceeds the LC Commitment then
in effect, the Borrower shall, without notice or demand, immediately replace or
Cash Collateralize outstanding Letters of Credit in accordance with the
procedures set forth in Section 2.17(j), in an amount sufficient to eliminate
such excess.

(m) Application of Prepayments.

(i) Prior to any optional or mandatory prepayment of Revolving Borrowings
hereunder, the Borrower shall select the Revolving Borrowing or Revolving
Borrowings to be prepaid and shall specify such selection in the notice of such
prepayment pursuant to this paragraph (i) of this Section 5.02(m). Except as
provided in Section 5.02(l)(ii) or Section 5.02(l)(iii) hereof, all mandatory
prepayments of Revolving Loans shall be applied as follows: first, to fees and
reimbursable expenses of the Administrative Agent then due

 

-125-



--------------------------------------------------------------------------------

and payable pursuant to the Credit Documents; second, to interest then due and
payable on the Revolving Loans and other amounts due pursuant to Sections 2.11
and 5.04; third, to the principal balance of the Revolving Loans until the same
have been prepaid in full; fourth, to Cash Collateralize all LC Exposure plus
any accrued and unpaid interest thereon (to be held and applied in accordance
with Section 2.17(j) hereof); fifth, to all other Obligations pro rata in
accordance with the amounts that such Lender certifies is outstanding; and
sixth, as required by any First Lien/Second Lien Intercreditor Agreement or, in
the absence of any such requirement, returned to the Borrower or to such party
as otherwise required by law.

(ii) Amounts to be applied pursuant to this Section 5.02(m) to the prepayment of
Revolving Loans shall be applied, as applicable, first to reduce outstanding
Base Rate Loans. Any amounts remaining after each such application shall be
applied to prepay LIBO Rate Loans. Notwithstanding the foregoing, if the amount
of any prepayment of Revolving Loans required under this Section 5.02(m) shall
be in excess of the amount of the Base Rate Loans at the time outstanding, only
the portion of the amount of such prepayment that is equal to the amount of such
outstanding Base Rate Loans shall be immediately prepaid and, at the election of
the Borrower, the balance of such required prepayment shall be either
(A) deposited in the LC Collateral Account and applied to the prepayment of LIBO
Rate Loans on the last day of the then next-expiring Interest Period for LIBO
Rate Loans (with all interest accruing thereon for the account of the Borrower)
or (B) prepaid immediately, together with any amounts owing to the Lenders under
Section 13.06. Notwithstanding any such deposit in the LC Collateral Account,
interest shall continue to accrue on such Loans until prepayment.

(n) Notice of Prepayment. The Borrower shall notify the Administrative Agent by
telephone (confirmed by telecopy) of any prepayment of Revolving Loans hereunder
(i) in the case of prepayment of a Revolving Borrowing of LIBO Rate Loans, not
later than 1:00 p.m. (New York City time), three (3) Business Days (or such
shorter period as the Administrative Agent may agree) before the date of
prepayment or (ii) in the case of prepayment of a Revolving Borrowing of Base
Rate Loans, not later than 4:00 p.m. (New York City time), on the date of
prepayment. Each such notice shall specify the prepayment date, the principal
amount of each Revolving Borrowing or portion thereof to be prepaid and, in the
case of a mandatory prepayment, a reasonably detailed calculation of the amount
of such prepayment. Each notice of prepayment pursuant to this clause (n) shall
be irrevocable, except that the Borrower may, by subsequent notice to the
Administrative Agent, revoke any such notice of prepayment if such notice of
revocation is received not later than 10:00 a.m. (New York City time) on the day
on which such prepayment is scheduled to occur and, provided that (i) the
Borrower reimburses each Lender pursuant to Section 3.02 for any funding losses
within five (5) Business Days after receiving written demand therefor and
(ii) the amount of Loans as to which such revocation applies shall be deemed
converted to (or continued as, as applicable) Base Rate Loans in accordance with
the provisions of Section 2.09 as of the date of notice of revocation (subject
to subsequent conversion in accordance with the provisions of this Agreement).
Promptly following receipt of any such notice, the Administrative Agent shall
advise the Revolving Lenders of the contents thereof. Each partial prepayment of
any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment. Each prepayment of a Revolving Borrowing shall be applied
ratably to the Revolving Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.08.

 

-126-



--------------------------------------------------------------------------------

5.03 Method and Place of Payment. All payments under this Agreement and under
any Note shall be made (i) to the Administrative Agent at its Notice Office for
the account of the Lender or Lenders entitled thereto, or, except as otherwise
specifically provided herein, directly to such Lender or Lenders, in each case
not later than 2:00 p.m. (New York City time) on the date when due (or, in
connection with any prepayment of all outstanding Loans, such later time on the
specified prepayment date as the Administrative Agent may agree), (ii) in
U.S. Dollars (or, in the case of the Ancillary Facility denominated in another
currency, such other currency) in immediately available funds and (iii) free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Any payment received after such time on such date referred
to in the first sentence of this Section 5.03 shall, at the option of the
Administrative Agent, be deemed to have been received on the next Business Day.
Whenever any payment to be made hereunder or under any Note shall be stated to
be due on a day which is not a Business Day, the due date thereof shall be
extended to the next succeeding Business Day and, with respect to payments of
principal, interest shall be payable at the applicable rate during such
extension. Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

5.04 Net Payments.

(a) All payments made by or on account of any Credit Party under any Credit
Document shall be made free and clear of, and without deduction or withholding
for, any Taxes, except as required by applicable Requirements of Law. If any
Taxes are required to be withheld or deducted from any such payments, then the
Credit Parties jointly and severally agree that (i) to the extent such deduction
or withholding is on account of an Indemnified Tax or Other Tax, the sum payable
by the applicable Credit Party shall be increased as necessary so that after all
required deductions or withholding (including deduction or withholdings
applicable to additional sums payable under this Section 5.04) have been made by
the applicable withholding agent, the applicable Lender (or, in the case of
payments made to the Administrative Agent for its own account, the
Administrative Agent) receives an amount equal to the sum it would have received
had no such deductions or withholdings been made, (ii) the applicable
withholding agent will make such deductions or withholdings, and (iii) the
applicable withholding agent shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law. In addition, the Credit Parties shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law. The Credit
Parties will furnish to the

 

-127-



--------------------------------------------------------------------------------

Administrative Agent within 45 days after the date the payment by any of them of
any Taxes is due pursuant to applicable law certified copies of tax receipts
evidencing such payment by the applicable Credit Party. The Credit Parties
jointly and severally agree to indemnify and hold harmless the Administrative
Agent and each Lender, and reimburse the Administrative Agent and each Lender,
within ten (10) Business Days of written request therefor, for the amount of any
Indemnified Taxes or Other Taxes (including any Indemnified Taxes or Other Taxes
imposed on amounts payable under this Section 5.04) payable or paid by the
Administrative Agent or such Lender or required to be withheld or deducted from
a payment to the Administrative Agent or such Lender, and any reasonable
out-of-pocket expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.

(b) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to any payments made under any Credit Document shall deliver to
the Borrower and the Administrative Agent, at the time or times reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrower or the
Administrative Agent, certifying as to any entitlement of such Lender to an
exemption from, or a reduced rate of, withholding Tax. In addition, each Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such other
documentation prescribed by applicable Requirements of Law or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent to determine whether such Lender is subject
to backup withholding or information reporting requirements. Each Lender shall,
whenever a lapse in time or change in circumstances renders any such
documentation (including any specific documents required below in
Section 5.04(c)) expired, obsolete or inaccurate in any respect, deliver
promptly to the Borrower and the Administrative Agent updated or other
appropriate documentation (including any new documentation reasonably requested
by the Borrower or the Administrative Agent) or promptly notify the Borrower and
the Administrative Agent in writing of its legal ineligibility to do so.

(c) Without limiting the generality of Section 5.04(b): (x) Each Lender that is
not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) shall deliver to the Borrower and the Administrative Agent on or prior
to the Closing Date or, in the case of a Lender that is an assignee or
transferee of an interest under this Agreement pursuant to Section 2.13
or 13.04(b) (unless the relevant Lender was already a Lender hereunder
immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender, whichever of the following is applicable
(i) two accurate and complete original signed copies of Internal Revenue Service
Form W-8BEN (or successor form) or Form W-8BEN-E (or successor form) claiming
eligibility for benefits of an income tax treaty to which the United States is a
party or Form W-8ECI (or successor form), or (ii) in the case of a Lender
claiming exemption from U.S. federal withholding tax under Section 871(h)
or 881(c) of the Code with respect to payments of “portfolio interest,” two
accurate and complete original signed copies of a certificate substantially in
the form of Exhibit C (any such certificate, a “U.S. Tax Compliance
Certificate”) and two accurate and complete original signed copies of Internal
Revenue Service Form W-8BEN (or successor form) or W-8BEN-E (or successor form);
or (iii) to the extent a Lender is not the beneficial owner (for example, where
the Lender is a partnership or a participating Lender), two accurate and
complete original signed copies of Internal Revenue Service Form W-8IMY (or

 

-128-



--------------------------------------------------------------------------------

successor form) of the Lender, accompanied by Form W-8ECI, Form W-8BEN,
Form W-8BEN-E, U.S. Tax Compliance Certificate, Form W-8IMY, Form W-9 and/or any
other required information (or successor or other applicable form) from each
beneficial owner that would be required under this Section 5.04(c) if such
beneficial owner were a Lender (provided that, if the Lender is a partnership
for U.S. federal income Tax purposes (and not a participating Lender), and one
or more beneficial owners are claiming the portfolio interest exemption, the
U.S. Tax Compliance Certificate may be provided by such Lender on behalf of such
beneficial owners); (y) each Lender that is a United States person, as defined
in Section 7701(a)(30) of the Code, shall deliver to the Borrower and the
Administrative Agent, on or prior to the Closing Date or, in the case of a
Lender that is an assignee or transferee of an interest under this Agreement
pursuant to Section 2.13 or 13.04(b) (unless the relevant Lender was already a
Lender hereunder immediately prior to such assignment or transfer), on the date
of such assignment or transfer to such Lender, whichever of the following is
applicable, two accurate and complete original signed copies of Internal Revenue
Service Form W-9, or any successor form that such Person is entitled to provide
at such time, in order to qualify for an exemption from United States federal
backup withholding requirements; and (z) if any payment made to a Lender under
any Credit Document would be subject to U.S. federal withholding Tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Sections 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent, at the time or times prescribed by applicable Requirements
of Law and at such time or times reasonably requested by the Borrower or the
Administrative Agent, such documentation prescribed by applicable Requirements
of Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and
such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower or the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has complied with such Lender’s obligations under FATCA or to determine,
if necessary, the amount to deduct and withhold from such payment. Solely for
purposes of this Section 5.04(c)(z), “FATCA” shall include any amendment made to
FATCA after the Closing Date.

Each Lender authorizes the Administrative Agent to deliver to the Borrower and
to any successor Administrative Agent any documentation provided by the Lender
to the Administrative Agent pursuant to Section 5.04(b) or this Section 5.04(c).
Notwithstanding any other provision of this Section 5.04, a Lender shall not be
required to deliver any documentation that such Lender is not legally eligible
to deliver.

 

-129-



--------------------------------------------------------------------------------

On or before the date the Administrative Agent becomes a party to this
Agreement, the Administrative Agent shall deliver to the Borrower whichever of
the following is applicable: (a) if the Administrative Agent is a “United States
person” within the meaning of Section 7701(a)(30) of the Code, two copies of a
properly completed and duly signed Internal Revenue Service Form W-9 certifying
that such Administrative Agent is exempt from U.S. federal backup withholding or
(b) if the Administrative Agent is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code, with respect to payments received on
account of any Lender, two copies of a properly completed and duly signed
Internal Revenue Service Form W-8IMY (together with all required accompanying
documentation) certifying that the Administrative Agent is a “qualified
intermediary” (that has assumed primary responsibility for U.S. federal income
tax withholding in respect of payments made to it on behalf of Lenders) or a
Withholding U.S. Branch. At any time thereafter, the Administrative Agent shall
provide updated documentation previously provided (or a successor form thereto)
when any documentation previously delivered has expired or become obsolete or
invalid or otherwise upon the reasonable request of the
Borrower. Notwithstanding anything to the contrary in this Section 5.04(c), the
Administrative Agent shall not be required to provide any documentation that the
Administrative Agent is not legally eligible to deliver as a result of a Change
in Law after the date it becomes an Administrative Agent.

(d) If the Administrative Agent or any Lender determines, in its sole discretion
exercised in good faith, that it has received a refund of any Indemnified Taxes
or Other Taxes as to which it has been indemnified by the Credit Parties or with
respect to which a Credit Party has paid additional amounts pursuant to
Section 5.04(a), it shall pay to the relevant Credit Party an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by such Credit Party under Section 5.04(a) with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses, including any Taxes, of the Administrative
Agent or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the relevant Credit Party, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to
such Credit Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 5.04(d), in no event will the Administrative Agent or any Lender
be required to pay any amount to any Credit Party pursuant to this
Section 5.04(d) to the extent such payment would place the Administrative Agent
or such Lender in a less favorable position (on a net after-Tax basis) than such
party would have been in if the Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. Nothing in this Section 5.04(d) shall be construed to obligate
the Administrative Agent or any Lender to disclose its Tax returns or any other
information regarding its Tax affairs or computations to any Person or otherwise
to arrange its Tax affairs in any manner other than as it determines in its sole
discretion.

(e) For the avoidance of doubt, for purposes of this Section 5.04, the term
“Lender” shall include any Issuing Bank.

 

-130-



--------------------------------------------------------------------------------

Section 6. Conditions Precedent to Credit Extensions on the Closing Date.

The Administrative Agent, the Issuing Banks and the Lenders shall not be
required to fund any Term Loans or Revolving Loans, or arrange for the issuance
of any Letters of Credit on the Closing Date, until the following conditions are
satisfied or waived:

6.01 Credit Agreement. On or prior to the Closing Date, Holdings and the
Borrower shall have executed and delivered to the Administrative Agent a
counterpart of this Agreement.

6.02 [Intentionally Omitted].

6.03 Opinions of Counsel. On the Closing Date, the Administrative Agent shall
have received (i) an opinion addressed to the Administrative Agent and each of
the Lenders and dated the Closing Date in form and substance reasonably
satisfactory to the Administrative Agent from Milbank LLP, special New York
counsel to the Credit Parties and (ii) an opinion addressed to the
Administrative Agent and each of the Lenders and dated the Closing Date in form
and substance reasonably satisfactory to the Administrative Agent from Wiley
Rein LLP, special FCC counsel to the Borrower.

6.04 Corporate Documents; Proceedings; Etc.

(a) On the Closing Date, the Administrative Agent shall have received a
certificate from each Credit Party, dated the Closing Date, signed by the
Secretary or Assistant Secretary of such Credit Party, and attested to by a
Responsible Officer of such Credit Party, in the form of Exhibit E with
appropriate insertions, together with copies of the good standing certificates
set forth in clause (b) below, the certificate or articles of incorporation and
by-laws (or equivalent organizational documents), as applicable, of such Credit
Party and the resolutions of such Credit Party referred to in such certificate,
and each of the foregoing shall be in customary form.

(b) The Administrative Agent shall have received good standing certificates and
bring-down letters or facsimiles, if any, for the Credit Parties which the
Administrative Agent reasonably may have requested at least two (2) Business
Days prior to the Closing Date.

6.05 [Intentionally Omitted].

6.06 Closing Date Refinancing. Prior to or substantially concurrently with the
Closing Date, the Closing Date Refinancing shall have been consummated.

6.07 [Intentionally Omitted].

6.08 [Intentionally Omitted].

6.09 Security Agreement. On the Closing Date, each Credit Party shall have
executed and delivered the Security Agreement substantially in the form of
Exhibit G (as may be amended, amended and restated, modified, supplemented,
extended or renewed from time to time, the “Security Agreement”) covering all of
such Credit Party’s present and future Collateral referred to therein, and shall
have delivered to the Collateral Agent:

(i) proper financing statements (Form UCC-1 or the equivalent) authorized for
filing under the UCC and filings with the United States Patent and Trademark
Office and United States Copyright Office or other appropriate filing offices of
each jurisdiction as may be necessary to perfect the security interests
purported to be created by the Security Agreement;

 

-131-



--------------------------------------------------------------------------------

(ii) all of the Pledged Collateral, if any, referred to in the Security
Agreement and then owned by such Credit Party together with executed and undated
endorsements for transfer in the case of Pledged Collateral constituting
certificated securities and all other documents and instruments required to
perfect the security interest of the Collateral Agent in the Collateral;
provided that to the extent any Pledged Collateral constituting certificated
securities pledged to, and under the control of the Collateral Agent (as defined
in the Existing Credit Agreement) pursuant to the Existing Credit Agreement,
cannot be perfected on the Closing Date after the use by Holdings, the Borrower
and the Subsidiary Guarantors of commercially reasonable efforts without undue
burden or expense, the provisions of this Section 6.09 shall be deemed to have
been satisfied and the Credit Parties shall be required to provide such
Collateral in accordance with the provisions set forth in Section 9.13;

(iii) certified copies of a recent date of requests for information or copies
(Form UCC-1), or equivalent reports as of a recent date, listing all effective
financing statements that name the Borrower or any other Credit Party as debtor
and that are filed in the jurisdictions referred to in the Perfection
Certificate, together with copies of such financing statements in each case to
the extent requested by the Administrative Agent no later than five (5) Business
Days prior to the Closing Date; and

(iv) an executed Perfection Certificate.

6.10 Guaranty Agreement. On the Closing Date, the Borrower and each Guarantor
shall have executed and delivered the Guaranty Agreement substantially in the
form of Exhibit H (as may be amended, amended and restated, modified,
supplemented, extended or renewed from time to time, the “Guaranty Agreement”).

6.11 Financial Statements. On or prior to the Closing Date, the Lead Arrangers
shall have received (a) the audited 2017 and 2018 consolidated financial
statements of Holdings or a Parent Company (the “Audited Financial Statements”),
which comprise the consolidated balance sheet as of December 31, 2017 and
December 31, 2018, and the related combined statements of operations, changes in
members’ equity, and cash flows for the year then ended, and the related notes
to the combined financial statements, and (b) the unaudited consolidated balance
sheet of Holdings or the Parent Company (x) as of the fiscal quarters ended on
March 31, 2019 and June 30, 2019 and (y) as of each fiscal quarter ending after
the date of the most recent balance sheet delivered pursuant to clause (b) above
and at least 45 days prior to the Closing Date (the date of the last such
applicable fiscal quarter, the “Financial Statements Date”) and the related
statements of operations and cash flows Holdings or a Parent Company. The
financial statements referred to in clauses (a) and (b) above shall be prepared
in accordance with U.S. GAAP subject in the case of the unaudited financial
statements to changes resulting from audit and normal year-end audit adjustments
and to the absence of certain footnotes.

 

-132-



--------------------------------------------------------------------------------

6.12 Solvency Certificate. On the Closing Date, the Administrative Agent shall
have received a solvency certificate from the chief financial officer or
treasurer (or officer with equivalent duties) of Holdings substantially in the
form of Exhibit I.

6.13 Fees, Etc.. All fees required to be paid by the Borrower on the Closing
Date pursuant to the Engagement Letter and, to the extent invoiced at least
three (3) Business Days prior to the Closing Date, all reasonable and documented
out-of-pocket expenses required to be reimbursed by the Borrower to the Lead
Arrangers in connection with the Transaction pursuant to the Engagement Letter
shall have been paid, in each case to the extent due (which amount may be offset
against the proceeds from the Loans made on the Closing Date under this
Agreement).

6.14 Representations and Warranties. Each of the representations and warranties
made by any Credit Party set forth in Section 8 hereof or in any other Credit
Document shall be true and correct in all material respects (without duplication
of any materiality standard set forth in any such representation or warranty) on
the Closing Date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such date
(without duplication of any materiality standard set forth in any such
representation or warranty).

6.15 Patriot Act. (i) The Credit Parties shall have provided or caused to be
provided the documentation and other information to the Lead Arrangers that they
reasonably determine is required by United States regulatory authorities under
applicable “know your customer” and anti-money-laundering rules and regulations,
including, without limitation, the Patriot Act, in each case, at least three
(3) Business Days prior to the Closing Date, to the extent that the Lead
Arrangers have reasonably requested in writing at least ten (10) days prior to
the Closing Date and (ii) to the extent the Borrower qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, the Credit Parties
shall have delivered to the Agent a Beneficial Ownership Certification in
relation to the Borrower at least three (3) Business Days prior to the Closing
Date.

6.16 Notice of Borrowing. Prior to the making of the Initial Term Loan and
Revolving Loans (if applicable) on the Closing Date, the Administrative Agent
shall have received a Notice of Borrowing meeting the requirements of
Section 2.03.

6.17 Officer’s Certificate. On the Closing Date, Holdings shall have delivered
to the Administrative Agent a certificate of a Responsible Officer of Holdings
certifying as to the satisfaction of the conditions in Sections 6.14, 6.18 and
6.19.

6.18 Material Adverse Effect. Since December 31, 2018, there shall have not
occurred any Material Adverse Effect.

6.19 No Default. No Default or Event of Default shall exist or would result from
the incurrence of the Initial Term Loan and the Revolving Loans (if applicable)
or from the application of the proceeds therefrom on the Closing Date.

 

-133-



--------------------------------------------------------------------------------

Section 7. Conditions Precedent to all Credit Extensions after the Closing Date.

The obligation of each Lender to make Loans after the Closing Date (other than
the incurrence of any Incremental Commitments which shall be governed by
Section 2.15), and each Issuing Bank to make any Credit Extension (including the
initial Credit Extension after the Closing Date) shall be subject to the
satisfaction (or waiver) of each of the conditions precedent set forth below:

7.01 Notice of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing as required by Section 2.03 (or such notice shall have been deemed
given in accordance with Section 2.03) if Loans are being requested or, in the
case of the issuance, amendment, extension or renewal of a Letter of Credit, the
applicable Issuing Bank and the Administrative Agent shall have received a
notice requesting the issuance, amendment, extension or renewal of such Letter
of Credit as required by Section 2.17(b).

7.02 No Default. No Default or Event of Default shall exist at the time of, or
result from, such funding or issuance.

7.03 Representations and Warranties. Each of the representations and warranties
made by any Credit Party set forth in Section 8 hereof or in any other Credit
Document shall be true and correct in all material respects (without duplication
of any materiality standard set forth in any such representation or warranty) on
and as of the date of such Credit Extension with the same effect as though made
on and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such date
(without duplication of any materiality standard set forth in any such
representation or warranty).

Section 8. Representations, Warranties and Agreements.

In order to induce the Lenders to enter into this Agreement and to make the
Loans and each Issuing Bank to make any Credit Extension, each of Holdings and
the Borrower makes the following representations and warranties on the Closing
Date and, solely to the extent required pursuant to Section 7, in connection
with each Credit Extension after the Closing Date.

8.01 Organizational Status. Each of Holdings, the Borrower and each of the
Restricted Subsidiaries (i) is a duly organized or incorporated and validly
existing corporation, partnership, limited liability company, unlimited
liability company or other applicable business entity, as the case may be, in
good standing (to the extent such concept is applicable) under the laws of the
jurisdiction of its organization or incorporation, as applicable, (ii) has the
requisite corporate, partnership, limited liability company, unlimited liability
company or other applicable business entity power and authority, as the case may
be, to own its property and assets and to transact the business in which it is
engaged and presently proposes to engage and (iii) is, to the extent such
concepts are applicable under the laws of the relevant jurisdiction, duly
qualified and is authorized to do business and is in good standing in each
jurisdiction where the ownership of its property or the conduct of its business
requires such qualifications except for failures to be so qualified which,
individually and in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

 

-134-



--------------------------------------------------------------------------------

8.02 Power and Authority; Enforceability. Each Credit Party has the corporate,
partnership, limited liability company, unlimited liability company or other
applicable business entity power and authority, as the case may be, to execute,
deliver and perform the terms and provisions of each of the Credit Documents to
which it is party and has taken all necessary corporate, partnership, limited
liability company, unlimited liability company or other applicable business
entity action, as the case may be, to authorize the execution, delivery and
performance by it of each of such Credit Documents. Each Credit Party has duly
executed and delivered each of the Credit Documents to which it is party, and
each of such Credit Documents constitutes its legal, valid and binding
obligation enforceable in accordance with its terms, except to the extent that
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).

8.03 No Violation. Neither the execution, delivery or performance by any Credit
Party of the Credit Documents to which it is a party, nor compliance by it with
the terms and provisions thereof, (i) will contravene any provision of any
Requirement of Law, (ii) will conflict with or result in any breach of any of
the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien (except pursuant to the Security Documents) upon any of the
property or assets of any Credit Party pursuant to the terms of, any indenture,
mortgage, deed of trust, credit agreement or loan agreement, or any other
material agreement, contract or instrument, in each case to which any Credit
Party is a party or by which it or any of its property or assets is bound or to
which it may be subject (in the case of the preceding clauses (i) and (ii),
other than in the case of any contravention, breach, default and/or conflict, in
each case, that would not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect) or (iii) will violate any
provision of the certificate or articles of incorporation, certificate of
formation, limited liability company agreement or by-laws (or equivalent
organizational documents), as applicable, of any Credit Party.

8.04 Approvals. Except to the extent the failure to obtain or make the same
would not reasonably be expected to have a Material Adverse Effect, no order,
consent, approval, license, authorization or validation of, or filing, recording
or registration with (except for (x) those that have otherwise been obtained or
made on or prior to the Closing Date and which remain in full force and effect
on the Closing Date and (y) filings which are necessary to perfect the security
interests created under the Security Documents), or exemption by, any
governmental or public body or authority, or any subdivision thereof, is
required to be obtained or made by, or on behalf of, any Credit Party to
authorize, or is required to be obtained or made by, or on behalf of, any Credit
Party in connection with, the execution, delivery and performance of any Credit
Document.

8.05 Financial Statements; Financial Condition; Projections.

(a) (i) The audited consolidated financial statements of Holdings (or any Parent
Company) and its Subsidiaries most recently delivered pursuant to
Section 6.11(a) fairly present in all material respects the consolidated
financial condition of Holdings (or of any Parent Company) and its Subsidiaries
as of the dates thereof and their results of operations for the period covered
thereby in accordance with U.S. GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein.

 

-135-



--------------------------------------------------------------------------------

(ii) The unaudited consolidated financial statements of Holdings (or of any
Parent Company thereof) and its Subsidiaries most recently delivered pursuant to
Section 6.11(b) (x) were prepared in accordance with U.S. GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (y) fairly present in all material respects the consolidated
financial condition of Holdings (or of any Parent Company) and its Subsidiaries
as of the date thereof and their results of operations for the period covered
thereby, subject to the absence of footnotes and to normal and recurring
year-end audit adjustments.

(b) On the Closing Date, Holdings and its Subsidiaries, on a consolidated basis,
are and will be Solvent after giving effect to the consummation of the
Transaction.

(c) The Projections have been prepared in good faith and are based on
assumptions that were believed by the Borrower to be reasonable at the time
delivered to the Administrative Agent (it being understood and agreed that the
Projections are not to be viewed as facts, the Projections are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Credit Parties and their Restricted Subsidiaries, no assurance
can be given that any particular Projections will be realized and that actual
results during the period or periods covered by the Projections may differ from
projected results, and such differences may be material).

(d) Since the Closing Date there has been no change, event or occurrence that
would reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

8.06 Litigation. There are no actions, suits or proceedings pending or, to the
knowledge of the Borrower, threatened (i) with respect to the Transaction or any
Credit Document or (ii) that either individually or in the aggregate, have had,
or would reasonably be expected to have, a Material Adverse Effect.

8.07 True and Complete Disclosure.

(a) All written information (other than information consisting of statements,
estimates, forecasts and Projections, as to which no representation, warranty or
covenant is made (except with respect to Projections to the extent set forth in
Section 8.05(c) above)) that has been or will be made available to the
Administrative Agent or any Lender by any Credit Party or any representative of
a Credit Party at its direction and on its behalf in connection with this
Agreement, the other Credit Documents or any transaction contemplated herein or
therein, when taken as a whole and after giving effect to all supplements
thereto, is and will be complete and correct in all material respects and does
not and will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein, in
each case in light of the circumstances under which such statements are made,
not materially misleading.

(b) As of the Closing Date, the information included in the Beneficial Ownership
Certification delivered pursuant to Section 6.15(ii) is true and correct in all
respects.

8.08 Use of Proceeds; Margin Regulations.

(a) All proceeds of the Term Loans incurred on the Closing Date will be used by
the Borrower to finance, in part, the Transaction. All proceeds of the Revolving
Loans incurred on the Closing Date may be utilized (i) to replace, backstop or
cash collateralize any existing letters of credit or surety bonds and (ii) to
finance the Transaction and for working capital needs.

 

-136-



--------------------------------------------------------------------------------

(b) All proceeds of the Revolving Loans incurred after the Closing Date will be
used for working capital needs and general corporate purposes, including the
financing of capital expenditures, Permitted Acquisitions and other permitted
Investments, Dividends and any other purpose not prohibited hereunder.

(c) All proceeds of Incremental Commitments will be used for the purpose set
forth in Section 2.15(a).

(d) No part of any Credit Extension (or the proceeds thereof) will be used to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock. Neither the making of any Loan nor the
use of the proceeds thereof nor the occurrence of any other Credit Extension
will violate the provisions of Regulation T, Regulation U or Regulation X of the
Board of Governors of the Federal Reserve System.

(e) The Borrower will not request any Borrowing, and the Borrower shall not use,
and Holdings shall procure that it and its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing, (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any applicable Anti-Corruption Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, in
each case in violation of applicable Sanctions, or (C) in any manner that would
constitute a violation of any Sanctions by any party hereto.

8.09 Tax Returns and Payments. Except as would not reasonably be expected to
result in a Material Adverse Effect, (i) Holdings and each of the Restricted
Subsidiaries has timely filed or caused to be timely filed with the appropriate
taxing authority all Tax returns, statements, forms and reports for Taxes (the
“Returns”) required to be filed by, or with respect to the income, properties or
operations of, Holdings and/or any of the Restricted Subsidiaries, (ii) the
Returns accurately reflect in all material respects all liability for Taxes of
Holdings and the Restricted Subsidiaries for the periods covered thereby, and
(iii) Holdings and each of the Restricted Subsidiaries have paid all Taxes
payable by them, other than those that are being contested in good faith by
appropriate proceedings and fully provided for as a reserve on the financial
statements of Holdings and the Restricted Subsidiaries in accordance with
U.S. GAAP. There is no action, suit, proceeding, audit or claim now pending and,
to the knowledge of either Holdings or the Borrower, there is no action, suit,
proceeding, audit, claim threatened in writing by any authority or ongoing
investigation by any authority, in each case, regarding any Taxes relating to
Holdings, the Borrower or any of the Restricted Subsidiaries that is reasonably
likely to be adversely determined, and, if adversely determined, would
reasonably be expected to result in a Material Adverse Effect.

8.10 ERISA.

(a) No ERISA Event has occurred or is reasonably expected to occur that would
reasonably be expected to result in a Material Adverse Effect. Each Plan is in
compliance in form and operation with its terms and with the applicable
provisions of ERISA, the Code and other applicable law, except for such
non-compliance that would not reasonably be expected to have a Material Adverse
Effect. Except as would not reasonably be expected to result in a Material
Adverse Effect, each Plan (and each related trust, if any) which is intended to
be qualified under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service or is in the form of a
prototype document that is the subject of a favorable opinion letter.

 

-137-



--------------------------------------------------------------------------------

(b) There exists no Unfunded Pension Liability with respect to any Plan, except
as would not reasonably be expected to have a Material Adverse Effect.

(c) If each of Holdings, each Restricted Subsidiary and each ERISA Affiliate
were to withdraw from all Multiemployer Plans in a complete withdrawal as of the
date this assurance is given, the aggregate withdrawal liability that would be
incurred would not reasonably be expected to have a Material Adverse Effect.

(d) There are no actions, suits or claims pending against or involving a Plan
(other than routine claims for benefits) or, to the knowledge of Holdings, any
Restricted Subsidiary or any ERISA Affiliate, threatened, which would reasonably
be expected to be asserted successfully against any Plan and, if so asserted
successfully, would reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect.

(e) Holdings, any Restricted Subsidiary and any ERISA Affiliate have made all
contributions to or under each Plan and Multiemployer Plan required by law
within the applicable time limits prescribed thereby, the terms of such Plan or
Multiemployer Plan, respectively, or any contract or agreement requiring
contributions to a Plan or Multiemployer Plan except where any failure to
comply, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

(f) Except as would not reasonably be expected to have a Material Adverse
Effect: (i) each Foreign Pension Plan has been maintained in compliance with its
terms and with the requirements of any and all applicable laws, statutes, rules,
regulations and orders and has been maintained, where required, in good standing
with applicable regulatory authorities; (ii) all contributions required to be
made with respect to a Foreign Pension Plan have been timely made; and
(iii) neither Holdings nor any of the Restricted Subsidiaries has incurred any
obligation in connection with the termination of, or withdrawal from, any
Foreign Pension Plan.

8.11 The Security Documents. The provisions of the Security Agreement are
effective to create in favor of the Collateral Agent for the benefit of the
Secured Creditors a legal, valid and enforceable security interest (except to
the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law)) in all right, title and
interest of the Credit Parties in the Collateral (as described in the Security
Agreement), and upon (i) the timely and proper filing of financing statements
listing each applicable Credit Party, as a debtor, and the Collateral Agent, as
secured party, in the secretary of state’s office (or other similar governmental
entity) of the jurisdiction of organization of such Credit Party, (ii) the
receipt by the Collateral Agent of all instruments, chattel paper and
certificated pledged Equity Interests that constitute “securities” governed by
Article 8 of the New York UCC, in each case constituting Collateral in suitable
form for transfer by delivery or accompanied by instruments of transfer or
assignment duly executed in blank, (iii) sufficient identification of commercial
tort claims (as applicable), (iv) the recordation of the Patent Security
Agreement, if applicable, and the Trademark Security Agreement, if applicable,
in the respective

 

-138-



--------------------------------------------------------------------------------

form attached to the Security Agreement, in each case in the United States
Patent and Trademark Office and (v) the recordation of the Copyright Security
Agreement, if applicable, in the form attached to the Security Agreement with
the United States Copyright Office, the Collateral Agent, for the benefit of the
Secured Creditors, has (to the extent provided in the Security Agreement) a
fully perfected security interest in all right, title and interest in all of the
Collateral (as described in the Security Agreement), subject to no other Liens
other than Permitted Liens, in each case, to the extent perfection can be
accomplished under applicable law through these actions.

8.12 Properties. Holdings and each of the Restricted Subsidiaries has good and
marketable title or valid leasehold interest in the case of Real Property, and
good and valid title in the case of tangible personal property, to all material
tangible properties owned by it, including all material property reflected in
the most recent historical balance sheets referred to in Section 8.05(a) (except
as sold or otherwise disposed of since the date of such balance sheet in the
ordinary course of business or as permitted by the terms of this Agreement),
free and clear of all Liens, other than Permitted Liens.

8.13 Capitalization. All outstanding shares (or the equivalent thereof) of
capital stock (or the equivalent thereof) of the Borrower have been duly and
validly issued and are fully paid and non-assessable (to the extent applicable)
(other than any assessment on the shareholders of the Borrower that may be
imposed as a matter of law) and are owned by Holdings. The Borrower does not
have outstanding any capital stock (or equivalent thereof) or other securities
convertible into or exchangeable for its capital stock (or equivalent thereof)
or any rights to subscribe for or to purchase, or any options for the purchase
of, or any agreement providing for the issuance (contingent or otherwise) of, or
any calls, commitments or claims of any character relating to, its capital stock
(or equivalent thereof).

8.14 Subsidiaries. On and as of the Closing Date, Holdings has no Subsidiaries
other than (i) Inactive Subsidiaries and (ii) those Subsidiaries listed on
Schedule 8.14. Schedule 8.14 correctly sets forth, as of the Closing Date, the
percentage ownership (direct and indirect) of Holdings in each class of capital
stock (or the equivalent thereof) of each of its Subsidiaries and also
identifies the direct owner thereof.

8.15 Compliance with Statutes, Anti-Corruption Laws, Sanctions and the Patriot
Act.

(a) Each of Holdings and its Subsidiaries is in compliance with all applicable
statutes, regulations and orders of (including any laws relating to terrorism
financing or money laundering, such as the Patriot Act), and all applicable
restrictions imposed by, all governmental bodies, domestic or foreign, in
respect of the conduct of its business and the ownership of its property, except
such noncompliances as, individually and in the aggregate, have not had, and
would not reasonably be expected to have, a Material Adverse Effect. The
Borrower will not directly (or knowingly indirectly) use the proceeds of the
Initial Term Loans, Revolving Loans or Letters of Credit in any manner that
would constitute a material violation of any such applicable statutes,
regulations, orders or restrictions referred to in the immediately preceding
sentence.

 

-139-



--------------------------------------------------------------------------------

(b) Holdings has implemented and maintains in effect policies and procedures
designed to promote and achieve compliance by Holdings, its Subsidiaries and
their respective directors, officers, employees and agents with applicable
Anti-Corruption Laws and applicable Sanctions, and Holdings, its Subsidiaries
and their respective officers and, to the knowledge of the Borrower, directors,
employees and agents, are in compliance with applicable Anti-Corruption Laws and
applicable Sanctions in all material respects. None of (a) Holdings or any of
its Subsidiaries or any of their respective directors or officers, or (b) to the
knowledge of the Borrower, any of their respective employees or agents of
Holdings or any of its Subsidiaries that will act in any capacity in connection
with or benefit from the credit facility established hereby, is a Sanctioned
Person.

8.16 Investment Company Act. None of Holdings or any of the Restricted
Subsidiaries is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, required to be registered as such.

8.17 [Intentionally Omitted].

8.18 Environmental Matters. Except for any matters that, either individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect:

(a) Holdings and each of the Restricted Subsidiaries are in compliance with all
applicable Environmental Laws and the requirements of any permits issued under
such Environmental Laws. There are no pending or, to the knowledge of any Credit
Party, threatened Environmental Claims against Holdings or any of the Restricted
Subsidiaries or any Real Property currently or formerly owned, leased or
operated by Holdings or any of the Restricted Subsidiaries. To the knowledge of
any Credit Party, there are no facts, circumstances, conditions or occurrences
with respect to the business or operations of Holdings or any of the Restricted
Subsidiaries, or to the knowledge of any Credit Party, any Real Property
currently or formerly owned, leased or operated by Holdings or any of the
Restricted Subsidiaries that would reasonably be expected (i) to form the basis
of an Environmental Claim against Holdings or any of the Restricted Subsidiaries
or (ii) to cause any Real Property owned, leased or operated by Holdings or any
of the Restricted Subsidiaries to be subject to any restrictions on the
ownership, lease, occupancy or transferability of such Real Property by Holdings
or any of the Restricted Subsidiaries under any applicable Environmental Law.

(b) To the knowledge of any Credit Party, Hazardous Materials have not at any
time been generated, used, treated or stored on, or transported to or from, or
Released on or from, any Real Property owned, leased or operated by Holdings or
any of the Restricted Subsidiaries where such generation, use, treatment,
storage, transportation or Release has (i) given rise to a violation of any
applicable Environmental Law by Holdings or any of the Restricted Subsidiaries,
(ii) given rise to any pending Environmental Claim against Holdings or any of
the Restricted Subsidiaries or (iii) subjected Holdings or any of the Restricted
Subsidiaries to any pending liability under any applicable Environmental Law.

8.19 Labor Relations. Except as set forth in Schedule 8.19 or except to the
extent the same has not, either individually or in the aggregate, had and would
not reasonably be expected to have a Material Adverse Effect, (a) there are no
strikes, lockouts, slowdowns or other labor disputes pending against Holdings or
any of the Restricted Subsidiaries or, to the knowledge of the Borrower,
threatened against Holdings or any of the Restricted Subsidiaries, (b) to the
knowledge of the Borrower, there are no questions concerning union
representation with respect to Holdings or any of the Restricted Subsidiaries,
(c) the hours worked by and payments made to

 

-140-



--------------------------------------------------------------------------------

employees of Holdings or any of the Restricted Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Federal,
state, local, or foreign law dealing with such matters and (d) to the knowledge
of the Borrower, no wage and hour department investigation has been made of
Holdings or any of the Restricted Subsidiaries.

8.20 Intellectual Property. Each of Holdings and the Restricted Subsidiaries
owns or has the right to use all the patents, trademarks, domain names, service
marks, trade names, copyrights, inventions, trade secrets, formulas, proprietary
information and know-how of any type, whether or not written (including, but not
limited to, rights in computer programs and databases) (collectively,
“Intellectual Property”), necessary for the present conduct of its business,
without any known conflict with the Intellectual Property rights of others,
except for such failures to own or have the right to use and/or conflicts as
have not had, and would not reasonably be expected to have, a Material Adverse
Effect.

8.21 EEA Financial Institutions. No Credit Party is an EEA Financial
Institution.

8.22 Insurance. Except if the failure to do so would not reasonably be expected
to have a Material Adverse Effect, the properties of Holdings and the Restricted
Subsidiaries are covered by insurance policies (or subject to self-insurance
arrangements) which are in full force and effect, with insurance companies that
the Borrower believes (in the good faith judgment of the management of the
Borrower) are financially sound and responsible at the time the relevant
coverage is placed or renewed, such insurance is in at least such amounts (after
giving effect to any self-insurance which the Borrower believes (in the good
faith judgment of management of the Borrower) as is reasonable and prudent in
light of the size and nature of the business) of Holdings and the Restricted
Subsidiaries.

8.23 FCC Matters.

(a) As of the Closing Date, Schedule 8.23(a) lists all material FCC Licenses,
and the Credit Party that is the licensee of each FCC License.

(b) Except as set forth on Schedule 8.23(b) or as otherwise would not result in
a Material Adverse Effect, and after giving effect to any Permitted Acquisition,
the operation of the business of Holdings and the Restricted Subsidiaries
complies with the Communications Act of 1934, as amended, and the rules, orders
regulations and other applicable requirements of the FCC.

(c) All FCC Licenses are held in the name of Holdings or one of its
Subsidiaries, or in the case of those FCC Licenses being acquired in a Permitted
Acquisition, an application has been made and is pending with the FCC for the
granting of all necessary consents of the assignment of such FCC Licenses to
Holdings or certain of its Subsidiaries. The FCC Licenses that have been issued
are in full force and effect. Except as set forth on Schedule 8.23(c), there are
no proceedings or complaints pending or, to Holdings’ best knowledge, threatened
against a Credit Party with respect to any FCC License that would result in a
Material Adverse Effect.

 

-141-



--------------------------------------------------------------------------------

Section 9. Affirmative Covenants.

Holdings and each of the Restricted Subsidiaries hereby covenants and agrees
that on and after the Closing Date and so long as any Lender or Issuing Bank
shall have any Ancillary Commitment or other Commitment hereunder, any Loan or
other Obligation hereunder (other than (x) contingent indemnification
obligations not then due and payable and (y) obligations in respect of
Designated Hedging Agreements or Designated Treasury Services Agreements not
then due and payable) has not been paid in full or any Letter of Credit or
letters of credit and bank guarantees issued pursuant to Ancillary Facilities
shall remain outstanding (unless Cash Collateralized, backstopped or other
arrangements have been made, in each case, on other terms reasonably
satisfactory to the Administrative Agent and the applicable Issuing Bank or
Ancillary Lender, respectively):

9.01 Information Covenants. Holdings will furnish to the Administrative Agent
for distribution to each Lender, including each Lender’s Public-Siders except as
otherwise provided below:

(a) Quarterly Financial Statements. Within 45 days after the close of each of
the first three quarterly accounting periods in each fiscal year of Holdings, in
each case, ending after the Closing Date, the consolidated balance sheet of
Holdings and its Subsidiaries as at the end of such quarterly accounting period
and the related consolidated statements of operations and statement of cash
flows for such quarterly accounting period and for the elapsed portion of the
fiscal year ended with the last day of such quarterly accounting period, in each
case setting forth comparative figures for the corresponding quarterly
accounting period in the prior fiscal year, all of which shall be certified by a
Responsible Officer of Holdings that they fairly present in all material
respects in accordance with U.S. GAAP the financial condition of Holdings and
its Subsidiaries as of the dates indicated and the results of their operations
for the periods indicated, subject to normal year-end audit adjustments and the
absence of footnotes.

(b) Annual Financial Statements. Within 120 days after the close of each fiscal
year of Holdings ending after the Closing Date, the consolidated balance sheet
of Holdings and its Subsidiaries as at the end of such fiscal year and the
related consolidated statements of operations, changes in member’s equity and
statement of cash flows for such fiscal year setting forth comparative figures
for the preceding fiscal year and certified, in the case of consolidated
financial statements, by Ernst & Young LLP or other independent certified public
accountants of recognized national standing, together with an opinion of such
accounting firm (which opinion shall be without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit (other than an emphasis matter paragraph and other than
solely with respect to, or resulting solely from (i) qualifications for a change
in accounting principles with which such accountants concur and which shall have
been disclosed in the notes to the financial statements, (ii) an upcoming
maturity date under this Agreement or any Senior Notes occurring within one year
from the time such opinion is delivered or (iii) any actual or potential
inability to satisfy any financial maintenance covenant in this Agreement on a
future date or in a future period or (iv) activities, operations, financial
results, assets or liabilities of any Unrestricted Subsidiary)) to the effect
such statements fairly present in all material respects in accordance with
U.S. GAAP the financial condition of Holdings and its Subsidiaries as of the
date indicated and the results of their operations for the periods indicated,
and (y) management’s discussion and analysis of the important operational and
financial developments during such fiscal year.

 

-142-



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, the obligations referred to in
Sections 9.01(a) and 9.01(b) above may be satisfied with respect to financial
information of Holdings and its Subsidiaries by furnishing (A) the applicable
financial statements of any Parent Company, (B) Holdings’ or such Parent
Company’s Form 10-K or 10-Q, as applicable, filed with the SEC (and the public
filing of such report with the SEC shall constitute delivery under this
Section 9.01), or (C) the applicable financial statements of (i) any successor
of Holdings or (ii) any Restricted Subsidiary of Holdings that, together with
its combined and consolidated Restricted Subsidiaries, constitutes substantially
all of the assets of Holdings and its combined and consolidated Subsidiaries (a
“Qualified Reporting Subsidiary”); provided that (1) with respect to the
preceding clauses (A), (B) and (C), to the extent such information relates to a
Parent Company or Qualified Reporting Subsidiary, such information is
accompanied by, or Holdings shall separately deliver within the applicable time
periods set forth in Sections 9.01(a) and 9.01(b) above, consolidating
information (which need not be audited) that explains in reasonable detail the
material differences between the information relating to such Parent Company or
Qualified Reporting Subsidiary on the one hand, and the information relating to
Holdings and the consolidated Restricted Subsidiaries on a stand-alone basis, on
the other hand.

(d) Forecasts. Within 120 days after the close of each fiscal year of the
Borrower ending after the Closing Date, a reasonably detailed annual budget
(including projected statements of income, sources and uses of cash and balance
sheets for the Borrower and its Subsidiaries on a consolidated basis), for such
fiscal year and including a discussion of the principal assumptions upon which
such budget is based (it being agreed that such annual forecasts shall not be
provided to Public-Siders).

(e) Officer’s Certificates. No later than five (5) Business Days after the time
of the delivery of the Section 9.01 Financials, a compliance certificate from a
Responsible Officer of Holdings substantially in the form of Exhibit J (the
“Compliance Certificate”), certifying on behalf of Holdings that, to such
Responsible Officer’s knowledge, no Default or Event of Default has occurred and
is continuing or, if any Default or Event of Default has occurred and is
continuing, specifying the nature and extent thereof, which certificate shall
(i) if delivered with the financial statements required by Section 9.01(b) for
any fiscal year ending on or after December 31, 2020, set forth in reasonable
detail the amount of (and the calculations required to establish the amount of)
Excess Cash Flow for the applicable Excess Cash Flow Payment Period,
(ii) certify that there have been no changes to Schedules 1(a), 2, 5, 6, solely
with respect to material Intellectual Property, 7(a) and 7(b), and 8 of the
Perfection Certificate, in each case since the Closing Date or, if later, since
the date of the most recent certificate delivered pursuant to this
Section 9.01(e), or if there have been any such changes, a list in reasonable
detail of such changes (but, in each case with respect to this clause (ii), only
to the extent such changes are required to be reported to the Collateral Agent
pursuant to the terms of such Security Documents) and (iii) include evidence
demonstrating compliance with Section 10.11 (if, and only if, the financial
covenant set forth therein is then required to be tested) in reasonable detail.

(f) Notice of Default, Litigation and Material Adverse Effect. Promptly after
any Responsible Officer of Holdings obtains knowledge thereof, notice of (i) the
occurrence of any event which constitutes a Default or an Event of Default or
any default or event of default under Refinancing Notes, Permitted Pari Passu
Loans, Permitted Pari Passu Notes, Permitted Junior Debt or other Indebtedness
constituting debt for borrowed money, with a principal amount in excess of the
Threshold Amount, (ii) any litigation, or governmental investigation or
proceeding pending against Holdings or any of the Restricted Subsidiaries
(x) which, either individually or in the aggregate, has had, or would reasonably
be expected to have, a Material Adverse Effect or (y) with respect to any Credit
Document or (iii) any other event, change or circumstance that has had, or would
reasonably be expected to have, a Material Adverse Effect.

 

-143-



--------------------------------------------------------------------------------

(g) Other Reports and Filings. Promptly after the sending, filing, receipt or
delivery thereof, as applicable, copies of (i) all financial information, proxy
materials and reports, if any, which any Parent Company, Holdings or any of the
Restricted Subsidiaries shall publicly file with the Securities and Exchange
Commission or any successor thereto (the “SEC”) (it being understood that
Holdings or the applicable Restricted Subsidiary shall be deemed to have
furnished such information, materials or reports referred to above to the
Administrative Agent upon the delivery of written notice to the Administrative
Agent that such information, materials or reports have been sent, filed or
delivered, as applicable, to the SEC) and (ii) material notices received from,
or reports or other information or material notices furnished to, holders of
Indebtedness under Refinancing Notes, Permitted Pari Passu Loans, Permitted Pari
Passu Notes, Permitted Junior Debt or other Indebtedness constituting debt for
borrowed money with a principal amount in excess of the Threshold Amount
(including, for the avoidance of doubt, any notices relating to an actual or
purported default or event of default thereunder and any notices to the extent
the action or occurrence described therein would reasonably be expected to be
materially adverse to the interests of the Lenders, but excluding any
administrative notices or regular reporting requirements thereunder).

(h) Environmental Matters. Promptly after any Responsible Officer of the
Borrower obtains knowledge thereof, notice of any of the following environmental
matters to the extent such environmental matters, either individually or when
aggregated with all other such environmental matters, would reasonably be
expected to have a Material Adverse Effect:

(i) any pending or threatened Environmental Claim against Holdings or any of the
Restricted Subsidiaries or any Real Property owned, leased or operated by
Holdings or any of the Restricted Subsidiaries;

(ii) any condition or occurrence on or arising from any Real Property owned,
leased or operated by Holdings or any of the Restricted Subsidiaries that
(a) has resulted in noncompliance by Holdings or any of the Restricted
Subsidiaries with any applicable Environmental Law or (b) would reasonably be
expected to form the basis of an Environmental Claim against Holdings or any of
the Restricted Subsidiaries or any such Real Property;

(iii) any condition or occurrence on any Real Property owned, leased or operated
by Holdings or any of the Restricted Subsidiaries that would reasonably be
expected to cause such Real Property to be subject to any restrictions on the
ownership, lease, occupancy, use or transferability by Holdings or any of the
Restricted Subsidiaries of such Real Property under any Environmental Law; and

(iv) the taking of any removal or remedial action by Holdings or any of the
Restricted Subsidiaries in response to the actual or alleged presence of any
Hazardous Material on any Real Property owned, leased or operated by Holdings or
any of the Restricted Subsidiaries as required by any Environmental Law or any
governmental or

 

-144-



--------------------------------------------------------------------------------

other administrative agency and all notices received by Holdings or any of the
Restricted Subsidiaries from any government or governmental agency under, or
pursuant to, CERCLA which identify Holdings or any of the Restricted
Subsidiaries as potentially responsible parties for remediation costs or which
otherwise notify Holdings or any of the Restricted Subsidiaries of potential
liability under CERCLA.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and Holdings
or such Subsidiary’s response thereto.

(i) Financial Statements of Unrestricted Subsidiaries. Simultaneously with the
delivery of each set of Section 9.01 Financials, the related consolidating
financial statements reflecting adjustments necessary to eliminate the accounts
of Unrestricted Subsidiaries (if any) from such consolidated financial
statements.

(j) Insurance. Evidence of insurance renewals as required under Section 9.03
hereunder.

(k) Other Information. From time to time, (x) such other information or
documents (financial or otherwise) with respect to Holdings or any of the
Restricted Subsidiaries as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request and (y) information and
documentation reasonably requested by the Administrative Agent or any Lender
necessary for purposes of compliance with applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act and the
Beneficial Ownership Regulation. Notwithstanding the foregoing, neither Holdings
nor any of the Restricted Subsidiaries will be required to provide any
information pursuant to this clause to the extent that the provision thereof
would violate any law, rule or regulation or result in the breach of any binding
contractual obligation or the loss of any professional privilege; provided that
in the event that Holdings or any of the Restricted Subsidiaries does not
provide information that otherwise would be required to be provided hereunder in
reliance on such exception, Holdings shall use commercially reasonable efforts
to provide notice to the Administrative Agent promptly upon obtaining knowledge
that such information is being withheld (but solely if providing such notice
would not violate such law, rule or regulation or result in the breach of such
binding contractual obligation or the loss of such professional privilege).

Documents required to be delivered pursuant to this Section 9.01 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which Holdings or the Borrower posts such
documents, or provides a link thereto on Holdings’, the Borrower’s or a Parent
Company’s website on the Internet; or (ii) on which such documents are posted on
Holdings’ or the Borrower’s behalf on an Internet or intranet website, if any,
to which each Lender and or the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that (x) Holdings shall deliver paper copies of such documents
to the Administrative Agent for distribution to the requesting Lender upon
reasonable request to Holdings to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent
and (y) Holdings shall notify the Administrative Agent (by facsimile or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e.,

 

-145-



--------------------------------------------------------------------------------

soft copies) of such documents, which the Administrative Agent shall provide to
each of the Lenders. The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
Holdings with any such request by a Lender for delivery, and each Lender shall
be solely responsible for requesting delivery to it or maintaining its copies of
such documents.

Holdings represents and warrants that it, or any other direct or indirect Parent
Company and any Subsidiary, in each case, if any, either (i) has no registered
or publicly traded securities outstanding, or (ii) files its financial
statements with the SEC and/or makes its financial statements available to
potential holders of its 144A securities, and, accordingly, Holdings hereby
(i) authorizes the Administrative Agent to make financial statements and other
information provided pursuant to clauses (a) and (b) above, along with the
Credit Documents and the list of Disqualified Lenders, available to
Public-Siders and (ii) agrees that at the time the Section 9.01 Financials are
provided hereunder, they shall already have been, or shall substantially
concurrently be, made available to holders of its securities. Holdings will not
request that any other material be posted to Public-Siders without expressly
representing and warranting to the Administrative Agent in writing that such
materials do not constitute material non-public information within the meaning
of the federal securities laws or that Holdings has no outstanding publicly
traded securities, including 144A securities (it being understood that Holdings
shall have no obligation to request that any material be posted to
Public-Siders). Notwithstanding anything herein to the contrary, in no event
shall Holdings request that the Administrative Agent make available to
Public-Siders budgets or any certificates, reports or calculations with respect
to Holdings’ compliance with the covenants contained herein.

9.02 Books, Records and Inspections; Conference Calls.

(a) Holdings will, and will cause each of the Restricted Subsidiaries to, keep
proper books of record and accounts in which full, true and correct entries in
conformity in all material respects with U.S. GAAP shall be made of all dealings
and transactions in relation to its business and activities. Holdings will, and
will cause each of the Restricted Subsidiaries to, permit officers and
designated representatives of the Administrative Agent or any Lender to visit
and inspect, under guidance of officers of Holdings or such Restricted
Subsidiary, any of the properties of Holdings or such Restricted Subsidiary, and
to examine the books of account of Holdings or such Restricted Subsidiary and
discuss the affairs, finances and accounts of Holdings or such Restricted
Subsidiary with, and be advised as to the same by, its and their officers and
independent accountants; provided that neither Holdings nor any of the
Restricted Subsidiaries will be required to provide any information (i) to the
extent that such information constitutes non-financial trade secrets or
non-financial proprietary information or (ii) to the extent that the provision
thereof would violate any law, rule or regulation or result in the breach of any
binding contractual obligation or the loss of any professional privilege;
provided that in the event that Holdings or any of the Restricted Subsidiaries
does not provide information that otherwise would be required to be provided
hereunder in reliance on such exceptions set forth in clause (ii), Holdings
shall use commercially reasonable efforts to provide notice to the
Administrative Agent promptly upon obtaining knowledge that such information is
being withheld (but solely if providing such notice would not violate such law,
rule or regulation or result in the breach of such binding contractual
obligation or the loss of such professional privilege), all upon reasonable
prior notice and at such

 

-146-



--------------------------------------------------------------------------------

reasonable times and intervals and to such reasonable extent as the
Administrative Agent or any such Lender may reasonably request; provided that
the Administrative Agent shall give Holdings or such Restricted Subsidiary an
opportunity to participate in any discussions with its accountants; provided,
further, that in the absence of the existence of an Event of Default, (i) only
the Administrative Agent on behalf of the Lenders may exercise the rights of the
Administrative Agent and the Lenders under this Section 9.02 during normal
business hours and upon reasonable advance notice and (ii) the Administrative
Agent shall not exercise its inspection rights under this Section 9.02 more
often than one time during any fiscal year and such time shall be at the
Borrower’s expense; provided, further, however, that when an Event of Default
exists and is continuing, the Administrative Agent or any Lender and their
respective designees may do any of the foregoing at the expense of the Borrower
at any time during normal business hours and upon reasonable advance notice.

(b) If requested by the Administrative Agent, the Borrower will, within 30 days
after the date of the delivery (or, if later, required delivery) of annual
financial information pursuant to Sections 9.01(b), hold a conference call or
teleconference, at a time selected by the Borrower and reasonably acceptable to
the Administrative Agent, with all of the Lenders that choose to participate, to
review the financial results of the previous fiscal year, as the case may be, of
the Borrower (it being understood that any such call may be combined with any
similar call held for any of the Borrower’s, Holdings’ or Parent Company’s other
lenders or security holders and the Borrower, Holdings or a Parent Company shall
provide a presentation providing a reasonably detailed overview of material
operational and financial developments and trends during the applicable
accounting period); provided, that, in all cases, the Borrower shall not
obligated to provide such information to the extent such disclosure would, in
the good faith of the Borrower, violate attorney-client privilege, applicable
confidentiality requirements (not entered into in contemplation thereof),
constitutes attorney work product or trade secrets or proprietary information or
otherwise prohibited by law or fiduciary duty from disclosing; provided,
further, that the Borrower shall use commercially reasonable efforts to either
eliminate such restrictions on disclosure or communicate such information in a
way that would not violate such restrictions and that, to the extent permitted
by such confidentiality requirements or not resulting in the loss of such
privilege, notify the Administrative Agent if information is being withheld
pursuant to this immediately preceding proviso of this Section 9.02(b).

9.03 Maintenance of Property; Insurance.

(a) Holdings will, and will cause each of the Restricted Subsidiaries to,
(i) except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, keep all tangible property
necessary to the business of Holdings and the Restricted Subsidiaries in
reasonably good working order and condition, ordinary wear and tear, casualty
and condemnation excepted, (ii) (x) maintain with financially sound and
reputable insurance companies insurance or (y) maintain self-insurance, in each
case, consistent with the insurance policies and practices in effect on the
Closing Date and (iii) furnish to the Collateral Agent, upon its request
therefor, all information reasonably requested as to the insurance carried. The
provisions of this Section 9.03 shall be deemed supplemental to, but not
duplicative of, the provisions of any Security Documents that require the
maintenance of insurance.

 

-147-



--------------------------------------------------------------------------------

(b) Holdings will, and will cause each of the Restricted Subsidiaries to, at all
times keep its property insured in favor of the Collateral Agent, and all
policies or certificates (or certified copies thereof) with respect to such
insurance (i) shall, at all times after the time required by Section 9.13, be
endorsed in a customary manner to the Collateral Agent for the benefit of the
Secured Creditors (including, without limitation, by naming the Collateral Agent
as lender loss payee (solely with respect to insurance policies covering
property constituting Collateral) and/or additional insured) and (ii) if agreed
by the insurer (which agreement Holdings shall use commercially reasonable
efforts to obtain), shall state that such insurance policies shall not be
canceled without at least 30 days’ prior written notice thereof (or, with
respect to non-payment of premiums, 10 days’ prior written notice) by the
respective insurer to the Collateral Agent; provided, that the requirements of
this Section 9.03(b) shall not apply to (x) insurance policies covering
(1) directors and officers, fiduciary or other professional liability,
(2) employment practices liability, (3) workers compensation liability,
(4) automobile and aviation liability, (5) health, medical, dental and life
insurance, and (6) such other insurance policies and programs as to which a
secured lender is not customarily granted an insurable interest therein as the
Collateral Agent may approve and (y) self-insurance programs.

(c) If Holdings or any of the Restricted Subsidiaries shall fail to maintain
insurance in accordance with this Section 9.03, or Holdings or any of the
Restricted Subsidiaries shall fail to so endorse all required policies with
respect thereto, after any applicable grace period, the Collateral Agent shall
have the right (but shall be under no obligation) to procure such insurance so
long as the Collateral Agent provides ten Business Days’ prior written notice to
the Borrower of its election to procure such insurance prior thereto, and the
Credit Parties jointly and severally agree to reimburse the Collateral Agent for
all reasonable and documented costs and expenses of procuring such insurance.

9.04 Existence; Franchises. Holdings will, and will cause each of the Restricted
Subsidiaries to, do or cause to be done, all things necessary to preserve and
keep in full force and effect its existence, franchises, licenses and permits in
each case to the extent material; provided, that nothing in this Section 9.04
shall prevent (i) sales of assets and other transactions by Holdings or any of
the Restricted Subsidiaries in accordance with Section 10.02, (ii) the
abandonment by Holdings or any of the Restricted Subsidiaries of any franchises,
licenses or permits that Holdings reasonably determines are no longer material
to the operations of Holdings and the Restricted Subsidiaries taken as a whole
or (iii) the withdrawal by Holdings or any of the Restricted Subsidiaries of its
qualification as a foreign corporation, partnership or limited liability
company, as the case may be, in any jurisdiction if such withdrawal would not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

9.05 Compliance with Statutes, Etc. Holdings will, and will cause each of the
Subsidiaries to, comply with applicable Anti-Corruption Laws, applicable
Sanctions and, to the extent applicable, the Patriot Act, in each case except as
would not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Holdings will, and will cause each of the
Restricted Subsidiaries to, comply with all other applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
governmental bodies, domestic or foreign, in respect of the conduct of its
business and the ownership of its property, except such noncompliances as would
not, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Holdings will maintain in effect and enforce policies
and procedures designed to promote and achieve compliance by Holdings, its
Subsidiaries and their respective directors, officers, employees and agents with
applicable Anti-Corruption Laws and applicable Sanctions.

 

-148-



--------------------------------------------------------------------------------

9.06 Compliance with Environmental Laws. Holdings will comply, and will cause
each of the Restricted Subsidiaries to comply, with all Environmental Laws and
permits applicable to, or required by, the ownership, lease or use of Real
Property now or hereafter owned, leased or operated by Holdings or any of the
Restricted Subsidiaries, except such noncompliances as would not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and will keep or cause to be kept all such Real Property free
and clear of any Liens imposed pursuant to such Environmental Laws (other than
Liens imposed on leased Real Property resulting from the acts or omissions of
the owner of such leased Real Property or of other tenants of such leased Real
Property who are not within the control of Holdings). Except as have not had,
and would not reasonably be expected to have, a Material Adverse Effect, neither
Holdings nor any of the Restricted Subsidiaries will generate, use, treat,
store, Release or dispose of, or permit the generation, use, treatment, storage,
Release or disposal of Hazardous Materials on any Real Property now or hereafter
owned, leased or operated by Holdings or any of the Restricted Subsidiaries, or
transport or permit the transportation of Hazardous Materials to or from any
such Real Property, except for Hazardous Materials generated, used, treated,
stored, Released or disposed of at any such Real Properties or transported to or
from such Real Properties in compliance with all applicable Environmental Laws.

9.07 ERISA. Promptly upon a Responsible Officer of Holdings obtaining knowledge
thereof, Holdings will deliver to the Administrative Agent a certificate of a
Responsible Officer of Holdings setting forth the full details as to such
occurrence and the action, if any, that Holdings, a Restricted Subsidiary or an
ERISA Affiliate is required or proposes to take, together with any notices
required or proposed to be given or filed by the Holdings, such Restricted
Subsidiary, the Plan administrator or such ERISA Affiliate to or with the PBGC
or any other Governmental Authority, the Multiemployer Plan sponsor or a Plan
participant and any notices received by the Holdings, such Restricted Subsidiary
or such ERISA Affiliate from the PBGC or any other Governmental Authority, the
Multiemployer Plan sponsor or a Plan participant with respect thereto that:
(a) an ERISA Event has occurred that is reasonably expected to result in a
Material Adverse Effect; (b) there has been an increase in Unfunded Pension
Liabilities since the date the representations hereunder are given, or from any
prior notice, as applicable, in either case, which is reasonably expected to
result in a Material Adverse Effect; (c) there has been an increase in the
estimated withdrawal liability under Section 4201 of ERISA, if Holdings, any
Restricted Subsidiary and the ERISA Affiliates were to withdraw completely from
any and all Multiemployer Plans which is reasonably expected to result in a
Material Adverse Effect; (d) Holdings, any Restricted Subsidiary or any ERISA
Affiliate adopts, or commences contributions to, any Plan subject to Section 412
of the Code, or adopts any amendment to a Plan subject to Section 412 of the
Code which is reasonably expected to result in a Material Adverse Effect; (e) a
contribution required to be made with respect to a Foreign Pension Plan has not
been timely made which failure is reasonably likely to result in a Material
Adverse Effect; or (f) a Foreign Pension Plan has been or is reasonably expected
to be terminated, reorganized, partitioned or declared insolvent and such event
is reasonably expected to result in a Material Adverse Effect. Holdings will
also deliver to the Administrative Agent, upon request by the Administrative
Agent, a complete copy of the most recent annual report (on Internal Revenue
Service Form 5500-series, including, to the extent required, the related
financial and actuarial statements and opinions and other supporting statements,
certifications, schedules and information) filed with the Internal Revenue
Service or other Governmental Authority of each Plan that is maintained or
sponsored by Holdings or a Restricted Subsidiary.

 

-149-



--------------------------------------------------------------------------------

9.08 End of Fiscal Years; Fiscal Quarters. Holdings will cause (i) each of its,
and each of the Restricted Subsidiaries’, fiscal years to end on or near
December 31 of each year and (ii) each of its, and each of the Restricted
Subsidiaries’, fiscal quarters to end on or near March 31, June 30, September 30
and December 31 of each year.

9.09 [Intentionally Omitted].

9.10 Payment of Taxes. Except as would not reasonably be expected to result in a
Material Adverse Effect, Holdings will pay and discharge, and will cause each of
the Restricted Subsidiaries to pay and discharge, all material Taxes imposed
upon it or upon its income or profits or upon any properties belonging to it,
prior to the date on which penalties attach thereto, and all lawful claims
which, if unpaid, might become a Lien or charge upon any properties of Holdings
or any of the Restricted Subsidiaries not otherwise permitted under
Section 10.01(iii); provided that neither Holdings nor any of the Restricted
Subsidiaries shall be required to pay any such Tax which is being contested in
good faith and by appropriate proceedings if it has maintained adequate reserves
with respect thereto in accordance with U.S. GAAP.

9.11 Use of Proceeds. The Borrower will use the proceeds of the Loans only as
provided in Section 8.08.

9.12 Additional Security; Further Assurances; Etc.

(a) Holdings and the Borrower will, and will cause each of the Subsidiary
Guarantors to, grant to the Collateral Agent for the benefit of the Secured
Creditors security interests in such assets and properties of Holdings, the
Borrower and the Subsidiary Guarantors as are acquired after the Closing Date
(other than assets constituting Excluded Collateral) and as may be reasonably
requested from time to time by the Collateral Agent (collectively, as may be
amended, amended and restated, modified, supplemented, extended or renewed from
time to time, the “Additional Security Documents”). All such security interests
shall be granted pursuant to documentation consistent with any Security
Documents entered into on the Closing Date or otherwise reasonably satisfactory
in form and substance to the Collateral Agent (including, upon the reasonable
request of the Administrative Agent, an opinion of counsel addressed to the
Administrative Agent and the other Lenders reasonably acceptable to the
Administrative Agent as to such matters set forth in this Section 9.12(a) as the
Administrative Agent may reasonably request (it being understood any opinion of
counsel in substantially the form as the opinion of counsel delivered on the
Closing Date pursuant to Section 6.03 shall be acceptable to the Administrative
Agent)) and (subject to exceptions as are reasonably acceptable to the
Collateral Agent) shall constitute, upon taking all necessary perfection action
(which the Credit Parties agree to take pursuant to clause (d) below) valid and
enforceable perfected security interests (except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law)), subject to

 

-150-



--------------------------------------------------------------------------------

any Pari Passu Intercreditor Agreement, superior to and prior to the rights of
all third Persons other than holders of Permitted Liens with priority by virtue
of applicable law and subject to no other Liens except for Permitted Liens. The
Additional Security Documents or instruments related thereto shall be duly
recorded or filed in such manner and in such places as are required by law to
establish, perfect, preserve and protect (subject to exceptions as are
reasonably acceptable to the Collateral Agent) the Liens in favor of the
Collateral Agent required to be granted pursuant to the Additional Security
Documents. Notwithstanding any other provision in this Agreement or any other
Credit Document, no Excluded Subsidiary shall be required to pledge any of its
assets to secure any obligations of the Borrower under the Credit Documents or
guarantee the obligations of the Borrower under the Credit Documents.

(b) Subject to the terms of any Pari Passu Intercreditor Agreement, with respect
to any Person that is or becomes a Restricted Subsidiary (or ceases to be an
Excluded Subsidiary) after the Closing Date, on the Closing Date, or if later,
not later than 45 days after becoming a Restricted Subsidiary (or ceasing to be
an Excluded Subsidiary) Holdings and the Borrower will, or will cause the
Restricted Subsidiary to (i) deliver to the Collateral Agent the certificates,
if any, representing all (or such lesser amount as is required) of the Equity
Interests of such Subsidiary issued to a Credit Party and required to be pledged
pursuant to the Security Documents, together with undated stock powers or other
appropriate instruments of transfer executed and delivered in blank by a duly
authorized officer of the holder(s) of such Equity Interests, and all
intercompany notes owing from such Restricted Subsidiary to any Credit Party
together with instruments of transfer executed and delivered in blank by a duly
authorized officer of such Credit Party (in each case, to the extent required
pursuant to the Security Agreement), (ii) cause such new Restricted Subsidiary
(other than an Excluded Subsidiary) (A) to execute a joinder agreement to the
Guaranty Agreement and a joinder agreement to each applicable Security Document,
substantially in the form annexed thereto, and (B) to take all actions
reasonably necessary or advisable in the opinion of the Administrative Agent or
the Collateral Agent to cause the Lien created by the applicable Security
Document to be duly perfected to the extent required by such agreement in
accordance with all applicable Requirements of Law, including the filing of
financing statements in such jurisdictions as may be reasonably requested by the
Administrative Agent or the Collateral Agent and (iii) solely in the case of any
Foreign Subsidiary that the Borrower has elected to cause to become a Subsidiary
Guarantor, at the request of the Administrative Agent, deliver or cause to be
delivered to the Administrative Agent an opinion, addressed to the
Administrative Agent and the other Lenders, of counsel reasonably acceptable to
the Administrative Agent as to such matters set forth in this Section 9.12(b) as
the Administrative Agent may reasonably request.

(c) Holdings and the Borrower will, and will cause each of the other Credit
Parties that are Restricted Subsidiaries to, at the expense of Holdings, make,
execute, endorse, acknowledge, file and/or deliver to the Collateral Agent,
promptly upon the reasonable request of the Administrative Agent or the
Collateral Agent, at Holdings’ expense, any document or instrument supplemental
to or confirmatory of the Security Documents to the extent deemed by the
Administrative Agent or the Collateral Agent reasonably necessary for the
continued validity, perfection and priority of the Liens on the Collateral
covered thereby subject to no other Liens except for Permitted Liens or as
otherwise permitted by the applicable Security Document.

(d) The Borrower agrees that each action required by clauses (a) and (c) of this
Section 9.12 shall be completed in no event later than 90 days (or such later
time as the Administrative Agent may reasonably agree) after such action is
required to be taken pursuant to such clauses or requested to be taken by the
Administrative Agent.

 

-151-



--------------------------------------------------------------------------------

9.13 Post-Closing Actions. Each of Holdings and the Borrower agree that it will,
or will cause the relevant Restricted Subsidiaries to, complete each of the
actions described on Schedule 9.13 as soon as commercially reasonable and by no
later than the date set forth in Schedule 9.13 with respect to such action or
such later date as the Administrative Agent may reasonably agree.

9.14 Permitted Acquisitions. Holdings shall cause each Restricted Subsidiary
(other than an Excluded Subsidiary) which is formed to effect, or is acquired
pursuant to, a Permitted Acquisition (and each Credit Party that is the direct
parent of such Restricted Subsidiary that was so formed or acquired) to comply
with, and to execute and deliver all of the documentation as and to the extent
(and within the time periods) required by, Section 9.12, to the reasonable
satisfaction of the Collateral Agent.

9.15 Credit Ratings. Holdings shall use commercially reasonable efforts to
maintain a corporate credit rating from S&P and a corporate family rating from
Moody’s, in each case, with respect to Holdings, and a credit rating from S&P
and Moody’s with respect to the Initial Term Loans incurred pursuant to this
Agreement, in all cases, but not a specific rating.

9.16 Designation of Subsidiaries. Holdings may at any time and from time to time
after the Closing Date designate any Restricted Subsidiary (other than the
Borrower) as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary by written notice to the Administrative Agent; provided
that (i) immediately before and after such designation, no Event of Default
shall have occurred and be continuing, (ii) in the case of the designation of
any Subsidiary as an Unrestricted Subsidiary, such designation shall constitute
an Investment in such Unrestricted Subsidiary (calculated as an amount equal to
the sum of (x) the fair market value of the Equity Interests of the designated
Subsidiary and any of its Subsidiaries that are owned by Holdings or any
Restricted Subsidiary, immediately prior to such designation (such fair market
value to be calculated without regard to any Obligations of such designated
Subsidiary or any of its Subsidiaries under the Guaranty Agreement) and (y) the
aggregate principal amount of any Indebtedness owed by such Subsidiary and any
of its Subsidiaries to Holdings or any of the Restricted Subsidiaries
immediately prior to such designation, all calculated, except as set forth in
the parenthetical to clause (x) above, on a consolidated basis in accordance
with U.S. GAAP), and such Investment shall be permitted under Section 10.05,
(iii) no Subsidiary may be designated as an Unrestricted Subsidiary if it or any
of its Subsidiaries is a “Restricted Subsidiary” for the purpose of any
Refinancing Notes Indenture, any Permitted Pari Passu Notes Document, any
Permitted Pari Passu Loan Documents, any Permitted Junior Notes Document or
other debt instrument, with a principal amount in excess of the Threshold
Amount, (iv) following the designation of an Unrestricted Subsidiary as a
Restricted Subsidiary, Holdings shall comply with the provisions of Section 9.12
with respect to such designated Restricted Subsidiary, (v) no Restricted
Subsidiary may be a Subsidiary of an Unrestricted Subsidiary (and any Subsidiary
of an Unrestricted Subsidiary that is acquired or formed after the date of
designation shall automatically be designated as an Unrestricted Subsidiary) and
(vi) in the case of the designation of any Subsidiary as an Unrestricted
Subsidiary, each of (x) the Subsidiary to be so designated and (y) its
Subsidiaries has not, at the time of designation, and does not thereafter,
create, incur, issue,

 

-152-



--------------------------------------------------------------------------------

assume, guarantee or otherwise become directly or indirectly liable with respect
to any Indebtedness pursuant to which the lender has recourse to any of the
assets of Holdings or any Restricted Subsidiary (other than Equity Interests in
an Unrestricted Subsidiary). The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute (a) the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary and its
Subsidiaries existing at such time and (b) a return on any Investment by
Holdings or the applicable Restricted Subsidiary, in Unrestricted Subsidiaries
pursuant to the preceding sentence in an amount equal to the fair market value
at the date of such designation of Holdings or such Restricted Subsidiary’s
Investment in such Subsidiary.

Section 10. Negative Covenants.

Holdings and each of the Restricted Subsidiaries (and, with respect to
Section 10.12 only, Parent) hereby covenant and agree that on and after the
Closing Date and so long as any Lender shall have any Ancillary Commitment or
other Commitment hereunder, Loan or other Obligation hereunder (other than
(x) contingent indemnification obligations not then due and payable and
(y) obligations in respect of Designated Hedging Agreements or Designated
Treasury Services Agreements not then due and payable) has not been paid in full
or any Letter of Credit or letters of credit and bank guarantees issued pursuant
to Ancillary Facilities shall remain outstanding (unless Cash Collateralized,
backstopped or other arrangements have been made, in each case, on terms
reasonably satisfactory to the Administrative Agent and the applicable Issuing
Bank or Ancillary Lender, respectively):

10.01 Liens. Holdings will not, and will not permit any of the Restricted
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets (real or personal, tangible or intangible) of
Holdings or any of the Restricted Subsidiaries, whether now owned or hereafter
acquired; provided that the provisions of this Section 10.01 shall not prevent
the creation, incurrence, assumption or existence of, or any filing in respect
of, the following (Liens described below are herein referred to as “Permitted
Liens”):

(i) Liens created pursuant to the Credit Documents (including Liens securing
Designated Hedging Agreements or Designated Treasury Services Agreements);

(ii) Liens (A) in existence on the Closing Date which are listed, and the
property subject thereto described, in Schedule 10.01(ii) (or to the extent not
listed on such Schedule 10.01(ii), where the principal amount of obligations
secured by such Liens is less than $5,000,000 individually and $15,000,000 in
the aggregate) and (B) Liens securing Permitted Refinancing Indebtedness in
respect of any Indebtedness secured by the Liens referred to in the foregoing
clause (ii)(A);

(iii) Liens for Taxes, assessments or governmental charges or levies not overdue
or Liens for Taxes being contested in good faith and by appropriate proceedings
for which adequate reserves have been established in accordance with U.S. GAAP
(or, for Foreign Subsidiaries, in conformity with generally accepted accounting
principles that are applicable in their respective jurisdiction of
organization);

 

-153-



--------------------------------------------------------------------------------

(iv) Liens in respect of property or assets of Holdings or any of the Restricted
Subsidiaries imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, contractors’, materialmen’s and mechanics’ liens and other
similar Liens arising in the ordinary course of business, and which are being
contested in good faith by appropriate proceedings, which proceedings have the
effect of preventing the forfeiture or sale of the property or assets, subject
to any such Lien for which adequate reserves have been established in accordance
with U.S. GAAP;

(v) leases, subleases, licenses or sublicenses (including licenses or
sublicenses of Intellectual Property) granted to other Persons not materially
interfering with the conduct of the business of Holdings or any of the
Restricted Subsidiaries;

(vi) Liens (x) upon assets of Holdings or any of the Restricted Subsidiaries
securing Indebtedness permitted by Section 10.04(iv); provided that such Liens
do not encumber any asset of Holdings or any of the Restricted Subsidiaries
other than the assets acquired with such Indebtedness and after-acquired
property that is affixed or incorporated into such assets and proceeds and
products thereof; provided that individual financings of equipment provided by
one lender may be cross collateralized to other financings of equipment provided
by such lender on customary terms and (y) Liens securing Permitted Refinancing
Indebtedness in respect of any Indebtedness secured by the Liens referred to in
clause (x);

(vii) [intentionally omitted];

(viii) easements, rights-of-way, restrictions (including zoning and other land
use restrictions), covenants, licenses, encroachments, protrusions and other
similar charges or encumbrances and minor title deficiencies, which in the
aggregate do not materially interfere with the conduct of the business of
Holdings or any of the Restricted Subsidiaries;

(ix) Liens arising from precautionary UCC or other similar financing statement
filings regarding operating leases or consignments entered into in the ordinary
course of business;

(x) attachment and judgment Liens, to the extent and for so long as the
underlying judgments and decrees do not constitute an Event of Default pursuant
to Section 11.01(i);

(xi) statutory and common law landlords’ liens under leases to which Holdings or
any of the Restricted Subsidiaries is a party;

(xii) Liens (other than Liens imposed under ERISA) incurred in the ordinary
course of business in connection with workers’ compensation claims, unemployment
insurance or other self-insurance obligations and social security benefits and
Liens securing the performance of bids, tenders, leases and contracts in the
ordinary course of business, statutory obligations, surety, stay, customs or
appeal bonds, performance bonds and other obligations of a like nature
(including (i) those to secure health, safety and environmental obligations and
(ii) those required or requested by any Governmental Authority other than
letters of credit) incurred in the ordinary course of business;

 

-154-



--------------------------------------------------------------------------------

(xiii) [intentionally omitted];

(xiv) (A) Liens on property or assets acquired pursuant to a Permitted
Acquisition, or on property or assets of a Restricted Subsidiary in existence at
the time such Restricted Subsidiary is acquired pursuant to a Permitted
Acquisition; provided that (x) any Indebtedness that is secured by such Liens is
permitted to exist under Section 10.04, and (y) such Liens are not incurred in
connection with, or in contemplation or anticipation of, such Permitted
Acquisition and do not attach to any other asset of Holdings or any of the
Restricted Subsidiaries and (B) Liens securing Permitted Refinancing
Indebtedness in respect of any Indebtedness secured by the Liens referred to in
the foregoing clause (xiv) (A);

(xv) deposits or pledges to secure bids, tenders, contracts (other than
contracts for the repayment of borrowed money), leases, statutory obligations,
surety, stay, customs and appeal bonds and other obligations of like nature
(including (i) those to secure health, safety and environmental obligations and
(ii) those required or requested by any Governmental Authority other than
letters of credit), and as security for the payment of rent, in each case
arising in the ordinary course of business;

(xvi) Liens on assets of Foreign Subsidiaries securing Indebtedness of Foreign
Subsidiaries permitted pursuant to Section 10.04(viii);

(xvii) any interest or title of, and any Liens created by, a lessor, sublessor,
licensee, sublicensee, licensor or sublicensor under any lease, sublease,
license or sublicense agreement (including software and other technology
licenses) in the ordinary course of business;

(xviii) Liens on property subject to Sale-Leaseback Transactions to the extent
such Sale-Leaseback Transactions are permitted by Section 10.02(xii);

(xix) any encumbrances or restrictions (including, without limitation, put and
call agreements) with respect to the Equity Interests of any joint venture or
similar arrangement permitted by the terms of this Agreement arising pursuant to
the agreement evidencing such joint venture or similar arrangement;

(xx) Liens in favor of Holdings, the Borrower or any Subsidiary Guarantor
securing intercompany Indebtedness permitted by Section 10.05; provided that any
Liens securing Indebtedness that is required to be subordinated pursuant to
Section 10.05 shall be subordinated to the Liens created pursuant to the
Security Documents;

(xxi) Liens on specific items of inventory or other goods (and proceeds thereof)
of any Person securing such Person’s obligations in respect of bankers’
acceptances or letters of credit issued or created for the account of such
Person to facilitate the purchase, shipment or storage of such inventory or
other goods, and pledges or deposits in the ordinary course of business;

 

-155-



--------------------------------------------------------------------------------

(xxii) Liens on insurance policies and the proceeds thereof (whether accrued or
not) and rights or claims against an insurer, in each case securing insurance
premium financings permitted under Section 10.04(x);

(xxiii) Liens that may arise on inventory or equipment of Holdings or any of the
Restricted Subsidiaries in the ordinary course of business as a result of such
inventory or equipment being located on premises owned by Persons other than
Holdings and the Restricted Subsidiaries;

(xxiv) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(xxv) Liens (i) of a collection bank arising under Section 4-210 of the UCC (or
similar provisions of other applicable laws) on items in the course of
collection, (ii) attaching to commodity trading accounts or other commodities
brokerage accounts incurred in the ordinary course of business and (iii) in
favor of a banking or other financial institution arising as a matter of law or
under customary general terms and conditions encumbering deposits (including the
right of set-off) and which are within the general parameters customary in the
banking industry;

(xxvi) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.05(ii); provided that such Liens do not
extend to any assets other than those that are the subject of such repurchase
agreement;

(xxvii) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence or issuance of Indebtedness,
(ii) relating to pooled deposit or sweep accounts of Holdings or any Restricted
Subsidiary to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of Holdings or any Restricted Subsidiary or
(iii) relating to purchase orders and other agreements entered into with
customers of Holdings or any of the Restricted Subsidiaries in the ordinary
course of business;

(xxviii) (a) Liens attaching solely to cash earnest money deposits in connection
with any letter of intent or purchase agreement in connection with a Permitted
Acquisition or other Investment permitted hereunder and (b) Liens on advances of
cash or Cash Equivalents in favor of the seller of any property to be acquired
in an Investment permitted by Section 10.05 to be applied against the purchase
price for such Investment;

(xxix) other Liens to the extent securing liabilities with a principal amount
not in excess of the greater of $143,100,000 and 45.0% of LTM Consolidated
EBITDA (measured at the time of incurrence) in the aggregate at any time
outstanding;

(xxx) Liens on Collateral securing obligations in respect of Indebtedness
permitted to be secured by the Collateral by Section 10.04(xxvii) or (xxix);

 

-156-



--------------------------------------------------------------------------------

(xxxi) cash deposits with respect to any Refinancing Notes or any Permitted
Junior Debt or any other Indebtedness, in each case to the extent permitted by
Section 10.07;

(xxxii) Liens on accounts receivable sold in connection with the sale or
discount of accounts receivable permitted by Section 10.02(iv);

(xxxiii) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by Holdings or any
Restricted Subsidiary in the ordinary course of business;

(xxxiv) Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

(xxxv) (x) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business of
Holdings and the Restricted Subsidiaries complies, and (y) any zoning or similar
law or right reserved to or vested in any Governmental Authority to control or
regulate the use of any real property that does not materially interfere with
the ordinary conduct of the business of Holdings or any Restricted Subsidiary;

(xxxvi) deposits made in the ordinary course of business to secure liability to
insurance carriers;

(xxxvii) receipt of progress payments and advances from customers in the
ordinary course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof;

(xxxviii) Liens on cash deposits securing any Hedging Agreement permitted
hereunder;

(xxxix) Liens arising in connection with any Qualified Securitization
Transaction or Receivables Facility with respect to which the Securitization
Assets or Receivables Assets, as applicable, subject thereto consist solely of
assets originated by one or more Foreign Subsidiaries;

(xl) customary Liens granted in favor of a trustee to secure fees and other
amounts owing to such trustee under an indenture or other agreement pursuant to
which Indebtedness not prohibited by this Agreement is issued;

(xli) leases and subleases of real property that do not materially interfere
with the ordinary conduct of the business of Holdings or any of the Restricted
Subsidiaries;

(xlii) Liens on cash or Cash Equivalents (and the related escrow accounts) in
connection with the issuance into (and pending the release from) escrow of any
Refinancing Notes, any Permitted Pari Passu Notes or Permitted Junior Notes;

 

-157-



--------------------------------------------------------------------------------

(xliii) other ordinary course Liens or Liens consistent with past practice, in
each case, incidental to the conduct of Holdings and the Restricted
Subsidiaries’ businesses or the ownership of its property not securing any
Indebtedness of Holdings or a Subsidiary of Holdings, and which do not in the
aggregate materially detract from the value of Holdings and the Restricted
Subsidiaries’ property when taken as a whole, or materially impair the use
thereof in the operation of its business;

(xliv) Liens in favor of customers on satellites or portions thereof (including
insurance proceeds relating thereto) or satellite (or satellite payload or
components) construction or acquisition agreements relating thereto, in each
case granted in the ordinary course of business;

(xlv) Liens on newly acquired or manufactured satellites, satellite and launch
insurance premiums and the proceeds thereof for such satellites, and Liens on
satellite purchase agreements and launch services agreements, securing the
Indebtedness for such satellites; and

(xlvi) Liens on the Equity Interests of Unrestricted Subsidiaries.

In connection with the granting of Liens of the type described in this
Section 10.01 by Holdings or any of the Restricted Subsidiaries, the
Administrative Agent and the Collateral Agent shall be authorized to take any
actions deemed appropriate by it in connection therewith (including, without
limitation, by executing appropriate lien releases or lien subordination
agreements in favor of the holder or holders of such Liens, in either case
solely with respect to the item or items of equipment or other assets subject to
such Liens).

For purposes of determining compliance with this Section 10.01, in the event
that a Lien (or any portion thereof) meets the criteria of one or more of such
categories of Permitted Liens described in clauses (ii) through (xlvi) above,
the Borrower, in its sole discretion, from time to time, may classify or
reclassify or divide such Lien (or any portion thereof) in any manner that
complies with this Section 10.01; provided that all Liens created under the
Credit Documents will be treated as incurred under Section 10.01(i) above and
may not be reclassified.

10.02 Consolidation, Merger, or Sale of Assets, Etc. Holdings will not, and will
not permit any of the Restricted Subsidiaries to, wind up, liquidate or dissolve
its affairs or enter into any partnership, joint venture, or transaction of
merger or consolidation, or convey, sell, lease or otherwise dispose of all or
any part of its property or assets, or enter into any Sale-Leaseback
Transaction, except that:

(i) any Investment permitted by Section 10.05 may be structured as a merger,
consolidation or amalgamation;

 

 

-158-



--------------------------------------------------------------------------------

(ii) Holdings and the Restricted Subsidiaries may sell assets (including Equity
Interests), so long as, (x) Holdings or the respective Restricted Subsidiary
receives at least fair market value (as determined in good faith by Holdings or
such Restricted Subsidiary, as the case may be) and (y) in the case of any
single transaction that involves assets having a fair market value of more than
the greater of $31,800,000 and 10% of LTM Consolidated EBITDA (measured at the
time of such sale), at least 75% of the consideration received by Holdings or
such Restricted Subsidiary shall be in the form of cash, Cash Equivalents or,
subject to the proviso below, Designated Non-cash Consideration (taking into
account the amount of cash and Cash Equivalents, the principal amount of any
promissory notes and the fair market value, as determined by Holdings or such
Restricted Subsidiary, as the case may be, in good faith, of any other
consideration (including Designated Non-cash Consideration)) and is paid at the
time of the closing of such sale; provided, however, that for purposes of this
clause (y), the following shall be deemed to be cash: (A) any liabilities (as
shown on Holdings’ or such Restricted Subsidiary’s most recent balance sheet
provided hereunder or in the footnotes thereto) of Holdings or such Restricted
Subsidiary (other than liabilities that are by their terms subordinated to the
Obligations) that are assumed by the transferee with respect to the applicable
disposition and for which Holdings and the Restricted Subsidiaries shall have
been validly released by all applicable creditors in writing, (B) any
securities, notes, other obligations or assets received by Holdings or such
Restricted Subsidiary from such transferee that are converted by the Borrower or
such Restricted Subsidiary into cash or Cash Equivalents (to the extent of the
cash or Cash Equivalents received in the conversion) within 180 days following
the closing of the applicable asset sale, and (C) any Designated Non-cash
Consideration received by Holdings or any of the Restricted Subsidiaries in such
asset sale having an aggregate fair market value, taken together with all other
Designated Non-cash Consideration received pursuant to this clause (y) that is
at that time outstanding, not to exceed the greater of $63,600,000 and 20.0% of
LTM Consolidated EBITDA (measured at the time of the receipt of such Designated
Non-cash Consideration) (with the fair market value of each item of Designated
Non-cash Consideration being measured at the time received and without giving
effect to subsequent changes in value);

(iii) each of Holdings and the Restricted Subsidiaries may lease (as lessee) or
license (as licensee) real or personal property (so long as any such lease or
license does not create a Capitalized Lease Obligation except to the extent
permitted by Section 10.04(iv));

(iv) each of Holdings and the Restricted Subsidiaries may sell or discount, in
each case in the ordinary course of business, accounts receivable arising in the
ordinary course of business, but only in connection with the compromise or
collection thereof and not as part of any financing transaction;

(v) each of Holdings and the Restricted Subsidiaries may grant licenses,
sublicenses, leases or subleases, including of Intellectual Property, to other
Persons not materially interfering with the conduct of the business of Holdings
or any of the Restricted Subsidiaries;

(vi) (w) any Domestic Subsidiary of Holdings may be merged, consolidated,
dissolved, amalgamated or liquidated with or into Holdings or the Borrower (so
long as the surviving Person of such merger, consolidation, dissolution,
amalgamation or liquidation is a corporation, limited liability company or
limited partnership organized or existing under the laws of the United States of
America, any state thereof or the District of Columbia and, if such surviving
Person is not Holdings or the Borrower, as applicable, such Person expressly
assumes, in writing, all the obligations of Holdings or the Borrower, as
applicable, under the Credit Documents pursuant to an assumption agreement in
form and

 

-159-



--------------------------------------------------------------------------------

substance reasonably satisfactory to the Administrative Agent) or any Subsidiary
Guarantor (so long as the surviving Person of such merger, consolidation,
dissolution, amalgamation or liquidation is a Wholly-Owned Domestic Subsidiary
of Holdings, is a corporation, limited liability company or limited partnership
and is or becomes a Subsidiary Guarantor concurrently with such merger,
consolidation or liquidation), (x) any Excluded Subsidiary (other than an
Unrestricted Subsidiary) of Holdings may be merged, consolidated, dissolved,
amalgamated or liquidated with or into any other Excluded Subsidiary (other than
an Unrestricted Subsidiary) of Holdings and (y) any Excluded Subsidiary (other
than an Unrestricted Subsidiary) of Holdings may be merged, consolidated,
dissolved, amalgamated or liquidated with or into any Credit Party (so long as
such Credit Party is the surviving corporation of such merger, consolidation,
dissolution, amalgamation or liquidation); provided that any such merger,
consolidation, dissolution, amalgamation or liquidation shall only be permitted
pursuant to this clause (vi), so long as any security interests granted to the
Collateral Agent for the benefit of the Secured Creditors in the assets (and
Equity Interests) of any such Person subject to any such transaction shall not
be impaired in any material respect as a result of such merger, consolidation,
amalgamation or liquidation;

(vii) each of Holdings and the Restricted Subsidiaries may make any disposition
of (i) Securitization Assets arising in connection with a Qualified
Securitization Transaction or (ii) the Receivables Assets arising in connection
with a Receivables Facility, in each case, permitted by Section 10.04;

(viii) each of Holdings and the Restricted Subsidiaries may make sales or leases
of (A) inventory in the ordinary course of business, (B) goods held for sale in
the ordinary course of business and (C) assets with a fair market value, in the
case of this clause (C), of less than the greater of $31,800,000 and 10.0% of
LTM Consolidated EBITDA (measured at the time of such sale or lease, as
applicable) in the aggregate in any fiscal year, with unused amounts permitted
to be carried forward to succeeding fiscal years;

(ix) each of Holdings and the Restricted Subsidiaries may sell or otherwise
dispose of (i) outdated, obsolete, surplus, damaged or worn out property, in
each case, in the ordinary course of business and (ii) property no longer used
or useful in the conduct of the business of Holdings and the Restricted
Subsidiaries;

(x) each of Holdings and the Restricted Subsidiaries may sell or otherwise
dispose of assets acquired pursuant to a Permitted Acquisition so long as
(x) such assets are not used or useful to the core or principal business of
Holdings and the Restricted Subsidiaries and (y) such assets are sold or
otherwise disposed of on or prior to the first anniversary of the relevant
Permitted Acquisition;

(xi) in order to effect a sale, transfer or disposition otherwise permitted by
this Section 10.02, a Restricted Subsidiary of Holdings may be merged,
amalgamated or consolidated with or into another Person, or may be dissolved or
liquidated;

 

-160-



--------------------------------------------------------------------------------

(xii) each of Holdings and the Restricted Subsidiaries may effect Sale-Leaseback
Transactions (a) involving real property acquired after the Closing Date and not
more than 180 days prior to such Sale-Leaseback Transaction for cash and fair
market value (as determined by Holdings) or (b) with respect to any other
Sale-Leaseback Transactions not described in subclause (xii)(a), having an
aggregate fair market value not in excess of the greater of $31,800,000 and 10%
of LTM Consolidated EBITDA (measured at the time of such Sale-Leaseback
Transaction);

(xiii) [intentionally omitted];

(xiv) each of Holdings and the Restricted Subsidiaries may issue or sell Equity
Interests in, or Indebtedness or other securities of, an Unrestricted
Subsidiary;

(xv) each of Holdings and the Restricted Subsidiaries may make transfers of
property subject to casualty or condemnation proceedings upon the occurrence of
the related Recovery Event;

(xvi) each of Holdings and the Restricted Subsidiaries may abandon Intellectual
Property rights in the ordinary course of business, in the exercise of its
reasonable judgment;

(xvii) each of Holdings and the Restricted Subsidiaries may make voluntary
terminations of or unwind Hedging Agreements and Treasury Services Agreements;

(xviii) each of Holdings and the Restricted Subsidiaries may make dispositions
resulting from foreclosures by third parties on properties of Holdings or any of
the Restricted Subsidiaries and acquisitions by Holdings or any of the
Restricted Subsidiaries resulting from foreclosures by such Persons or
properties of third parties;

(xix) each of Holdings and the Restricted Subsidiaries may terminate leases and
subleases;

(xx) each of Holdings and the Restricted Subsidiaries may use cash and Cash
Equivalents (or other assets that were Cash Equivalents when the relevant
Investment was made) to make payments that are not otherwise prohibited by this
Agreement;

(xxi) each of Holdings or the Restricted Subsidiaries may sell or otherwise
dispose of property to the extent that (i) such property is exchanged for credit
against the purchase price of similar replacement property or (ii) the proceeds
of such sale or disposition are promptly applied to the purchase price of such
replacement property;

(xxii) sales, dispositions or contributions of property (A) between Credit
Parties, (B) between Restricted Subsidiaries (other than Credit Parties), (C) by
Restricted Subsidiaries that are not Credit Parties to the Credit Parties (other
than Holdings) or (D) by Credit Parties to any Restricted Subsidiary that is not
a Credit Party; provided with respect to clause (D) any such consideration
received in exchange for any such sale, disposition or contribution of property,
shall in each case constitute an Investment in such Restricted Subsidiary
subject to Section 10.05;

 

-161-



--------------------------------------------------------------------------------

(xxiii) dispositions of Investments (including Equity Interests) in joint
ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;

(xxiv) transfers of condemned property as a result of the exercise of “eminent
domain” or other similar powers to the respective Governmental Authority or
agency that has condemned the same (whether by deed in lieu of condemnation or
otherwise), and transfers of property that have been subject to a casualty to
the respective insurer of such real property as part of an insurance settlement;
provided that the proceeds of such dispositions are applied in accordance with
Section 5.02(f);

(xxv) any disposition of any asset between or among the Restricted Subsidiaries
as a substantially concurrent interim disposition in connection with a
disposition otherwise permitted pursuant to this Section 10.02;

(xxvi) dispositions permitted by Section 10.03;

(xxvii) dispositions of spare satellites not in orbit on the Closing Date and
related satellite capacity, teleports, hubs, modems, antennae, handheld and
similar devices and spectrum (including leases of spectrum), services or
accounts receivable and sales or dispositions of rights to construct or launch
satellites (or satellite payload or components);

(xxviii) any swap of owned or leased satellite transponder capacity for other
satellite transponder capacity of comparable or greater value or usefulness to
the business of Holdings and the Restricted Subsidiaries as a whole, as
determined in good faith by Holdings;

(xxix) sales or dispositions of rights to construct or launch satellites (or
satellite payload or component);

(xxx) (i) the sale, lease or other transfer of products, equipment, inventory
(including, without limitation, satellite capacity, transponders, transponder
capacity, teleports, hubs, modems, antennae, handheld and similar devices and
spectrum (including leases of spectrum)), services or accounts receivable in the
ordinary course of business and (ii) the discount or forgiveness of accounts
receivable in the ordinary course of business in connection with the collection
or compromise thereof; and

(xxxi) the positioning of any satellite in an inclined orbit or the abandonment
or other disposition or sale of any satellite (or satellite payload or
component) that is in the reasonable good faith judgment of Holdings, no longer
economically practicable or reasonable to maintain.

To the extent the Required Lenders (or such other percentage of the Lenders as
may be required by this Section 10.02) waive the provisions of this
Section 10.02 with respect to the sale of any Collateral, or any Collateral is
sold as permitted by this Section 10.02 (other than to a Credit Party), such
Collateral shall be sold free and clear of the Liens created by the Security
Documents, and the Administrative Agent and the Collateral Agent shall be
authorized to take any actions deemed appropriate by them in order to effect the
foregoing.

 

-162-



--------------------------------------------------------------------------------

10.03 Dividends. Holdings will not, and will not permit any of the Restricted
Subsidiaries to, pay any Dividends with respect to Holdings or any of the
Restricted Subsidiaries, except that:

(i) any Restricted Subsidiary of Holdings may pay Dividends or return capital or
make distributions and other similar payments with regard to its Equity
Interests to Holdings or to other Restricted Subsidiaries of Holdings which
directly or indirectly own equity therein;

(ii) any non-Wholly-Owned Subsidiary of Holdings may declare and pay cash
Dividends to its shareholders generally so long as Holdings or its Restricted
Subsidiary which owns the Equity Interests in the Subsidiary paying such
Dividends receives at least its proportionate share thereof (based upon its
relative holding of the Equity Interests in the Subsidiary paying such Dividends
and taking into account the relative preferences, if any, of the various classes
of Equity Interests of such Subsidiary);

(iii) so long as no Default or Event of Default exists at the time of the
applicable Dividend, redemption or repurchase or would exist immediately after
giving effect thereto, Holdings may pay cash Dividends to any Parent Company to
redeem or repurchase, contemporaneously with such Dividend, Equity Interests of
such Parent Company from management, employees, officers and directors (and
their successors and assigns) of Holdings and the Restricted Subsidiaries;
provided that (A) the aggregate amount of Dividends made by Holdings pursuant to
this clause (iii), and the aggregate amount paid by such Parent Company in
respect of all such Equity Interests so redeemed or repurchased shall not (net
of any cash proceeds received by Holdings from issuances of its Equity Interests
(other than to the extent included in the Available Amount) in connection with
such redemption or repurchase), in either case, exceed during any fiscal year of
Holdings, the greater of $31,800,000 and 10.0% of LTM Consolidated EBITDA
(measured at the time of such Dividend) (provided that the amount of cash
Dividends permitted to be, but not, paid in any fiscal year pursuant to this
clause (iii) shall increase the amount of cash Dividends permitted to be paid in
the succeeding two fiscal years pursuant to this clause (iii)); (B) such amount
in any calendar year may be increased by an amount not to exceed: (I) the cash
proceeds of key man life insurance policies received by Holdings or any of the
Restricted Subsidiaries after the Closing Date; plus (II) the net proceeds from
the sale of Equity Interests of Holdings or of any Parent Company which net
proceeds are contributed to Holdings, in each case to members of management,
managers, directors or consultants of any Parent Company or any of its
Subsidiaries that occurs after the Closing Date; provided that the amount of any
such net proceeds that are utilized for any Dividend under this clause (iii)
will not be considered to be net proceeds of Equity Interests for purposes of
clause (a)(ii) of the definition of “Available Amount”; less (III) the amount of
any Dividends previously made with the cash proceeds described in the preceding
clause (I); and (C) cancellation of Indebtedness owing to Holdings from members
of management, officers, directors, employees of Holdings or any of its
Subsidiaries in connection with a repurchase of Equity Interests of Holdings or
any other Parent Company will not be deemed to constitute a Dividend for
purposes of this Agreement;

 

-163-



--------------------------------------------------------------------------------

(iv) Holdings may pay cash Dividends to any Parent Company to pay expenses
incurred by any Parent Company in connection with offerings, registrations, or
exchange listings of equity or debt securities and maintenance of same (A) where
the net proceeds of such offering are to be received by or contributed to
Holdings, (B) in a prorated amount of such expenses in proportion to the amount
of such net proceeds intended to be so received or contributed or loaned, or
(C) otherwise on an interim basis prior to completion of such offering so long
as such Parent Company shall cause the amount of such expenses to be repaid to
Holdings or the relevant Restricted Subsidiary of Holdings out of the proceeds
of such offering promptly if such offering is completed;

(v) Holdings may pay cash Dividends to any Parent Company to pay costs
(including all professional fees and expenses) incurred by such Parent Company
in connection with reporting obligations under or otherwise incurred in
connection with compliance with applicable laws, applicable rules or regulations
of any governmental, regulatory or self-regulatory body or stock exchange,
including in respect of any reports filed with respect to the Securities Act,
the Securities Exchange Act or the respective rules and regulations promulgated
thereunder;

(vi) for any taxable period in which (a) Holdings and/or any of its Subsidiaries
is a member of a consolidated, combined, unitary or similar U.S. federal, state,
local and/or foreign income or similar tax group whose common parent is a Parent
Company (a “Tax Group”) or (b) Holdings is a pass-through entity for U.S.
federal income tax purposes that is owned by a Parent Company that is a
corporation for U.S. federal income tax purposes (directly or indirectly through
one or more corporate subsidiaries of such Parent Company (any such corporate
subsidiaries, together with such Parent Company, the “Corporate Owners”)),
Holdings may make distributions to any Parent Company to pay any consolidated,
combined, unitary or similar U.S. federal, state, local and/or foreign income or
similar income Taxes of such Tax Group, as applicable, or to any Corporate Owner
to pay the U.S. federal, state, local and/or foreign income or similar Taxes of
such Corporate Owner, in each case that are attributable to the taxable income
of Holdings and/or its applicable Subsidiaries, as applicable; provided, that,
(A) the amount of such payments made in respect of such taxable period in the
aggregate shall not exceed the amount of such Taxes that Holdings and/or its
applicable Subsidiaries would have been required to pay in respect of such
taxable period if such entity(ies) were a stand-alone corporate taxpayer or
stand-alone corporate tax group consisting only of Holdings and/or such
Subsidiaries for all relevant taxable periods, (B) the portion of any payment
otherwise permitted pursuant to this clause (vi) with respect to any Taxes
attributable to the income of any Unrestricted Subsidiary shall be limited to
the amount actually paid by such Unrestricted Subsidiary to Holdings or any Loan
Party for the purposes of paying such Taxes, and (C) with respect to any taxable
period (or portion thereof) ending prior to the Closing Date, payments pursuant
to this clause (vi) shall be permitted only to the extent relating to Tax
adjustments that arise after the Closing Date as a result of audits or other Tax
proceedings;

(vii) Holdings may pay cash dividends or other distributions, or make loans or
advances to, any Parent Company or the equity interest holders thereof in
amounts required for any Parent Company or the equity interest holders thereof
to pay, in each case without duplication:

(A) franchise Taxes (and other fees and expenses) required to maintain their
existence to the extent such Taxes, fees and expenses are reasonably
attributable to the operations of Holdings and the Restricted Subsidiaries;

 

-164-



--------------------------------------------------------------------------------

(B) customary salary, bonus and other benefits payable to officers and employees
of any Parent Company to the extent such salaries, bonuses and other benefits
are reasonably attributable to the ownership or operations of Holdings and the
Restricted Subsidiaries;

(C) general corporate operating and overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties) of any Parent Company to the extent such costs and expenses are
reasonably attributable to the ownership or operations of Holdings and the
Restricted Subsidiaries (including, for the avoidance of doubt, administrative
costs and expenses of Syncom-Iridium Holdings Corp. and/or Iridium Blocker-B.
Inc.);

(D) cash payments in lieu of issuing fractional shares in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of Holdings or any Parent Company;

(E) for the purchase or other acquisition by any Parent Company of all or
substantially all of the property and assets or business of any Person, or of
assets constituting a business unit, a line of business or division of such
Person, or of all of the Equity Interests in a Person; provided that (1) if such
purchase or other acquisition had been made by Holdings, it would have
constituted a Permitted Acquisition permitted to be made pursuant to
Section 9.14, (2) such dividend, distribution, loan or advance shall be made
concurrently with the closing of such purchase or other acquisition and (3) such
Parent Company shall, immediately following the closing thereof, cause (x) all
property acquired (whether assets or Equity Interests) and any liabilities
assumed to be contributed to Holdings or any Restricted Subsidiary or (y) the
merger (to the extent permitted in Section 10.02) into Holdings or any
Restricted Subsidiary of the Person formed or acquired in order to consummate
such purchase or other acquisition; and

(F) any customary fees and expenses related to any unsuccessful equity offering
by any Parent Company reasonably attributable to the operations of Holdings and
the Restricted Subsidiaries;

provided that the aggregate amount of Dividends made pursuant to subclauses (B),
(C) and (F) of this clause (vii) shall not exceed the greater of $31,800,000
and 10.0% of LTM Consolidated EBITDA (measured at the time of such Dividend) in
any fiscal year;

(viii) reasonable and customary indemnities to directors, officers and employees
of any Parent Company in the ordinary course of business, to the extent
reasonably attributable to the ownership or operation of Holdings and the
Restricted Subsidiaries;

(ix) Holdings may pay cash Dividends to any Parent Company for payment of
obligations under or in respect of director and officer insurance policies to
the extent reasonably attributable to the ownership or operation of Holdings and
the Restricted Subsidiaries;

 

-165-



--------------------------------------------------------------------------------

(x) any Dividend used to fund the Transaction, including Transaction Costs;

(xi) Holdings may pay cash Dividends to any Parent Company so long as the
proceeds thereof are used to pay fees, expenses and indemnification payments
that are then permitted to be paid pursuant to Sections 10.06(vii)
and 10.06(xii);

(xii) repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants or similar equity incentive awards;

(xiii) a Dividend to any Parent Company to fund a payment of dividends on such
Parent Company’s common stock, not to exceed, in any fiscal year, 5.0% of such
Parent Company’s Market Capitalization;

(xiv) any Dividends to the extent the same are made solely with the Available
Amount; provided that to the extent clause (a)(i)(B) of the definition of
“Available Amount” is being utilized, at the time of, and after giving effect to
such Dividend on a Pro Forma Basis, (x) no Event of Default under
Section 11.01(a) or Section 11.01(e) shall have occurred and be continuing and
(y) the Consolidated Total Net Leverage Ratio, on a Pro Forma Basis as of the
last day of the most recently ended Test Period, does not exceed 5.50:1.00;

(xv) purchases of minority interests in Restricted Subsidiaries that are not
Wholly-Owned Subsidiaries by Credit Parties; provided that the aggregate amount
of such purchases, when added to the aggregate amount of Investments pursuant to
Section 10.05(xvii), shall not exceed the greater of $31,800,000 and 10.0% of
LTM Consolidated EBITDA (measured at the time of such Dividend);

(xvi) the declaration and payment of Dividends or the payment of other
distributions by Holdings, so long as the Consolidated Total Net Leverage Ratio,
on a Pro Forma Basis as of the last day of the most recently ended Test Period,
does not exceed 4.00:1.00 and no Event of Default shall have occurred and be
continuing or result therefrom;

(xvii) Holdings and each Restricted Subsidiary may declare and make Dividend
payments or other distributions payable solely in the Equity Interests of such
Person so long as in the case of Dividend or other distribution by a Restricted
Subsidiary, Holdings or a Restricted Subsidiary receives at least its pro rata
share of such dividend or distribution;

(xviii) Holdings may pay Dividends with the cash proceeds contributed to its
common equity from the net cash proceeds of any equity issuance by any Parent
Company completed after the Closing Date, so long as, with respect to any such
payments, no Event of Default under Section 11.01(a) or 11.01(e) shall have
occurred and be continuing or would result therefrom; provided that the amount
of any such cash proceeds that are utilized for any Dividend under this
clause (xviii) will not be considered to be cash proceeds of Equity Interests
for purposes of clause (a)(ii) of the definition of “Available Amount”;

 

-166-



--------------------------------------------------------------------------------

(xix) Holdings and any Restricted Subsidiary may pay Dividends within 60 days
after the date of declaration thereof, if at the date of declaration of such
payment, such payment would have complied with another provision of this
Section 10.03;

(xx) Holdings and any Restricted Subsidiary may pay Dividends the proceeds of
which are applied to make payments of scheduled coupon and principal, refinance,
defease or discharge the Senior Notes;

(xxi) Holdings and any Restricted Subsidiary may make payments and distributions
to dissenting stockholders pursuant to applicable law pursuant to or in
connection with a sale, consolidation, merger or transfer of Holdings and the
Restricted Subsidiaries taken as a whole that complies with the terms of this
Agreement, including Section 10.02 hereof;

(xxii) Holdings and any Restricted Subsidiary may declare and pay Dividends to
holders of any class or series of Qualified Preferred Stock issued by a Parent
Company after the Closing Date; provided that (A) the Consolidated Fixed Charge
Coverage Ratio at the time of the issuance of such Qualified Preferred Stock
(calculated on a Pro Forma Basis) is 2.00 to 1.00 or greater and (B) the
aggregate amount of Dividends declared and paid pursuant to this
Section 10.03(xxii) does not exceed the net cash proceeds received by the Parent
Company and contributed to Holdings from any such sale of Qualified Preferred
Stock issued after the Closing Date and contributed to Holdings; and

(xxiii) Holdings and any Restricted Subsidiary may pay Dividends in an aggregate
amount not to exceed the greater of $79,500,000 and 25% of LTM Consolidated
EBITDA (measured at the time of such Dividend), which may, at the election of
the Borrower (and without duplication), be reallocated to make Investments
pursuant to Section 10.05(xix).

In determining compliance with this Section 10.03 (and in determining amounts
paid as Dividends pursuant hereto for purposes of the definitions of
“Consolidated EBITDA” and “Consolidated Net Income”), amounts loaned or advanced
to any Parent Company pursuant to Section 10.05(vi) shall, to the extent such
loan or advance remains unpaid, be deemed to be cash Dividends paid to such
Parent Company to the extent provided in said Section 10.05(vi).

For purposes of determining compliance with this Section 10.03, if the payment
of Dividends would be permitted pursuant to one or more provisions described
above, the Borrower, in its sole discretion, from time to time, may classify or
reclassify or divide such payment of Dividends (or any portion thereof) in any
manner that complies with this Section 10.03.

10.04 Indebtedness. Holdings will not, and will not permit any of the Restricted
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:

(i) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents (including pursuant to any Incremental Commitments);

 

-167-



--------------------------------------------------------------------------------

(ii) Indebtedness outstanding on the Closing Date and listed on Schedule 10.04
(or to the extent not listed on such Schedule 10.04, where the principal amount
of such Indebtedness is less than $15,000,000 in the aggregate) and any
Permitted Refinancing Indebtedness in respect thereof;

(iii) Indebtedness under Interest Rate Hedging Agreements entered into with
respect to other Indebtedness permitted under this Section 10.04 so long as the
entering into of such Interest Rate Hedging Agreements are bona fide hedging
activities and are not for speculative purposes;

(iv) Indebtedness of Holdings and the Restricted Subsidiaries evidenced by
Capitalized Lease Obligations and purchase money Indebtedness (including
obligations in respect of mortgages, industrial revenue bonds, industrial
development bonds and similar financings) in connection with the acquisition,
construction, installation, repair, replacement or improvement of fixed or
capital assets and any Permitted Refinancing Indebtedness in respect thereof;
provided that in no event shall the aggregate principal amount of all such
Indebtedness incurred or assumed in each case after the Closing Date pursuant to
this clause (iv) exceed the greater of $127,200,000 and 40.0% of LTM
Consolidated EBITDA (measured at the time of incurrence) at any one time
outstanding;

(v) [intentionally omitted];

(vi) (A) Indebtedness of the Restricted Subsidiaries incurred or assumed
pursuant to or in connection with a Permitted Acquisition or a Permitted
Investment; provided that (I) in the case of assumed Indebtedness, such
Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition or Permitted Investment and
(II) (a) in the case of any Indebtedness secured by a Lien on the Collateral
that is pari passu with any Lien on the Collateral securing the Obligations, the
Consolidated First Lien Net Leverage Ratio, determined on a Pro Forma Basis as
of the date of such incurrence or assumption, would not exceed 4.00:1.00, (b) in
the case of any secured Indebtedness (other than Indebtedness secured by the
Collateral on a pari passu basis relative to the Liens on such Collateral
securing the Obligations), the Consolidated Secured Net Leverage Ratio,
determined on a Pro Forma Basis as of the date of such incurrence or assumption,
would not exceed 4.50:1.00 or (c) in the case of Indebtedness consisting of
unsecured Indebtedness, either (x) the Consolidated Total Net Leverage Ratio,
determined on a Pro Forma Basis as of the date of such incurrence or assumption,
would not exceed either (i) 5.50:1.00 or (ii) the Consolidated Total Net
Leverage Ratio immediately prior to the incurrence or assumption of such
Indebtedness and Permitted Acquisition or Permitted Investment, as applicable,
or (y) (i) the Consolidated Fixed Charge Coverage Ratio, determined on a Pro
Forma Basis as of the date of such incurrence or assumption, is not less than
2.00:1.00 or (ii) the Consolidated Fixed Charge Coverage Ratio immediately prior
to the incurrence or assumption of such Indebtedness and Permitted Acquisition
or Permitted Investment, as applicable, does not decrease and (B) any Permitted
Refinancing Indebtedness in respect thereof; provided that the amount of
Indebtedness incurred pursuant to this clause (vi) by Restricted Subsidiaries
that are not Credit Parties, when taken together with the amount of Indebtedness
incurred pursuant to clause (xxix) by Restricted Subsidiaries that are not
Credit Parties and Indebtedness

 

-168-



--------------------------------------------------------------------------------

incurred pursuant to clause (viii) by Foreign Subsidiaries, shall not exceed the
greater of $127,200,000 and 40.0% of LTM Consolidated EBITDA (measured at the
time of incurrence) at any time outstanding; provided further that (i) with
respect to any such incurred (but not assumed) Indebtedness, no such
Indebtedness shall be subject to scheduled amortization or have a final stated
maturity (excluding for this purpose interim loan financings that provide for
automatic rollover, subject to customary conditions, to Indebtedness otherwise
meeting the maturity requirements of this clause), in either case prior to the
Latest Maturity Date as of the date such Indebtedness was incurred or have a
Weighted Average Life to Maturity of less than the Weighted Average Life to
Maturity as then in effect for the Tranche of then outstanding Term Loans with
the then longest Weighted Average Life to Maturity (excluding for this purpose
amounts not in excess of the Inside Maturity Date Basket), (ii) any “asset sale”
offer to purchase covenant included in the agreement governing such
Indebtedness, to the extent incurred by any Credit Party, shall not prohibit
Holdings or the respective Subsidiary from repaying obligations under this
Agreement on at least a pro rata basis with such Indebtedness from asset sale
proceeds, (iii) to the extent secured, such Indebtedness shall be subject to the
Pari Passu Intercreditor Agreement or First Lien/Second Lien Intercreditor
Agreement, as applicable, (iv) the other terms and conditions (excluding
pricing, interest rate margins, rate floors, discounts, fees, premiums, and
optional prepayment and redemption terms), taken as a whole, contained in the
agreement governing such Indebtedness shall not be materially more favorable to
the lenders providing such Indebtedness than the related provisions contained in
this Agreement; provided that (x) any such terms may be more favorable to the
extent they take effect after the Latest Maturity Date as of the date such
Indebtedness was incurred or otherwise reflect then prevailing market conditions
(taken as a whole) for similar Indebtedness (as determined by the Borrower in
good faith), and (y) in the event that any agreement evidencing such
Indebtedness contains financial maintenance covenants that are effective prior
to the Latest Maturity Date as of the date such Indebtedness was incurred,
without further Lender approval or voting requirement, any such financial
covenants shall be added to this Agreement for the benefit of the applicable
Lenders (provided that a certificate of a Responsible Officer of the Borrower
delivered to the Administrative Agent at least five (5) Business Days prior to
the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Borrower has determined
in good faith that such terms and conditions satisfy the requirement set out in
the foregoing clause (iv), shall be conclusive evidence that such terms and
conditions satisfy such requirement unless the Administrative Agent provides
notice to the Borrower of an objection during such five (5) Business Day period
(including a reasonable description of the basis upon which it objects)) and
(v) such Indebtedness, to the extent constituting MFN Qualifying Term Loans, is
subject to the MFN Pricing Test.

(vii) intercompany Indebtedness and cash management pooling obligations and
arrangements among Holdings and the Restricted Subsidiaries to the extent
permitted by Section 10.05(vi);

(viii) Indebtedness of Foreign Subsidiaries; provided that the aggregate
principal amount of Indebtedness outstanding pursuant to this clause (viii),
when taken together with the amount of Indebtedness incurred pursuant to clause
(vi) and (xxix) by Restricted Subsidiaries that are not Credit Parties, shall
not at any time exceed the greater of $127,200,000 and 40.0% of LTM Consolidated
EBITDA (measured at the time of incurrence);

 

-169-



--------------------------------------------------------------------------------

(ix) Contribution Indebtedness and any Permitted Refinancing Indebtedness in
respect thereof;

(x) Indebtedness incurred in the ordinary course of business to finance
insurance premiums or take-or-pay obligations contained in supply arrangements;

(xi) Indebtedness incurred in the ordinary course of business in respect of
netting services, overdraft protections, employee credit card programs,
automatic clearinghouse arrangements and other similar services in connection
with cash management and deposit accounts and Indebtedness in connection with
the honoring of a bank or other financial institution of a check, draft or
similar instrument drawn against insufficient funds in the ordinary course of
business, including in each case, obligations under any Treasury Services
Agreements;

(xii) Indebtedness in respect of Other Hedging Agreements so long as the
entering into of such Other Hedging Agreements are bona fide hedging activities
and are not for speculative purposes;

(xiii) unsecured Indebtedness of any Credit Party (which may be guaranteed on a
subordinated basis by other Credit Parties), in an aggregate outstanding
principal amount (together with any Permitted Refinancing Indebtedness in
respect thereof) not to exceed the greater of $111,300,000 and 35.0% of LTM
Consolidated EBITDA (measured at the time of incurrence) at any time, assumed or
incurred in connection with any Permitted Acquisition permitted under
Section 9.14, so long as such Indebtedness (and any guarantees thereof) is
subordinated to the Obligations upon terms and conditions acceptable to the
Administrative Agent;

(xiv) [intentionally omitted];

(xv) additional Indebtedness of Holdings and the Restricted Subsidiaries not to
exceed the greater of $143,100,000 and 45.0% of LTM Consolidated EBITDA
(measured at the time of incurrence) in aggregate principal amount outstanding
at any time;

(xvi) Contingent Obligations for customs, stay, performance, appeal, judgment,
replevin and similar bonds and suretyship arrangements, and completion
guarantees and other obligations of a like nature, all in the ordinary course of
business;

(xvii) Contingent Obligations to insurers required in connection with worker’s
compensation and other insurance coverage, including self-insurance coverage,
incurred in the ordinary course of business;

(xviii) guarantees made by Holdings or any of the Restricted Subsidiaries of
Indebtedness of Holdings or any of the Restricted Subsidiaries permitted to be
outstanding under this Section 10.04; provided that such guarantees are
permitted by Section 10.05;

 

-170-



--------------------------------------------------------------------------------

(xix) guarantees made by any Foreign Subsidiary of Indebtedness of any other
Foreign Subsidiary permitted to be outstanding under this Section 10.04;

(xx) guarantees made by Restricted Subsidiaries acquired pursuant to a Permitted
Acquisition of Indebtedness acquired or assumed pursuant thereto in accordance
with this Section 10.04, or any refinancing thereof pursuant to this
Section 10.04; provided that such guarantees may only be made by Restricted
Subsidiaries who were guarantors of the Indebtedness originally acquired or
assumed pursuant to this Section 10.04 at the time of the consummation of the
Permitted Acquisition or such other Investment to which such Indebtedness
relates;

(xxi) customary Contingent Obligations in connection with sales, other
dispositions and leases permitted under Section 10.02 (but not in respect of
Indebtedness for borrowed money or Capitalized Lease Obligations) including
indemnification obligations with respect to leases, adjustment of purchase
price, earn outs or similar obligations, and guarantees of collectability in
respect of accounts receivable or notes receivable for up to face value;

(xxii) guarantees of Indebtedness of directors, officers and employees of
Holdings or any of the Restricted Subsidiaries in respect of expenses of such
Persons in connection with relocations and other ordinary course of business
purposes;

(xxiii) guarantees of Indebtedness of a Person in connection with a joint
venture; provided that the aggregate principal amount of any Indebtedness so
guaranteed that is then outstanding, when added to the aggregate amount of
unreimbursed payments theretofore made in respect of such guarantees and the
amount of Investments then outstanding (and deemed outstanding) under
clauses (xxix) and (xxxi) of Section 10.05, shall not exceed the greater of
$111,300,000 and 35.0% of LTM Consolidated EBITDA (measured at the time of
incurrence);

(xxiv) Indebtedness arising in connection with any Qualified Securitization
Transaction or Receivables Facility with respect to which the Securitization
Assets or Receivables Assets subject thereto consist solely of assets originated
by one or more Foreign Subsidiaries;

(xxv) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, to the extent such Indebtedness is
extinguished reasonably promptly after receipt of notice thereof;

(xxvi) (x) severance, pension and health and welfare retirement benefits or the
equivalent thereof to current and former employees of Holdings or the Restricted
Subsidiaries incurred in the ordinary course of business, (y) Indebtedness
representing deferred compensation or stock-based compensation to employees of
Holdings and the Restricted Subsidiaries and (z) Indebtedness consisting of
promissory notes issued by any Credit Party to current or former officers,
directors and employees, their respective estates, spouses or former spouses to
finance the purchase or redemption of Equity Interests of any Parent Company
permitted by Section 10.03;

 

-171-



--------------------------------------------------------------------------------

(xxvii) (A) Permitted Pari Passu Notes, Permitted Pari Passu Loans or Permitted
Junior Debt in an aggregate principal amount not to exceed, as of the date of
incurrence thereof, when taken together with any Incremental Term Loans incurred
on such date pursuant to Section 2.15(a)(v)(x), (1) the then-remaining Fixed
Dollar Incremental Amount as of the date of incurrence thereof plus (2) subject
to the satisfaction of the applicable Incurrence-Based Incremental Facility
Test, any Incurrence-Based Incremental Amounts that may be incurred thereunder
on such date, in each case, so long as (i) all such Indebtedness is incurred in
accordance with the requirements of the definition of “Permitted Pari Passu
Notes,” “Permitted Pari Passu Loans,” “Permitted Junior Notes” or “Permitted
Junior Loans,” as the case may be and (ii) no Event of Default then exists or
would result therefrom (provided, that with respect to any such Indebtedness
incurred to finance a Limited Condition Transaction, such requirement shall be
limited to the absence of an Event of Default pursuant to Section 11.01(a) or
Section 11.01(e)); and (B) Permitted Refinancing Indebtedness in respect of
Indebtedness incurred pursuant to subclause (A); provided that with respect to
Permitted Pari Passu Loans incurred pursuant the Incurrence-Based Incremental
Facility Test, to the extent constituting MFN Qualifying Term Loans, such
Indebtedness shall be subject to the MFN Pricing Test.

(xxviii) (x) guarantees made by Holdings or any of the Restricted Subsidiaries
of obligations (not constituting debt for borrowed money) of Holdings or any of
the Restricted Subsidiaries owing to vendors, suppliers and other third parties
incurred in the ordinary course of business and (y) Indebtedness of any Credit
Party as an account party in respect of trade letters of credit issued in the
ordinary course of business;

(xxix) (A) other Indebtedness of Holdings and the Restricted Subsidiaries so
long as (i) no Event of Default then exists or would result therefrom (provided,
that with respect to any such Indebtedness incurred to finance a Limited
Condition Transaction, such requirement shall be limited to the absence of an
Event of Default pursuant to Section 11.01(a) or Section 11.01(e)), (ii) to the
extent secured, such Indebtedness is secured only by assets comprising
Collateral and (iv) the aggregate principal amount of such Indebtedness shall
not cause (I) in the case of any Indebtedness secured by a Lien on the
Collateral that is pari passu with any Lien on the Collateral securing the
Obligations, the Consolidated First Lien Net Leverage Ratio, determined on a Pro
Forma Basis as of the date of incurrence of such Indebtedness, to exceed
4.00:1.00; (II) in the case of any secured Indebtedness (other than Indebtedness
secured by the Collateral on a pari passu basis relative to the Liens on such
Collateral securing the Obligations), the Consolidated Secured Net Leverage
Ratio, determined on a Pro Forma Basis as of the date of incurrence of such
Indebtedness, to exceed 4.50:1.00; and (III) in the case of any unsecured
Indebtedness, either (x) the Consolidated Total Net Leverage Ratio, determined
on a Pro Forma Basis as of the date of incurrence of such Indebtedness, to
exceed 5.50:1.00 or (y) the Consolidated Fixed Charge Coverage Ratio, determined
on a Pro Forma Basis as of the date of incurrence of such Indebtedness, to be
less than 2.00:1.00 and (B) any Permitted Refinancing Indebtedness in respect of
Indebtedness incurred pursuant to subclause (A); provided further that the
amount of Indebtedness which may be incurred pursuant to this

 

-172-



--------------------------------------------------------------------------------

clause (xxix) by Restricted Subsidiaries that are not Credit Parties, when taken
together with the amount of Indebtedness incurred pursuant to clause (vi) by
Restricted Subsidiaries that are not Credit Parties and Indebtedness incurred
pursuant to clause (viii) by Foreign Subsidiaries, shall not exceed the greater
of $127,200,000 and 40.0% of LTM Consolidated EBITDA (measured at the time of
incurrence) at any time outstanding; provided further that (i) no such
Indebtedness shall be subject to scheduled amortization or have a final stated
maturity (excluding for this purpose interim loan financings that provide for
automatic rollover, subject to customary conditions, to Indebtedness otherwise
meeting the maturity requirements of this clause), in either case prior to the
Latest Maturity Date as of the date such Indebtedness was incurred or have a
Weighted Average Life to Maturity of less than the Weighted Average Life to
Maturity as then in effect for the Tranche of then outstanding Term Loans with
the then longest Weighted Average Life to Maturity (excluding for this purpose
amounts not in excess of the Inside Maturity Date Basket), (ii) any “asset sale”
offer to purchase covenant included in the agreement governing such
Indebtedness, to the extent incurred by any Credit Party, shall not prohibit
Holdings or the respective Subsidiary from repaying obligations under this
Agreement on at least a pro rata basis with such Indebtedness from asset sale
proceeds, (iii) to the extent secured, such Indebtedness shall be subject to the
Pari Passu Intercreditor Agreement or First Lien/Second Lien Intercreditor
Agreement, as applicable, (iv) the other terms and conditions (excluding
pricing, interest rate margins, rate floors, discounts, fees, premiums, and
optional prepayment and redemption terms), taken as a whole, contained in the
agreement governing such Indebtedness shall not be materially more favorable to
the lenders providing such Indebtedness than the related provisions contained in
this Agreement; provided that (x) any such terms may be more favorable to the
extent they take effect after the Latest Maturity Date as of the date such
Indebtedness was incurred or otherwise reflect then prevailing market conditions
(taken as a whole) for similar Indebtedness (as determined by the Borrower in
good faith), and (y) in the event that any agreement evidencing such
Indebtedness contains financial maintenance covenants that are effective prior
to the Latest Maturity Date as of the date such Indebtedness was incurred,
without further Lender approval or voting requirement, any such financial
covenants shall be added to this Agreement for the benefit of the applicable
Lenders (provided that a certificate of a Responsible Officer of the Borrower
delivered to the Administrative Agent at least five (5) Business Days prior to
the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Borrower has determined
in good faith that such terms and conditions satisfy the requirement set out in
the foregoing clause (iv), shall be conclusive evidence that such terms and
conditions satisfy such requirement unless the Administrative Agent provides
notice to the Borrower of an objection during such five (5) Business Day period
(including a reasonable description of the basis upon which it objects)) and
(v) such Indebtedness, to the extent constituting MFN Qualifying Term Loans, is
subject to the MFN Pricing Test.

(xxx) Indebtedness arising out of Sale-Leaseback Transactions permitted by
Section 10.01(xviii);

(xxxi) Indebtedness under Refinancing Notes, 100% of the Net Debt Proceeds of
which are applied to repay outstanding Term Loans in accordance with
Section 5.02(c);

 

-173-



--------------------------------------------------------------------------------

(xxxii) Indebtedness related to unfunded pension fund and other employee benefit
plan obligations and liabilities to the extent they are permitted to remain
unfunded under applicable law; and

(xxxiii) all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (i) through (xxxii) above.

For purposes of determining compliance with this Section 10.04, if any
Indebtedness would be permitted pursuant to one or more provisions described in
clauses (ii) through (xxxiii) above, the Borrower, in its sole discretion, from
time to time, may classify or reclassify or divide such Indebtedness (or any
portion thereof) in any manner that complies with this Section 10.04; provided
that all Indebtedness created under the Credit Documents will be treated as
incurred under Section 10.04(i) above and may not be reclassified.

10.05 Advances, Investments and Loans. Holdings will not, and will not permit
any of the Restricted Subsidiaries to, directly or indirectly, lend money or
credit (including in the form of guarantees) or make advances to any Person, or
purchase or acquire any stock, obligations or securities of, or any other
interest in, or make any capital contribution to, any other Person (each of the
foregoing, an “Investment” and, collectively, “Investments” and with the value
of each Investment being measured at the time made and without giving effect to
subsequent changes in value or any write-ups, write-downs or write-offs thereof
but giving effect to any cash return or cash distributions received by Holdings
and the Restricted Subsidiaries with respect thereto), except that the following
shall be permitted (each of the following, a “Permitted Investment” and
collectively, “Permitted Investments”):

(i) Holdings and the Restricted Subsidiaries may acquire and hold accounts
receivable owing to any of them, if created or acquired in the ordinary course
of business and payable or dischargeable in accordance with customary trade
terms of Holdings or such Restricted Subsidiary;

(ii) Holdings and the Restricted Subsidiaries may acquire and hold cash and Cash
Equivalents;

(iii) Holdings and the Restricted Subsidiaries may hold the Investments held by
them on the Closing Date and described on Schedule 10.05(iii), and any
modification, replacement, renewal or extension thereof that does not increase
the principal amount thereof unless any additional Investments made with respect
thereto are permitted under the other provisions of this Section 10.05;

(iv) Holdings and the Restricted Subsidiaries may acquire and hold Investments
(including debt obligations and Equity Interests) received in connection with
the bankruptcy or reorganization of suppliers and customers, and Investments
received in good faith settlement of delinquent obligations of, and other
disputes with, customers and suppliers arising in the ordinary course of
business;

 

-174-



--------------------------------------------------------------------------------

(v) Holdings and the Restricted Subsidiaries may enter into Interest Rate
Hedging Agreements to the extent permitted by Section 10.04(iv), and Other
Hedging Agreements to the extent permitted by Section 10.04(xii);

(vi) (a) Holdings and any Restricted Subsidiary may make intercompany loans to,
guarantees on behalf of, and other investments (including cash management
pooling obligations and arrangements) in Credit Parties, including in connection
with tax planning or reorganization activities, so long as, after giving effect
thereto, the security interest of the Collateral Agent for the benefit of the
Secured Creditors in the Collateral, taken as a whole, is not materially
impaired, (b) any Restricted Subsidiary that is not a Credit Party may make
intercompany loans to and other investments (including cash management pooling
obligations and arrangements) in Holdings or any Restricted Subsidiary so long
as in the case of such intercompany loans (other than cash management pooling
obligations and arrangements) to Credit Parties, all payment obligations of the
respective Credit Parties are subordinated to their obligations under the Credit
Documents on terms reasonably satisfactory to the Administrative Agent, (c) the
Credit Parties may make intercompany loans to, guarantees on behalf of, and
other investments (including cash management pooling obligations and
arrangements) in, Restricted Subsidiaries that are not Credit Parties, so long
as the aggregate amount of outstanding loans, guarantees and other investments
made pursuant to this subclause (c) does not exceed the greater of $127,200,000
and 40.0% of LTM Consolidated EBITDA (measured at the time of such loans,
guarantees or incurrence) and (d) Credit Parties may make intercompany loans and
other investments (including cash management pooling obligations and
arrangements) in any Restricted Subsidiary that is not a Credit Party so long as
such Investment is part of a series of simultaneous Investments by Restricted
Subsidiaries in other Restricted Subsidiaries that results in the proceeds of
the initial Investment being invested in one or more Credit Parties;

(vii) Holdings and the Restricted Subsidiaries may make Permitted Acquisitions;

(viii) loans and advances by Holdings and the Restricted Subsidiaries to
officers, directors and employees of Holdings and the Restricted Subsidiaries in
connection with (i) business-related travel, relocations and other ordinary
course of business purposes (including travel and entertainment expenses),
(ii) any such Person’s purchase of Equity Interests of Holdings or any Parent
Company; provided that no cash is actually advanced pursuant to this clause (ii)
unless immediately repaid and (iii) non-ordinary course of business purposes in
an amount not to exceed $47,700,000 and 15.0% of LTM Consolidated EBITDA
(measured at the time of incurrence);

(ix) advances of payroll payments to employees of Holdings and the Restricted
Subsidiaries in the ordinary course of business;

(x) non-cash consideration may be received in connection with any Asset Sale
permitted pursuant to Section 10.02(ii) or (x);

 

-175-



--------------------------------------------------------------------------------

(xi) additional Restricted Subsidiaries of Holdings may be established or
created if Holdings and such Subsidiary comply with the requirements of
Section 9.12, if applicable; provided that to the extent any such new Subsidiary
is created solely for the purpose of consummating a transaction pursuant to an
acquisition permitted by this Section 10.05, and such new Subsidiary at no time
holds any assets or liabilities other than any merger consideration contributed
to it contemporaneously with the closing of such transaction, such new
Subsidiary shall not be required to take the actions set forth in Section 9.12,
as applicable, until the respective acquisition is consummated (at which time
the surviving or transferee entity of the respective transaction and its
Subsidiaries shall be required to so comply in accordance with the provisions
thereof);

(xii) extensions of trade credit may be made in the ordinary course of business
(including advances made to distributors consistent with past practice),
Investments received in satisfaction or partial satisfaction of previously
extended trade credit from financially troubled account debtors, Investments
consisting of prepayments to suppliers made in the ordinary course of business
and loans or advances made to distributors in the ordinary course of business;

(xiii) earnest money deposits may be made to the extent required in connection
with Permitted Acquisitions and other Investments to the extent permitted under
Section 10.01(xxviii);

(xiv) Investments in deposit accounts, securities accounts or commodities
accounts opened in the ordinary course of business;

(xv) Investments in the nature of pledges or deposits with respect to leases or
utilities provided to third parties in the ordinary course of business;

(xvi) Investments in the ordinary course of business consisting of UCC Article 3
(or the equivalent under other applicable law) endorsements for collection or
deposit;

(xvii) purchases of minority interests in Restricted Subsidiaries that are not
Wholly-Owned Subsidiaries by any Credit Party; provided that the aggregate
amount of such purchases, when added to the aggregate amount of Dividends
pursuant to Section 10.03(xv), shall not exceed the greater of $31,800,000
and 10.0% of LTM Consolidated EBITDA (measured at the time such purchase is
made);

(xviii) Investments to the extent made with the Available Amount;

(xix) in addition to Investments permitted by clauses (i) through (xviii) and
(xx) through (xxxvi) of this Section 10.05, Holdings and the Restricted
Subsidiaries may make additional loans, advances and other Investments to or in
a Person (including a joint venture) in an aggregate outstanding amount for all
loans, advances and other Investments made pursuant to this clause (xix), not to
exceed the greater of $159,000,000 and 50.0% of LTM Consolidated EBITDA
(measured at the time such Investment is made) (as such amount may be increased
to the extent the Borrower elects to reallocate capacity available pursuant to
Sections 10.03(xxiii) or 10.07(i)(B)(II) (and without duplication), at any one
time outstanding;

 

-176-



--------------------------------------------------------------------------------

(xx) the licensing, sublicensing or contribution of Intellectual Property rights
pursuant to arrangements with Persons other than Holdings and the Restricted
Subsidiaries in the ordinary course of business for fair market value, as
determined by Holdings or such Restricted Subsidiary, as the case may be, in
good faith;

(xxi) loans and advances to any Parent Company in lieu of, and not in excess of
the amount of (after giving effect to any other loans, advances or Dividends
made to any Parent Company), Dividends permitted to be made to any Parent
Company in accordance with Section 10.03; provided that any such loan or advance
shall reduce the amount of such applicable Dividends thereafter permitted under
Section 10.03 by a corresponding amount (if such applicable subsection of
Section 10.03 contains a maximum amount);

(xxii) Investments to the extent that payment for such Investments is made
solely in the form of common Equity Interests or Qualified Preferred Stock of
Holdings or any Equity Interests of any other direct or indirect Parent Company
to the seller of such Investments;

(xxiii) Investments of a Person that is acquired and becomes a Restricted
Subsidiary or of a company merged or amalgamated or consolidated into any
Restricted Subsidiary, in each case after the Closing Date and in accordance
with this Section 10.05 and/or Section 10.02, as applicable, to the extent such
Investments were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation, do not constitute a material
portion of the aggregate assets acquired in such transaction and were in
existence on the date of such acquisition, merger, amalgamation or
consolidation;

(xxiv) Investments in a Restricted Subsidiary that is not a Credit Party or in a
joint venture, in each case, to the extent such Investment is substantially
contemporaneously repaid in full with a dividend or other distribution from such
Restricted Subsidiary or joint venture;

(xxv) to the extent that they constitute Investments, purchases and acquisitions
of inventory, supplies, materials and equipment or purchases of contract rights
or licenses or leases of Intellectual Property, in each case, in the ordinary
course of business;

(xxvi) Investments by Holdings and the Restricted Subsidiaries consisting of
deposits, prepayment and other credits to suppliers or landlords made in the
ordinary course of business;

(xxvii) guarantees made in the ordinary course of business of obligations owed
to landlords, suppliers, customers, franchisees and licensees of Holdings or its
Subsidiaries;

(xxviii) Investments consisting of the licensing, sublicensing or contribution
of Intellectual Property pursuant to joint marketing arrangements with other
Persons;

 

-177-



--------------------------------------------------------------------------------

(xxix) Investments in Unrestricted Subsidiaries having an aggregate fair market
value (measured on the date each such Investment was made and without giving
effect to subsequent changes in value), when taken together with all other
Investments made pursuant to this Section 10.05(xxix) and 10.05(xxxi), not to
exceed the greater of $111,300,000 and 35.0% of LTM Consolidated EBITDA
(measured at the time such Investment is made) at any one time outstanding;

(xxx) any Investments, so long as, on the date of such Investment, on a Pro
Forma Basis, as of the last day of the most recently ended Test Period, the
Consolidated Total Net Leverage Ratio does not exceed 4.50:1.00 and no Event of
Default under Section 11.01(a) or Section 11.01(e) shall have occurred and be
continuing or result after giving effect thereto;

(xxxi) Investments by Holdings and the Restricted Subsidiaries in joint ventures
in an aggregate amount for all Investments made pursuant to this clause (xxxi),
not to exceed, when added to (i) the aggregate amount then guaranteed under
clause (xxiii) of Section 10.04 and all unreimbursed payments theretofore made
in respect of guarantees pursuant to clause (xxiii) of Section 10.04 and
(ii) the aggregate amount of all Investments in Unrestricted Subsidiaries
pursuant to Section (xxix), the greater of $111,300,000 and 35.0% of LTM
Consolidated EBITDA (measured at the time such Investment is made) at any one
time outstanding;

(xxxii) Investments in a Securitization Entity or any Investment by a
Securitization Entity in any other Person in connection with a Qualified
Securitization Transaction permitted by Section 10.04; provided that any such
Investment in a Securitization Entity is in the form of (x) a contribution of
additional Securitization Assets, (y) Limited Originator Recourse or (z) loans
in respect of the noncash portion of the purchase price of Securitization Assets
not to exceed 35.0% of such purchase price and distributions or payments of
Securitization Fees and purchases of Securitization Assets or Receivables Assets
pursuant to a Securitization Repurchase Obligation in connection with a
Qualified Securitization Transaction or a Receivables Facility, as applicable;

(xxxiii) Investments in Subsidiaries or joint ventures formed for the purpose of
selling or leasing transponders and/or satellites or transponder and/or
satellite capacity to third-party customers in the ordinary course of business
of Holdings and the Restricted Subsidiaries;

(xxxiv) Investments in Satelles, Inc. in an amount not to exceed $20,000,000 at
any time outstanding;

(xxxv) Investments consisting of payments (including capital expenditures) for
the construction, procurement, launch and insuring of replacement and new
satellites; and

(xxxvi) Investments in an amount not to exceed 100% of the amount of Dividends
or distributions permitted pursuant to Section 10.03 (other than
Section 10.03(xxiii)) at the time of such Investment; provided, that utilization
of capacity under Section 10.03 for purposes of Investments under this clause
(xxxvi) shall correspondingly reduce the amount available for Dividends or
distributions under the applicable clause in Section 10.03.

 

-178-



--------------------------------------------------------------------------------

In determining the amount of Investments permitted under this Section 10.05,
Investments shall always be taken at the original cost thereof (regardless of
any subsequent appreciation or depreciation therein), minus all returns of
principal, capital, dividends, distributions and other cash returns thereof,
minus all liabilities expressly assumed by another Person in connection with the
sale or other disposition of any Investment, and Investments constituting loans
and advances shall be taken at the principal amount thereof then remaining
unpaid.

To the extent an Investment is permitted to be made by a Credit Party directly
in any Restricted Subsidiary or any other Person, other than any Unrestricted
Subsidiary, who is not a Credit Party (each such person, a “Target Person”)
under any provision of this Section 10.05, such Investment may be made by
advance, contribution or distribution by a Credit Party to a Restricted
Subsidiary or Holdings, and further advanced or contributed by such Restricted
Subsidiary or Holdings for purposes of making the relevant Investment in the
Target Person without constituting an additional Investment for purposes of this
Section 10.05 (it being understood that such Investment must satisfy the
requirements of, and shall count toward any thresholds in, a provision of this
Section 10.05 as if made by the applicable Credit Party directly to the Target
Person).

For purposes of determining compliance with this Section 10.05, in the event
that any Investment (or any portion thereof) meets the criteria of one or more
of such categories of Permitted Investments, the Borrower, in its sole
discretion, from time to time, may classify or reclassify or divide such
Investment (or any portion thereof) in any manner that complies with this
Section 10.05.

10.06 Transactions with Affiliates. Holdings will not, and will not permit any
of the Restricted Subsidiaries to, enter into any transaction or series of
related transactions with any Affiliate of Holdings or any of its Subsidiaries
involving aggregate consideration in excess of $31,800,000, other than on terms
and conditions deemed in good faith by the Board of Directors of Holdings (or
any committee thereof) to be not less favorable to Holdings or such Restricted
Subsidiary as would reasonably be obtained by Holdings or such Restricted
Subsidiary at that time in a comparable arm’s-length transaction with a Person
other than an Affiliate, except:

(i) Dividends (and loans and advances in lieu thereof) may be paid to the extent
provided in Section 10.03;

(ii) loans and other transactions among Holdings and the Restricted
Subsidiaries;

(iii) customary fees and indemnification (including the reimbursement of
out-of-pocket expenses) may be paid to directors of Holdings and the Restricted
Subsidiaries (and, to the extent reasonably attributable to the operations of
Holdings and the Restricted Subsidiaries, to any other Parent Company);

(iv) Holdings and the Restricted Subsidiaries may enter into, and may make
payments under, employment agreements or consultant agreements, employee
benefits plans, stock option plans, indemnification provisions, stay bonuses,
severance and other similar compensatory arrangements with officers, employees
and directors (x) of the Parent Company to the extent compensatory arrangements
and related payments are reasonably attributable to the operations of Holdings
and its Restricted Subsidiaries or (y) of Holdings and the Restricted
Subsidiaries in the ordinary course of business, including, for the avoidance of
doubt, payments or loans (or cancellations of loans) to employees or consultants
in the ordinary course of business;

 

-179-



--------------------------------------------------------------------------------

(v) [intentionally omitted];

(vi) the Transaction (including Transaction Costs) shall be permitted;

(vii) Holdings may make payments or make dividends to any Parent Company to make
payments to reimburse any shareholders for their respective reasonable
out-of-pocket expenses, and to indemnify them, pursuant to the terms of any
stockholders agreement with respect to Holdings or any Parent Company, as in
effect on the Closing Date, subject to amendments not adverse to the Lenders in
any material respect;

(viii) transactions described on Schedule 10.06(viii) or any amendment thereto
to the extent such an amendment is not adverse to the Lenders in any material
respect;

(ix) Investments in and transactions with Holdings’ Subsidiaries and joint
ventures (to the extent any such Subsidiary that is not a Restricted Subsidiary
or any such joint venture is only an Affiliate as a result of Investments by
Holdings and the Restricted Subsidiaries in such Subsidiary or joint venture) to
the extent otherwise permitted under Section 10.05;

(x) [intentionally omitted];

(xi) transactions between Holdings and any Person that is an Affiliate solely
due to the fact that a director of such Person is also a director of Holdings or
any Parent Company; provided, however, that such director abstains from voting
as a director of Holdings or such Parent Company, as the case may be, on any
matter involving such other Person;

(xii) payments by Holdings or any of the Restricted Subsidiaries to any Parent
Company for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, including,
without limitation, in connection with acquisitions or divestitures, which
payments are approved by a majority of the Board of Directors of Holdings in
good faith;

(xiii) guarantees of performance by Holdings and the Restricted Subsidiaries of
Unrestricted Subsidiaries in the ordinary course of business, except for
guarantees of Indebtedness in respect of borrowed money;

(xiv) the issuance of Equity Interests in the form of common stock or Qualified
Preferred Stock of Parent Company to any director, officer, employee or
consultant of Holdings or any of its Restricted Subsidiaries;

(xv) to the extent not otherwise prohibited by this Agreement, transactions
between or among Holdings and any of the Restricted Subsidiaries shall be
permitted (including equity issuances);

 

-180-



--------------------------------------------------------------------------------

(xvi) transactions in which Holdings or any of the Restricted Subsidiaries, as
the case may be, delivers to the Administrative Agent a letter from an
Independent Financial Advisor stating that such transaction (i) is fair to
Holdings or such Restricted Subsidiary from a financial point of view or (ii) is
no less favorable to Holdings or such Restricted Subsidiary as would reasonably
be obtained by Holdings or such Restricted Subsidiary at that time in a
comparable arm’s-length transaction with a Person other than an Affiliate;

(xvii) non-exclusive arrangements or agreements entered into in the ordinary
course of business regarding the use of intellectual property or the acquisition
or provisions of goods and services; and

(xviii) transactions with Aireon Holdings LLC or Satelles, Inc. or any of their
respective Subsidiaries.

10.07 Limitations on Payments, Certificate of Incorporation, By-Laws and Certain
Other Agreements, etc. Holdings will not, and will not permit any of the
Restricted Subsidiaries to:

(i) make (or give any notice (other than any such notice that is expressly
contingent upon the repayment in full in cash of all Obligations other than any
indemnification obligations arising hereunder which are not due and payable) in
respect of) any voluntary or optional payment or prepayment on or redemption or
acquisition for value of, or any prepayment or redemption as a result of any
asset sale, Change of Control or similar event of (including, in each case
without limitation, by way of depositing money or securities with the trustee
with respect thereto or any other Person before due for the purpose of paying
when due), any Subordinated Indebtedness, in each case, with a principal amount
in excess of the greater of $79,500,000 and 25.0% of LTM Consolidated EBITDA
(measured at the time of payment, prepayment, redemption or acquisition), except
that (A) Holdings and the applicable Restricted Subsidiaries may consummate the
Transaction, (B) Subordinated Indebtedness may be repaid, redeemed, repurchased
or defeased (and any applicable deposit of money or securities with the trustee
with respect thereto or any other Person for the purpose of paying such
Subordinated Indebtedness when due may be made) (I) with the Available Amount,
so long as, solely with respect to utilization of the Available Amount under
clause (a)(ii) of the definition thereof (x) no Event of Default under
Section 11.01(a) or 11.01(e) shall have occurred and be continuing at the time
of the consummation of the proposed repayment or prepayment or immediately after
giving effect thereto and (y) the Consolidated Total Net Leverage Ratio, on a
Pro Forma Basis as of the last day of the most recently ended Test Period, does
not exceed 5.50:1.00, (II) in an aggregate amount not to exceed the greater of
$79,500,000 and 25.0% of LTM Consolidated EBITDA (measured at the time such
payment, prepayment, redemption or acquisition is made), which may, at the
election of the Borrower (and without duplication), be reallocated to make
Investments pursuant to Section 10.05(xix) or (III) so long as the Consolidated
Total Net Leverage Ratio, on a Pro Forma Basis as of the last day of the most
recently ended Test Period, does not exceed 4.00:1.00; provided, that nothing
herein shall otherwise prevent Holdings and the Restricted Subsidiaries from
refinancing any Indebtedness with Permitted Refinancing Indebtedness,
(C) Permitted Junior Debt that is secured by a Lien on the Collateral may be
repaid, redeemed, repurchased or defeased (and any applicable deposit of money
or securities with the trustee with respect thereto or any other Person for

 

-181-



--------------------------------------------------------------------------------

the purpose of paying such Permitted Junior Debt when due may be made) with any
Retained Declined Proceeds solely to the extent required by the terms thereof
and (D) this Section 10.07(i) shall not apply to any voluntary or optional
payment or prepayment on or redemption or acquisition for value of, or any
prepayment or redemption as a result of any asset sale, Change of Control or
similar event (including, in each case without limitation, by way of depositing
money or securities with the trustee with respect thereto or any other Person
before due for the purpose of paying when due), in each case that occurs on or
after the date that is one year prior to the maturity date of such Indebtedness
that is being repaid, prepaid or redeemed,

(ii) [intentionally omitted];

(iii) amend or modify, or permit the amendment or modification of any provision
of, any Permitted Junior Debt Document (after the entering into thereof) with a
principal amount in excess of the Threshold Amount, other than any amendment or
modification that is not materially adverse to the interests of the Lenders; or

(iv) amend, modify or change its certificate or articles of incorporation
(including, without limitation, by the filing or modification of any certificate
or articles of designation) or certificate of formation; limited liability
company agreement or by-laws (or the equivalent organizational documents);
accounting policies, reporting policies or fiscal year (except as required by
U.S. GAAP), as applicable, or any agreement entered into by it with respect to
its Equity Interests, or enter into any new agreement with respect to its Equity
Interests, unless such amendment, modification, change or other action
contemplated by this clause (iv) is not materially adverse to the interests of
the Lenders.

10.08 Limitation on Certain Restrictions on Subsidiaries. Holdings will not, and
will not permit any of the Restricted Subsidiaries to, directly or indirectly,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction on the ability of any such Restricted Subsidiary to
(a) pay dividends or make any other distributions on its capital stock or any
other interest or participation in its profits owned by the Borrower or any of
its Restricted Subsidiaries, or pay any Indebtedness owed to the Borrower or any
of its Restricted Subsidiaries, (b) make loans or advances to the Borrower or
any of its Restricted Subsidiaries or (c) transfer any of its properties or
assets to the Borrower or any of its Restricted Subsidiaries, except for such
encumbrances or restrictions existing under or by reason of:

(i) applicable law;

(ii) this Agreement and the other Credit Documents and the other definitive
documentation entered into in connection with any of the foregoing;

(iii) any Refinancing Note Documents;

(iv) customary provisions restricting subletting or assignment of any lease
governing any leasehold interest of Holdings or any of the Restricted
Subsidiaries;

(v) customary provisions restricting assignment of any licensing agreement (in
which Holdings or any of the Restricted Subsidiaries is the licensee) or other
contract entered into by Holdings or any of the Restricted Subsidiaries in the
ordinary course of business;

 

-182-



--------------------------------------------------------------------------------

(vi) restrictions on the transfer of any asset pending the close of the sale of
such asset;

(vii) any agreement or instrument governing Indebtedness assumed in connection
with a Permitted Acquisition, to the extent the relevant encumbrance or
restriction was not agreed to or adopted in connection with, or in anticipation
of, the respective Permitted Acquisition and does not apply to Holdings or any
Restricted Subsidiary of Holdings, or the properties of any such Person, other
than the Persons or the properties acquired in such Permitted Acquisition;

(viii) encumbrances or restrictions on cash or other deposits or net worth
imposed by customers under agreements entered into in the ordinary course of
business;

(ix) any agreement or instrument relating to Indebtedness of a Foreign
Subsidiary incurred pursuant to Section 10.04 to the extent such encumbrance or
restriction only applies to such Foreign Subsidiary;

(x) an agreement effecting a refinancing, replacement or substitution of
Indebtedness issued, assumed or incurred pursuant to an agreement or instrument
referred to in clause (vii) above; provided that the provisions relating to such
encumbrance or restriction contained in any such refinancing, replacement or
substitution agreement are no less favorable to Holdings or the Lenders in any
material respect than the provisions relating to such encumbrance or restriction
contained in the agreements or instruments referred to in such clause (vii);

(xi) restrictions on the transfer of any asset subject to a Lien permitted by
Section 10.01;

(xii) restrictions and conditions imposed by the terms of the documentation
governing any Indebtedness of a Restricted Subsidiary of the Borrower that is
not a Subsidiary Guarantor, which Indebtedness is permitted by Section 10.04;

(xiii) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 10.05 and
applicable solely to such joint venture;

(xiv) on or after the execution and delivery thereof, (x) the Permitted Junior
Debt Documents and (y) the Permitted Pari Passu Notes Documents;

(xv) negative pledges and restrictions on Liens in favor of any holder of
Indebtedness for borrowed money permitted under Section 10.04 but only if such
negative pledge or restriction expressly permits Liens for the benefit of the
Administrative Agent and/or the Collateral Agent and the Secured Creditors with
respect to the credit facilities established hereunder and the Obligations under
the Credit Documents on a senior basis and without a requirement that such
holders of such Indebtedness be secured by such Liens securing the Obligations
under the Credit Documents equally and ratably or on a junior basis; and

 

-183-



--------------------------------------------------------------------------------

(xvi) restrictions and conditions under the terms of the documentation governing
any Qualified Securitization Transaction or a Receivables Facility that, in each
case, permitted by Section 10.04, are necessary or advisable, in the good faith
determination of the Borrower or the applicable Restricted Subsidiary, to effect
such Qualified Securitization Transaction or such Receivables Facility.

10.09 Business. Holdings will not permit at any time the business activities
taken as a whole conducted by Holdings and the Restricted Subsidiaries to be
materially different from the business activities taken as a whole conducted by
Holdings and the Restricted Subsidiaries on the Closing Date except that the
Holdings and the Restricted Subsidiaries may engage in Similar Business.

10.10 Negative Pledges. Holdings shall not, and shall not permit any of the
Restricted Subsidiaries to, agree or covenant with any Person to restrict in any
way its ability to grant any Lien on its assets in favor of the Lenders, other
than pursuant to any First Lien/Second Lien Intercreditor Agreement, any Pari
Passu Intercreditor Agreement or any other intercreditor agreement contemplated
by this Agreement, and except that this Section 10.10 shall not apply to:

(i) any covenants contained in this Agreement or any other Credit Documents or
that exist on the Closing Date;

(ii) [intentionally omitted];

(iii) the covenants contained in any Refinancing Term Loans, Refinancing
Revolving Loans, any Refinancing Note Documents, any Permitted Pari Passu Notes
Documents or any Permitted Junior Debt (in each case so long as same do not
restrict the granting of Liens to secure Indebtedness pursuant to this
Agreement);

(iv) covenants and agreements made in connection with any agreement relating to
secured Indebtedness permitted by this Agreement (or carved out from the
definition of Indebtedness) but only if such covenant or agreement applies
solely to the specific asset or assets to which such Lien relates;

(v) customary provisions in leases, subleases, licenses or sublicenses and other
contracts restricting the right of assignment thereof;

(vi) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures that are applicable solely to such joint
venture;

(vii) restrictions imposed by law;

(viii) customary restrictions and conditions contained in agreements relating to
any sale of assets or Equity Interests pending such sale; provided such
restrictions and conditions apply only to the Person or property that is to be
sold;

 

-184-



--------------------------------------------------------------------------------

(ix) contractual obligations binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary, so long as such
contractual obligations were not entered into solely in contemplation of such
Person becoming a Restricted Subsidiary;

(x) negative pledges and restrictions on Liens in favor of any holder of
Indebtedness for borrowed money entered into after the Closing Date and
otherwise permitted under Section 10.04 but only if such negative pledge or
restriction expressly permits Liens for the benefit of the Administrative Agent
and/or the Collateral Agent and the Secured Creditors with respect to the credit
facilities established hereunder and the Obligations under the Credit Documents
on a senior basis and without a requirement that such holders of such
Indebtedness be secured by such Liens securing the Obligations under the Credit
Documents equally and ratably or on a junior basis;

(xi) restrictions on any Foreign Subsidiary pursuant to the terms of any
Indebtedness of such Foreign Subsidiary permitted to be incurred hereunder;

(xii) restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business; and

(xiii) any restrictions on Liens imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in
clauses (i), (ii), (iii), (ix), (x) and (xi) above; provided that such
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings are, in the good faith judgment of the
Borrower, not materially more restrictive, taken as a whole, with respect to
such encumbrance and other restrictions than those prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing.

10.11 Financial Covenant.

(a) Holdings and the Restricted Subsidiaries shall not permit the Consolidated
First Lien Net Leverage Ratio at the end of any Test Period, commencing with the
second full fiscal quarter of Holdings commencing after the Closing Date, to be
greater than 6.25:1.00; provided that the foregoing shall only be tested if the
Aggregate Exposure exceeds 35% of Aggregate Commitments (excluding (w) issued
and undrawn Letters of Credit (provided, to the extent such issued and undrawn
Letters of Credit are not Cash Collateralized Letters of Credit, such exclusion
shall not exceed $20,000,000), (x) Cash Collateralized Letters of Credit,
(y) amounts outstanding pursuant to Ancillary Facilities used in the ordinary
course of business and (z) Borrowings of Revolving Loans to fund any upfront
fees required to be paid on the Closing Date and the issuance of Letters of
Credit on the Closing Date for the first two fiscal quarters after the Closing
Date) as of the last day of such Test Period.

 

-185-



--------------------------------------------------------------------------------

(b) For purposes of determining compliance with the financial covenant set forth
in Section 10.11(a) above, any cash equity contribution (which equity shall be
common equity or otherwise in a form reasonably acceptable to the Administrative
Agent) made to Holdings (which shall be contributed in cash to the common equity
of the Borrower) following the end of any fiscal quarter and on or prior to the
day that is ten (10) Business Days after the date financial statements are
required to be delivered for such fiscal quarter pursuant to Section 9.01
(such ten (10) Business Day period being referred to herein as the “Interim
Period”) will, at the request of the Borrower, be included in the calculation of
Consolidated EBITDA solely for the purposes of determining compliance with such
financial covenant at the end of such fiscal quarter and applicable subsequent
periods which include such fiscal quarter (any such equity contribution so
included in the calculation of Consolidated EBITDA, a “Specified Equity
Contribution”); provided that (a) in each four fiscal quarter period, there
shall be at least two fiscal quarters in respect of which no Specified Equity
Contribution is made and no more than five Specified Equity Contributions may be
made during the term of this Agreement, (b) the amount of any Specified Equity
Contribution shall be no greater than the amount required to cause the Borrower
to be in pro forma compliance with such financial covenant, (c) all Specified
Equity Contributions shall be counted solely for purposes of compliance with
such financial covenant and shall be disregarded for all other purposes,
including for purposes of determining any financial ratio-based conditions,
pricing or any baskets with respect to the covenants contained herein and in the
other Credit Documents, (d) there shall be no pro forma reduction in
Indebtedness (including by way of netting cash) with the proceeds of any
Specified Equity Contribution other than for future fiscal quarters provided
that such Specified Equity Contribution is actually used to reduce Indebtedness,
and (e) from the date of the Administrative Agent’s receipt of a written notice
from the Borrower that the Borrower intends to exercise its cure rights under
this Section 10.11(b) through the last Business Day of the Interim Period,
(i) the Borrower shall not be permitted to make any Borrowing of Revolving Loans
and no Letters of Credit shall be issued hereunder and no amendments (other than
amendments thereof that does not increase the face value amount of the Letter of
Credit), extensions or renewals of any Letter of Credit shall be made during the
Interim Period until the relevant Specified Equity Contribution has been made
and (ii) neither the Administrative Agent nor any Lender shall have any right to
accelerate the Loans or terminate the Commitments, and none of the
Administrative Agent nor any Lender shall have any right to foreclose on or take
possession of the Collateral or exercise any other right or remedy under the
Credit Documents that would be available on the basis of an Event of Default
resulting from the failure to comply with Section 10.11(a).

(c) For the avoidance of doubt the financial covenant set forth in
Section 10.11(a) is solely for the benefit of the Revolving Lenders.

10.12 Permitted Activities. Parent shall not conduct, transact or otherwise
engage in an business or operations or create or assume any Indebtedness other
than (i) ownership and/or acquisition of all of the outstanding Equity Interests
in Holdings, Syncom-Iridium Holdings Corp. or Iridium Blocker-B Inc., (ii) the
maintenance of its legal existence, including the ability to incur fees, costs
and expenses relating to such maintenance, participating in tax, accounting and
other administrative matters as owners of the Equity Interests of Holdings,
Syncom-Iridium Holdings Corp. and Iridium Blocker-B Inc., (iii) participating in
tax, accounting and other administrative matters as owners of the Equity
Interests of Holdings, Iridium Holdings Corp. and Iridium Blocker-B Inc. and
reporting related to such matters, (iv) the performance of its obligations under
and in connection with the Credit Documents, any documentation governing
Permitted Junior Debt, Permitted Pari Passu Loans, Permitted Pari Passu Notes
and any Permitted Refinancing Indebtedness (provided that Parent shall not incur
or guarantee any such Indebtedness unless it guarantees the Obligations), (v)
any public offering of its common stock or any other issuance or

 

-186-



--------------------------------------------------------------------------------

registration of its Equity Interests for sale or resale not prohibited by
Section 10 (or that would be permitted to the extent that Parent was considered
to be the Borrower and/or a Restricted Subsidiary), including the ability to
incur costs, fees and expenses related thereto, (vi) incurring fees, costs and
expenses relating to overhead and general operating including professional fees
for legal, tax and accounting matters, (vii) providing indemnification to
officers and directors and as otherwise permitted hereunder, (viii) activities
incidental to the consummation of the transactions contemplated by this
Agreement, (ix) the incurrence of the Senior Notes and any refinancing thereof
(provided the amount of such refinancing Indebtedness does not exceed (a) the
principal amount of the Senior Notes plus (b) any accrued and unpaid interest
and fees on the Senior Notes plus (c) the amount of any tender or redemption
premium paid thereon or any penalty or premium required to be paid under the
Senior Notes) and the performance of its obligations thereunder, (x) any other
transaction permitted pursuant to Section 10, (xi) filing with the SEC related
to Parent’s ownership of the Equity Interests of Holdings, Iridium Holdings
Corp. and Iridium Blocker-B Inc., (xii) the performance of its obligations under
employment agreements with senior executives of Parent and (xiii) activities
incidental to the business or activities described in clauses (i) through (xii)
of this Section 10.12.

Section 11. Events of Default.

11.01 Upon the occurrence of any of the following specified events (each, an
“Event of Default”):

(a) Payments. The Borrower shall (i) default in the payment when due of any
principal of any Loan, or (ii) default, and such default shall continue
unremedied for five or more Business Days, in the payment when due of any
interest on any Loan, or any Fees or any other amounts owing hereunder or under
any other Credit Document; or

(b) Representations, Etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or in any
certificate delivered to the Administrative Agent, the Collateral Agent or any
Lender pursuant hereto or thereto shall prove to be untrue in any material
respect on the date as of which made or deemed made, and, to the extent capable
of being cured, such incorrect representation, warranty shall remain incorrect
for a period of 30 days after written notice thereof from the Administrative
Agent to the Borrower; or

(c) Covenants. Holdings, Parent (solely with respect to Section 10.12) or any
Restricted Subsidiary shall (i) default in the due performance or observance by
it of any term, covenant or agreement contained in Section 9.01(f)(i), 9.04,
9.11, or Section 10 (subject to, in the case of Section 10.11(a), the cure
rights contained in Section 10.11(b) and the proviso at the end of this
clause (i)); provided that an Event of Default for failure to comply with
Section 10.11(a) shall not constitute an Event of Default with respect to any
Term Loans unless and until the Required Revolving Lenders shall have terminated
their Revolving Commitments and declared all Revolving Loans to be due and
payable and such declaration has not been rescinded on or before the date that
the Required Term Lenders declare an Event of Default with respect to
Section 10.11(a), or (ii) default in the due performance or observance by it of
any other term, covenant or agreement contained in this Agreement or in any
other Credit Document (other than those set forth in Sections 11.01(a) and (b)),
and such default shall continue unremedied for a period of 30 days after written
notice thereof to the Borrower by the Administrative Agent, the Collateral Agent
or the Required Lenders; provided that, with respect to clause (ii), any default
or Event of Default which may occur as a result of the failure to timely meet
any delivery requirements shall cease to exist upon any delivery otherwise in
compliance with such requirement; or

 

-187-



--------------------------------------------------------------------------------

(d) Event of Default Under Other Agreements. (i) Holdings or any of the
Restricted Subsidiaries (other than any Immaterial Subsidiary) shall (x) default
in any payment of any Indebtedness (other than Indebtedness under this
Agreement) beyond the period of grace, if any, provided in an instrument or
agreement under which such Indebtedness was created or (y) default in the
observance or performance of any agreement or condition relating to any
Indebtedness (other than Indebtedness under this Agreement) or contained in any
instrument or agreement evidencing, securing or relating thereto, beyond the
period of grace, if any, or any other event shall occur or condition exist
beyond the period of grace, if any, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause (determined without regard to whether any notice is required), any such
Indebtedness to become due prior to its stated maturity or (ii) any Indebtedness
(other than Indebtedness under this Agreement) of Holdings or any of the
Restricted Subsidiaries (other than any Immaterial Subsidiary) shall be declared
to be (or shall become) due and payable, or required to be prepaid other than by
a regularly scheduled required prepayment, prior to the stated maturity thereof;
provided that (A) it shall not be a Default or an Event of Default under this
Section 11.01(d) unless the aggregate principal amount of all Indebtedness as
described in preceding clauses (i) and (ii) is at least equal to the Threshold
Amount and (B) the preceding clause (ii) shall not apply to (x) Indebtedness
that becomes due as a result of a voluntary sale or transfer of, or Recovery
Event with respect to, the property or assets securing such Indebtedness, if
such sale or transfer or Recovery Event is otherwise permitted hereunder,
(y) events of default, termination events or any other similar event under
Hedging Agreements for so long as such event of default, termination event or
other similar event does not result in the occurrence of an early termination
date or any acceleration of such Hedging Agreements or (z) Indebtedness that
upon the happening of any such default or event automatically converts into
Equity Interests (other than Disqualified Stock or, in the case of a Restricted
Subsidiary, Disqualified Stock or preferred stock) in accordance with its terms;
or

(e) Bankruptcy, Etc. Holdings or any of the Restricted Subsidiaries (other than
any Immaterial Subsidiary) shall commence a voluntary case concerning itself
under Title 11 of the United States Code entitled “Bankruptcy,” as now or
hereafter in effect, or any successor thereto (the “Bankruptcy Code”) or any
other applicable Debtor Relief Law; or an involuntary case is commenced against
Holdings or any of the Restricted Subsidiaries (other than any Immaterial
Subsidiary), and the petition is not dismissed within 60 days, after
commencement of the case; or a custodian (as defined in the Bankruptcy Code),
receiver, receiver-manager, trustee, monitor is appointed for, or takes charge
of, all or substantially all of the property of Holdings or any of the
Restricted Subsidiaries (other than any Immaterial Subsidiary), or Holdings or
any of the Restricted Subsidiaries (other than any Immaterial Subsidiary)
commences any other Insolvency or Liquidation Proceeding under any Debtor Relief
Law or similar law of any jurisdiction whether now or hereafter in effect
relating to Holdings or any of the Restricted Subsidiaries (other than any
Immaterial Subsidiary), or there is commenced against Holdings or any of the
Restricted Subsidiaries (other than any Immaterial Subsidiary) any such
Insolvency or Liquidation Proceeding which remains undismissed for a period
of 60 days, or Holdings or any of the Restricted Subsidiaries (other than any
Immaterial Subsidiary) is adjudicated insolvent or bankrupt; or any order of
relief or other order approving any such Insolvency or Liquidation

 

-188-



--------------------------------------------------------------------------------

Proceeding is entered; or Holdings or any of the Restricted Subsidiaries (other
than any Immaterial Subsidiary) suffers any appointment of any custodian,
receiver, receiver-manager, trustee, monitor or the like for it or any
substantial part of its property to continue undischarged or unstayed for a
period of 60 days; or Holdings or any of the Restricted Subsidiaries (other than
any Immaterial Subsidiary) makes a general assignment for the benefit of
creditors; or any corporate, limited liability company or similar action is
taken by Holdings or any of the Restricted Subsidiaries (other than any
Immaterial Subsidiary) for the purpose of effecting any of the foregoing; or

(f) ERISA. (a) An ERISA Event has occurred with respect to a Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in a Material Adverse Effect, (b) there is or arises Unfunded Pension Liability
which has resulted or would reasonably be expected to result in a Material
Adverse Effect, (c) a Foreign Pension Plan has failed to comply with, or be
funded in accordance with, applicable law which has resulted or would reasonably
be expected to result in a Material Adverse Effect, or (d) Holdings or any of
the Restricted Subsidiaries has incurred any obligation in connection with the
termination of, or withdrawal from, any Foreign Pension Plan that, in each case,
has resulted or would reasonably be expected to result in a Material Adverse
Effect; or

(g) Security Documents. Any material provision of the Security Documents shall
cease to be in full force and effect, or shall cease to give the Collateral
Agent for the benefit of the Secured Creditors the Liens, rights, powers and
privileges purported to be created thereby, including, without limitation (to
the extent provided therein), a perfected security interest, to the extent
required by the Credit Documents, in, and Lien on, all or any material portion
of the Collateral (other than as a result of the failure of the Collateral Agent
to file continuation statements or the failure of the Collateral Agent to
maintain possession of possessory collateral delivered to it), in favor of the
Collateral Agent, superior to and prior to the rights and Liens of all third
Persons (except as permitted by Section 10.01); or

(h) Guarantees. Any material provision of the Guaranty shall cease to be in full
force and effect as to any Guarantor (other than any Guarantor otherwise
qualifying as an Immaterial Subsidiary, whether or not so designated), or any
Guarantor or any Person acting for or on behalf of such Guarantor shall deny or
disaffirm in writing such Guarantor’s obligations under the Guaranty to which it
is a party; or

(i) Judgments. One or more judgments or decrees shall be entered against
Holdings or any Restricted Subsidiary (other than any Immaterial Subsidiary)
involving in the aggregate for Holdings and the Restricted Subsidiaries (other
than any Immaterial Subsidiary) a liability or liabilities (not paid or fully
covered (other than to the extent of any deductible) by a reputable and solvent
insurance company with respect to judgments for the payment of money) and such
judgments and decrees either shall be final and non-appealable or shall not be
vacated, discharged or stayed or bonded pending appeal for any period of 60
consecutive days, and the aggregate amount of all such judgments and decrees (to
the extent not paid or fully covered (other than to the extent of any
deductible) by such insurance company) exceeds the Threshold Amount; or

 

-189-



--------------------------------------------------------------------------------

(j) Change of Control. A Change of Control shall occur; then and in any such
event, and at any time thereafter, if any Event of Default shall then be
continuing, the Administrative Agent, upon the written request of the Required
Lenders (or, in the case of a failure to observe or perform the covenant set
forth in Section 10.11(a), the Required Revolving Lenders and if the Required
Revolving Lenders shall have terminated their Revolving Commitments and declared
all Revolving Loans to be due and payable and such declaration has not been
rescinded, the Required Term Lenders), shall by written notice to the Borrower,
take any or all of the following actions, without prejudice to the rights of the
Administrative Agent, any Lender or the holder of any Note to enforce its claims
against any Credit Party (provided that, if an Event of Default specified in
Section 11.01(e) shall occur with respect to the Borrower, the result which
would occur upon the giving of written notice by the Administrative Agent as
specified in clauses (i) and (ii) below shall occur automatically without the
giving of any such notice): (i) declare the Commitment terminated, whereupon all
Commitments of each Lender shall forthwith terminate immediately; (ii) declare
the principal of and any accrued interest in respect of all Loans and the Notes
and all Obligations owing hereunder and thereunder to be, whereupon the same
shall become, forthwith due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each Credit Party;
(iii) enforce, as Collateral Agent, all of the Liens and security interests
created pursuant to the Security Documents, (iv) enforce each Guaranty, (v)
terminate, reduce or condition any Revolving Commitment and (vi) require the
Credit Parties to Cash Collateralize LC Obligations, and, if the Credit Parties
fail promptly to deposit such Cash Collateral, the Administrative Agent may (and
shall upon the direction of Required Lenders) advance the required Cash
Collateral as Revolving Loans (whether or not the conditions in Section 7.01 are
satisfied).

11.02 Application of Funds. After the exercise of remedies provided for above
(or after the Loans have automatically become immediately due and payable and
the LC Exposure has automatically been required to be Cash Collateralized as set
forth above), any amounts received on account of the Obligations (including
without limitation, proceeds received by the Administrative Agent or Collateral
Agent in respect of any sale of, collection from, or other realization upon, all
or any part of the Collateral (including, without limitation, pursuant to the
exercise by the Administrative Agent or Collateral Agent of its remedies during
the continuance of an Event of Default) or otherwise received on account of the
Obligations) shall, subject to the provisions of Sections 2.17(j) and 2.22 and
any Pari Passu Intercreditor Agreement, be applied in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including amounts payable under Sections 2.10 and 2.11) payable to the
Administrative Agent or the Collateral Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (other than principal and interest, but including amounts payable under
Sections 2.10 and 2.11), ratably among them in proportion to the amounts
described in this clause Second payable to them;

 

-190-



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations consisting of accrued and
unpaid interest on the Loans, Ancillary Facilities and LC Exposure, and any
fees, premiums and scheduled periodic payments due under any Designated Hedging
Agreement or Designated Treasury Services Agreement, ratably among the Secured
Creditors in proportion to the respective amounts described in this clause Third
payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and LC Exposure (including to Cash Collateralize that
portion of LC Exposure comprised of the aggregate undrawn amount of Letters of
Credit), and any breakage, termination or other payments under Ancillary
Facilities, Designated Hedging Agreement or Designated Treasury Services
Agreement, ratably among the Secured Creditors in proportion to the respective
amounts described in this clause Fourth held by them;

Fifth, to the payment of all other Obligations of the Credit Parties that are
due and payable to the Administrative Agent, Collateral Agent and the other
Secured Creditors on such date, ratably based upon the respective aggregate
amounts of all such Obligations owing to the Administrative Agent, Collateral
Agent and the other Secured Creditors on such date; and

Sixth, the balance, if any, after payment in full of the Obligations and as
required by the First Lien/Second Lien Intercreditor Agreement or, in the
absence of any such requirement, to the Person lawfully entitled thereto
(including the applicable Credit Party or its successors or assigns).

Amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Sixth above shall be applied to satisfy drawings under
such Letters of Credit as they occur. If any amount remains on deposit as Cash
Collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above. Amounts distributed with respect to any Designated
Hedging Agreements and Designated Treasury Services Agreements shall be the
lesser of the maximum Obligations arising under Designated Hedging Agreements
and Designated Treasury Services Agreements last reported to the Administrative
Agent or the actual Obligations owed under Designated Hedging Agreements and
Designated Treasury Services Agreements as calculated by the methodology
reported to the Administrative Agent for determining the amount due. The
Administrative Agent shall have no obligation to calculate the amount to be
distributed with respect to any Obligations under any Designated Hedging
Agreements and Designated Treasury Services Agreements, and may request a
reasonably detailed calculation of such amount from the applicable Secured
Creditor. If a Secured Creditor fails to deliver such calculation within five
days following request by the Administrative Agent, the Administrative Agent may
assume the amount to be distributed is zero.

In the event that any such proceeds are insufficient to pay in full the items
described in clauses First through Sixth of this Section 11.02, the Credit
Parties shall remain liable for any deficiency. Notwithstanding the foregoing
provisions, this Section 11.02 is subject to the provisions of any Pari Passu
Intercreditor Agreement and any First Lien/Second Lien Intercreditor Agreement.

 

-191-



--------------------------------------------------------------------------------

Section 12. The Administrative Agent and the Collateral Agent.

12.01 Appointment and Authorization.

(a) Each of the Lenders hereby irrevocably appoints DBNY to act on its behalf as
the Administrative Agent hereunder and under the other Credit Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Section 12 (other than
Sections 12.08, 12.10 and 12.11) are solely for the benefit of the
Administrative Agent, the Issuing Banks and the Lenders, and neither the
Borrower nor any other Credit Party shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Credit Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

(b) DBNY shall also act as the “Collateral Agent” and “security trustee” under
the Credit Documents, and each of the Lenders (on behalf of itself and its
Affiliates, including in its capacity as a potential Guaranteed Creditor under a
Designated Hedging Agreement or Designated Treasury Services Agreement) hereby
irrevocably appoints and authorizes DBNY to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any Credit Party to secure any of the Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
DBNY, as “Collateral Agent” or “security trustee” and any co-agents, sub-agents
and attorneys-in-fact appointed by the Collateral Agent pursuant to
Section 12.02 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Security Documents, or for exercising
any rights and remedies thereunder at the direction of the Collateral Agent,
shall be entitled to the benefits of all provisions of this Section 12 and
Section 13 (including Section 13.01, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” or “security trustee” under the
Credit Documents) as if set forth in full herein with respect thereto. Without
limiting the generality of the foregoing, the Lenders hereby expressly authorize
the Collateral Agent to execute any and all documents (including releases) with
respect to the Collateral and the rights of the Guaranteed Creditors with
respect thereto, as contemplated by and in accordance with the provisions of
this Agreement and the Security Documents and acknowledge and agree that any
such action by any Agent shall bind the Lenders.

(c) Each of the Lenders (including in its capacity as a potential Guaranteed
Creditor under a Designated Hedging Agreement or a Designated Treasury Services
Agreement) hereby authorizes the Administrative Agent and/or the Collateral
Agent to enter into any First Lien/Second Lien Intercreditor Agreement, any Pari
Passu Intercreditor Agreement and any other intercreditor agreement or
arrangement or supplement thereto permitted under this Agreement without any
further consent by any Lender and any such intercreditor agreement shall be
being binding upon the Lenders.

 

-192-



--------------------------------------------------------------------------------

12.02 Delegation of Duties. Each of the Administrative Agent and the Collateral
Agent may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Credit Document by or through any one or more
sub-agents appointed by the Administrative Agent and/or the Collateral Agent.
The Administrative Agent, the Collateral Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 12 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent or the Collateral Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent and as Collateral Agent, as applicable.

12.03 Exculpatory Provisions. The Administrative Agent and the Collateral Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Credit Documents and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Administrative Agent and the Collateral Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent and/or the Collateral Agent are required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Credit
Documents); provided that each of the Administrative Agent and the Collateral
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent or the Collateral
Agent, as applicable, to liability or that is contrary to any Credit Document or
applicable law;

(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
and/or the Collateral Agent or any of their respective Affiliates in any
capacity;

(d) shall not be liable to any Lender for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent and/or the Collateral Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 11
and 13.12) or (ii) in the absence of its own gross negligence, bad faith or
willful misconduct, as determined by a court of competent jurisdiction and by a
final and nonappealable judgment. Neither the Administrative Agent nor the
Collateral Agent shall be deemed to have knowledge of any Default unless and
until notice describing such Default is given to the Administrative Agent and
the Collateral Agent by the Borrower or a Lender; and

(e) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Credit Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the

 

-193-



--------------------------------------------------------------------------------

occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Credit Document or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the Security Documents, (v) the value or the
sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Section 6 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent and/or the
Collateral Agent.

12.04 Reliance by Administrative Agent and Collateral Agent. Each of the
Administrative Agent and the Collateral Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each of the Administrative Agent
and the Collateral Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, that by its terms must be
fulfilled to the satisfaction of a Lender, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender prior to the
making of such Loan. The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

No Other Duties, Etc. Anything herein to the contrary notwithstanding, none of
the Lead Arrangers or any of their respective Affiliates shall have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent,
the Collateral Agent or a Lender hereunder.

12.05 Non-reliance on Administrative Agent, Collateral Agent and Other Lenders.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, the Collateral Agent, any arranger of this credit
facility or any amendment thereto or any other Lender or any of their respective
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent, the Collateral Agent, any arranger of
this credit facility or any amendment thereto or any other Lender or any of
their respective Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Credit Document or any related agreement or any document furnished hereunder or
thereunder.

12.06 Indemnification by the Lenders. To the extent that the Borrower for any
reason fails to pay any amount required under Section 13.01(a) to be paid by it
to the Administrative Agent or Collateral Agent (or any sub-agent of either of
them), or any Related Party of any of the foregoing (except to the extent
resulting from the gross negligence or willful misconduct of such Person), each
Lender severally agrees to pay to the Administrative Agent or Collateral Agent
(or any such sub-agent) or such Related Party, as the case may be, such Lender’s
pro rata share (based on the amount of then outstanding Loans held by each
Lender or, if the Loans have been repaid in

 

-194-



--------------------------------------------------------------------------------

full, based on the amount of outstanding Loans held by each Lender immediately
prior to such repayment in full) of (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or Collateral Agent (or any such
sub-agent) in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent or Collateral Agent (or any such
sub-agent) in connection with such capacity. The obligations of the Lenders
under this Section 12.06 are subject to the provisions of Section 12.12.

12.07 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

12.08 Administrative Agent May File Proofs of Claim; Credit Bidding. In case of
the pendency of any Insolvency or Liquidation Proceeding under any Debtor Relief
Law or any other judicial proceeding relative to any Credit Party, the
Administrative Agent (irrespective of whether the principal of any Loan or LC
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Issuing Banks and
the Administrative Agent (including any claim for the reasonable compensation,
fees, expenses, disbursements and advances of the Lenders, the Issuing Banks and
the Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Banks and the Administrative Agent under
Sections 4.01 and 13.01) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Banks to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and Issuing Banks, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under Sections 4.01 and 13.01.

 

-195-



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Banks any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any Issuing Bank or in any Insolvency or Liquidation Proceeding.

The Secured Creditors hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code, including under
Sections 363, 1123 or 1129 of the Bankruptcy Code, or other applicable Debtor
Relief Law or any similar laws in any other jurisdictions to which a Credit
Party is subject or (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Creditors shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase). In connection with any such
bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or Equity Interests thereof shall be governed, directly or
indirectly, by the vote of the Required Lenders, irrespective of the termination
of this Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in clauses (a)(i) through (a)(v) of Section 13.12 of
this Agreement), and (iii) to the extent that Obligations that are assigned to
an acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Creditor or any acquisition vehicle to take any
further action.

12.09 Resignation of the Agents. Each of the Administrative Agent and the
Collateral Agent may at any time give notice of its resignation to the Lenders
and the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, with the Borrower’s consent (other than during the
existence of an Event of Default under Section 11.01(a) or 11.01(e)), to appoint
a successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders (and consented to
by the Borrower, to the extent so required) and shall have accepted such
appointment within 30 days after the retiring

 

-196-



--------------------------------------------------------------------------------

Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent or Collateral Agent may, with the Borrower’s consent (other
than during the existence of an Event of Default under Section 11.01(a)
or 11.01(e)), on behalf of the Lenders, appoint a successor Administrative Agent
or successor Collateral Agent, as applicable, in each case meeting the
qualifications set forth above; provided that if the Administrative Agent or the
Collateral Agent shall notify the Borrower and the Lenders that no qualifying
Person has accepted such appointment within such period, then such resignation
shall nonetheless become effective in accordance with such notice and (a) the
retiring Administrative Agent or retiring Collateral Agent, as applicable, shall
be discharged from its duties and obligations hereunder and under the other
Credit Documents (except that in the case of any collateral security held by the
Collateral Agent on behalf of the Lenders under any of the Credit Documents, the
retiring Collateral Agent shall continue to hold such collateral security solely
for purposes of maintaining the Secured Creditors’ security interest thereon
until such time as a successor Collateral Agent is appointed) and (b) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders (with the consent of the
Borrower, to the extent so required) appoint a successor Administrative Agent as
provided for above in this Section 12.10. Upon the acceptance of a successor’s
appointment as Administrative Agent or as Collateral Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent or
Collateral Agent, as applicable, and the retiring Administrative Agent or
retiring Collateral Agent, as applicable, shall be discharged from all of its
duties and obligations hereunder or under the other Credit Documents (if not
already discharged therefrom as provided above in this Section). After the
retiring Administrative Agent’s or retiring Collateral Agent’s resignation
hereunder and under the other Credit Documents, the provisions of this
Section 12 and Section 13.01 shall continue in effect for the benefit of such
retiring Administrative Agent or Collateral Agent, as applicable, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

12.10 Collateral Matters and Guaranty Matters. Each of the Lenders (including in
its capacity as a potential Guaranteed Creditor under a Designated Hedging
Agreement or Designated Treasury Services Agreement) and the Issuing Banks
irrevocably authorize the Administrative Agent or Collateral Agent as applicable
(and subject to the provisions in the Intercreditor Agreement) and each of the
Administrative Agent and Collateral Agent shall to the extent requested by the
Borrower and not in contravention of this Agreement or any other Credit
Document,

(a) to release any Lien on any property granted to or held by the Collateral
Agent under any Credit Document (i) upon termination of the Commitments and
payment in full of all Obligations (other than (x) contingent indemnification
obligations not then due and payable and (y) contingent obligations under
Designated Hedging Agreements and Designated Treasury Services Agreements not
then due and payable) has not been paid in full and the expiration or
termination of all Letters of Credit (unless Cash Collateralized, backstopped or
other arrangements have been made, in each case, on terms reasonably
satisfactory to the Administrative Agent and the applicable Issuing Bank or
Ancillary Lender, respectively), (ii) that is sold as part of or in connection
with any sale permitted hereunder or under any other Credit Document to a Person
that is not a Credit Party, (iii) that constitutes Excluded Collateral, (iv) if
the property subject to such Lien is owned by a Subsidiary Guarantor, subject to
Section 13.12, upon release of such Subsidiary Guarantor from its obligations
under the Guaranty Agreement pursuant to clause (b) below or (v) if approved,
authorized or ratified in writing in accordance with Section 13.12;

 

-197-



--------------------------------------------------------------------------------

(b) to release any Subsidiary Guarantor from its obligations under the Guaranty
Agreement if such Person ceases to be a Restricted Subsidiary or becomes an
Excluded Subsidiary as a result of a transaction permitted hereunder; provided
that any Subsidiary Guarantor that ceases to constitute a Restricted Subsidiary
or becomes an Excluded Subsidiary solely by virtue of no longer being a
Wholly-Owned Subsidiary (a “Partially Disposed Subsidiary”) shall only be
released from its Guaranty to the extent that (x) the other person taking an
equity interest in such Partially Disposed Subsidiary is not an Affiliate of
Holdings and (y) at the time of such release, Holdings would have been permitted
to make an Investment in such Partially Disposed Subsidiary, and is deemed to
have made a new Investment in such Partially Disposed Subsidiary for purposes of
Section 10.05 (as if such Person were then newly acquired) in an amount equal to
the portion of the fair market value (as determined by Holdings in good faith)
of the net assets of such Partially Disposed Subsidiary attributable to the
Holdings’ equity interests therein; and

(c) to subordinate any Lien on any property granted to or held by the Collateral
Agent under any Credit Document to the holder of any Lien on such property that
is expressly permitted by Section 10.01 to be senior to the Lien securing the
Obligations or to release, and to execute and/or deliver documents to evidence
the release or non-existence of, any Lien securing the Obligations upon any
Excluded Collateral.

Upon request by the Administrative Agent or Collateral Agent at any time, the
Required Lenders will confirm in writing the Administrative Agent’s or
Collateral Agent’s, as applicable, authority to release or subordinate its
interest in particular types or items of property, or to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 12.11. In each
case as specified in this Section 12.11, the Administrative Agent and Collateral
Agent will (and each Lender irrevocably authorizes the Administrative Agent and
Collateral Agent to), at the Borrower’s expense, execute and deliver to the
applicable Credit Party such documents as such Credit Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Credit Documents
and this Section 12.11.

The Administrative Agent and Collateral Agent shall not be responsible for or
have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Administrative Agent’s and Collateral
Agent’s Lien thereon, or any certificate prepared by any Credit Party in
connection therewith, nor shall the Administrative Agent be responsible or
liable to the Lenders for any failure to monitor or maintain any portion of the
Collateral.

12.11 Designated Hedging Agreements and Designated Treasury Services Agreements.
No Guaranteed Creditor that is a counterparty to a Designated Hedging Agreement
or Designated Treasury Services Agreement, in its capacity as such, that obtains
the benefits of any Guaranty or any Collateral by virtue of the provisions
hereof or of any Guaranty or any Security Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder

 

-198-



--------------------------------------------------------------------------------

or under any other Credit Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Credit Documents. Notwithstanding any other provision of this Section 12.12
to the contrary, the Administrative Agent and Collateral Agent shall not be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, Obligations arising under Designated Hedging
Agreements and Designated Treasury Services Agreements unless the Administrative
Agent has received written notice of such Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Guaranteed Creditor. Each Guaranteed Creditor that is a counterparty
to a Designated Hedging Agreement or Designated Treasury Services Agreement, in
its capacity as such, agrees to be bound by this Section 12 to the same extent
as a Lender hereunder.

12.12 Withholding Taxes. To the extent required by any applicable Requirements
of Law, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding Tax. If the Internal Revenue
Service or any other authority of the United States or other jurisdiction
asserts a claim that the Administrative Agent did not properly withhold Tax from
amounts paid to or for the account of any Lender for any reason (including,
without limitation, because the appropriate form was not delivered or not
properly executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstance that rendered the exemption from, or reduction
of withholding Tax ineffective), such Lender shall, within 10 days after written
demand therefor, indemnify and hold harmless the Administrative Agent (to the
extent that the Administrative Agent has not already been reimbursed by the
Credit Parties pursuant to Section 5.04 and without limiting or expanding the
obligation of the Credit Parties to do so) for all amounts paid, directly or
indirectly, by the Administrative Agent as Taxes or otherwise, together with all
expenses incurred, including legal expenses and any other out-of-pocket
expenses, whether or not such Tax was correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Credit Document against any
amount due the Administrative Agent under this Section 12.12. The agreements in
this Section 12.12 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender and the repayment, satisfaction or discharge of all other Obligations.
For the avoidance of doubt, for purposes of this Section 12.12 the term “Lender”
shall include any Issuing Bank.

12.13 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Credit Party, that at
least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement;

 

-199-



--------------------------------------------------------------------------------

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement; or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Credit Party, that the Administrative Agent is not
a fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Credit Document or any documents related hereto
or thereto).

 

-200-



--------------------------------------------------------------------------------

Section 13. Miscellaneous.

13.01 Payment of Expenses, etc.

(a) The Credit Parties hereby jointly and severally agree, from and after the
Closing Date, to: (i) pay all reasonable and documented out-of-pocket costs and
expenses of the Agents (limited, in the case of legal expenses, to the
reasonable fees and disbursements of one primary counsel to all Agents, Lenders
and Issuing Banks, taken as a whole, and, if reasonably necessary, one local
counsel in any relevant jurisdiction (which may include a single firm of counsel
acting in multiple jurisdictions)) in connection with (x) the preparation,
execution, enforcement and delivery of this Agreement and the other Credit
Documents and the documents and instruments referred to herein and therein,
(y) the administration hereof and thereof and any amendment, waiver or consent
relating hereto or thereto (whether or not effective) and (z) their syndication
efforts with respect to this Agreement; (ii) pay all reasonable invoiced
out-of-pocket costs and expenses of the Agents, each Issuing Bank and each
Lender in connection with the enforcement of this Agreement and the other Credit
Documents and the documents and instruments referred to herein and therein or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or pursuant to any
Insolvency or Liquidation Proceedings (limited, in the case of legal expenses,
to the reasonable fees and disbursements of one primary counsel (to be retained
by the Administrative Agent) to all Agents, Lenders and Issuing Banks, taken as
a whole, and, if reasonably necessary, one local counsel in any relevant
jurisdiction (which may include a single firm of counsel acting in multiple
jurisdictions) and, in the case of an actual or perceived conflict of interest
where any Indemnified Person affected by such conflict informs the Borrower of
such conflict, of a single additional firm of counsel in each relevant
jurisdiction for all similarly situated affected Indemnified Persons); and
(iii) indemnify each Agent, each Issuing Bank and each Lender and their
respective Affiliates, and the partners, shareholders, officers, directors,
employees, agents, trustees, representatives and investment advisors of each of
the foregoing, in each case, together with their respective successors and
assigns (each, an “Indemnified Person”) from and hold each of them harmless
against any and all liabilities, obligations (including removal or remedial
actions), losses, damages, penalties, claims, actions, judgments, suits, costs,
expenses and disbursements (including reasonable attorneys’ and consultants’
fees and disbursements) (but excluding Taxes other than Taxes that represent
liabilities, obligations, losses, damages, penalties, actions, costs, expenses
and disbursements arising from a non-Tax claim) incurred by, imposed on or
assessed against any of them as a result of, or arising out of, or in any way
related to, or by reason of, (a) any investigation, litigation or other
proceeding (whether or not any Agent, any Issuing Bank or any Lender is a party
thereto and whether or not such investigation, litigation or other proceeding is
brought by or on behalf of any Credit Party) related to the entering into and/or
performance of this Agreement or any other Credit Document or the proceeds of
any Loans hereunder or the consummation of the Transaction or any other
transactions contemplated herein or in any other Credit Document or the exercise
of any of their rights or remedies provided herein or in the other Credit
Documents, or (b) the actual or alleged presence of Hazardous Materials relating
in any way to any Real Property owned, leased or operated, at any time, by
Holdings or any of its Subsidiaries; the generation, storage, transportation,
handling, Release or threat of Release of Hazardous Materials by Holdings or any
of its Subsidiaries at any location, whether or not owned, leased or operated by
Holdings or any of its Subsidiaries; the non-compliance by Holdings or any of
its Subsidiaries with any Environmental Law (including applicable permits
thereunder) applicable to any Real Property; or any Environmental Claim or
liability under Environmental Laws relating in any way to Holdings, any of its
Subsidiaries or relating in any way to any Real Property at any time owned,
leased or operated by Holdings or any of its Subsidiaries, including, in each
case, without limitation, the reasonable fees and disbursements of counsel and
other consultants incurred in connection with any such investigation, litigation
or other proceeding, in all cases, whether or not caused by or

 

-201-



--------------------------------------------------------------------------------

arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnified Person (but excluding in each case (and each
Indemnified Person, by accepting the benefits hereof, agrees to promptly refund
or return any indemnity received hereunder to the extent it is later determined
by a final, non-appealable judgment of a court of competent jurisdiction that
such Indemnified Person is not entitled thereto) any losses, liabilities,
claims, damages or expenses (i) to the extent incurred by reason of the gross
negligence, bad faith or willful misconduct of the applicable Indemnified
Person, any Affiliate of such Indemnified Person or any of their respective
directors, officers, employees, representatives, agents, Affiliates, trustees or
investment advisors, (ii) to the extent incurred by reason of any material
breach of the obligations of such Indemnified Person under this Agreement or the
other Credit Documents (in the case of each of the preceding clauses (i) and
(ii), as determined by a court of competent jurisdiction in a final and
non-appealable decision) or (iii) that do not involve or arise from an act or
omission by any Credit Party or any of their respective affiliates and is
brought by an Indemnified Person against another Indemnified Person (other than
claims against any Agent solely in its capacity as such or in its fulfilling
such role)). To the extent that the undertaking to indemnify, pay or hold
harmless any Agent, any Issuing Bank or any Lender or other Indemnified Person
set forth in the preceding sentence may be unenforceable because it is violative
of any law or public policy, the Credit Parties shall make the maximum
contribution to the payment and satisfaction of each of the indemnified
liabilities which is permissible under applicable law.

(b) No Agent or any Indemnified Person shall be responsible or liable to any
Credit Party or any other Person for (x) any determination made by it pursuant
to this Agreement or any other Credit Document in the absence of gross
negligence, bad faith or willful misconduct on the part of such Indemnified
Person (in each case, as determined by a court of competent jurisdiction in a
final and non-appealable judgment) or (y) any damages arising from the use by
others of information or other materials obtained through electronic,
telecommunications or other information transmission systems.

(c) No party hereto (and no Indemnified Person or any Subsidiary or Affiliate of
Holdings) shall be responsible to any other party hereto (or any Indemnified
Person or any Subsidiary or Affiliate of Holdings) for any indirect, special,
exemplary, incidental, punitive or consequential damages (including, without
limitation, any loss of profits, business or anticipated savings) which may be
alleged as a result of this Agreement or any other Credit Document or the
financing contemplated hereby; provided that nothing in this Section 13.01(c)
shall limit the Credit Parties’ indemnity obligations to the extent that such
indirect, special, punitive or consequential damages are included in any claim
by a third party unaffiliated with any Indemnified Person with respect to which
the applicable Indemnified Person is entitled to indemnification under
Section 13.01(a).

13.02 Right of Setoff.

In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
and during the continuance of an Event of Default, the Administrative Agent, the
Collateral Agent, each Issuing Bank, each Lender and each Guaranteed Creditor is
hereby authorized at any time or from time to time, without presentment, demand,
protest or other notice of any kind to any Credit Party or to any other Person,
any such notice being hereby expressly waived, to set off and to appropriate and

 

-202-



--------------------------------------------------------------------------------

apply any and all deposits (general or special) (other than accounts used
exclusively for payroll, payroll taxes, fiduciary and trust purposes, and
employee benefits) and any other Indebtedness at any time held or owing by the
Administrative Agent, the Collateral Agent, such Lender or such Guaranteed
Creditor (including, without limitation, by branches and agencies of the
Administrative Agent, the Collateral Agent, such Issuing Bank, such Lender or
such Guaranteed Creditor wherever located) to or for the credit or the account
of the Borrower or any of its Subsidiaries against and on account of the
Obligations and liabilities of the Credit Parties to the Administrative Agent,
the Collateral Agent, such Issuing Bank, such Lender or such Guaranteed Creditor
under this Agreement or under any of the other Credit Documents, including,
without limitation, all interests in Obligations purchased by such Lender or
such Guaranteed Creditor pursuant to Section 13.06(b), and all other claims of
any nature or description arising out of or connected with this Agreement or any
other Credit Document, irrespective of whether or not the Administrative Agent,
the Collateral Agent, such Issuing Bank, such Lender or such Guaranteed Creditor
shall have made any demand hereunder and although said Obligations, liabilities
or claims, or any of them, shall be contingent or unmatured.

13.03 Notices.

(a) Except as otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including electronic
transmission) and mailed, delivered or transmitted:

(i) if to any Credit Party, the Administrative Agent or the Collateral Agent, to
the address, electronic mail address or telephone number specified for such
Person on Schedule 13.03 or such other address as shall be designated by such
party in a written notice to the other parties hereto; and

(ii) if to any Lender, at its address specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrower) or at such other address as shall be designated by
such Lender in a written notice to the Borrower and the Administrative Agent.

All such notices and communications shall, when mailed or overnight courier, be
effective when deposited in the mails, or overnight courier, as the case may be,
except that notices and communications to the Administrative Agent, Collateral
Agent and the Borrower shall not be effective until received by the
Administrative Agent, Collateral Agent or the Borrower, as the case may be.
Notices delivered through Approved Electronic Platforms, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

(b) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Approved Electronic Platforms
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Section 2 unless otherwise
agreed by the Administrative Agent and the applicable Lender. Each of the
Administrative Agent, Collateral Agent, the Borrower or Holdings may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

-203-



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.

(c) Any party hereto may change its address or number for notices and other
communications hereunder by notice to the other parties hereto.

(d) Posting of Communications.

(i) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make available to the Lenders and the Issuing Banks materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinksTM, DebtDomain, SyndTrak, ClearPar or any other electronic platform
chosen by the Administrative Agent to be its electronic transmission system (the
“Approved Electronic Platform”).

(ii) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Closing Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, each of the Issuing Banks and the Borrower
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure, that the Administrative Agent is not
responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Approved Electronic Platform, and that there are
confidentiality and other risks associated with such distribution. Each of the
Lenders, each of the Issuing Banks and the Borrower hereby approves distribution
of the Borrower Materials through the Approved Electronic Platform and
understands and assumes the risks of such distribution.

(e) THE APPROVED ELECTRONIC PLATFORM AND THE BORROWER MATERIALS ARE PROVIDED “AS
IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS, OR THE ADEQUACY OF THE
APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE BORROWER MATERIALS. NO

 

-204-



--------------------------------------------------------------------------------

WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE BORROWER MATERIALS OR THE APPROVED ELECTRONIC
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT ANY
LEAD ARRANGER OR ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY, “AGENT
PARTIES”) HAVE ANY LIABILITY TO ANY CREDIT PARTY, ANY LENDER, ANY ISSUING BANK
OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY CREDIT PARTY’S OR
THE ADMINISTRATIVE AGENT’S TRANSMISSION OF BORROWER MATERIALS THROUGH THE
INTERNET OR THE APPROVED ELECTRONIC PLATFORM OTHER THAN FOR DIRECT OR ACTUAL
DAMAGES RESULTING FROM THE GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT OF
THE AGENT PARTIES AS DETERMINED BY A FINAL AND NON-APPEALABLE JUDGMENT OF A
COURT OF COMPETENT JUDGMENT.

(f) Each Lender and each Issuing Bank agrees that notice to it (as provided in
the next sentence) specifying that Borrower Materials have been posted to the
Approved Electronic Platform shall constitute effective delivery of the Borrower
Materials to such Lender for purposes of the Credit Documents. Each Lender and
Issuing Bank agrees (i) to notify the Administrative Agent in writing (which
could be in the form of electronic communication) from time to time of such
Lender’s or Issuing Bank’s (as applicable) email address to which the foregoing
notice may be sent by electronic transmission and (ii) that the foregoing notice
may be sent to such email address.

(g) Each of the Lenders, each of the Issuing Banks and the Borrower agrees that
the Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Borrower Materials on the Approved
Electronic Platform in accordance with the Administrative Agent’s generally
applicable document retention procedures and policies.

(h) Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or any Issuing Bank to give any notice or other communication pursuant to
any Credit Document in any other manner specified in such Credit Document.

13.04 Benefit of Agreement; Assignments; Participations, etc.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted, except that (i) the Borrower may not assign or otherwise transfer any
of their rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void), except as
contemplated by Section 10.02(vi) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto,

 

-205-



--------------------------------------------------------------------------------

their respective successors and assigns permitted hereby, Participants (to the
extent provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Transferees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld, conditioned or delayed) of:

(A) the Borrower; provided that, the Borrower shall be deemed to have consented
to an assignment of Term Loans or Term Loan Commitments unless it shall have
objected thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received a request for such consent; provided
further that no consent of the Borrower shall be required (x)(I) with respect to
Term Loans or Term Loan Commitments, for an assignment to a Term Lender, an
Affiliate of a Term Lender or an Approved Fund relating to a Term Lender or
(II) with respect to Revolving Loans and Revolving Commitments, for an
assignment to a Revolving Lender, an Affiliate of a Revolving Lender or an
Approved Fund relating to a Revolving Lender or (y) if an Event of Default has
occurred and is continuing under Section 11.01(a) or 11.01(e), any other
Eligible Transferee; provided further that, for the avoidance of doubt, consent
of the Borrower shall be required for an assignment from a Revolving Lender to a
Term Lender or from a Term Lender to a Revolving Lender;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required (x) with respect to Term Loans or Term Loan Commitments,
for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, or
(y) with respect to Revolving Loans and Revolving Commitments, for an assignment
to a Revolving Lender, an Affiliate of a Revolving Lender or an Approved Fund
relating to a Revolving Lender; and

(C) each Issuing Bank, solely with respect to assignments of Revolving Loans and
Revolving Commitments;

(ii) assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Tranche, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than (I) $1,000,000 in the case of Term
Loans and (II) $5,000,000 in the case of Revolving Loans or Revolving
Commitments unless each of the Borrower and the Administrative Agent otherwise
consent; provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing under Section 11.01(a)
or 11.01(e);

 

-206-



--------------------------------------------------------------------------------

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Tranche of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
the payment by the assignee of a processing and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Credit Parties and
their related parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

(iii) Subject to acceptance and recording thereof pursuant to clause (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.10,
5.04 and 13.01. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 13.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c)
below.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
interest amounts) of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent,
the Issuing Banks and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, any Issuing Bank and, as to
its own positions only, any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

 

-207-



--------------------------------------------------------------------------------

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in clause (b)
above and any written consent to such assignment required by clause (b) above,
the Administrative Agent shall accept such Assignment and Assumption and record
the information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to this Agreement, the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this clause (v).

(c) Any Lender may, without the consent of the Borrower, the Issuing Banks or
the Administrative Agent, sell participations to one or more Eligible
Transferees (a “Participant”), in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged; (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (C) the Borrower, the Administrative Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that requires the consent of each Lender or
each adversely affected Lender and that directly affects such Participant. The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.10 and 5.04 (subject to the requirements and limitations therein (it
being understood that the documentation required under Sections 5.04(b) and
(c) shall be delivered solely to the participating Lender)) to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
clause (b) of this Section 13.04; provided that such Participant (A) shall be
subject to the provisions of Section 2.12 as if it were an assignee under
clause (b) of this Section; and (B) shall not be entitled to receive any greater
payment under Section 2.10 or 5.04, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the

 

-208-



--------------------------------------------------------------------------------

provisions of Section 2.13 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender; provided that such Participant shall be
subject to Section 2.12 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and interest amounts) of each Participant’s interest
in the Loans or other obligations under the Credit Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loan or Letter of Credit or its other obligations under any Credit
Document) to any Person except to the extent such disclosure is necessary to
establish that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations and Section 1.163-5(b) of the proposed United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(d) Holdings and the Restricted Subsidiaries shall also be entitled to purchase
(from Lenders) outstanding principal of Term Loans in accordance with the
provisions of Sections 2.19 and 2.20, which purchases shall be evidenced by
assignments (in form reasonably satisfactory to the Administrative Agent) from
the applicable Lender to the Borrower. Each assignor and assignee party to the
relevant repurchases under Sections 2.19 and 2.20 shall render customary “big
boy” disclaimer letters or any such disclaimers shall be incorporated into the
terms of the Assignment and Assumption. No such transfer or assignment shall be
effective until recorded by the Administrative Agent (which the Administrative
Agent agrees to promptly record) on the Register pursuant to clause (b) above.
All Term Loans purchased pursuant to Sections 2.19 and 2.20 shall be immediately
and automatically cancelled and retired, and the Borrower shall in no event
become a Lender hereunder. To the extent of any assignment to the Borrower as
described in this clause (d), the assigning Lender shall be relieved of its
obligations hereunder with respect to the assigned Term Loans.

(e) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans and Notes hereunder to a Federal Reserve Bank or central banking
authority in support of borrowings made by such Lender from such Federal Reserve
Bank or central banking authority and, with prior notification to the
Administrative Agent (but without the consent of the Administrative Agent or the
Borrower), any Lender which is a fund may pledge all or any portion of its Loans
and Notes to its trustee or to a collateral agent providing credit or credit
support to such Lender in support of its obligations to such trustee, such
collateral agent or a holder of such obligations, as the case may be. No pledge
pursuant to this clause (e) shall release the transferor Lender from any of its
obligations hereunder.

(f) Each Lender acknowledges and agrees to comply with the provisions of this
Section 13.04 applicable to it as a Lender hereunder.

(g) [Intentionally omitted].

 

-209-



--------------------------------------------------------------------------------

(h) If the Borrower wishes to replace the Term Loans or Commitments with Term
Loans or Commitments having different terms, it shall have the option, with the
consent of the Administrative Agent and subject to at least three (3) Business
Days’ advance notice to the Lenders of such Term Loans or holding such
Commitments, instead of prepaying the Term Loans or reducing or terminating the
Commitments to be replaced, to (a) require such Lenders to assign such Term
Loans or Commitments to the Administrative Agent or its designees and (ii) amend
the terms thereof in accordance with Section 13.12 (with such replacement, if
applicable, being deemed to have been made pursuant to Section 13.12). Pursuant
to any such assignment, all Term Loans and Commitments to be replaced shall be
purchased at par (allocated among the applicable Lenders in the same manner as
would be required if such Term Loans were being optionally prepaid or such
Commitments were being optionally reduced or terminated by the Borrower),
accompanied by payment of any accrued interest and fees thereon and any amounts
owing pursuant to Section 2.08. By receiving such purchase price, the applicable
Lenders shall automatically be deemed to have assigned such Term Loans or
Commitments pursuant to the terms of an Assignment and Assumption, and
accordingly no other action by such Lenders shall be required in connection
therewith. The provisions of this paragraph are intended to facilitate the
maintenance of the perfection and priority of existing security interests in the
Collateral during any such replacement.

(i) The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to provide to any requesting
Lender, the list of Disqualified Lenders provided to the Administrative Agent by
the Borrower and any updates thereto. The Borrower hereby agrees that any such
requesting Lender may share the list of Disqualified Lenders with any potential
assignee, transferee or participant. Notwithstanding the foregoing, each Credit
Party and the Lenders acknowledge and agree that the Administrative Agent shall
not be responsible or have any liability for, or have any duty to ascertain,
inquire into, monitor or enforce, compliance with the provisions of this
Agreement relating to Disqualified Lenders (other than with respect to
assignments or participations by it of its Loans and Commitments, if any).
Without limiting the generality of the foregoing, the Administrative Agent shall
not (x) be obligated to ascertain, monitor or inquire as to whether any Lender
or participant or prospective Lender or participant is a Disqualified Lender or
(y) the Administrative Agent shall have any liability with respect to or arising
out of any assignment or participation of Loans, or disclosure of confidential
information, to any Disqualified Lender (other than with respect to assignments
or participations by it of its Loans and Commitments, if any).

(j) Disqualified Lenders. Notwithstanding anything to the contrary contained in
this Agreement, any assignment to a Disqualified Lender shall not be void, but
shall be subject to the following provisions:

(i) If any assignment is made to any Disqualified Lender without the Borrower’s
prior written consent, or if any Person becomes a Disqualified Lender after the
Closing Date, the Borrower may, at its sole expense and effort, upon notice to
the applicable Disqualified Lender and the Administrative Agent, cancel any
unfunded Commitment the subject thereof and (A) in the case of outstanding Loans
held by Disqualified Lenders, prepay such Loan by paying the lesser of (x) the
principal amount thereof and (y) the amount that such Disqualified Lender paid
to acquire such Loans, in each case plus accrued interest, accrued fees and all
other amounts (other than principal

 

-210-



--------------------------------------------------------------------------------

amounts) payable to it hereunder (it being understood that, notwithstanding
anything in the Credit Documents to the contrary, any such prepayment shall not
be subject to any provisions requiring prepayments of the Loans on a pro rata
basis and no other Loans shall be required to be repaid as a result of such
prepayment) and/or (B) require such Disqualified Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in this Section 13.04), all of its interest, rights and obligations under this
Agreement and related Credit Documents to an Eligible Transferee that shall
assume such obligations at the lesser of (x) the principal amount thereof and
(y) the amount that such Disqualified Lender paid to acquire such interests,
rights and obligations, in each case plus accrued interest, accrued fees and all
other amounts (other than principal amounts) payable to it hereunder; provided
that (i) the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 13.04(b) (unless waived by the Administrative
Agent) and (ii) in the case of clause (A), the Borrower shall not use the
proceeds from any Loans to prepay any Loans held by Disqualified Lenders.

(ii) Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Lenders (A) will not (x) have the right to receive information,
reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Credit Document, each Disqualified Lender will
be deemed to have consented in the same proportion as the Lenders that are not
Disqualified Lender consented to such matter, and (y) for purposes of voting on
any Plan of Reorganization, each Disqualified Lender party hereto hereby agrees
(1) not to vote on such Plan of Reorganization, (2) if such Disqualified Lender
does vote on such Plan of Reorganization notwithstanding the restriction in the
foregoing clause (1), such vote will be deemed not to be in good faith and shall
be “designated” pursuant to Section 1126(e) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws), and such vote shall not be
counted in determining whether the applicable class has accepted or rejected
such Plan of Reorganization in accordance with Section 1126(c) of the Bankruptcy
Code (or any similar provision in any other Debtor Relief Laws) and (3) not to
contest any request by any party for a determination by a bankruptcy court (or
other applicable court of competent jurisdiction) effectuating the foregoing
clause (2).

13.05 No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent, the Collateral Agent or any Lender in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between the Borrower or any other Credit Party and the
Administrative Agent, the Collateral Agent or any Lender shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative

 

-211-



--------------------------------------------------------------------------------

and not exclusive of any rights, powers or remedies which the Administrative
Agent, the Collateral Agent or any Lender would otherwise have. No notice to or
demand on any Credit Party in any case shall entitle any Credit Party to any
other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of the Administrative Agent, the Collateral
Agent or any Lender to any other or further action in any circumstances without
notice or demand.

13.06 Payments Pro Rata.

(a) The Administrative Agent agrees that promptly after its receipt of each
payment from or on behalf of any Credit Party in respect of any Obligations of
such Credit Party, it shall, except as otherwise provided in this Agreement,
distribute such payment to the Lenders (other than any Lender that has consented
in writing to waive its pro rata share of such payment) pro rata based upon
their respective shares, if any, of the Obligations with respect to which such
payment was received.

(b) Each of the Lenders agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents, or otherwise) which is
applicable to the payment of the principal of, or interest on, the Loans or
Fees, of a sum which with respect to the related sum or sums received by other
Lenders is in a greater proportion than the total of such Obligation then owed
and due to such Lender bears to the total of such Obligation then owed and due
to all of the Lenders immediately prior to such receipt, then such Lender
receiving such excess payment shall purchase for cash without recourse or
warranty from the other Lenders an interest in the Obligations of the respective
Credit Party to such Lenders in such amount as shall result in a proportional
participation by all of the Lenders in such amount; provided that if all or any
portion of such excess amount is thereafter recovered from such Lender, such
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.

(c) Notwithstanding anything to the contrary contained herein, the provisions of
the preceding Sections 13.06(a) and (b) shall be subject to (x) the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders, (y) the express
provisions of this Agreement which permit disproportionate payments with respect
to various of the Tranches as, and to the extent, provided herein, and (z) any
other provisions which permit disproportionate payments with respect to the
Loans as, and to the extent, provided therein.

13.07 Calculations; Computations and Tests.

(a) The financial statements to be furnished to the Lenders pursuant hereto
shall be made and prepared in accordance with U.S. GAAP consistently applied
throughout the periods involved (except as set forth in the notes thereto);
provided that to the extent expressly provided herein, certain calculations
shall be made on a Pro Forma Basis; provided further, that if the Borrower
notifies the Administrative Agent that the Borrower wishes to amend any leverage
calculation or any financial definition used therein to implement the effect of
any change in U.S. GAAP or the application thereof occurring after the Closing
Date on the operation thereof (or if the Administrative Agent notifies the
Borrower that the Required Lenders wish to amend any

 

-212-



--------------------------------------------------------------------------------

leverage test or any financial definition used therein for such purpose), then
the Borrower and the Administrative Agent shall negotiate in good faith to amend
such leverage test or the definitions used therein (subject to the approval of
the Required Lenders) to preserve the original intent thereof in light of such
changes in U.S. GAAP; provided, further, that any change affecting the
computation of the ratio set forth in Section 10.11 shall be subject solely to
the approval of the Required Revolving Lenders (not to be unreasonably withheld,
conditioned or delayed); provided, further that all determinations made pursuant
to any applicable leverage test or any financial definition used therein shall
be determined on the basis of U.S. GAAP as applied and in effect immediately
before the relevant change in U.S. GAAP or the application thereof became
effective, until such leverage test or such financial definition is amended.
Notwithstanding any other provision contained herein, (i) all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to Statement of Financial Accounting Standards 141R or ASC 805 (or
any other financial accounting standard having a similar result or effect) and
(ii) the accounting for any lease shall be based on the Borrower’s treatment
thereof in accordance with U.S. GAAP as in effect on December 15, 2018, and
without giving effect to any subsequent changes in U.S. GAAP (or the required
implementation of any previously promulgated changes in U.S. GAAP) relating to
the treatment of a lease as an operating lease or capitalized lease.

(b) The calculation of any financial ratios under this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-down if there is no nearest number).

13.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.

(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN
THE RELEVANT SECURITY DOCUMENT, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED
BY THE LAW OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT (EXCEPT THAT, (X) IN THE CASE OF
ANY SECURITY DOCUMENT, PROCEEDINGS MAY ALSO BE BROUGHT BY THE ADMINISTRATIVE
AGENT OR COLLATERAL AGENT IN THE STATE IN WHICH THE RELEVANT COLLATERAL IS
LOCATED OR ANY OTHER RELEVANT JURISDICTION AND (Y) IN THE CASE OF ANY
BANKRUPTCY, INSOLVENCY OR LIQUIDATION PROCEEDINGS OR SIMILAR PROCEEDINGS WITH
RESPECT TO ANY CREDIT PARTY, ACTIONS OR PROCEEDINGS RELATED TO THIS AGREEMENT
AND THE OTHER CREDIT DOCUMENTS MAY BE BROUGHT IN SUCH COURT HOLDING SUCH
BANKRUPTCY, INSOLVENCY OR LIQUIDATION PROCEEDINGS OR SIMILAR PROCEEDINGS) MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF
NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT, EACH OF THE PARTIES HERETO OR THERETO HEREBY IRREVOCABLY ACCEPTS FOR
ITSELF AND IN RESPECT OF ITS PROPERTY,

 

-213-



--------------------------------------------------------------------------------

GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID
COURTS. EACH PARTY HERETO HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY
SUCH COURTS LACK PERSONAL JURISDICTION OVER IT, AND AGREES NOT TO PLEAD OR
CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENTS BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH
COURTS LACK PERSONAL JURISDICTION OVER IT. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, SUCH PARTY, AS THE CASE MAY BE, AT ITS ADDRESS
SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS
AFTER SUCH MAILING. EACH PARTY HERETO IRREVOCABLY WAIVES ANY OBJECTION TO SUCH
SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT
DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING
HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED
AGAINST ANY OTHER SUCH PARTY IN ANY OTHER JURISDICTION.

(b) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

13.09 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts and by different parties hereto in different counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Credit Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 6, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g., “pdf” or “tif”) shall be effective as delivery
of a manually executed counterpart of this Agreement.

 

-214-



--------------------------------------------------------------------------------

13.10 [Intentionally Omitted].

13.11 Headings Descriptive. The headings of the several Sections and subsections
of this Agreement are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.

13.12 Amendment or Waiver; etc.

(a) Subject to Section 2.16(b) and Section 13.12(h) below and except as
expressly contemplated hereby, neither this Agreement nor any other Credit
Document nor any terms hereof or thereof may be changed, waived, discharged or
terminated unless such change, waiver, discharge or termination is in writing
signed by the Credit Parties party hereto or thereto, the Administrative Agent
and the Required Lenders (although additional parties may be added to (and
annexes may be modified to reflect such additions) the Guaranty Agreement and
the Security Documents in accordance with the provisions hereof and thereof
without the consent of the other Credit Parties party thereto or the Required
Lenders) or the Administrative Agent with the written consent of the Required
Lenders; provided that no such change, waiver, discharge or termination shall
(i) without the prior written consent of each Lender (and Issuing Bank, if
applicable) directly and adversely affected thereby, extend the final scheduled
maturity of any Term Loan or Revolving Commitment, or reduce the rate or extend
the time of payment of interest or fees thereon; except in connection with the
waiver of the applicability of any post-default increase in interest rates,
(ii) except as otherwise expressly provided in the Security Documents, release
all or substantially all of the Collateral without the prior written consent of
each Lender, (iii) except as otherwise provided in the Credit Documents, release
all or substantially all of the value of the Guaranty by the Guarantors without
the prior written consent of each Lender, (iv) amend, modify or waive any
provision of Section 11.02 or any provision of this Section 13.12(a) or
Section 13.06 (except for technical amendments with respect to additional
extensions of credit pursuant to this Agreement which afford the protections to
such additional extensions of credit of the type provided to the Initial Term
Loans and Revolving Commitments on the Closing Date), in each case, without the
prior written consent of each Lender directly and adversely affected thereby,
(v) reduce the percentage specified in the definition of “Required Lenders”
without the prior written consent of each Lender (it being understood that, with
the prior written consent of the Required Lenders, additional extensions of
credit pursuant to this Agreement may be included in the determination of the
Required Lenders on substantially the same basis as the extensions of Initial
Term Loans and Revolving Commitments are included on the Closing Date),
(vi) reduce the percentage specified in the definition of “Required Revolving
Lenders” without the prior written consent of each Revolving Lender (it being
understood that, with the prior written consent of the Required Revolving
Lenders, additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required Revolving Lenders on substantially
the same basis as the extension of Revolving Commitments are included on the
Closing Date), (vii) consent to the assignment or transfer by the Borrower of
any of its rights and obligations under this Agreement without the consent of
each Lender, (viii) (1) amend or otherwise modify Section 10.11 (or for the
purposes of determining compliance with Section 10.11, any defined terms used
therein), (2) waive or consent to any Default or Event of Default resulting from
a breach of Section 10.11(a)

 

-215-



--------------------------------------------------------------------------------

or (3) alter the rights or remedies of the Required Revolving Lenders arising
pursuant to Article 11 as a result of a breach of Section 10.11(a), in each
case, without the written consent of the Required Revolving Lenders; provided
that the amendments, modifications, waivers and consents described in this
clause (viii) shall not require the consent of any Lenders other than the
Required Revolving Lenders, (ix) amend Section 2.14 the effect of which is to
extend the maturity of any Loan without the prior written consent of each Lender
directly and adversely affected thereby, (x) reduce the percentage specified in
the definition of “Required Term Lenders” without the prior written consent of
each Term Lender (it being understood that, with the prior written consent of
the Required Term Lenders, additional extensions of credit pursuant to this
Agreement may be included in the determination of the Required Term Lenders on
substantially the same basis as the extension of Initial Term Loan Commitments
are included on the Closing Date), (xi) [intentionally omitted] or (xii) waive
any condition set forth in Section 6 as to any Credit Extension of Revolving
Loans without the consent of the Required Revolving Lenders; provided, further,
that no such change, waiver, discharge or termination shall (1) increase the
Commitments of any Lender over the amount thereof then in effect without the
consent of such Lender (it being understood that waivers or modifications of
conditions precedent, covenants, Defaults or Events of Default or of a mandatory
reduction in the Total Commitment or Aggregate Commitments shall not constitute
an increase of the Commitment of any Lender, and that an increase in the
available portion of any Commitment of any Lender shall not constitute an
increase of the Commitment of such Lender), (2) without the consent of each
Agent adversely affected thereby, amend, modify or waive any provision of
Section 12 or any other provision of any Credit Document as the same relates to
the rights or obligations of such Agent, (3) without the consent of Collateral
Agent, amend, modify or waive any provision relating to the rights or
obligations of the Collateral Agent, (4) except in cases where additional
extensions of term loans are being afforded substantially the same treatment
afforded to the Term Loans pursuant to this Agreement as in effect on the
Closing Date, without the consent of the Majority Lenders of each Tranche which
is being allocated a lesser prepayment, repayment or commitment reduction, alter
the required application of any prepayments or repayments (or commitment
reduction), as between the various Tranches, pursuant to Section 5.01 or 5.02
(although (x) the Required Lenders may waive, in whole or in part, any such
prepayment, repayment or commitment reduction, so long as the application, as
amongst the various Tranches, of any such prepayment, repayment or commitment
reduction which is still required to be made is not altered and (y) any
conversion of any Tranche of Term Loans into another Tranche of Term Loans
hereunder in like principal amount and any other conversion of any Tranche of
Term Loans into Extended Term Loans pursuant to an Extension Amendment shall not
be considered a “prepayment” or “repayment” for purposes of this clause (4)),
(5) without the consent of the relevant Ancillary Lenders, amend, modify or
waive any provision relating to the rights or obligations of such Ancillary
Lenders and (6) without the consent of an Issuing Bank, amend, modify or waive
any provision relating to the rights or obligations of such Issuing Bank; and
provided further that only the consent the Administrative Agent shall be
necessary for amendments described in clause (y) of the first proviso contained
in clause (vi) of the definition of “Permitted Junior Loans”, clause (y) of the
last proviso of Section 10.04(vi) and (xxix), and clause (y) of the first
proviso in clause (vi) of the definition of “Permitted Pari Passu Loans.”

(b) If, in connection with any proposed change, waiver, discharge or termination
of any of the provisions of this Agreement as contemplated by clauses (i)
through (v), inclusive, of the first proviso to Section 13.12(a), the consent of
the Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained, then the Borrower

 

-216-



--------------------------------------------------------------------------------

shall have the right, so long as all non-consenting Lenders whose individual
consent is required are treated as described in either clause (A) or (B) below,
to either (A) replace each such non-consenting Lender or Lenders with one or
more Replacement Lenders pursuant to Section 2.13 so long as at the time of such
replacement, each such Replacement Lender consents to the proposed change,
waiver, discharge or termination or (B) terminate such non-consenting Lender’s
Commitments and/or repay the outstanding Loans of each Tranche of such Lender in
accordance with Section 5.01(b)(i); provided that, unless the Commitments that
are terminated, and Loans repaid, pursuant to the preceding clause (B) are
immediately replaced in full at such time through the addition of new Lenders or
the increase of outstanding Loans of existing Lenders (who in each case must
specifically consent thereto), then in the case of any action pursuant to
preceding clause (B) the Required Lenders (determined after giving effect to the
proposed action) shall specifically consent thereto; provided, further, that in
any event the Borrower shall not have the right to replace a Lender, terminate
its Commitments or repay its Loans solely as a result of the exercise of such
Lender’s rights (and the withholding of any required consent by such Lender)
pursuant to the second proviso to Section 13.12(a).

(c) Notwithstanding anything to the contrary contained in clause (a) of this
Section 13.12, (i) the Borrower, the Administrative Agent and each applicable
Incremental Lender may, without the consent of any other Lender, in accordance
with the provisions of Section 2.15 enter into an Incremental Amendment;
provided that after the execution and delivery by the Borrower, the
Administrative Agent and each such Incremental Lender of such Incremental
Amendment, such Incremental Amendment, may thereafter only be modified in
accordance with the requirements of clause (a) above of this Section 13.12, and
(ii) the Incremental Amendment may, without the consent of any other Credit
Party, Agent or Lender, effect such amendments to this Agreement and the other
Credit Documents as may be necessary or appropriate, in the reasonable opinion
of the Administrative Agent and the Borrower, to effect the provisions of
Section 2.15 and the Lenders expressly authorize the Administrative Agent to
enter into every such Incremental Amendment, including any amendments that are
not materially adverse to the interests of any Lender that amend this Agreement
to increase the interest rate margin, increase the interest rate floor,
increase, extend or add any prepayment premium, increase, extend or add any call
protection or increase the amortization schedule with respect to any existing
Tranche of Term Loans in order to cause any Incremental Term Loans to be
fungible with such existing Tranche of Term Loans.

(d) Notwithstanding anything to the contrary contained in clause (a) of this
Section 13.12, the Borrower, the Administrative Agent and each Lender providing
the relevant Revolving Commitment Increase or an Additional/Replacement
Revolving Commitment may (i) in accordance with the provisions of Section 2.15
enter into an Incremental Amendment, and (ii) in accordance with the provisions
of Section 2.14, enter into an Extension Amendment; provided that after the
execution and delivery by the Borrower, the Administrative Agent and each such
Lender may thereafter only be modified in accordance with the requirements of
clause (a) above of this Section 13.12.

(e) Notwithstanding anything to the contrary in clause (a) above of this
Section 13.12, (i) this Agreement may be amended (or amended and restated) with
the written consent of the Required Lenders, the Administrative Agent and the
Borrower, (x) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time

 

-217-



--------------------------------------------------------------------------------

outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Credit Documents
with the Loan and the accrued interest and fees in respect thereof and (y) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and (ii) solely with the written consent
of the Administrative Agent, the Borrower and the Refinancing Lenders, this
Agreement and the other Credit Documents shall be amended (or amended and
restated) in connection with any refinancing facilities permitted pursuant to
Section 2.18.

(f) Notwithstanding anything to the contrary herein, any engagement letter or
fee letter may be amended, or rights and privileges thereunder waived, in a
writing executed only by the parties thereto.

(g) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments, waivers
and consents hereunder and the Commitment and the outstanding Loans or other
extensions of credit of such Lender hereunder will not be taken into account in
determining whether the Majority Lenders, the Required Lenders or all of the
Lenders, as required, have approved any such amendment, waiver or consent (and
the definitions of “Majority Lenders,” “Required Revolving Lenders,” “Required
Term Lenders,” and “Required Lenders” will automatically be deemed modified
accordingly for the duration of such period); provided that any such amendment
or waiver that would increase or extend the term of the Commitment of such
Defaulting Lender, extend the date fixed for the payment of principal or
interest owing to such Defaulting Lender hereunder, reduce the principal amount
of any obligation owing to such Defaulting Lender, reduce the amount of or the
rate or amount of interest on any amount owing to such Defaulting Lender or of
any fee payable to such Defaulting Lender hereunder, or alter the terms of this
proviso, will require the consent of such Defaulting Lender.

(h) Further, notwithstanding anything to the contrary contained in this
Section 13.12, if following the Closing Date, the Administrative Agent and/or
the Collateral Agent and any Credit Party shall have jointly identified an
obvious error or any error or omission of a technical or immaterial nature, in
each case, in any provision of the Credit Documents, then the Administrative
Agent and/or the Collateral Agent and the Credit Parties shall be permitted to
amend such provision and such amendment shall become effective without any
further action or consent of any other party to any Credit Documents if the same
is not objected to in writing by the Required Lenders within five (5) Business
Days following receipt of notice thereof.

13.13 Survival. All indemnities set forth herein including, without limitation,
in Sections 2.10, 2.11, 5.04, 12.07 and 13.01 shall survive the execution,
delivery and termination of this Agreement and the Notes and the making and
repayment of the Obligations.

13.14 [Intentionally Omitted].

13.15 Confidentiality.

 

-218-



--------------------------------------------------------------------------------

(a) Subject to the provisions of clause (b) of this Section 13.15, each Agent,
Lead Arranger and Lender agrees that it will not disclose without the prior
written consent, which may take the form of electronic mail, of the Borrower
(other than to its affiliates and its and their respective directors, officers,
employees, auditors, advisors or counsel, or to another Lender if such Lender or
such Lender’s holding or parent company in its reasonable discretion determines
that any such party should have access to such information in connection with
the transactions contemplated by this Agreement and such Agent’s, Lead
Arranger’s or Lender’s role hereunder or investment in the Loans; provided such
Persons shall be subject to the provisions of this Section 13.15 to the same
extent as such Lender (or language substantially similar to this
Section 13.15(a))) any non-public information with respect to the Borrower or
any of its Subsidiaries (other than, for the avoidance of doubt, information
pertaining to this Agreement routinely provided by arrangers to data service
providers, including league table providers, that serve the lending industry)
which is now or in the future furnished by or on behalf of any Credit Party
pursuant to this Agreement or any other Credit Document; provided that each
Agent, Lead Arranger and Lender may disclose any such information (i) as has
become generally available to the public other than by virtue of a breach of
this Section 13.15(a) by such Agent, Lead Arranger or Lender, (ii) as may be
required or appropriate in any report, statement or testimony submitted to any
municipal, state or Federal or supranational regulatory body having or claiming
to have jurisdiction over such Agent, Lead Arranger or Lender or to the Federal
Reserve Board or other central banking authority or the Federal Deposit
Insurance Corporation or similar organizations (whether in the United States or
elsewhere) or their successors, (iii) as may be required or appropriate in
respect to any summons or subpoena or in connection with any litigation, (iv) in
order to comply with any law, order, regulation or ruling applicable to such
Agent, Lead Arranger or Lender, (v) in the case of any Lead Arranger or Lender,
to the Administrative Agent or the Collateral Agent, (vi) to any prospective or
actual direct or indirect contractual counterparty (other than any Disqualified
Lender except that the list of Disqualified Lenders may be furnished) in any
Designated Hedging Agreement or Designated Treasury Services Agreement (or to
any such contractual counterparty’s professional advisor), so long as such
contractual counterparty (or such professional advisor) agrees to be bound by
the provisions of this Section 13.15 (or language substantially similar to this
Section 13.15(a)), (vii) in the case of any Lender, to any prospective or actual
transferee, pledgee or participant (other than any Disqualified Lender except
that the list of Disqualified Lenders may be furnished) in connection with any
contemplated transfer, pledge or participation of any of the Notes or
Commitments or any interest therein by such Lender, (viii) has become available
to any Agent, Lead Arranger, any Lender, or any of their respective Affiliates
on a non-confidential basis from a source other than Holdings, the Borrower or
any Subsidiary thereof, and which source is not known by such Person to be
subject to a confidentiality restriction in respect thereof in favor of the
Borrower or any Affiliate of the Borrower, (ix) for purposes of establishing a
“due diligence” defense, (x) that has been independently developed by such
Agent, Lead Arranger or Lender without the use of any other confidential
information provided by the Borrower or on the Borrower’s behalf and (xi) in
connection with any audit or examination conducted in the routine or ordinary
course by bank accountants or any self-regulatory authority or governmental or
bank regulatory authority exercising examination or regulatory authority;
provided that such prospective transferee, pledge or participant agrees to be
bound by the confidentiality provisions contained in this Section 13.15 (or
language substantially similar to this Section 13.15(a)); provided, further,
that, to the extent permitted pursuant to any applicable law, order, regulation
or ruling, and other than in connection with credit and other bank examinations
conducted in the ordinary course with respect to such Agent, Lead Arranger or
Lender, in the case of any disclosure pursuant to the foregoing clauses (ii),
(iii) or (iv), such Agent, Lead Arranger or Lender will use its commercially
reasonable efforts to notify the Borrower in advance of such disclosure so as to
afford the Borrower the opportunity to protect the confidentiality of the
information proposed to be so disclosed.

 

-219-



--------------------------------------------------------------------------------

(b) The Borrower hereby acknowledges and agrees that each Lender may share with
any of its affiliates, and such affiliates may share with such Lender, any
information related to Holdings, the Borrower or any of its Subsidiaries
(including, without limitation, any non-public customer information regarding
the creditworthiness of Holdings, the Borrower and its Subsidiaries); provided
such Persons shall be subject to the provisions of this Section 13.15 to the
same extent as such Lender.

13.16 USA Patriot Act Notice. Each Lender hereby notifies Holdings and the
Borrower that pursuant to the requirements of the USA PATRIOT Act Title III of
Pub. 107-56 (signed into law October 26, 2001 and amended on March 9, 2009) (the
“Patriot Act”) and the requirements of the Beneficial Ownership Regulation, it
is required to obtain, verify, and record information that identifies Holdings,
the Borrower and each Subsidiary Guarantor, which information includes the name
of each Credit Party and other information that will allow such Lender to
identify the Credit Party in accordance with the Patriot Act and the Beneficial
Ownership Regulation, and each Credit Party agrees to provide such information
from time to time to any Lender.

13.17 [Intentionally Omitted].

13.18 [Intentionally Omitted].

13.19 Absence of Fiduciary Relationship. Notwithstanding any other provision of
this Agreement or any provision of any other Credit Document, (i) none of the
Lead Arrangers, any Lender or any of their respective Affiliates shall, solely
by reason of this Agreement or any other Credit Document, have any fiduciary,
advisory or agency relationship or duty in respect of any Lender or any other
Person and (ii) Holdings and the Borrower hereby waive, to the fullest extent
permitted by law, any claims they may have against the Lead Arrangers, any
Lender or any of their respective Affiliates for breach of fiduciary duty or
alleged breach of fiduciary duty by reason of this Agreement, any other Credit
Document or the transactions contemplated hereby or thereby. Each Agent, Lender
and their Affiliates may have economic interests that conflict with those of the
Credit Parties, their stockholders and/or their affiliates.

13.20 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “execute,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other Notice of Borrowings, waivers and consents)
shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.

 

-220-



--------------------------------------------------------------------------------

13.21 Entire Agreement. This Agreement and the other Credit Documents represent
the final agreement among the parties and may not be contradicted by evidence of
prior, contemporaneous or subsequent oral agreements of the parties. There are
no unwritten oral agreements among the parties.

13.22 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender or Issuing Bank that is an
EEA Financial Institution arising under any Credit Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

13.23 Acknowledgment Regarding Any Supported QFCs. To the extent that the Credit
Documents provide support, through a guarantee or otherwise, for any Designated
Swap Agreement or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support”, and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Credit Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

-221-



--------------------------------------------------------------------------------

(a) in the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Credit Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Credit Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b) as used in this Section 13.23, the following terms have the following
meanings:

“BHC Act Affiliate” of a party shall mean an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.

“Covered Entity” shall mean any of the following: (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” shall have the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” shall have the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

*         *         *

 

-222-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

IRIDIUM HOLDINGS LLC,

as Holdings

By:  

/s/ Thomas J. Fitzpatrick

  Name: Thomas J. Fitzpatrick   Title: Chief Financial Officer

IRIDIUM SATELLITE LLC,

as the Borrower

By:  

/s/ Thomas J. Fitzpatrick

  Name: Thomas J. Fitzpatrick   Title: Chief Financial Officer Solely for
purposes of Section 10.12 of this Agreement:

IRIDIUM COMMUNICATIONS INC.,

as Parent

By:  

/s/ Thomas J. Fitzpatrick

  Name: Thomas J. Fitzpatrick   Title: Chief Financial Officer

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent,

Collateral Agent and as

an Issuing Bank and Lender

By:  

/s/ Michael Strobel

  Name: Michael Strobel   Title: Vice President By:  

/s/ Yumi Okabe

  Name: Yumi Okabe   Title: Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as an Issuing Bank and Lender

By:  

/s/ Martin Corrigan

  Name: Martin Corrigan   Title: Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as an Issuing Bank and Lender

By:  

/s/ William O’Daly

  Name: William O’Daly   Title: Authorized Signatory By:  

/s/ Komal Shah

  Name: Komal Shah   Title: Authorized Signatory

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as an Issuing Bank and Lender

By:  

/s/ Monica Trautwein

  Name: Monica Trautwein   Title: Director

[Signature Page to Credit Agreement]